Exhibit 10.1


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 26, 2017,
(originally dated as of October 27, 2014)
among
ZEBRA TECHNOLOGIES CORPORATION,
as Borrower,
The Lenders Party Hereto,
and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Tranche A Term Loan Facility and the Revolving
Credit Facility


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent for the Tranche B Term Loan Facility


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
_____________________________
JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC. and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers and Joint Lead Bookrunners with respect to the Revolving
Credit Facility,
JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC. and
MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Lead Bookrunners with respect to the Tranche A
Term Loan Facility,
MORGAN STANLEY SENIOR FUNDING, INC.
as sole Lead Arranger and Bookrunner for the Tranche B Term Loan Facility,
PNC BANK, NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC. and
MUFG UNION BANK, N.A.
as Syndication Agents









    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.01
Defined Terms    1

Section 1.02
Classification of Loans and Borrowings    74

Section 1.03
Terms Generally    74

Section 1.04
Accounting Terms; GAAP    75

Section 1.05
Pro Forma Calculations    75

Section 1.06
Currency Translation    75

Section 1.07
Rounding    77

Section 1.08
Timing of Payment or Performance    77

Section 1.09
Letter of Credit Amounts    77

Section 1.10
Certifications    77

Section 1.11
Compliance with Article VI    77

ARTICLE II The Credits
78

Section 2.01
Commitments    78

Section 2.02
Loans and Borrowings    79

Section 2.03
Requests for Borrowings    80

Section 2.04
Swingline Loans    81

Section 2.05
Letters of Credit    82

Section 2.06
Funding of Borrowings    90

Section 2.07
Interest Elections    91



    2
    

--------------------------------------------------------------------------------





Section 2.08
Termination and Reduction of Commitments    92

Section 2.09
Repayment of Loans; Evidence of Debt    93

Section 2.10
Amortization of Term Loans    94

Section 2.11
Prepayment of Loans    95

Section 2.12
Fees    101

Section 2.13
Interest    103

Section 2.14
Alternate Rate of Interest    103

Section 2.15
Increased Costs    104

Section 2.16
Break Funding Payments    105

Section 2.17
Taxes    106

Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    109

Section 2.19
Mitigation Obligations; Replacement of Lender    112

Section 2.20
Incremental Loans    113

Section 2.21
Refinancing Amendments    116

Section 2.22
Defaulting Lenders    118

Section 2.23
Cash Collateral    121

Section 2.24
Extensions of Term Loans and Revolving Commitments    122

Section 2.25
Term Loan Exchange Notes.    126

ARTICLE III Representations and Warranties
129

Section 3.01
Organization; Powers    129

Section 3.02
Authorization; Enforceability    129

Section 3.03
Governmental Approvals; No Conflicts    130



    3
    

--------------------------------------------------------------------------------





Section 3.04
Financial Condition; No Material Adverse Change    130

Section 3.05
Properties    131

Section 3.06
Litigation and Environmental Matters    131

Section 3.07
Compliance with Laws    131

Section 3.08
Investment Company Status.    131

Section 3.09
Taxes.    132

Section 3.10
ERISA    132

Section 3.11
Disclosure    132

Section 3.12
Labor Matters    133

Section 3.13
Subsidiaries    133

Section 3.14
Solvency    133

Section 3.15
Federal Reserve Regulations    133

Section 3.16
Senior Indebtedness; Subordination    133

Section 3.17
Use of Proceeds    133

Section 3.18
Security Documents    134

Section 3.19
OFAC; FCPA; Patriot Act    134

ARTICLE IV Conditions
134

Section 4.01
Restatement Date    134

Section 4.02
Each Credit Event    136

ARTICLE V Affirmative Covenants
137

Section 5.01
Financial Statements and Other Information    137



    4
    

--------------------------------------------------------------------------------





Section 5.02
Notices of Material Events    141

Section 5.03
Existence; Conduct of Business    141

Section 5.04
Payment of Taxes    142

Section 5.05
Maintenance of Properties    142

Section 5.06
Insurance    142

Section 5.07
Books and Records; Inspection and Audit Rights    142

Section 5.08
Compliance with Laws    143

Section 5.09
Use of Proceeds    143

Section 5.10
Execution of Subsidiary Guaranty and Security Documents after the Restatement
Date.    143

Section 5.11
Further Assurances.    145

Section 5.12
Designation of Subsidiaries    146

Section 5.13
Conduct of Business    147

Section 5.14
Maintenance of Ratings    147

Section 5.15
Lender Calls    147

Section 5.16
Post-Closing Covenants    147

Section 5.17
Transactions with Affiliates    147

ARTICLE VI Negative Covenants
149

Section 6.01
Indebtedness; Certain Equity Securities    149

Section 6.02
Liens    153

Section 6.03
Fundamental Changes    158

Section 6.04
Investments    160



    5
    

--------------------------------------------------------------------------------





Section 6.05
Asset Sales    164

Section 6.06
Restricted Payments; Certain Payments of Indebtedness    167

Section 6.07
[Reserved]    171

Section 6.08
Restrictive Agreements    171

Section 6.09
Amendment of Material Documents    172

Section 6.10
Change in Nature of Business    172

Section 6.11
Financial Covenants    172

Section 6.12
Use of Proceeds    173

ARTICLE VII Events of Default
173

Section 7.01
Events of Default    173

Section 7.02
Exclusion of Immaterial Subsidiaries    177

Section 7.03
Application of Proceeds.    177

ARTICLE VIII The Administrative Agents and Collateral Agent
179

Section 8.01
Appointment of Agents    179

Section 8.02
Rights of Lender    179

Section 8.03
Exculpatory Provisions    180

Section 8.04
Reliance by Administrative Agents and Collateral Agent    181

Section 8.05
Delegation of Duties    181

Section 8.06
Resignation of Agents; Successor, Administrative Agent and Collateral
Agent    181

Section 8.07
Non-Reliance on Agents and Other Lenders    183

Section 8.08
No Other Duties    183



    6
    

--------------------------------------------------------------------------------





Section 8.09
Collateral and Guaranty Matters    183

Section 8.10
Secured Swap Agents and Secured Cash Management Agents    184

Section 8.11
Withholding Tax    185

Section 8.12
Administrative Agents and Collateral Agent May File Proofs of Claim    185

ARTICLE IX Miscellaneous
186

Section 9.01
Notices    186

Section 9.02
Waivers; Amendments.    187

Section 9.03
Expenses; Indemnity; Damage Waiver    193

Section 9.04
Successors and Assigns    196

Section 9.05
Survival    202

Section 9.06
Counterparts; Integration    202

Section 9.07
Severability    202

Section 9.08
Right of Setoff    202

Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process    203

Section 9.10
WAIVER OF JURY TRIAL    203

Section 9.11
Headings    204

Section 9.12
Confidentiality    204

Section 9.13
Interest Rate Limitation    205

Section 9.14
USA Patriot Act    205

Section 9.15
Direct Website Communication    206

Section 9.16
Intercreditor Agreement Governs    207



    7
    

--------------------------------------------------------------------------------





Section 9.17
Judgment Currency    207

Section 9.18
No Advisory or Fiduciary Responsibility    208

Section 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    208

Section 9.20
Amendment and Restatement    209



SCHEDULES:
Schedule 1.01
Adjustments to Consolidated EBITDA

Schedule 1.02
Excluded Subsidiaries

Schedule 1.03
Existing Letters of Credit

Schedule 1.04
Unrestricted Subsidiaries

Schedule 2.01(a)
Term Commitments

Schedule 2.01(b)
Revolving Commitments

Schedule 3.06
Disclosed Matters

Schedule 3.13
Subsidiaries

Schedule 5.11(c)
Security Documents

Schedule 5.16
Post-Closing Matters

Schedule 5.17
Transactions with Affiliates

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens

Schedule 6.05
Asset Dispositions

Schedule 9.01
Addresses for Notices

EXHIBITS:
Exhibit A
Form of Borrowing Request

Exhibit B
Form of Interest Election Request

Exhibit C
Form of Solvency Certificate

Exhibit D
Form of Collateral Agreement

Exhibit E
Form of Subsidiary Guaranty

Exhibit F-1
Form of Term Note

Exhibit F-2
Form of Revolving Note

Exhibit G
Form of Assignment and Assumption Agreement

Exhibit H-1        Form of U.S. Tax Certificate (For Foreign Lenders That Are
Not                    Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-2        Form of U.S. Tax Certificate (For Foreign Lenders That Are
Partnerships                For U.S. Federal Income Tax Purposes)
Exhibit H-3        Form of U.S. Tax Certificate (For Foreign Participants That
Are Not
U.S. Persons or Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-4        Form of U.S. Tax Certificate (For Foreign Participants That
Are                Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I        [Reserved]


    8
    

--------------------------------------------------------------------------------





Exhibit J        Form of Compliance Certificate
Exhibit K-1        Terms of Intercreditor Agreement (Pari Passu)
Exhibit K-2        Terms of Intercreditor Agreement (Junior Liens)






    9
    

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 26, 2017 (this
“Agreement”), among ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Borrower”), the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Revolving
Facility Administrative Agent, Tranche A Term Loan Administrative Agent and
Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as Tranche B Term Loan
Administrative Agent.
WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in ‎Article I;
WHEREAS, the Borrower is party to the Credit Agreement dated as of October 27,
2014, among the Borrower, the “Lenders” as defined therein (the “Existing
Lenders”) and JPMorgan Chase Bank, N.A. as administrative agent for the
revolving facility and Morgan Stanley Senior Funding, Inc. as administrative
agent for the term loan facility and collateral agent (as amended, restated,
supplemented or otherwise modified prior to the Restatement Date (as defined
below), the “Existing Credit Agreement”);
WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement;
NOW THEREFORE, in consideration of the premises, provisions, covenants and
mutual agreements contained herein and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Existing
Credit Agreement shall be and is hereby amended and restated as follows.
Article I
Definitions
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounting Change” has the meaning assigned to such term in ‎Section 1.04.
“Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger, consolidation, contribution or
otherwise, of (w) at least a majority of the assets or property and/or
liabilities (or any other substantial part for which financial statements or
other financial information is available), or a business line, product line,
unit or division of, any other Person, (x) Equity Interests of any other Person
such that such other Person becomes a Restricted Subsidiary or (y) additional
Equity Interests of any Restricted Subsidiary not then held by the Borrower or
any Restricted Subsidiary.




    

--------------------------------------------------------------------------------





“Additional Lender” has the meaning assigned to such term in ‎Section 2.20(d).
“Additional Debt” means debt (including, as applicable, Registered Equivalent
Notes), in each case issued or incurred by the Borrower or any of its Restricted
Subsidiaries after the Restatement Date that (i) does not require any scheduled
payment of principal (including pursuant to a sinking fund obligation) or
mandatory redemption or redemption at the option of the holders thereof (except
for redemptions in respect of asset sales, changes in control or similar events
on terms that are market terms on the date of issuance and AHYDO Catch-Up
Payments) prior to the date that is 91 days after the Latest Maturity Date in
respect of Term Loans in effect as of the time such Additional Debt is incurred
and (ii) the covenants and events of default and other terms of which (other
than maturity, fees, discounts, interest rate, redemption terms and redemption
premiums, which shall be determined in good faith by the Borrower) shall be on
market terms at the time of issuance (as determined in good faith by the
Borrower) of the Additional Debt; provided that the Additional Debt shall not
have the benefit of any financial maintenance covenant unless (x) the Term Loans
have the benefit of such financial maintenance covenant on the same terms or (y)
the Term Loans have in the future been provided with the benefit of a financial
maintenance covenant, in which case such Additional Debt issued after such
future date may be provided with the benefit of the same financial maintenance
covenant on the same terms.
“Additional Refinancing Lender” has the meaning assigned to such term in
‎Section 2.21.
“Additional Term Notes” means first priority senior secured notes and/or junior
lien secured notes and/or unsecured notes, in each case issued pursuant to an
indenture, note purchase agreement or other agreement and in lieu of the
incurrence of a portion of the Incremental Term Facility; provided that (a) such
Additional Term Notes rank pari passu or junior in right of payment and (if
secured) of security with the Term Loans hereunder, (b) the Additional Term
Notes have a final maturity date that is on or after the then existing Latest
Maturity Date with respect to the Term Loans and have a Weighted Average Life to
Maturity equal to or longer than the remaining Weighted Average Life to Maturity
of the then existing Term Loans (without giving effect to nominal amortization
for periods where amortization has been eliminated as a result of a prepayment
of the applicable Term Loans); provided, that, at the Borrower’s election, the
Borrower may incur Additional Term Notes, Credit Agreement Refinancing
Indebtedness, Unrestricted Additional Term Notes, Incremental Term Loans,
Extended Term Loans and Term Loan Exchange Notes with a Weighted Average Life to
Maturity shorter than and/or a final maturity date earlier than the Weighted
Average Life to Maturity and/or the final maturity date of the Tranche B Term
Loans (but not the Tranche A Term Loans) in an aggregate amount not to exceed
$100,000,000, (c) the covenants and events of default and other terms of which
(other than maturity, fees, discounts, interest rate, redemption terms and
redemption premiums, which shall be determined in good faith by the Borrower)
shall be on terms that are not materially more restrictive to the Borrower,
taken as a whole, than the terms of the existing Term Loans unless (x) the
Lenders under the existing Term Loans also receive the benefit of such more
restrictive terms or (y) any such provisions apply only after the Latest
Maturity Date with respect to the Term Loans, (d) the obligations in respect
thereof shall not be secured by liens on the assets of the Borrower and its
Subsidiaries, other than assets constituting Collateral, (e) no Subsidiary is a
borrower or a guarantor with respect to such


    2
    

--------------------------------------------------------------------------------





Indebtedness unless such Subsidiary is a Loan Party which shall have previously
or substantially concurrently guaranteed or borrowed, as applicable, the
Obligations, (f) if such Additional Term Notes are secured, all security
therefor shall be granted pursuant to documentation that is consistent in all
material respects with the Security Documents and the representative for such
Additional Term Notes shall enter into a customary intercreditor agreement with
the Collateral Agent substantially consistent with the terms set forth on
Exhibit K-1 or K-2 annexed hereto together with (A) any immaterial changes and
(B) material changes thereto in light of prevailing market conditions, which
material changes shall be posted to the Lenders and, unless the Required Lenders
shall have objected in writing to such changes within five Business Days after
such posting, then the Required Lenders shall be deemed to have agreed that the
Collateral Agent’s entering into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Collateral Agent’s execution thereof, in each
case in form and substance reasonably satisfactory to the Collateral Agent (it
being understood that junior Liens are not required to be pari passu with other
junior Liens, and that Indebtedness secured by junior Liens may be secured by
Liens that are pari passu with, or junior in priority to, other Liens that are
junior to the Liens securing the Obligations) and (g) immediately after giving
effect to the incurrence of such Additional Term Notes (assuming, solely for
purposes of this definition at the time of incurrence and not for any other
provision hereunder, that (I) all Additional Term Notes, all Incremental
Facilities and all Additional Debt secured by Liens under ‎Section 6.02(q) or
‎Section 6.02(hh), in each case established on or prior to such date are
secured, whether or not so secured, and (II) the proceeds of such Additional
Term Notes are not included as unrestricted cash and Cash Equivalents in clause
(i) of the definition of “Total Secured Net Leverage Ratio”; provided that, to
the extent the proceeds of such Additional Term Notes are to be used to prepay
Indebtedness, the use of such proceeds for the prepayment of such Indebtedness
may be given pro forma effect), on a Pro Forma Basis, the Total Secured Net
Leverage Ratio shall not be greater than 3.00 to 1.00 as of the Applicable Date
of Determination.
“Adjusted Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Borrowing or an ABR Borrowing determined pursuant to clause (iii)
of the definition of “Alternate Base Rate”, a rate per annum determined by the
applicable Administrative Agent pursuant to the following formula:
Adjusted Eurocurrency Rate =
Eurocurrency Rate
1.00 – Eurocurrency Reserve Percentage

provided that, notwithstanding the foregoing, as applied solely to the Initial
Tranche B Term Loans, the Adjusted Eurocurrency Rate shall at no time be less
than 0.75% per annum.
“Administrative Agents” means, collectively, the Tranche A Term Loan
Administrative Agent, the Tranche B Term Loan Administrative Agent and the
Revolving Facility Administrative Agent.
“Administrative Agent’s Office” means, with respect to any Administrative Agent,
such Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01, or


    3
    

--------------------------------------------------------------------------------





such other address or account as such Administrative Agent may from time to time
notify the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the applicable Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means any of the Revolving Facility Administrative Agent, the Tranche A
Term Loan Administrative Agent, the Tranche B Term Loan Administrative Agent or
the Collateral Agent.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Agreement Currency” has the meaning assigned to such term in ‎Section 9.17.
“AHYDO Catch-Up Payment” means any payment with respect to any obligations of
the Borrower or any Restricted Subsidiary, including subordinated debt
obligations and obligations in respect of the Senior Notes, in each case to
avoid the application of Code Section 163(e)(5) thereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the U.S. Prime Rate in effect on such day, (ii) the Federal Funds Rate,
in effect on such day, plus one-half of one percent (1/2%) per annum, (iii) the
Adjusted Eurocurrency Rate for any Interest Period of 1 month determined on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) (without giving effect to the proviso of the definition thereof) (any
changes in such rates to be effective as of the date of any change in such rate)
plus one percent (1.00%) per annum, and (iv) solely in the case of the Term
Loans made or otherwise outstanding on the Restatement Date, 1.75%.
“Alternative Currency” means (a) with respect to Letters of Credit, Euros,
Canadian Dollars, Australian Dollars, Sterling, Swedish Krona, Norwegian Kroner,
Danish Kroner, Yen, Renminbi, Hong Kong Dollars, Singapore Dollars, Rand,
Mexican Pesos, and any other currency other than Dollars that may be agreed with
the relevant Issuing Bank, each Revolving Lender and the Revolving Facility
Administrative Agent for issuing Letters of Credit in Alternative Currencies;
provided, that Morgan Stanley Senior Funding, Inc. may, at its option, decline
to issue Letters of Credit in Swedish Krona, Norwegian Kroner, Danish Kroner,
Renminbi, Rand or Mexican Pesos; provided further, that The Bank of Tokyo
Mitsubishi UFJ, Ltd. may, at its option, decline to issue Letters of Credit in
Renminbi; (b) with respect to any Revolving Loans, Euros, Sterling, Canadian
Dollars and any other currency other than Dollars that may be agreed with all of
the Revolving Lenders and the Revolving Facility Administrative Agent; and
(c) with respect to any Incremental Term Loans and Incremental Revolving
Commitments (and Incremental Loans made pursuant


    4
    

--------------------------------------------------------------------------------





thereto), any currency other than Dollars that may be agreed among the Borrower
and all of the applicable Lenders providing such Loans and Commitments.
“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
denominated in an Alternative Currency at such time, and (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements in respect of Letters
of Credit made in an Alternative Currency that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Alternative Currency LC Exposure
of any Revolving Lender shall be its Applicable Percentage of the aggregate
Alternative Currency LC Exposure at such time.
“Alternative Currency LC Sublimit” means the least of (x) $10,000,000, (y) the
LC Sublimit and (z) the aggregate amount of Revolving Commitments. The
Alternative Currency LC Sublimit is part of, and not in addition to, the LC
Sublimit and the Revolving Facility.
“Applicable Date of Determination” means the last day of the most recently ended
fiscal quarter for which financial statements are available pursuant to ‎Section
5.01(a) or ‎(b), as applicable, or, if such date occurs prior to the date on
which financial statements are available pursuant to ‎Section 5.01(a) or ‎(b),
as applicable, the last day of the most recently ended fiscal quarter for which
financial statements were delivered under ‎Section 4.01.
“Applicable Margin” means, for any day with respect to (I)(a) any Tranche A Term
Loan, the applicable rate set forth below under the heading “Eurocurrency Loan”
or “ABR Loan” as applicable, based upon the Total Secured Net Leverage Ratio as
of the most recent determination date:
Tranche A Term Loans
Total Secured Net Leverage Ratio:
Eurocurrency Loan
ABR Loan
Category 4
Greater than 4.00:1.00
2.25%
1.25%
Category 3
Less than or equal to 4.00:1.00,
but greater than3.00:1.00
2.00%
1.00%
Category 2
Less than or equal to 3.00:1.00,
but greater than2.00:1.00
1.75%
0.75%
Category 1
Less than or equal to 2.00:1.00
1.50%
0.50%

(b) any Tranche B Term Loan, a per annum rate equal to (i) if such Tranche B
Term Loan is a Eurocurrency Loan, 2.00% and (ii) if such Tranche B Term Loan is
an ABR Loan, 1.00%;
(c) any Revolving Loan and the commitment fees payable pursuant to ‎Section
2.12(a), the applicable rate set forth below under the heading “Eurocurrency
Loan,” “ABR Loan” or


    5
    

--------------------------------------------------------------------------------





“Commitment Fee Rate” as applicable, based upon the Total Secured Net Leverage
Ratio as of the most recent determination date:
Revolving Facility
Total Secured Net Leverage Ratio:
Eurocurrency Loan
ABR Loan
Commitment Fee Rate
Category 4
Greater than 4.00:1.00
2.25%
1.25%
0.40%
Category 3
Less than or equal to 4.00:1.00,
but greater than3.00:1.00
2.00%
1.00%
0.35%
Category 2
Less than or equal to 3.00:1.00,
but greater than2.00:1.00
1.75%
0.75%
0.30%
Category 1
Less than or equal to 2.00:1.00
1.50%
0.50%
0.25%

and (II) with respect to Incremental Facilities, Other Term Loans, Other
Revolving Loans, Other Revolving Commitments, Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, the rate per annum specified
in the amendment establishing such Incremental Facilities, Other Term Loans,
Other Revolving Loans, Other Revolving Commitments, Extended Term Loans,
Extended Revolving Loans or Extended Revolving Commitments.
For purposes of the foregoing, the Total Secured Net Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of the
Borrower following the delivery of the Compliance Certificate for such fiscal
quarter, and (b) each change in the Applicable Margin resulting from a change in
the Total Secured Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Revolving Facility
Administrative Agent of such certificate of the Borrower’s Financial Officer
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Secured Net
Leverage Ratio shall be deemed to be (x) in Category 4, if the Borrower fails to
deliver any such Compliance Certificate during the period from the date that is
five Business Days after the expiration of the time for delivery thereof until
such Compliance Certificate is delivered, and (y) in Category 3 until the
delivery of a Compliance Certificate for the first full fiscal quarter
commencing on or after the Restatement Date.
“Applicable Percentage” means, at any time with respect to any Revolving Lender
with a Revolving Commitment of any Class, the percentage of the aggregate
Commitments of such Class outstanding at such time represented by such Lender’s
Commitment with respect to such Class at such time. If the Commitments of such
Class have terminated or expired, the Applicable Percentage shall be determined
based upon the Commitments of such Class most recently in effect, giving effect
to any assignments of such Class of Revolving Loans and LC Exposures that occur
after such termination or expiration.


    6
    

--------------------------------------------------------------------------------





“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the applicable Issuing Bank to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Approved Fund” has the meaning assigned to such term in ‎Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by ‎Section 9.04), and accepted by the applicable Administrative Agent pursuant
to the terms hereof, substantially in the form of Exhibit G or any other form or
changes thereto approved by the applicable Administrative Agent and the
Borrower.
“Auction Amount” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Auction Expiration Time” has the meaning assigned to such term in the
definition “Dutch Auction”.
“Auction Notice” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Auction Party” or “Auction Parties” has the meaning assigned to such term in
the definition of “Dutch Auction” or as specified in ‎Section 2.11(i), as the
context may require.
“Australian Dollars” refers to lawful money of Australia.
“Auto-Renewal Letter of Credit” has the meaning specified in ‎Section 2.05(c).
“Available Amount” means, on any date of determination (the “Reference Date”),
an amount (which shall not be less than zero) determined on a cumulative basis
equal to the sum of (without duplication):
(a)    $100,000,000; plus
(b)    an amount (which shall not be less than zero) equal to 50% of
Consolidated Net Income for the period from the first day of the fiscal quarter
of the Borrower during which the Restatement Date occurred to and including the
last day of the most recently ended fiscal quarter of the Borrower prior to the
Reference Date for which internal consolidated financial statements of the
Borrower are available (or, in the case such Consolidated Net Income for such
period is in deficit, minus 100% of such deficit); plus
(c)    to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of (A) any capital contributions made in cash by any Person
other than a Restricted Subsidiary to the Borrower after the Restatement Date
and (B) any Net Proceeds of any issuance of Qualified Equity Interests after the
Restatement Date by the Borrower to any Person other than a Restricted
Subsidiary; plus


    7
    

--------------------------------------------------------------------------------





(d)    to the extent not otherwise reflected in Consolidated Net Income, 100% of
the fair market value (as determined in good faith by the Borrower) of
marketable securities or other property contributed to the Qualified Equity
Interests of the Borrower after the Restatement Date by any Person other than a
Restricted Subsidiary; plus
(e)    to the extent not otherwise included in clause (b) above, the aggregate
amount received by the Borrower or any Restricted Subsidiary after the
Restatement Date from cash (or Cash Equivalents) dividends and distributions
made by any Unrestricted Subsidiary or any Joint Venture in respect of
Investments made by the Borrower or any Restricted Subsidiary to any
Unrestricted Subsidiary or Joint Venture, and the Net Proceeds in connection
with the sale, transfer or other disposition of assets or the Equity Interests
of any Unrestricted Subsidiary or Joint Venture of the Borrower to any Person
other than the Borrower or a Restricted Subsidiary after the Restatement Date,
in each case to the extent not already reflected as a Return with respect to
such Investment credited to any basket amount under ‎Section 6.04; plus
(f)    in the event that the Borrower redesignates any Unrestricted Subsidiary
as a Restricted Subsidiary after the Restatement Date (which, for purposes
hereof, shall be deemed to also include (A) the merger, consolidation,
liquidation or similar amalgamation of any Unrestricted Subsidiary into the
Borrower or any Restricted Subsidiary, so long as the Borrower or such
Restricted Subsidiary is the surviving Person, and (B) the transfer of all or
substantially all of the assets of an Unrestricted Subsidiary to the Borrower or
any Restricted Subsidiary), the fair market value (as determined in good faith
by the Borrower) of the Investment in such Unrestricted Subsidiary at the time
of such redesignation; plus
(g)    the aggregate amount of Retained Declined Proceeds retained by the
Borrower or any of its Restricted Subsidiaries; plus
(h)    the fair market value of all Qualified Equity Interests of the Borrower
issued upon conversion or exchange of Indebtedness or Disqualified Equity
Interests of the Borrower or any of its Restricted Subsidiaries after the
Restatement Date; plus
(i)    to the extent not otherwise included, the aggregate amount of cash
Returns to the Borrower or any Restricted Subsidiary in respect of Investments
made pursuant to ‎Section 6.04(z); minus
(j)    the aggregate amount of (i) Restricted Payments made using the Available
Amount pursuant to ‎Section 6.06(a)(xiv), (ii) Investments made using the
Available Amount pursuant to ‎Section 6.04(z) and (iii) prepayments,
redemptions, acquisitions, retirements, cancellations, terminations and
repurchases of Indebtedness made using the Available Amount pursuant to‎Section
6.06(b)(vi)(B), in each case during the period from and including the Business
Day immediately following the Restatement Date through and including the
Reference Date (without taking account of the intended usage of the Available
Amount on such Reference Date for which such determination is being made, but
taking into account any other such usage on such date).


    8
    

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Exchange Amount” has the meaning ascribed thereto in ‎Section 2.25(a).
“Beneficial Owner” means, in the case of a Lender that is classified as a
partnership for U.S. federal income tax purposes, the direct or indirect partner
or owner of such Lender that is treated, for U.S. federal income tax purposes,
as the beneficial owner of a payment by any Loan Party under any Loan Document.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower Materials” has the meaning assigned to such term in ‎Section 5.01.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with ‎Section 2.03 substantially in the form of Exhibit A hereto.
“Business Day” means (a) for all purposes other than as covered by clauses (b),
(c) and (d) below, any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed, (b) if such day relates to any fundings, disbursements, settlements or
payments in connection with a Loan or Letter of Credit denominated in Dollars,
any day described in clause (a) that is also a day for trading by and between
banks in Dollar deposits in the London interbank currency markets, (c) if such
day relates to any fundings, disbursements, settlements or payments in
connection with a Loan or Letter of Credit denominated in Euros, any day
described in clauses (a) and (b) that is also a day on which the Trans-European
Automated Real Time Gross Settlement Express Transfer (TARGET) payment system is
open for the settlement of payment in Euros, and (d) if such day relates to any
fundings, disbursements, settlements or payments in connection with a Loan or
Letter of Credit denominated in a currency other than Dollars or Euros, means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
“Canadian Dollars” and the sign “C$” means lawful money of Canada.


    9
    

--------------------------------------------------------------------------------





“Capital Expenditures” means, for any period, the additions to property, plant
and equipment of the Borrower and its Restricted Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of the Borrower
and its Restricted Subsidiaries for such period prepared in accordance with
GAAP, but excluding in each case any such expenditure (i) made to restore,
replace, rebuild, develop, maintain, improve or upgrade property, to the extent
such expenditure is made with, or subsequently reimbursed out of, insurance
proceeds, indemnity payments, condemnation or similar awards (or payments in
lieu thereof) or damage recovery proceeds or other settlements relating to any
damage, loss, destruction or condemnation of such property, (ii) constituting
reinvestment of the Net Proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event,” (iii) made by the Borrower or any
Restricted Subsidiary as payment of the consideration for any Acquisition
(including any property, plant and equipment obtained as a part thereof),
(iv) made by the Borrower or any Restricted Subsidiary to effect leasehold
improvements to any property leased by the Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the landlord, (v) actually paid for by a third party (excluding the Borrower or
any Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or monetary obligation to such third party or any
other Person (whether before, during or after such period), (vi) constituting
Capitalized Software Expenditures or research and development expenditures that
are treated as additions to property, plant and equipment or other capital
expenditures in accordance with GAAP, (vii) made with the Net Proceeds from any
issuance of Qualified Equity Interests of the Borrower, and (viii) the purchase
price of equipment that is purchased simultaneously with the trade in or sale of
existing equipment.
“Capital Lease Obligations” of any Person means, subject to ‎Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of a Person and its Restricted Subsidiaries.
“Captive Insurance Subsidiaries” means, collectively or individually, as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower and its other Subsidiaries.
“Cash Collateralize” means to deposit, or designate funds previously deposited,
in a deposit account subject to control of the Revolving Facility Administrative
Agent or the Collateral Agent, solely for the benefit of the Issuing Bank or
Lenders, as collateral for Letters of Credit or obligations of Revolving Lenders
to fund participations in respect of Letters of Credit, cash or deposit account
balances in an aggregate amount equal to 102% of the maximum amount available


    10
    

--------------------------------------------------------------------------------





to be drawn under such Letters of Credit or, if the Issuing Bank shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing.
“Cash Equivalents” means:
(a)    (i) Dollars, Canadian Dollars or Euros, (ii) any other national currency
of any member state of the European Union or (iii) any other foreign currency,
in the case of clauses (ii) and (iii) held by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
(b)    securities issued or directly and fully Guaranteed or insured by the
United States or Canadian governments, a member state of the European Union or,
in each case, any agency or instrumentality thereof (provided that the full
faith and credit of such country or such member state is pledged in support
thereof), having maturities of not more than two years from the date of
acquisition;
(c)    certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances issued by (x) any Revolving
Lender or affiliate thereof or (y) by any bank or trust company (i) whose
commercial paper is rated at least “A-1” or the equivalent thereof by S&P or at
least “P-1” or the equivalent thereof by Moody’s and (ii) having combined
capital and surplus in excess of $500 million;
(d)    repurchase obligations for underlying securities of the types described
in clauses (b) and (c) entered into with any Person referenced in clause (c)
above;
(e)    commercial paper rated at the time of acquisition thereof at least “A-1”
or the equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s;
(f)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States of America, any province of Canada, any member
of the European Union, any other foreign government or any political subdivision
or taxing authority thereof, in each case, having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of not more
than two years from the date of acquisition;
(g)    interests in any investment company or money market fund or enhanced high
yield fund which invests at least 90% of its assets in instruments of the type
specified in clauses (a) through (f) above;
(h)    instruments and investments of the type and maturity described in
clauses (a) through (g) above denominated in any foreign currency or of foreign
obligors, which investments or obligors are, in the reasonable judgment of the
Borrower, comparable in investment quality to those referred to above;
(i)    solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (b)


    11
    

--------------------------------------------------------------------------------





through (f) customarily utilized in countries in which such Foreign Subsidiary
operates for short term cash management purposes; and
(j)    any other investments permitted by the investment policy of the Borrower
and its Restricted Subsidiaries delivered to the Administrative Agents prior to
the Restatement Date and on file with the Administrative Agents.
“Cash Management Agreement” means any agreement to provide Cash Management
Services.
“Cash Management Obligations” mean as to any Person, any and all obligations of
such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Cash Management
Agreement.
“Cash Management Services” means any one or more of the following types of
services or facilities, including without limitation (a) ACH transactions, (b)
cash management services, including controlled disbursement services, treasury,
depository, overdraft, credit or debit card, stored value card, electronic funds
transfer services, and (c) foreign exchange facilities or other cash management
arrangements in the ordinary course of business. For the avoidance of doubt,
Cash Management Services do not include Swap Agreements.
“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn, means on any day the sum of the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined from time to
time, as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Revolving Facility Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); provided that if such rates are not available on the Reuters
Screen CDOR Page on any particular day, then the Canadian deposit offered rate
component of such rate on that day shall be calculated as the cost of funds
quoted by the Revolving Facility Administrative Agent to raise Canadian dollars
for the applicable Interest Period as of 10:00 a.m. Toronto local time on such
day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Business Day, then as quoted by
the Revolving Facility Administrative Agent on the immediately preceding
Business Day; provided further that if the CDOR Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holding Company” means any Subsidiary of the Borrower that owns no material
assets other than equity interests (including, for this purpose, any debt or
other instrument treated as equity for U.S. federal income tax purposes) in one
or more (a) Foreign Subsidiaries that are CFCs and/or (b) other Subsidiaries of
the Borrower that own no material assets other than equity


    12
    

--------------------------------------------------------------------------------





interests (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) in one or more Foreign Subsidiaries
that are CFCs.
“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), but excluding any employee benefit plan of the Borrower or any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any employee benefit plan of the Borrower shall have acquired
beneficial ownership of 35% or more of the outstanding voting securities having
ordinary voting power for the election of directors of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the date of this Agreement, (ii) nominated or appointed by the board
of directors of the Borrower or (iii) approved as director candidates prior to
their election by the board of directors of the Borrower.
“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the Restatement Date, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Restatement Date or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of ‎Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Restatement Date;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law,” regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in ‎Section 9.13.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche A
Term Loans, Tranche B Term Loans, Swingline Loans, Incremental Term Loans,
Incremental Revolving Loans, Other Term Loans, Other Revolving Loans, Extended
Term Loans or Extended Revolving Loans; when used in reference to any
Commitment, refers to whether such Commitment is a Tranche A Term Commitment,
Tranche B Term Commitment, Revolving Commitment, Incremental Term Commitment,
Incremental Revolving Commitment, Extended Revolving Commitments, Other Term
Commitment and Other Revolving Commitment; and when used in reference to any
Lender, refers to whether such Lender has a Loan or Commitment with respect to a
particular Class. Incremental Term Loans, Extended Term Loans and Other Term
Loans (together with the respective Commitments in respect thereof) shall, at
the election of the Borrower, be construed to be in different Classes.
Incremental Revolving Loans, Extended Revolving Loans and Other Revolving Loans
(together with the respective Commitments in respect thereof) shall, at the
election of the Borrower, be construed to be in different Classes.
“CLO” has the meaning assigned to such term in ‎Section 9.04(b).


    13
    

--------------------------------------------------------------------------------





“Closing Date” means October 27, 2014.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all “Collateral” (or any term of similar meaning), as
defined in any applicable Security Document, and any and all property of
whatever kind or nature subject to or purported to be subject to a Lien under
any Security Document, but shall in all events exclude all Excluded Property.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties, and its successors in such capacity as
provided in Article ‎VIII.
“Collateral Agreement” means the Security Agreement dated as of the Closing
Date, among the Borrower, the other Subsidiary Loan Parties party thereto from
time to time and the Collateral Agent, substantially in the form of Exhibit D,
as such may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“Commitment” means, with respect to any Person, such Person’s Term Commitment,
Revolving Commitment, Incremental Term Commitment, Incremental Revolving
Commitment, Other Term Commitment, Extended Revolving Commitment or Other
Revolving Commitment or any combination thereof (as the context requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in ‎Section 9.15.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit J annexed hereto.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including amortization or write-off of (i) intangibles and non-cash
organization costs, (ii) deferred financing fees or costs and (iii) Capitalized
Software Expenditures or costs, capitalized expenditures, customer acquisition
costs and incentive payments, conversion costs and contract acquisition costs,
the amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of favorable or unfavorable lease
assets or liabilities, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP
and any write down of assets or asset value carried on the balance sheet.
“Consolidated EBITDA” for any period means the Consolidated Net Income for such
period:
(1)    increased (without duplication) by:
(a)
provision for taxes based on income or profits or capital, including, without
limitation, federal, state, provincial, local, foreign, unitary, excise,
property,



    14
    

--------------------------------------------------------------------------------





franchise and similar taxes and foreign withholding and similar taxes (including
any penalties and interest) of such Person paid or accrued during such period
deducted (and not added back) in computing Consolidated Net Income; plus
(b)
Consolidated Interest Expense of such Person for such period (including (x) net
losses on Swap Obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities), to the extent the same were deducted (and
not added back) in calculating Consolidated Net Income; plus

(c)
Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d)
(x) Transaction Costs and (y) any fees, costs, expenses or charges (other than
Consolidated Depreciation and Amortization Expense) related to any actual,
proposed or contemplated issuance or registration (actual or proposed) of Equity
Interests or any Investment, acquisition, disposition, recapitalization or the
incurrence or registration (actual or proposed) of Indebtedness (including a
refinancing thereof) (in each case, whether or not consummated or successful),
including (i) such fees, expenses or charges related to any Loans, the offering
of Additional Debt, Additional Term Notes, Refinancing Notes, Senior Notes (and
any exchange offer) or any Permitted Refinancing and this Agreement and any
Securitization Fees, and (ii) any amendment, waiver or other modification of
Loans, Additional Debt, Additional Term Notes, Refinancing Notes, the Senior
Notes, Receivables Facilities, Securitization Facilities, or any Permitted
Refinancing, any Loan Document, any Securitization Fees, any other Indebtedness
or any Equity Interests, in each case, whether or not consummated, deducted (and
not added back) in computing Consolidated Net Income; plus

(e)
the amount of any restructuring charge, reserve, integration cost or other
business optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives), that is deducted (and not added
back) in such period in computing Consolidated Net Income including, without
limitation, those related to severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments and costs
related to the opening and closure and/or consolidation of facilities; plus

(f)
any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, or other items classified by the Borrower as
special items; plus



    15
    

--------------------------------------------------------------------------------





(g)
the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the Borrower in good
faith to be reasonably anticipated to be realizable or a plan for realization
shall have been established within twenty-four (24) months of the date thereof
(which will be added to Consolidated EBITDA as so projected until fully realized
and calculated on a pro forma basis as though such cost savings, operating
expense reductions, other operating improvements and initiatives and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that, to the
extent any such operational changes are not associated with a Specified
Transaction, all steps have been taken for realizing such cost savings and such
cost savings are reasonably identifiable and factually supportable (in the good
faith determination of the Borrower), which shall include in any event each of
the adjustments set forth on Schedule 1.01; provided further, that the aggregate
amount added back pursuant to this clause (g) for any period shall not exceed
20% of Consolidated EBITDA for such period (calculated after giving full effect
to the pro forma adjustments set forth in this clause (g)); plus

(h)
the amount of loss on any sale of Securitization Assets and related assets to a
Securitization Subsidiary in connection with a Qualified Securitization
Financing; plus

(i)
any costs or expense incurred by the Borrower or any Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
net cash proceeds of an issuance of Qualified Equity Interests of the Borrower;
plus

(j)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(k)
any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements (“FAS 160”) (Accounting Standards
Codification Topic 810); plus

(l)
realized foreign exchange losses resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of the
Borrower and its Restricted Subsidiaries; plus



    16
    

--------------------------------------------------------------------------------





(m)
net realized losses from Swap Obligations or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements, in each case to the extent
not added back pursuant to clause (b) above; plus

(n)
the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted in calculating Consolidated Net Income (and not added
back in such period to Consolidated Net Income); plus

(o)
costs related to the implementation of operational and reporting systems and
technology initiatives.

(2)
decreased (without duplication) by: (a) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period and any non-cash gains
with respect to cash actually received in a prior period so long as such cash
did not increase Consolidated EBITDA in such prior period; plus (b) realized
foreign exchange income or gains resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of the
Borrower and its Restricted Subsidiaries; plus (c) any net realized income or
gains from Swap Obligations or embedded derivatives that require similar
accounting treatment and the application of Accounting Standard Codification
Topic 815 and related pronouncements; plus (d) any net income included in the
consolidated financial statements due to the application of FAS 160 (Accounting
Standards Codification Topic 810); plus (e) all cash payments made during such
period to the extent made on account of non-cash reserves and other non-cash
charges added back to Consolidated Net Income pursuant to clause (f) above in a
previous period (it being understood that this clause (2)(e) shall not be
utilized in reversing any non-cash reserve or charge added to Consolidated Net
Income); plus (f) the amount of any minority interest income consisting of
Subsidiary loss attributable to minority equity interests of third parties in
any non-wholly owned Subsidiary added to Consolidated Net Income (and not
deducted in such period from Consolidated Net Income); plus

(3)
increased or decreased (without duplication) by, as applicable, any adjustments
resulting for the application of Accounting Standards Codification Topic 460 or
any comparable regulation.

For purposes of determining compliance with any financial test or ratio
hereunder (including any incurrence test), (x) Consolidated EBITDA of any
Person, property, business or asset acquired by the Borrower or any Restricted
Subsidiary of the Borrower during such period and of any Unrestricted Subsidiary
that is converted into a Restricted Subsidiary shall be included in determining
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for any
period, (y) Consolidated EBITDA of any Restricted Subsidiary or any operating
entity for which historical financial statements are available that is Disposed
of during such period or any Restricted Subsidiary


    17
    

--------------------------------------------------------------------------------





that is converted into a Unrestricted Subsidiary during such period shall be
excluded in determining Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for any period, and (z) Consolidated EBITDA shall be calculated on
a Pro Forma Basis. Unless otherwise provided herein, Consolidated EBITDA shall
be calculated with respect to the Borrower and its Restricted Subsidiaries.
“Consolidated Interest Coverage Ratio” means, on any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower as of the Applicable Date of Determination to (b)
Consolidated Interest Expense with respect to Indebtedness of the type described
in clauses (a) and (b) of the definition of Indebtedness and determined on a
cash basis only for such period of four consecutive fiscal quarters (but
excluding in any event make-whole or other prepayment premiums and breakage
costs and any other costs, fees and expenses in connection with the redemption
of a portion of the Senior Notes to the extent the same could constitute
Consolidated Interest Expense).
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(1)
consolidated interest expense of such Person and its Restricted Subsidiaries for
such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances or any similar facilities or
financing and hedging agreements, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of any Swap Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, (e) net
payments, if any, pursuant to interest rate Swap Obligations with respect to
Indebtedness, and (f) to the extent constituting interest expense in accordance
with GAAP, consulting fees and expenses, and excluding (t) penalties and
interest relating to taxes, (u) accretion or accrual of discounted liabilities
other than Indebtedness, (v) any expense resulting from the discounting of any
Indebtedness in connection with the application of purchase accounting in
connection with any acquisition, (w) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, (x) any expensing of
bridge, commitment and other financing fees and (y) interest with respect to
Indebtedness of any parent of such Person appearing upon the balance sheet of
such Person solely by reason of push-down accounting under GAAP); plus

(2)
consolidated capitalized interest of such Person and its Restricted Subsidiaries
for such period, whether paid or accrued; plus

(3)
all cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of preferred stock of any Subsidiary of such Person
during such period; plus



    18
    

--------------------------------------------------------------------------------





(4)
all cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests during this
period; minus

(5)
interest income for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries determined on a consolidated basis on
the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:
(a)
subject to the limitations contained in clause (iv) below, any net income (loss)
of any Person if such Person is not a Restricted Subsidiary, except that any
equity in the net income of any such Person for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the Borrower) could have been distributed by such Person
during such period to the Borrower or any Restricted Subsidiary as a dividend or
other distribution or as a return on investment;

(b)
any net gain (or loss) realized upon the sale or other disposition of any asset
or disposed operations of the Borrower or any Restricted Subsidiaries (including
pursuant to any Sale Leaseback which is not sold or otherwise disposed of in the
ordinary course of business);

(c)
any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge or
expense, or any charges, expenses or reserves in respect of any restructuring,
integration, redundancy or severance expense;

(d)
the cumulative effect of a change in accounting principles;

(e)
any (i) non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions or on the
re-valuation of any benefit plan obligation and (ii) income (loss) attributable
to deferred compensation plans or trusts;

(f)
all deferred financing costs written off or amortized and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

(g)
any unrealized gains or losses in respect of Swap Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of



    19
    

--------------------------------------------------------------------------------





changes therein recognized in earnings for derivatives that do not qualify as
hedge transactions, in each case, in respect of Swap Obligations;
(h)
any unrealized foreign currency transaction gains or losses in respect of
obligations of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(i)
any unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary owing to the Borrower or any Restricted Subsidiary;

(j)
any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(k)
any goodwill or other asset impairment charge or write-off or write-down;

(l)
any after-tax effect of income (loss) from the early retirement, extinguishment
or cancellation of Indebtedness or Swap Obligations or other derivative
instruments;

(m)
[reserved];

(n)
any net unrealized gains and losses resulting from Swap Obligations or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements;

(o)
proceeds from any business interruption insurance to the extent not already
included in Consolidated Net Income;

(p)
the amount of any expense to the extent a corresponding amount is received in
cash by the Borrower and the Restricted Subsidiaries from a Person other than
the Borrower or any Restricted Subsidiaries, provided such payment has not been
included in determining Consolidated Net Income (it being understood that if the
amounts received in cash under any such agreement in any period exceed the
amount of expense in respect of such period, such excess amounts received may be
carried forward and applied against expense in future periods);

(q)
gains and losses on the sale, exchange or other disposition of assets outside
the ordinary course of business or abandonment of assets and from discontinued
operations; and



    20
    

--------------------------------------------------------------------------------





(r)
cash and non-cash charges, paid or accrued, and gains resulting from the
application of Financial Accounting Standards No. 141R (Accounting Standards
Codification Topic 805) (including with respect to earn-outs incurred by the
Borrower or any of its Restricted Subsidiaries).

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall exclude (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions, or so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be
indemnified or reimbursed (and such amount is in fact reimbursed within 365 days
of the date of such charge or payment (with a deduction for any amount so added
back to the extent not so reimbursed within such 365 days)), in connection with
any investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder, (ii) to the extent covered by insurance and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption, (iii) any expenses and charges to the extent
paid for, or so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by (and such
amount is in fact reimbursed within 365 days of the date of such payment (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days)), any third party other than such Person or any of its Restricted
Subsidiaries and (iv) solely for the purpose of determining the Available
Amount, any net income (loss) of any Restricted Subsidiary (other than the Loan
Parties) if such Restricted Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to any Loan Party by operation of
the terms of such Restricted Subsidiary’s charter or any agreement, instrument,
judgment, decree, order, statute or governmental rule or regulation applicable
to such Restricted Subsidiary or its shareholders (other than (a) restrictions
that have been waived or otherwise released, (b) restrictions pursuant to this
Agreement, the Senior Notes, Term Loan Exchange Notes, Incremental Loans, or
Credit Agreement Refinancing Indebtedness and (c) restrictions arising pursuant
to an agreement or instrument if the encumbrances and restrictions contained in
any such agreement or instrument taken as a whole are not materially less
favorable to the Secured Parties than the encumbrances and restrictions
contained in the Loan Documents (as determined by the Borrower in good faith),
except that the Borrower’s equity in the net income of any such Restricted
Subsidiary for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash or Cash Equivalents actually distributed or that
could have been distributed by such Restricted Subsidiary during such period to
the Borrower or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend to another Restricted
Subsidiary, to the limitation contained in this clause).
“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent consolidated balance sheet of
the Borrower and the Restricted Subsidiaries at


    21
    

--------------------------------------------------------------------------------





such date or, for the period prior to the time any such statements are so
delivered, the pro forma financial statements of the Borrower giving effect to
the Transactions.
“Consolidated Working Capital” shall mean, at any date, the excess (which may be
a negative number) of (a) the sum of all amounts (other than cash and Cash
Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date excluding the
current portion of current and deferred income taxes, deferred financing fees
and assets held for sale over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any long
term debt and all revolving loans, (ii) all Indebtedness consisting of Loans and
LC Exposure and Capital Lease Obligations to the extent otherwise included
therein, (iii) the current portion of interest payable and (iv) the current
portion of current and deferred income taxes; provided that Consolidated Working
Capital shall be calculated without giving effect to (t) the depreciation of the
Dollar relative to other foreign currencies, (w) purchase accounting, (x) any
assets or liabilities acquired, assumed, sold or transferred in any Acquisition
or Disposition pursuant to ‎Section 6.05(j) or ‎Section 6.05(y), (y) as a result
of the reclassification of items from short-term to long-term and vice versa or
(z) changes to Consolidated Working Capital resulting from non-cash charges and
credits to consolidated current assets and consolidated current liabilities
(including, without limitation, derivatives and deferred income tax).
“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow.”
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Converting Refinancing Term Lender” means a Tranche B Term Lender that agrees
pursuant to this Agreement to convert, exchange or “cashless roll” all, or any
portion, of its Existing Term Loan for a Tranche B Term Loan. A Tranche B Term
Lender may be a Converting Refinancing Term Lender with respect to (i) less than
all of its Tranche B Term Commitment (if its Tranche B Term Commitment is
greater than its Existing Term Loan) or (ii) less than all of its Existing Term
Loan (if its Existing Term Loan is greater than its Tranche B Term Commitment).
“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Replacement Debt, (b) Permitted Second Priority Replacement Debt, (c) Permitted
Unsecured Replacement Debt, and/or (d) Other Term Loans or Other Revolving
Commitments (including the corresponding Other Revolving Loans incurred pursuant
to such Other Revolving Commitments) obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or obtained (including


    22
    

--------------------------------------------------------------------------------





by means of the extension or renewal of existing Indebtedness) in exchange for,
or to extend, renew, replace, restructure or refinance, in whole or in part, any
or all Classes of then existing Term Loans, Revolving Loans or Revolving
Commitments (in each case including any successive Credit Agreement Refinancing
Indebtedness) (the “Credit Agreement Refinanced Debt”); provided that (v) such
Credit Agreement Refinancing Indebtedness (including, if such Credit Agreement
Refinancing Indebtedness includes any Other Revolving Commitments, such Other
Revolving Commitments) is in an original aggregate principal amount not greater
than the aggregate principal amount of the Credit Agreement Refinanced Debt
(including, in the case of Credit Agreement Refinanced Debt consisting, in whole
or in part, of Revolving Commitments or Other Revolving Commitments, the amount
thereof) plus any Term Loans and/or Revolving Commitments plus other
Indebtedness that could otherwise be (A) incurred hereunder (subject to a dollar
for dollar usage of any basket (other than any basket that provides for Credit
Agreement Refinancing Indebtedness) set forth in ‎Section 6.01) and (B) if such
Indebtedness is secured, subject to a dollar for dollar usage of any basket
(other than any basket that provides for Liens on Credit Agreement Refinancing
Indebtedness) set forth in ‎Section 6.02, plus premiums and accrued and unpaid
interest, fees and expenses in respect thereof plus other reasonable costs, fees
and expenses (including upfront fees and original issue discount) incurred in
connection with such Credit Agreement Refinancing Indebtedness, (w) such Credit
Agreement Refinancing Indebtedness does not mature prior to the maturity date of
and, except in the case of Other Revolving Commitments, has a Weighted Average
Life to Maturity equal to or longer than the Weighted Average Life to Maturity
at such time of the corresponding Class of Credit Agreement Refinanced Debt
(without giving effect to nominal amortization for periods where amortization
has been eliminated as a result of a prepayment of the applicable Credit
Agreement Refinanced Debt); provided, that, at the Borrower’s election, the
Borrower may incur Additional Term Notes, Credit Agreement Refinancing
Indebtedness, Unrestricted Additional Term Notes, Incremental Term Loans,
Extended Term Loans and Term Loan Exchange Notes with a final maturity date
earlier than and/or Weighted Average Life to Maturity shorter than the final
maturity date and/or Weighted Average Life to Maturity of the Tranche B Term
Loans (but not the Tranche A Term Loans) in an aggregate amount not to exceed
$100,000,000, (x) such Credit Agreement Refinancing Indebtedness shall not be
incurred or Guaranteed by any Restricted Subsidiary that did not incur or
Guarantee such Credit Agreement Refinanced Debt, (y) such Credit Agreement
Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued and unpaid interest, fees then due and premiums (if any) in connection
therewith shall be paid substantially contemporaneously with the incurrence of
the Credit Agreement Refinancing Indebtedness; and (z) if such Credit Agreement
Refinancing Indebtedness is Permitted First Priority Replacement Debt, Permitted
Second Priority Replacement Debt and/or Permitted Unsecured Replacement Debt,
the covenants and events of default and other terms of which (other than
maturity, fees, discounts, interest rate, redemption terms and redemption
premiums, which shall be determined in good faith by the Borrower) shall be on
terms that are not materially more restrictive to the Borrower, taken as a
whole, than the terms of the existing Term Loans unless (x) the Lenders under
the existing Term Loans also receive the benefit of such more restrictive terms
or (y) any such provisions apply only after the Latest Maturity Date with
respect to the Term Loans. For the avoidance of doubt, (I) Credit Agreement
Refinancing Indebtedness consisting of Other Term Loans or Other Revolving
Commitments (including the corresponding Other Revolving Loans incurred pursuant
to such Other Revolving Commitments) shall be subject to the requirements set
forth in ‎Section 2.21, and (II) to the extent that such Credit Agreement


    23
    

--------------------------------------------------------------------------------





Refinanced Debt consists, in whole or in part, of (A) Revolving Commitments or
Other Revolving Commitments, such Revolving Commitments or Other Revolving
Commitments or (B) Revolving Loans or Other Revolving Loans, the corresponding
Revolving Commitments or Other Revolving Commitments, in each case, shall be
terminated, and all accrued fees in connection therewith shall be paid
substantially contemporaneously with the incurrence of the Credit Agreement
Refinancing Indebtedness.
“Credit Event” has the meaning assigned to such term in ‎Section 4.02.
“Danish Kroner” means the lawful currency of Denmark.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning assigned to such term in Section ‎2.11(g).
“Default” means any event or condition specified in Article ‎VII that after
notice, lapse of applicable grace periods or both would, unless cured or waived
hereunder, constitute an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.
“Defaulting Lender” means, subject to ‎Section 2.22(a)(v), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
applicable Administrative Agent, any Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower, the applicable Administrative Agent or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three Business Days after written request by the applicable
Administrative Agent or the Borrower, to confirm in writing to the applicable
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by such Administrative Agent and the Borrower), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or a Bail-In Action, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets (other than via an Undisclosed
Administration), including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender


    24
    

--------------------------------------------------------------------------------





(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination made in good faith by the applicable Administrative Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to ‎Section 2.22(a)(v)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to an
officer’s certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with ‎Section 6.05.
“Direct Competitor” means any Person who is a bona fide competitor identified in
writing to each of the Administrative Agents prior to the Closing Date, as such
list may be updated by the Borrower (by furnishing such updates to each of the
Administrative Agents) from time to time thereafter (other than bona fide fixed
income investors or debt funds that are engaged in making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course of business), and in each case, any Affiliate of
each such Person that is readily identifiable solely on the basis of such
Affiliate’s name or the name of such Affiliate’s parent or fund family; provided
that no updates to the list of Direct Competitors shall be deemed to
retroactively disqualify any parties that have previously validly acquired an
assignment or participation in respect of the Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Direct Competitors.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease (as lessor)
or other disposition (including any Sale Leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any Equity Interests owned by such Person, or any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall be deemed not to include any issuance or
sale by such Person of its Equity Interests or other securities to another
Person.
“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable) (a) require the payment of any cash dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof, in whole or in part and whether
upon the occurrence of any event, pursuant to a sinking fund obligation, on a
fixed date or otherwise,


    25
    

--------------------------------------------------------------------------------





prior to the date that is 91 days after the then Latest Maturity Date at such
time of then outstanding Loans (other than (i) upon payment in full of the
Obligations (other than contingent indemnification obligations for which no
claim has been made), reduction of the LC Exposure to zero and termination of
the Commitments or (ii) upon a “change in control” or (iii) asset sale or
similar event) or (c) are convertible or exchangeable, automatically or at the
option of any holder thereof, into any Indebtedness other than Indebtedness
otherwise permitted under ‎Section 6.01; provided that if such Equity Interests
are issued pursuant to a plan for the benefit of employees of the Borrower or
the Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or if its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.
“Disqualified Lender” means any Person identified in writing to each of the
Administrative Agents on or prior to the Closing Date and any Affiliate thereof
that is readily identifiable solely on the basis of such Affiliate’s name or the
name of such Affiliate’s parent or fund family.
“Documentation Agents” means PNC Bank, National Association, Fifth Third Bank,
Bank of America, N.A. and Wells Fargo Bank, National Association, each in its
capacity as a documentation agent in respect of the credit facilities provided
herein.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an
Alternative Currency, the equivalent in Dollars of such amount, determined by
the applicable Administrative Agent pursuant to ‎Section 1.06 using the Exchange
Rate with respect to such Alternative Currency at the time in effect under the
provisions of such Section (except as otherwise expressly provided herein).
“Dollars” or “$” refers to the lawful money of the United States of America.
“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is incorporated
or organized under the laws of the United States of America, any state thereof
or the District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
or more of its Subsidiaries (in such capacity, as applicable, the “Auction
Party”) in their sole discretion in order to purchase Term Loans in accordance
with the following procedures:
(A)    Notice Procedures. In connection with an Auction, the Auction Party will
provide notification to the auction manager (for distribution to the Term
Lenders of the relevant Class of Term Loans that are the subject of the Auction
(the “Eligible Auction Lenders”) and the applicable Administrative Agent) of the
Class and principal amount of Term Loans that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall contain (i) the Class of Term
Loans that will


    26
    

--------------------------------------------------------------------------------





be the subject of the Auction, (ii) the total cash value of the bid (the
“Auction Amount”), in a minimum amount of $1,000,000 with minimum increments of
$500,000, (iii) the discount to par, which shall be a range (the “Discount
Range”) of percentages of the par principal amount of the Term Loans (i.e., a 5%
to 10% Discount Range would represent $50,000 to $100,000 per $1,000,000
principal amount of Term Loans, with a 10% discount being deemed a “higher”
discount than 5% for purposes of an Auction) at issue that represents the
discounts applied to calculate the range of purchase prices that could be paid
in the Auction; provided that the Discount Range may, at the option of the
Auction Party, be a single percentage, (iv) the date on which the Auction will
conclude, on which date Return Bids will be due at the time provided in the
Auction Notice (such time, the “Auction Expiration Time”), as such date and time
may be extended upon notice by the Auction Party to the auction manager before
any prior Auction Expiration Time, and (v) the identity of the auction manager,
and shall indicate if such auction manager is an Affiliate of the Borrower. Each
offer to purchase Term Loans in an Auction shall be offered on a pro rata basis
to all the Eligible Auction Lenders.
(B)    Reply Procedures. In connection with any Auction, each Eligible Auction
Lender may, in its sole discretion, participate in such Auction and, if it
elects to do so (any such participating Eligible Auction Lender, a
“Participating Lender”), shall provide, prior to the Auction Expiration Time,
the auction manager with a notice of participation (the “Return Bid”) which
shall be in a form and substance prepared by the Borrower and shall specify (i)
a discount to par that must be expressed as a percentage of par principal amount
of Term Loans of the relevant Class expressed in percentages (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of Term Loans of the relevant Class, which must be in increments of $500,000,
that such Eligible Auction Lender is willing to offer for sale at its Reply
Discount (the “Reply Amount”). An Eligible Auction Lender may avoid the minimum
increment amount condition solely when submitting a Reply Amount equal to such
Eligible Auction Lender’s entire remaining amount of such Term Loans. Eligible
Auction Lenders may only submit one Return Bid per Auction but each Return Bid
may contain up to three bids, only one of which can result in a Qualifying Bid
(as defined below). In addition to the Return Bid, each Participating Lender
must execute and deliver, to be irrevocable during the pendency of the Auction
and held in escrow by the auction manager, an assignment agreement pursuant to
which such Participating Lender shall make the representations and agreements
substantially consistent with the terms of ‎Section 2.11(i)(C). Any Eligible
Auction Lender that fails to submit a Return Bid at or prior to the Auction
Expiration Time shall be deemed to have declined to participate in the Auction.
(C)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Auction Manager, the auction manager, with the consent of the
Auction Party, will, within 10 Business Days of the Auction Notice (or such
other time agreed by the Borrower), determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the highest Reply Discount


    27
    

--------------------------------------------------------------------------------





at which the Auction Party can complete the Auction at the Auction Amount;
provided that, in the event that the Reply Amounts are insufficient to allow the
Auction Party to complete a purchase of the entire Auction Amount, the Auction
Party shall either, at its election, (i) withdraw the Auction or (ii) complete
the Auction as set forth below. Unless withdrawn, the Auction Party shall notify
the Participating Lenders of the Applicable Discount no later than one Business
Day after it is determined (the “Applicable Discount Notice”). The Auction Party
shall, within three Business Days of the Applicable Discount Notice, purchase
Term Loans from each Participating Lender with a Reply Discount that is equal to
or higher than the Applicable Discount (“Qualifying Bids”) at a discount to par
equal to the Reply Discount of such Participating Lender, with the applicable
Term Loans of the Participating Lender(s) with the highest Reply Discount being
purchased first and then in descending order from such highest Reply Discount to
and including the applicable Term Loans of the Participating Lenders with a
Reply Discount equal to the Applicable Discount (the “Applicable Order of
Purchase”); provided that if the aggregate proceeds required to purchase all
Term Loans of the relevant Class subject to Qualifying Bids would exceed the
Auction Amount for such Auction, the Auction Party shall purchase such Term
Loans of the Participating Lenders in the Applicable Order of Purchase, but with
the Term Loans of Participating Lenders with Reply Discounts equal to the
Applicable Discount being purchased pro rata until the Auction Amount has been
so expended on such purchases. If a Participating Lender has submitted a Return
Bid containing multiple bids at different Reply Discounts, only the bid with the
highest Reply Discount that is equal to or more than the Applicable Discount
will be deemed the Qualifying Bid of such Participating Lender. In no event
shall any purchase of Term Loans in an Auction be made at a Reply Discount lower
than the Applicable Discount for such Auction.
(D)    Additional Procedures. Once initiated by an Auction Notice, the Auction
Party may withdraw or modify an Auction only prior to the delivery of the
Applicable Discount Notice (and if any Auction is withdrawn or modified, notice
thereof shall be delivered to the relevant Administrative Agent and the Eligible
Auction Lenders no later than the first Business Day after such withdrawal).
Furthermore, in connection with any Auction, upon submission by a Participating
Lender of the relevant Class of a Qualifying Bid, such Term Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.
(E)    Any failure by such Loan Party or such Subsidiary to make any prepayment
to a Lender, pursuant to this definition shall not constitute a Default or Event
of Default under ‎Section 7.01 or otherwise.
“ECF Due Date” has the meaning assigned to such term in ‎Section 2.11(d).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution


    28
    

--------------------------------------------------------------------------------





Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electing Guarantors” means any Excluded Subsidiary that, at the option, and in
the sole discretion, of the Borrower has been designated a Subsidiary Loan
Party.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; (ii) (A) any commercial bank organized under the
laws of the United States or any state thereof (B) any savings and loan
association or savings bank organized under the laws of the United States or any
state thereof and (C) any commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (D) any other entity (other than a natural person) that is an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends credit or buys loans as one of its businesses including insurance
companies, investment or mutual funds, lease financing companies; and (iii) the
Borrower and any Subsidiary subject to ‎Section 9.04 or ‎Section 2.11(i) (so
long as the Loans and Commitments obtained by the Borrower or any Restricted
Subsidiary are immediately cancelled); provided that, in any event, Eligible
Assignees shall not include (x) any natural person, (y) any Direct Competitor,
Disqualified Lender unless, in each case, consented to in writing by the
Borrower (such consent shall be required regardless of whether a Default or
Event of Default shall be continuing), or (z) any Defaulting Lender or any
Affiliate thereof.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means all applicable treaties, laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the protection of the
environment, the preservation or reclamation of natural resources, the
generation, management, Release or threatened Release of, or exposure to, any
Hazardous Material or to workplace health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of any


    29
    

--------------------------------------------------------------------------------





Restricted Subsidiary directly or indirectly resulting from or based upon (a)
any actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock or other share capital,
partnership interests, membership interests in a limited liability or exempted
company, beneficial interests in a trust or other equity ownership interests in
a Person, and any option, warrant or other right entitling the holder thereof to
purchase or otherwise acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the requirements of
Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan, (c) a determination that
any Plan is or is reasonably expected to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), (d) the cessation
of operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA, (e) conditions contained in
Section 303(k)(1)(A) of ERISA for imposition of a lien shall have been met with
respect to any Plan, (f) with respect to any Plan, a failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived, (g) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (h) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, (i) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (j) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (k) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
“insolvent” or in “endangered or “critical” status within the meaning of Section
432 of the Code or Section 304 of ERISA, (l) the occurrence of a non exempt
“prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or a


    30
    

--------------------------------------------------------------------------------





“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which the Borrower or any such Subsidiary could otherwise be liable, (m) any
Foreign Benefit Event or (n) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the rate per annum equal to the Banking
Federation of the European Union EURIBO Rate (“BFEA EURIBOR”), as published by
Reuters on page EURIBOR01 of the Reuters Screen (or another commercially
available source providing quotations of BFEA EURIBOR as designated by the
Revolving Facility Administrative Agent from time to time at approximately 11:00
a.m., Central European Time, two Business Days prior to the commencement of such
Interest Period, for deposits in Euros (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, provided that
if such rate is not available at such time for any reason, then the “EURIBO
Rate” for such Interest Period shall be the rate per annum reasonably determined
by the applicable Administrative Agent to be the rate at which deposits in Euros
for delivery on the first day of such Interest Period in same day funds and with
a term equivalent to such Interest Period would be offered by the Revolving
Facility Administrative Agent in the European interbank market upon request at
approximately 11:00 a.m., Central European Time two Business Days prior to the
commencement of such Interest Period; provided further that if the EURIBO Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.
“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, is bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Borrowing” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the applicable Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period (other than any
Eurocurrency Borrowing in Sterling, which


    31
    

--------------------------------------------------------------------------------





will be determined on the date of commencement of such Interest Period) by
reference to the interest settlement rates for deposits in Dollars or the
applicable Alternative Currency as published by Reuters on page LIBOR01 of the
Reuters Screen (or another commercially available source providing quotations of
such rate as designated by the Revolving Facility Administrative Agent from time
to time) (as set forth by (a) ICE Benchmark Administration, (b) any successor
service or entity that has been authorized by the U.K. Financial Conduct
Authority to administer the London Interbank Offered Rate or (c) any service
selected by the Revolving Facility Administrative Agent that has been nominated
by such an entity as an authorized information vendor for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
(i) for any Eurocurrency Borrowing for any Interest Period in Canadian Dollars,
the rate the Revolving Facility Administrative Agent shall reference shall be
the CDOR Rate and (ii) for any Eurocurrency Borrowing for any Interest Period in
Euros, the rate the Revolving Facility Administrative Agent shall reference
shall be the EURIBO Rate; provided, further, that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurocurrency Rate” shall be the interest rate per annum
determined by the applicable Administrative Agent (including by reference to any
applicable published market data) to be the average of the rates per annum at
which deposits in Dollars or applicable Alternative Currencies are offered for
such relevant Interest Period to major banks in the London interbank market in
London, England by the Revolving Facility Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of the Interest Period; provided, further that if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to the Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Borrowing shall be adjusted automatically as of
the effective date of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning assigned to such term in ‎Section 7.01.
“Excess Cash Flow” means, for any period, an amount (to the extent positive)
equal to the excess of
(a)    the sum, without duplication, of
(ii)    Consolidated Net Income for such period,
(iii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, and
(iv)    decreases in Consolidated Working Capital for such period;
over (b) the sum, without duplication, of


    32
    

--------------------------------------------------------------------------------





(i)
an amount equal to the amount of all non-cash gains and credits included in
arriving at such Consolidated Net Income,

(ii)
without duplication of amounts deducted pursuant to clause (ix) below in prior
years, the amount of Capital Expenditures, Capitalized Software Expenditures or
acquisitions of Intellectual Property made in cash during such period, except to
the extent that such Capital Expenditures, Capitalized Software Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
the Restricted Subsidiaries (other than Revolving Loans or intercompany loans),

(iii)
the aggregate amount of all principal payments of Indebtedness of the Borrower
and the Restricted Subsidiaries during such period but excluding (x) all
prepayments of Term Loans (other than prepayments (A) pursuant to ‎Section
2.11(c), but solely to the extent that the Disposition in question increased
Consolidated Net Income, and not in excess of such increase or (B) applied to
reduce the amount of Excess Cash Flow prepayment for a prior fiscal year in
accordance with ‎Section 2.11(d)), (y) all prepayments of Revolving Loans made
during such period and (z) any other revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder, and
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or the Restricted Subsidiaries (other than Revolving Loans or
intercompany loans, and excluding any such prepayments applied to reduce the
amount of Excess Cash Flow prepayment for a prior fiscal year in accordance with
‎Section 2.11(d)),

(iv)
an amount equal to the aggregate net gain on Dispositions by the Borrower and
the Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at Consolidated
Net Income,

(v)
increases in Consolidated Working Capital for such period,

(vi)
payments by the Borrower and the Restricted Subsidiaries during such period in
cash in respect of (x) long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income, (y) non-cash charges incurred in a prior period or (z)
charges, expenses and reserves in respect of any restructuring, integration,
redundancy or severance expense,

(vii)
without duplication of amounts deducted pursuant to clause (x) below in prior
fiscal years, the aggregate amount of cash consideration paid by the Borrower
and the Restricted Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions and earnout payments) pursuant to ‎Section
6.04 that are not made in the Borrower or a wholly owned Restricted Subsidiary
made during such period (to the extent permitted to be



    33
    

--------------------------------------------------------------------------------





made hereunder), except to the extent financed with the proceeds of Indebtedness
of the Borrower or the Restricted Subsidiaries (other than Revolving Loans or
intercompany loans),
(viii)
the aggregate amount of Restricted Payments paid to any Person other than the
Borrower or any Restricted Subsidiary during such period pursuant to ‎Section
6.06(a)(vii), ‎(xi), and ‎(xiii), except to the extent financed with the
proceeds of Indebtedness of the Borrower and the Restricted Subsidiaries (other
than Revolving Loans or intercompany loans),

(ix)
the aggregate amount of expenditures, fees, costs, charges and expenses in
respect of long-term reserves (including litigation reserves) actually made by
the Borrower and the Restricted Subsidiaries in cash during such period to the
extent that such expenditures are not deducted in calculating Consolidated Net
Income,

(x)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,

(xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower or any
of the Restricted Subsidiaries pursuant to binding contracts (or binding
commitments) (the “Contract Consideration”) entered into prior to or during such
period (including acquisitions), Capital Expenditures, Investments permitted
pursuant to ‎Section 6.04, Capitalized Software Expenditures or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period,
provided that to the extent the aggregate amount utilized to finance such
acquisitions, Capital Expenditures, Capitalized Software Expenditures or
acquisitions of Intellectual Property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

(xii)
the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable in each case in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, and

(xiii)
the aggregate amount paid by the Borrower and the Restricted Subsidiaries during
such period in respect of the Transaction Costs to the extent that such payments
are not deducted in calculating Consolidated Net Income.



    34
    

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the
applicable Reuters screen (or another commercially available source providing
quotations of such rate as designated by the Revolving Facility Administrative
Agent from time to time) for such currency (or to the extent applicable, the
rate at which Dollars may be exchanged into such other currency). In the event
that such rate does not appear on such applicable Reuters screen (or another
commercially available source providing quotations of such rate as designated by
the Revolving Facility Administrative Agent from time to time), the Exchange
Rate shall be determined by reference to such other publicly available source
providing quotations of such rate as designated by the Revolving Facility
Administrative Agent from time to time), the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Revolving Facility Administrative Agent and
the Borrower (or, with respect to calculations to be made by the relevant
Issuing Bank, such Issuing Bank and the Borrower), or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Revolving Facility Administrative Agent (or, with
respect to calculations to be made by the relevant Issuing Bank, such Issuing
Bank) in the market where its foreign currency exchange operations in respect of
such currency are then being conducted, at or about such time as the Revolving
Facility Administrative Agent (or, with respect to calculations to be made by
the relevant Issuing Bank, such Issuing Bank) shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Revolving Facility Administrative Agent (or, with respect to
calculations to be made by the relevant Issuing Bank, such Issuing Bank) may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Information” has the meaning assigned to such term in ‎Section
2.11(i).
“Excluded Property” means (i) any lease, lease in respect of a Capital Lease
Obligation, license, contract, permit, Instrument, Security or franchise
agreement to which such Loan Party is a party or any property subject to a
purchase money security interest, or any property governed by any such lease,
lease in respect of a Capital Lease Obligation to which such Loan Party is a
party and any of its rights or interest thereunder, to the extent, but only to
the extent, that a grant of a security interest therein in favor of the
Collateral Agent would, under the terms of such lease, lease in respect of a
Capital Lease Obligation, license, contract, permit, Instrument, Security or
franchise agreement or purchase money arrangement, be prohibited by or result in
a violation of law, rule or regulation or a breach of the terms or a condition
of, or constitute a default or forfeiture under, or create a right of
termination in favor of or require a consent (other than the consent of any Loan
Party and any such consent which has been obtained (it being understood and
agreed that no Loan Party or Restricted Subsidiary shall be required to seek any
such consent)) of any other party to, such lease, lease in respect of a Capital
Lease Obligation, license, contract, permit, Instrument, Security or franchise
agreement or purchase money arrangement (except in the case of a lease in
respect of a Capital Lease Obligation or property subject to a Lien permitted
pursuant to Sections


    35
    

--------------------------------------------------------------------------------





‎6.02(c) (to the extent liens are of the type described in clause ‎(e) of
‎Section 6.02), ‎(d) or ‎(e), other than to the extent that any such law, rule,
regulation, term, prohibition, restriction or condition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity, and
other than receivables and proceeds of any of the foregoing the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such law, rule, regulation, term prohibition or condition);
provided that immediately upon the ineffectiveness, lapse or termination of any
such law, rule, regulation, term, prohibition, restriction or condition the
Collateral shall include, and such Person shall be deemed to have granted a
security interest in, all such rights and interests as if such law, rule,
regulation, term, prohibition, restriction or condition had never been in
effect; (ii) any of the outstanding Equity Interests issued by a (1) Subsidiary
of the Borrower that is a Foreign Subsidiary or a CFC Holding Company in excess
of 65% of the outstanding Equity Interests of any such Subsidiary and
(2) Subsidiary of the Borrower that is a Subsidiary of a Foreign Subsidiary or a
CFC Holding Company; (iii) any Equity Interests or assets of a Person to the
extent that, and for so long as (x) such Equity Interests constitute less than
100% of all Equity Interests of such Person, and the Person or Persons holding
the remainder of such Equity Interests are not Subsidiaries of the Borrower and
(y) the granting of a security interest in such Equity Interests in favor of the
Collateral Agent are not permitted by the terms of such issuing Person’s
organizational or joint venture documents or otherwise require the consent of a
Person or Persons who are not Subsidiaries of the Borrower; (iv) any Equity
Interests in and assets of an Unrestricted Subsidiary, an Immaterial Subsidiary
or a Captive Insurance Subsidiary; (v) (a) any motor vehicles and other assets
subject to certificates of title, (b) Letter of Credit Rights to the extent not
constituting Supporting Obligations and with a value of less than $5,000,000
individually (except to the extent a security interest therein can be perfected
by the filing of UCC financing statements), and (c) Commercial Tort Claims with
a claim value of less than $5,000,000 individually; (vi) any “intent-to-use”
trademark applications for which a statement of use or an amendment to allege
use has not been filed and accepted by the United States Patent and Trademark
Office (but only until such statement or amendment is filed and accepted by the
United States Patent and Trademark Office), and solely to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of, or void or cause the abandonment
or lapse of, such application or any registration that issues from such
intent-to-use application under applicable U.S. law; (vii) any assets owned by a
Foreign Subsidiary or a CFC Holding Company; (viii) those assets as to which the
Borrower determines (in consultation with the Administrative Agents and in
writing) that obtaining a security interest in or perfection thereof are
reasonably likely to result in an adverse tax consequence; (ix) those assets as
to which the Administrative Agents and Borrower reasonably determine, in
writing, that the cost of obtaining a security interest in or perfection thereof
are excessive in relation to the benefit to the Lenders of the security to be
afforded thereby; (x) any real property leasehold interests (including any
requirement to obtain any landlord waivers, estoppels and consents); (xi) 
except to the extent a security interest therein can be perfected by the filing
of Uniform Commercial Code financing statements, cash and cash equivalents,
deposit and securities accounts (including securities entitlements and related
assets credited thereto) (in each case, other than cash and cash equivalents
constituting Proceeds of other “Collateral”) and any other assets requiring
perfection through control agreements or perfection by “control”; provided that
the exclusions referred to in this clause (xi) shall not include any Proceeds of
any such assets except to the extent such Proceeds constitute


    36
    

--------------------------------------------------------------------------------





Excluded Property; (xii) those assets with respect to which the granting of
security interests in such assets would be prohibited by any contract permitted
under the terms of this Agreement (not entered into in contemplation thereof and
with respect to assets that are subject to such contract), applicable law or
regulation (other than to the extent that any such law, rule, regulation, term,
prohibition or condition would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity, and other than receivables and
proceeds of any of the foregoing the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such law, rule,
regulation, term, prohibition or condition), or would require governmental or
third party (other than any Loan Party) consent, approval, license or
authorization or create a right of termination in favor of any Person (other
than any Loan Party) party to any such contract (after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable law other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
applicable law notwithstanding such prohibition); provided that immediately upon
the ineffectiveness, lapse or termination of any such law, rule, regulation,
term, prohibition, condition or provision the Collateral shall include, and such
Person shall be deemed to have granted a security interest in, all such rights
and interests as if such law, rule, regulation, term, prohibition, condition or
provision had never been in effect; provided that the exclusions referred to in
this clause (xii) shall not include any Proceeds of any such assets except to
the extent such Proceeds constitute Excluded Property; (xiii) all real property;
(xiv) Margin Stock; (xv) the principal amount in excess of 65% of the total
principal amount of any intercompany note, or account receivable owed, by any
Foreign Subsidiary or CFC Holding Company to or for the benefit of any Loan
Party and (xvi) any assets that are located outside of the United States of
America or are governed by or arise under the Law of any jurisdiction outside of
the United States of America (and no action need be taken on or with respect to
any such assets to create or perfect a security interest in any such asset,
including any intellectual property in any jurisdiction outside of the United
States). Notwithstanding anything to the contrary, “Excluded Property” shall not
include any Proceeds, substitutions or replacements of any “Excluded Property”
referred to in clauses (i) through (xvi) (unless such Proceeds, substitutions or
replacements would itself or themselves independently constitute “Excluded
Property” referred to in any of clauses (i) through (xvi)). Each category of
Collateral set forth above shall have the meaning set forth in the UCC (to the
extent such term is defined in the UCC).
“Excluded Subsidiaries” means any Subsidiary of the Borrower that is: (a) listed
on Schedule 1.02 as of the Restatement Date; (b) a CFC or a CFC Holding Company;
(c) any not-for-profit Subsidiary; (d) a Joint Venture or a Subsidiary that is
not otherwise a wholly-owned Restricted Subsidiary; (e) an Immaterial
Subsidiary; (f) an Unrestricted Subsidiary; (g) a Captive Insurance Subsidiary
or other special purpose entity, (h) prohibited by applicable Requirement of Law
or contractual obligation from guaranteeing or granting Liens to secure any of
the Secured Obligations or with respect to which any consent, approval, license
or authorization from any Governmental Authority would be required for the
provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Restatement Date or at the time such Subsidiary became
a Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary); provided that each such
Domestic Restricted Subsidiary shall cease to be an Excluded Subsidiary


    37
    

--------------------------------------------------------------------------------





solely pursuant to this clause (h) if such consent, approval, license or
authorization has been obtained (it being understood and agreed that no Loan
Party or Restricted Subsidiary shall be required to seek any such consent,
approval, license or authorization); (i) with respect to which the Borrower and
the Administrative Agents reasonably agree that the cost or other consequences
(including adverse tax consequences) of providing a guaranty of the Secured
Obligations outweigh the benefits to the Lenders; (j) a direct or indirect
Subsidiary of an Excluded Subsidiary; (k) a Securitization Subsidiary; and (l) a
Subsidiary that does not have the legal capacity to provide a guarantee of the
Secured Obligations; (provided that the lack of such legal capacity does not
arise from any action or omission of the Borrower or any other Loan Party); and
excluding in any event any Electing Guarantor for so long as such entity is an
Electing Guarantor.
“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Loan Party of, or the grant by such Subsidiary Loan Party of a
security interest pursuant to the Security Documents to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the Guarantee of such Subsidiary Loan Party or the
grant of such security interest would otherwise have become effective with
respect to such related Swap Obligation but for such Subsidiary Loan Party’s
failure to constitute an “eligible contract participant” at such time.
“Excluded Taxes” means, with respect to any Recipient:
(a)    Taxes imposed on or measured by such Recipient’s overall net income or
profits, and franchise or capital Taxes imposed in lieu of overall net income or
profits Taxes, as a result of a present or former connection between the
Recipient and the jurisdiction of the Governmental Authority imposing such Tax
(other than any such connection arising solely from such Recipient having
executed, delivered, enforced, become a party to, performed its obligations,
received payments, received or perfected a security interest under, and/or
engaged in any other transaction pursuant to, any Loan Document);
(b)    any branch profits Taxes imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a);
(c)    solely with respect to the Obligations, any United States federal
withholding Taxes that are imposed on a Recipient pursuant to a law in effect at
the time such Recipient becomes a party to this Agreement (or designates a new
lending office) except (i) to the extent that such Recipient (or its assignor,
if any) was entitled, immediately prior to the designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Tax pursuant to ‎Section 2.17 of this Agreement or
(ii) if such Recipient is an assignee pursuant to a request by the Borrower
under ‎Section 2.19;
(d)    any withholding Taxes attributable to a Recipient’s failure to comply
with ‎Section 2.17(e) or ‎Section 2.17(g), as applicable; and


    38
    

--------------------------------------------------------------------------------





(e)    any Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.
“Existing Lenders” has the meaning assigned to such term in the preamble to this
Agreement.
“Existing Letters of Credit” means each letter of credit previously issued or
deemed issued for the account of, or guaranteed by, the Borrower or any of the
Restricted Subsidiaries that is outstanding on the Restatement Date (including
in any event the Letters of Credit referred to on Schedule 1.03).
“Existing Term Loan” means each Term Loan outstanding under the Existing Credit
Agreement, all of which are refinanced or converted, exchanged or rolled into
Tranche B Term Loans pursuant to this Agreement.
“Extended Revolving Commitment” has the meaning set forth in ‎Section 2.24.
“Extended Term Loans” has the meaning set forth in ‎Section 2.24.
“Extending Lenders” has the meaning set forth in ‎Section 2.24.
“Extending Revolving Loan Lender” has the meaning set forth in ‎Section 2.24.
“Extended Revolving Loans” has the meaning assigned to such term in ‎Section
2.24(a).
“Extending Term Lender” has the meaning set forth in ‎Section 2.24.
“Extension” has the meaning set forth in ‎Section 2.24.
“Extension Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Borrower executed by each of (a) the Borrower, (b) the
Revolving Facility Administrative Agent and (c) each Extending Revolving Loan
Lender and Extending Term Lender, as the case maybe, in connection with any
Extension.
“Extension Offer” has the meaning set forth in ‎Section 2.24.
“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Internal Revenue Code.


    39
    

--------------------------------------------------------------------------------





“FCPA” has the meaning set forth in ‎Section 3.19.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided, that (a),
if such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the applicable Administrative Agent on
such day on such transactions as determined by the applicable Administrative
Agent; provided that if the Federal Funds Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letter” means the Fee Letter dated as of July 3, 2017 among JPMorgan Chase
Bank, N.A., Morgan Stanley Senior Funding, Inc., MUFG Union Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Financial Covenant Increase Period” has the meaning set forth in ‎Section
6.11(a).
“Financial Officer” of any Person means the chief financial officer, vice
president of finance, principal accounting officer or treasurer of such Person
(or, in the case of any Person that is a Foreign Subsidiary, a director of such
Person).
“First Lien Indebtedness” means Total Indebtedness that is not subordinated in
right of payment to the Initial Tranche A Term Loans, Initial Tranche B Term
Loans and Initial Revolving Loans and is secured by a Lien, except by a Lien
that is junior to the Liens securing the Obligations. For the avoidance of
doubt, First Lien Indebtedness includes, without limitation, any First Lien
Senior Secured Notes, the Term Loans and the Revolving Loans.
“First Lien Net Leverage Ratio” means, on any date of determination, the ratio
of (a) First Lien Indebtedness, less the aggregate amount of unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries as of such
date (but including any amounts held by or for the benefit of the Borrower or
Domestic Restricted Subsidiaries for the purpose of repurchasing, redeeming or
otherwise acquiring the Senior Notes) to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the Borrower most recently ended on or
prior such date of determination for which financial statements have been
furnished pursuant to ‎Section 5.01.
“First Lien Senior Secured Notes” means Additional Term Notes, Term Loan
Exchange Notes, Unrestricted Additional Term Notes or Refinancing Notes, in each
case that are not subordinated in right of payment to the Initial Tranche A Term
Loans, the Initial Tranche B Term Loans and the Initial Revolving Loans and are
secured by any Lien except by any Lien that is junior to the Lien securing the
Obligations.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority,


    40
    

--------------------------------------------------------------------------------





(b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (d) the incurrence of any liability
in excess of $50,000,000 by Borrower or any Subsidiary under applicable law on
account of the complete or partial termination of such Foreign Pension Plan or
the complete or partial withdrawal of any participating employer therein, or (e)
the occurrence of any transaction that is prohibited under any applicable law
and that could reasonably be expected to result in the incurrence of any
liability by the Borrower or any of the Subsidiaries, or the imposition on the
Borrower or any of the Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each case in excess of
$50,000,000.
“Foreign Disposition” has the meaning assigned to such term in ‎Section 2.11(f).
“Foreign Pension Plan” shall mean any benefit plan sponsored, maintained or
contributed to by the Borrower or any Subsidiary that, under applicable law
other than the laws of the United States or any political subdivision thereof,
is required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of a jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“GAAP” means, subject to the limitations set forth in ‎Section 1.04, generally
accepted accounting principles in the United States of America as in effect from
time to time.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, company, partnership, trust, limited liability company,
association, Joint Venture or other business entity.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, county,
provincial, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial


    41
    

--------------------------------------------------------------------------------





Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Granting Lender” has the meaning assigned to such term in Section ‎9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include (x)
endorsements for collection or deposit in the ordinary course of business and
(y) standard contractual indemnities or product warranties provided in the
ordinary course of business; and provided further that the amount of any
Guarantee shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
or, if such Guarantee is not an unconditional guarantee of the entire amount of
the primary obligation and such maximum amount is not stated or determinable,
the amount of such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
term “Guaranteed” has a meaning correlative thereto.
“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“Immaterial Subsidiary” means, at any date of determination, any Domestic
Restricted Subsidiary of the Borrower that has been designated by the Borrower
in writing to each Administrative Agent as an “Immaterial Subsidiary” for
purposes of this Agreement; provided that (a) for purposes of this Agreement, at
no time shall (i) the consolidated total assets of all Immaterial Subsidiaries
as of the last day of the then most recent fiscal year of the Borrower for which
financial statements have been delivered equal or exceed 5.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date, determined on a Pro Forma Basis or (ii) the consolidated revenues
(other than revenues generated from the sale or license of property between any
of the Borrower and its Restricted Subsidiaries) of all Immaterial Subsidiaries
for the then most recent fiscal year of the Borrower for which financial
statements have been delivered equal or exceed


    42
    

--------------------------------------------------------------------------------





5.0% of the consolidated revenues (other than revenues generated from the sale
or license of property between any of the Borrower and its Restricted
Subsidiaries) of the Borrower and the Restricted Subsidiaries for such period,
determined on a Pro Forma Basis, (b) at any time and from time to time, the
Borrower may designate any Restricted Subsidiary as a new Immaterial Subsidiary
so long as, after giving effect to such designation, the consolidated assets and
consolidated revenues of all Immaterial Subsidiaries do not exceed the limits
set forth in clause (a) above at such time of designation and (c) if, as of the
date the financial statements for any fiscal year of the Borrower are delivered
or required to be delivered pursuant to ‎Section 5.01(a), the consolidated
assets or revenues of all Restricted Subsidiaries so designated by the Borrower
as “Immaterial Subsidiaries” shall have, as of the last day of such fiscal year,
exceeded the limits set forth in clause (a) above, then within 10 Business Days
(or such later date as agreed by each Administrative Agent in its reasonable
discretion) after the date such financial statements are so delivered (or so
required to be delivered), the Borrower shall redesignate one or more Immaterial
Subsidiaries, in each case in a written notice to each Administrative Agent,
such that, as a result thereof, the consolidated assets and revenues of all
Restricted Subsidiaries that are still designated as “Immaterial Subsidiaries”
do not exceed such limits. Upon any such Restricted Subsidiary ceasing to be an
Immaterial Subsidiary pursuant to the preceding sentence, such Restricted
Subsidiary, to the extent not otherwise qualifying as an Excluded Subsidiary,
shall comply with ‎Section 5.10, to the extent applicable.
“Incremental Facility” has the meaning assigned to such term in ‎Section 2.20.
“Incremental Facility Amendment” has the meaning assigned to such term in
‎Section 2.20(c).
“Incremental Facility Closing Date” has the meaning assigned to such term in
‎Section 2.20(c).
“Incremental Loans” means, collectively, the Incremental Revolving Loans and the
Incremental Term Loans.
“Incremental Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Revolving Loan under
any Incremental Facility Amendment with respect thereto, expressed as an amount
representing the maximum principal amount of the Incremental Revolving Loans to
be made by such Lender under such Incremental Facility Amendment, as such
commitment may be (a) reduced pursuant to ‎Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to ‎Section 9.04.
“Incremental Revolving Facility” has the meaning assigned to such term in
‎Section 2.20(a).
“Incremental Revolving Lender” has the meaning assigned to such term in ‎Section
2.20(e).
“Incremental Revolving Loan” means a Loan made under an Incremental Revolving
Facility.


    43
    

--------------------------------------------------------------------------------





“Incremental Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term Loan under any
Incremental Facility Amendment with respect thereto, expressed as an amount
representing the maximum principal amount of the Incremental Term Loans to be
made by such Lender under such Incremental Facility Amendment, as such
commitment may be (a) reduced from time to time pursuant to ‎Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to ‎Section 9.04.
“Incremental Term Facility” has the meaning assigned to such term in ‎Section
2.20(a).
“Incremental Term Loan” means a Loan made under an Incremental Term Facility.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all obligations of
the type described in clauses (a), (b), (c), (d), (f), (g), (h), (i), (j) or (k)
of this definition of “Indebtedness” of others secured by (or for which the
holder of such Indebtedness has an existing unconditional right to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of obligations of the type described in clauses (a), (b), (c),
(d), (e), (g), (h), (i), (j) or (k) of this definition of “Indebtedness” of
others, (g) the principal component of Capital Lease Obligations of such Person,
(h) all reimbursement obligations of such Person as an account party in respect
of letters of credit and letters of guaranty (except to the extent such letters
of credit, or letters of guaranty relate to trade payables and such outstanding
amounts are satisfied within 30 days of incurrence), (i) all reimbursement
obligations, of such Person in respect of bankers’ acceptances (except to the
extent such bankers’ acceptances relate to trade payables and such outstanding
amounts are satisfied within 30 days of incurrence), (j) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person to the extent
that such purchase, redemption, retirement or other acquisition is required to
occur on or prior to the Latest Maturity Date in effect at the time of issuance
of such Equity Interests (other than as a result of a Change in Control, asset
sale or similar event), and (k) to the extent not otherwise included in this
definition, net obligations of such Person under Swap Obligations (the amount of
any such obligations to be equal at any time to the net payments under such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at the termination of such agreement or arrangement; provided,
however, that (A) intercompany Indebtedness and (B) obligations constituting
non-recourse Indebtedness shall only constitute “Indebtedness” for purposes of
‎Section 6.01 and not for any other purpose hereunder). The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Person is liable therefor as a result of
such Person’s ownership interest in such entity, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness: (v) trade accounts payable, deferred revenues, liabilities
associated with customer prepayments and deposits


    44
    

--------------------------------------------------------------------------------





and any such obligations incurred under ERISA, and other accrued obligations
(including transfer pricing), in each case incurred in the ordinary course of
business, (w) operating leases, (x) customary obligations under employment
agreements and deferred compensation and (y) deferred revenue and deferred tax
liabilities. Notwithstanding the foregoing, the term “Indebtedness” shall not
include contingent post-closing purchase price adjustments, non-compete or
consulting obligations or earn-outs to which the seller in an Acquisition or
Investment may become entitled. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) Other
Taxes.
“Indemnitee” has the meaning assigned to such term in ‎Section 9.03.
“Indemnified Liabilities” has the meaning assigned to such term in ‎Section
9.03.
“Information” has the meaning assigned to such term in ‎Section 9.12.
“Initial Revolving Commitments” means the Revolving Commitments of the Revolving
Lenders as of the Restatement Date.
“Initial Revolving Loan” means a Revolving Loan made by a Lender to the Borrower
in respect of an Initial Revolving Commitment pursuant to ‎Section 2.01(b).
“Initial Tranche A Term Loans” means the Tranche A Term Loans made (or deemed
made) on the Tranche A Borrowing Date.
“Initial Tranche B Term Loans” means the Tranche B Term Loans made (or deemed
made) on the Restatement Date.
“Intellectual Property” means all rights, priorities and privileges in or to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including copyrights, patents, trademarks, service
marks, trade names, technology, know-how, trade secrets and processes, all
registrations and applications for registration of any of the foregoing, and all
goodwill associated with any of the foregoing.
“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sub-license agreement, distribution agreement,
services agreement, Intellectual Property rights transfer agreement or any
related agreements, in each case where all the parties to such agreement are one
or more of the Borrower or a Restricted Subsidiary.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Loan Borrowing or Term Loan Borrowing in accordance with
‎Section 2.07.


    45
    

--------------------------------------------------------------------------------





“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter or any duration shorter than one month
thereafter if, at the time of the relevant Borrowing or conversion or
continuation thereof, all Lenders participating therein agree to make an
interest period of such duration available), as the Borrower may elect, or, if
the applicable Administrative Agent and the Borrower agree, such other period
whose end would coincide with a payment due date on the Term Loans pursuant to
‎Section 2.10 or the payment under Swap Obligations; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment” means (i) any purchase or other acquisition by the Borrower or any
of the Restricted Subsidiaries of, or of a beneficial interest in, any Equity
Interests or Indebtedness of any other Person (including any Subsidiary) and
(ii) any loan or advance constituting Indebtedness of such other Person (other
than accounts receivable, trade credit, prepayments to, or deposits with,
vendors, advances to officers, directors, members of management and employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by the
Borrower or any of the Restricted Subsidiaries to any other Person (including
any Subsidiary); provided that, in the event that any Investment is made by the
Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through any other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of ‎Section 6.04. The amount of any Investment
outstanding as of any time shall be the original cost of such Investment (which,
in the case of any Investment constituting the contribution of an asset or
property, shall be based on the Borrower’s good faith estimate of the fair
market value of such asset or property at the time such Investment is made) plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment, less all Returns received by the Borrower or any Restricted
Subsidiary in respect thereof.
“IRS” means the United States Internal Revenue Service.


    46
    

--------------------------------------------------------------------------------





“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
Morgan Stanley Senior Funding, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. or
another Lender reasonably satisfactory to the Borrower and agreed to by such
other Lender, each in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in ‎Section 2.05(k), and
(b) with respect to each Existing Letter of Credit, any Lender that, or any
Lender whose Affiliate, issued such Existing Letter of Credit. Any Issuing Bank
may, with the consent of the Borrower, arrange for one or more Letters of Credit
to be issued by an Affiliate of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. At any time the Borrower shall have the right
to select additional Lenders to act as Issuing Bank(s) hereunder with the
consent of such Lenders.
“Joint Bookrunners” means (i) JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc. and MUFG Union Bank, N.A., each in its capacity as a joint
bookrunner in respect of the Tranche A Term Facility provided herein, (ii)
JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a joint bookrunner in
respect of the Revolving Credit Facility provided herein and (ii) Morgan Stanley
Senior Funding, Inc. in its capacity as sole bookrunner in respect of the
Tranche B Term Facility provided herein.
“Joint Lead Arrangers” means (i) JPMorgan Chase Bank, N.A, Morgan Stanley Senior
Funding, Inc. and MUFG Union Bank, N.A., each in its capacity as a joint lead
arranger in respect of the Tranche A Term Facility provided herein, (ii)
JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., each in its capacity as a joint lead arranger in
respect of the Revolving Credit Facility provided herein and (iii) Morgan
Stanley Senior Funding, Inc. in its capacity as sole lead arranger in respect of
the Tranche B Term Facility provided herein. The Joint Lead Arrangers are
sometimes also referred to herein as the “Arrangers.”
“Joint Venture” means a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.
“Judgment Currency” has the meaning assigned to such term in ‎Section 9.17.
“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loan, Incremental Revolving
Commitment, Incremental Revolving Loan, Extended Term Loan, Extended Revolving
Commitment, Extended Revolving Loan, Other Term Loan, any Other Term Commitment,
any Other Revolving Loan or any Other Revolving Commitment, in each case as
extended in accordance with this Agreement from time to time.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by the Issuing Bank in an
Alternative Currency


    47
    

--------------------------------------------------------------------------------





and not reimbursed by the Borrower shall be determined as set forth in
paragraph (e) of ‎Section 2.05.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in Dollars at such time, (b) the
aggregate amount of all LC Disbursements in respect of Letters of Credit made in
Dollars that have not yet been reimbursed by or on behalf of the Borrower at
such time, and (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Revolving Lender shall be its Applicable Percentage of the
aggregate LC Exposure at such time.
“LC Sublimit” means the lesser of (x) $25,000,000 and (y) the aggregate amount
of Revolving Commitments. The LC Sublimit is part of, and not in addition to,
the Revolving Facility.
“Lender Counterparty” means any counterparty to a Secured Swap Agreement or
Secured Cash Management Agreement.
“Lenders” means the Persons who are “Lenders” under this Agreement on the
Restatement Date, any Additional Lenders, any Additional Refinancing Lenders and
any other Person that shall have become a party hereto as a Lender pursuant to
‎Section 9.04, other than any such Person that ceases to be a party hereto
pursuant to ‎Section 9.04.
“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement (including each Existing Letter of Credit) or (b) any guarantee,
indemnity or other instrument, in each case in a form requested by the Borrower
and agreed by the applicable Issuing Bank; provided that Morgan Stanley Senior
Funding, Inc. shall only be required to issue standby Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
“Letter of Credit Expiration Date” means the Revolving Maturity Date (or, if
such day is not a Business Day, the immediately preceding Business Day).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, charge, assignment by way of security, hypothecation, security interest
or similar encumbrance given in the nature of a security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, each Incremental Facility Amendment, each
Refinancing Amendment, the Security Documents, the Subsidiary Guaranty and each
schedule, exhibit or annex to any of the foregoing.
“Loan Parties” means the Borrower and the Subsidiary Loan Parties.
“Loans” means the Term Loans, the Revolving Loans, the Swingline Loans, the
Other Revolving Loans and any other loans made by any Lenders to the Borrower
pursuant to this


    48
    

--------------------------------------------------------------------------------





Agreement, any Incremental Facility Amendment, Extension Amendment or any
Refinancing Amendment.
“LTM EBITDA” means, at any time, Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date of determination for which financial statements have been furnished
pursuant to ‎Section 5.01.
“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.
“Material Adverse Effect” means a material and adverse effect on (i) the
business, assets, results of operations or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole or (ii) the remedies available
to any Agent and the Lenders, collectively, under the Loan Documents.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) of the Borrower or any Restricted Subsidiary in an outstanding
principal amount exceeding $50,000,000 at such time.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower that is not an Immaterial Subsidiary.
“Maximum Rate” has the meaning assigned to such term in ‎Section 9.13.
“Maximum Tender Condition” has the meaning specified in ‎Section 2.25(d).
“Mexican Pesos” means the lawful currency of Mexico.
“Minimum Extension Condition” has the meaning set forth in ‎Section 2.24.
“Minimum Tender Condition” has the meaning specified in ‎Section 2.25(d).
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate contributes or with
respect to which the Borrower or any ERISA Affiliate has any liability.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (x) in the case of a Disposition of an asset
(including pursuant to a Sale Leaseback transaction or a casualty or a
condemnation or similar proceeding), any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (y) in the case of a casualty, cash insurance
proceeds, and (z) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(b) the sum of (i) all reasonable fees and expenses (including commissions,
discounts, transfer taxes and legal, accounting and other professional and
transactional fees) paid or payable by the


    49
    

--------------------------------------------------------------------------------





Borrower and the Restricted Subsidiaries to third parties in connection with
such event, (ii) in the case of a Disposition of an asset (including pursuant to
a Sale Leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of payments made or required to be made in respect of
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment (other than under this Agreement) as a result of such
event, or which by applicable law be repaid out of the proceeds of such
Disposition, casualty, condemnation or similar proceeding, (iii) the amount of
all taxes (or Restricted Payments in respect of such taxes) paid (or reasonably
estimated to be payable or accrued as a liability under GAAP) by the Borrower
and the Restricted Subsidiaries as a result of such event, (iv) the amount of
any reserves established by the Borrower or the applicable Restricted
Subsidiaries to fund liabilities estimated to be payable as a result of such
event (as determined in good faith by the applicable Responsible Officer of the
Borrower or such Restricted Subsidiary), (v) in the case of any Disposition or
casualty or condemnation or similar proceeding by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (v)) attributable to minority interests and not available
for distribution to or for the account of Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (vi) any funded escrow established pursuant
to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price or other
similar obligations associated with any such sale or disposition; provided that
such funds shall constitute Net Proceeds immediately upon their release from
escrow unless applied to satisfy such obligations.
“Non-Consenting Lender” has the meaning assigned to such term in ‎Section
9.02(c).
“Nonrenewal Notice Date” has the meaning specified in ‎Section 2.05(c).
“Norwegian Kroner” means the lawful currency of Norway.
“Note” means a Term Note or a Revolving Note, as the context may require.
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to the Administrative Agents, the
Collateral Agent, any other Agent, any Joint Lead Arranger, any Joint
Bookrunner, any Documentation Agent, any Syndication Agent, the Issuing Bank,
the Lenders or any of them, arising under any Loan Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), prepayment premiums,
reimbursement of amounts drawn under Letters of Credit issued for the account of
the Borrower and/or any Restricted Subsidiary of the Borrower, fees (including
fees which, but for the filing of a petition in bankruptcy with respect to such
Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such fees in the related bankruptcy
proceeding), expenses (including expenses which, but for the filing of a
petition in bankruptcy solely with respect to such Loan Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Loan
Party for such expenses in the related bankruptcy proceeding), indemnification
or otherwise.


    50
    

--------------------------------------------------------------------------------





“Organizational Documents” of any Person means the charter, memorandum and
articles of association, articles or certificate of organization or
incorporation and bylaws or other organizational or governing or constitutive
documents of such Person.
“Other Applicable Indebtedness” has the meaning assigned to such term in
‎Section 2.11(c).
“Other Revolving Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Revolving Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Revolving Loans to be made by such Lender under such Refinancing Amendment, as
such commitment may be (a) reduced pursuant to ‎Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to ‎Section 9.04.
“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, intangible, filing or similar Taxes, charges
or levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
registration, receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
“Other Term Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Term Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Term Loans to be made by such Lender under such Refinancing Amendment, as such
commitment may be (a) reduced pursuant to ‎Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to ‎Section 9.04.
“Other Term Loans” means one or more Classes of Term Loans made pursuant to or
that result from a Refinancing Amendment.
“Participant” has the meaning assigned to such term in ‎Section 9.04(c).
“Participant Register” has the meaning specified in ‎Section 9.04(c).
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning assigned to such term in ‎Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


    51
    

--------------------------------------------------------------------------------





“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary if (a) at the time of execution of a binding agreement in respect of
such Acquisition, no Event of Default has occurred and is continuing or would
result therefrom, (b) all actions required to be taken with respect to such
acquired or newly formed Restricted Subsidiary (other than any Excluded
Subsidiary) or such acquired assets (other than Excluded Property) under
‎Section 5.10 and ‎Section 5.11 will be taken in accordance therewith (to the
extent required), (c) after giving effect to such Acquisition, the Borrower and
its Restricted Subsidiaries are in compliance with ‎Section 5.13 and (d) the
Borrower has delivered to each Administrative Agent a certificate of its
Financial Officer to the effect set forth in clauses (a), (b) and (c) above;
provided that the conditions in clause (d) of this definition shall not be
applicable to any such Acquisition having a purchase price (which shall be
deemed (i) to include the principal amount of Indebtedness that is assumed
pursuant to ‎Section 6.01(e) or otherwise incurred in connection with such
Acquisition and (ii) to exclude any (x) Qualified Equity Interests issued in
payment of any portion of such purchase price and (y) fees and expenses incurred
in connection with such acquisition) less than or equal to $100,000,000.
“Permitted Debt Exchange” has the meaning specified in ‎Section 2.25(a).
“Permitted Debt Exchange Offer” has the meaning specified in ‎Section 2.25(a).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or other governmental charges
or levies that are not yet due or delinquent, are not more than 60 days overdue
(or, if more than 60 days overdue, are unfiled and no other action has been
taken with respect to such Lien), are not required to be paid pursuant to
‎Section 5.04, or are being contested in compliance with ‎Section 5.04;
(b)    carriers’, warehousemen’s, supplier’s, construction contractor’s,
workmen, mechanics,’ materialmen’s, repairmen’s, landlords’ and other like Liens
imposed by law or contract, arising in the ordinary course of business and
securing obligations (i) that are not yet due or delinquent or (ii)(x) that are
not overdue by more than 60 days (or, if more than 60 days overdue, are unfiled
and no other action has been taken with respect to such Lien), (y) are not
required to be paid pursuant to ‎Section 5.05 or (z) are being contested in
compliance with ‎Section 5.04;
(c)    Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    (%4) Liens, pledges and deposits to secure the performance of bids,
government contracts, trade contracts (other than for borrowed money), leases,
statutory obligations, deductibles, co-payment, co-insurance, retentions,
premiums, reimbursement obligations or similar obligations to providers of
insurance, self-insurance or reinsurance obligations, surety, stay, customs and
appeal or similar bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental


    52
    

--------------------------------------------------------------------------------





obligations) and other similar obligations and (%4) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this section (d);
(e)    attachment or judgment liens in respect of judgments or decrees that do
not constitute an Event of Default under ‎Section 7.01(j);
(f)    easements, zoning restrictions, rights-of-way, encroachments, minor
defects or irregularities in title and similar encumbrances on real property
imposed by law or arising in the ordinary course of business and that either
(i) individually or in the aggregate do not materially interfere with the
ordinary conduct of business of the Borrower and its Restricted Subsidiaries,
taken as a whole or (ii) are described in a mortgage policy of title insurance
or survey with respect to any real property;
(g)    customary rights of first refusal and tag, drag and similar rights in
Joint Venture agreements;
(h)    Liens on Cash Equivalents described in clause (d) of the definition of
the term “Cash Equivalents”; and
(i)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law.
“Permitted First Priority Replacement Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower and/or the
other Loan Parties in the form of one or more series of senior secured notes or
senior secured loans (or revolving commitments in respect thereof, with the
revolving commitments deemed loans in the full amount of such commitment);
provided that (i) such Indebtedness may only be secured by assets consisting of
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Initial Tranche A Term Loans, the Initial Tranche B Term Loans and/or
Initial Revolving Commitments to the extent secured by such Collateral, (ii)
such Indebtedness satisfies the requirements set forth in clauses (w) through
(z) of the definition of “Credit Agreement Refinancing Indebtedness,” (iii)
either the security agreements relating to such Indebtedness are substantially
the same as the applicable Security Documents (with such differences as are
reasonably satisfactory to the Borrower and the Administrative Agents) or all
security therefor shall be granted pursuant to documentation that is not more
restrictive than the Security Documents in any material respect, in each case
taken as a whole (as determined by the Borrower), (iv) such secured notes do not
require any scheduled payment of principal or mandatory redemption or redemption
at the option of the holders thereof (except for redemptions in respect of asset
sales (which may be offered to prepay such notes or loans in accordance with
‎Section 2.11(c)), changes in control or similar events (which may be offered to
prepay such notes or loans in accordance with ‎Section 2.11(c)) and AHYDO
Catch-Up Payments) prior to the Latest Maturity Date in effect as of the time
such secured notes are incurred, and (v) the secured parties thereunder, or a
trustee or collateral agent or other Senior Representative on their behalf,
shall have become a party to a customary intercreditor agreement with the
Collateral Agent substantially consistent with the terms set forth on Exhibit
K-1 annexed hereto together with (A) any immaterial changes and (B) material
changes thereto in light of prevailing market


    53
    

--------------------------------------------------------------------------------





conditions, which material changes shall be posted to the Lenders and, unless
the Required Lenders shall have objected in writing to such changes within five
Business Days after such posting, then the Required Lenders shall be deemed to
have agreed that the Collateral Agent’s entering into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Collateral Agent’s
execution thereof, in each case in form and substance reasonably satisfactory to
the Collateral Agent, which shall be entered into or shall be amended prior to
or concurrently with the first issuance of Permitted First Priority Replacement
Debt in accordance with the terms thereof to provide for the sharing of the
Collateral on a pari passu basis among the holders of the Secured Obligations,
and the holders of such Permitted First Priority Replacement Debt.
“Permitted Refinancing” means modifications, replacements, restructurings,
refinancings, refundings, renewals, amendments, restatements or extensions of
all or any portion of Indebtedness (including any type of debt facility or debt
security); provided that (a) the amount of such Indebtedness is not increased
(unless the additional amount is permitted pursuant to another provision of
‎Section 6.01) at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the existing unutilized commitments thereunder,
accrued but unpaid interest thereon and a reasonable premium paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
restructuring, renewal or extension (including any fees and original issue
discount incurred in respect of such resulting Indebtedness), (b) the direct and
contingent obligors of such Indebtedness shall not be expanded as a result of or
in connection with such refinancing, refunding, restructuring, renewal or
extension (other than to the extent (i) any such additional obligors are or will
become a Loan Party, (ii) none of such obligors on the Indebtedness being
modified, replaced, refinanced refunded, restructured, renewed or extended are
Loan Parties or (iii) as otherwise permitted by ‎Section 6.01), (c) to the
extent such Indebtedness being so refinanced, refunded, renewed or extended is
subordinated in right of payment and/or in right of Lien to any of the
Obligations, such refinancing, refunding, renewal or extension is subordinated
in right of payment and/or in right of Lien (or, in the case of Lien
subordination, not secured) to such Obligations on terms (taken as a whole) at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being so modified, refinanced, refunded, renewed or
extended (as determined in good faith by the Borrower) or otherwise reasonably
acceptable to the Administrative Agents, (d) other than with respect to
Indebtedness under ‎Section 6.01(d) or ‎(e), such refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, the Indebtedness being refinanced, refunded, renewed or
extended and (e) other than with respect to Indebtedness under ‎Section 6.01(d)
or ‎(e), at the time of such refinancing, refunding, renewal or extension of
such Indebtedness, no Event of Default shall have occurred and be continuing or
result therefrom.
“Permitted Repricing Amendment” has the meaning assigned to such term in
‎Section 9.02.
“Permitted Sale Leaseback” means any Sale Leaseback with respect to the sale,
transfer or Disposition of real property or other property consummated by the
Borrower or any of its Restricted Subsidiaries after the Restatement Date;
provided that any such Sale Leaseback that is not between (i) a Loan Party and
another Loan Party or (ii) a Restricted Subsidiary that is not a


    54
    

--------------------------------------------------------------------------------





Loan Party and another Restricted Subsidiary that is not a Loan Party must be,
in each case, consummated for fair value as determined at the time of
consummation in good faith by the Borrower or such Restricted Subsidiary (which
such determination may take into account any retained interest or other
Investment of the Borrower or such Restricted Subsidiary in connection with, and
any other material economic terms of, such Sale Leaseback).
“Permitted Second Priority Replacement Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower and/or the
other Loan Parties in the form of one or more series of second lien secured
notes or second lien secured loans (or revolving commitments in respect thereof,
with the revolving commitments deemed to be loans in the full amount of such
commitments); provided that (i) such Indebtedness may only be secured by assets
consisting of Collateral on a second lien basis vis-à-vis the Initial Tranche A
Term Loans, the Initial Tranche B Term Loans and/or Initial Revolving
Commitments to the extent secured by such Collateral, (ii) such Indebtedness
satisfies the requirements set forth in clauses (w) through (z) of the
definition of “Credit Agreement Refinancing Indebtedness”, (iii) either the
security agreements relating to such Indebtedness are substantially the same as
the applicable Security Documents (with such differences as are reasonably
satisfactory to the Borrower and the Administrative Agents) or all security
therefor shall be granted pursuant to documentation that is not more restrictive
than the Security Documents in any material respect, in each case taken as a
whole (as determined by the Borrower), (iv) such Indebtedness does not require
any scheduled payment of principal or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales,
changes in control or similar events and AHYDO Catch-Up Payments) prior to the
Latest Maturity Date in effect as of the time such secured notes are incurred,
and (iv) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Second Priority
Replacement Debt incurred by the applicable Loan Party, then the Borrower, the
Subsidiary Loan Parties, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement.
“Permitted Unsecured Replacement Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower and/or the other Loan
Parties in the form of one or more series of unsecured notes or loans (or
revolving commitments in respect thereof, with the revolving commitments deemed
to loans in the full amount of such commitments); provided that (i) such
Indebtedness satisfies the requirements set forth in clauses (w) through (z) of
the definition of “Credit Agreement Refinancing Indebtedness”, (ii) such
Indebtedness (including any guarantee thereof) is not secured by any Lien on any
property or assets of the Borrower or any Restricted Subsidiary, and (iii) such
Indebtedness does not require any scheduled payment of principal or mandatory
redemption or redemption at the option of the holders thereof (except for
redemptions in respect of asset sales, changes in control or similar events on
the date of issuance and AHYDO Catch-Up Payments) prior to the Latest Maturity
Date in effect as of the time such secured notes are incurred.
“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.


    55
    

--------------------------------------------------------------------------------





“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in ‎Section 5.01.
“Prepayment Event” means:
(a) any Disposition (including pursuant to a Sale Leaseback transaction and by
way of merger or consolidation) of any property or asset of the Borrower or any
Restricted Subsidiary permitted pursuant to clause ‎(j) or ‎(s) of ‎Section 6.05
resulting in aggregate Net Proceeds exceeding (A) $7,500,000 in the case of any
single transaction or series of related transactions and (B) $17,500,000 for all
such transactions during any fiscal year of the Borrower;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event equal to or greater than $5,000,000; or
(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under ‎Section 6.01 or otherwise
permitted by the Required Lenders (other than Credit Agreement Refinancing
Indebtedness).
“Prepayment Trigger” has the meaning assigned to such term in ‎Section 2.11(c).
“Prime Rate” means the rate of interest per annum announced from time to time by
the applicable Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower; each change in the Prime
Rate shall be effective from and including the date such change is announced as
being effective.
“Pro Forma Basis” means, with respect to the calculation of the First Lien Net
Leverage Ratio, the Total Secured Net Leverage Ratio, the Total Net Leverage
Ratio, the Consolidated Interest Coverage Ratio, the amount of Consolidated
EBITDA or Consolidated Total Assets or any other financial test or ratio
hereunder, for purposes of determining the permissibility of asset sales,
prepayments required pursuant to ‎Section 2.11(c) and ‎Section 2.11(d), the
Applicable Margin and the commitment fees payable pursuant to ‎Section 2.12(b),
the facility fees payable pursuant to ‎Section 2.12(b), and for any other
specified purpose hereunder, and for purposes of determining compliance with the
covenants under ‎Section 6.11, in each case as of any date, that such
calculation shall give pro forma effect to the Transactions and all Specified
Transactions (with any such incurrence of Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) (and
the application of the proceeds from any such asset sale or debt incurrence)
that have occurred during the relevant testing period for which such financial
test or ratio is being calculated and, except as set forth in the proviso below,
during the period immediately following the Applicable Date of Determination
therefor and prior to or simultaneously with the


    56
    

--------------------------------------------------------------------------------





event for which the calculation of any such ratio on such date of determination
is made, including pro forma adjustments arising out of events which are
attributable to the Transactions or the proposed Specified Transaction,
including giving effect to those specified in accordance with the definition of
“Consolidated EBITDA,” in each case as certified on behalf of the Borrower by a
Financial Officer of the Borrower, using, for purposes of determining such
compliance with a financial test or ratio (including any incurrence test), the
historical financial statements of all entities, divisions or lines or assets so
acquired or sold and the consolidated financial statements of the Borrower
and/or any of its Restricted Subsidiaries, calculated as if the Transactions or
such Specified Transaction, and all other Specified Transactions that have been
consummated during the relevant period, and any Indebtedness incurred or repaid
in connection therewith, had been consummated (and the change in Consolidated
EBITDA resulting therefrom) and incurred or repaid at the beginning of such
period and Consolidated Total Assets shall be calculated after giving effect
thereto; provided that, notwithstanding anything in this definition to the
contrary, when calculating the Total Secured Net Leverage Ratio for purposes of
the definition of “Applicable Margin”, the definition of “Required ECF
Percentage”, the definition of “Required Asset Percentage” and determining
actual compliance (and not pro forma compliance or compliance on a Pro Forma
Basis) with ‎Section 6.11, the events described in this definition that occurred
after the Applicable Date of Determination shall not be given pro forma effect.
Whenever pro forma effect is to be given to the Transactions or a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Financial Officer of the Borrower (including adjustments for costs and charges
arising out of the proposed Specified Transaction and the “run rate” cost
savings and synergies resulting from such Specified Transaction that have been
or are reasonably anticipated to be realizable (“run rate” means the full
recurring benefit for a test period that is associated with any action taken or
expected to be taken or for which a plan for realization has been established
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements), net of the amount
of actual benefits realized during such test period from such actions), and any
such adjustments included in the initial pro forma calculations shall continue
to apply to subsequent calculations of such financial ratios or tests, including
during any subsequent test periods in which the effects thereof are expected to
be realizable); provided that (i) such amounts are projected by the Borrower in
good faith to result from actions either taken or expected to be taken or a plan
for realization shall have been established within 24 months after the end of
the test period in which the Specified Transaction occurred and, in each case,
certified by a Financial Officer of the Borrower and (ii) no amounts shall be
added pursuant to this paragraph to the extent duplicative of any amounts that
are otherwise added back in computing Consolidated EBITDA for such test period.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire test period (taking into account any
interest hedging arrangements applicable to such Indebtedness). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other


    57
    

--------------------------------------------------------------------------------





rate, shall be determined to have been based upon the rate actually chosen, or
if none, then based upon such optional rate chosen as the Borrower or the
applicable Restricted Subsidiary may designate.
“Projections” has the meaning assigned to such term in ‎Section 5.01(d).
“Proposed Change” has the meaning assigned to such term in ‎Section 9.02(c).
“Public Lender” has the meaning assigned to such term in ‎Section 5.01.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.
“Qualifying Material Acquisition” means any Acquisition, if the aggregate amount
of consideration paid in respect of, and indebtedness incurred to finance, such
Acquisition is in the aggregate at least $250,000,000 and the Borrower has
designated such Acquisition as a “Qualifying Material Acquisition” by written
notice (a “QMA Notice”) to the Revolving Facility Administrative Agent and the
Tranche A Term Loan Administrative Agent; provided that the Total Net Leverage
Ratio most recently determined prior to delivery of such QMA Notice but
recalculated on a Pro Forma Basis for such Acquisition must be less than or
equal to 3.75:1.00.
“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Borrower
shall have determined in good faith that such Securitization Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries; (ii) all sales of Securitization Assets and related assets by the
Borrower or any Restricted Subsidiary to a Securitization Subsidiary or any
other Person are made at fair market value (as determined in good faith by the
Borrower); (iii) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings; and (iv) the
obligations under such Securitization Facility are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary).
“QMA Notice” has the meaning assigned to such term in the definition “Qualifying
Material Acquisition”.
“Rand” means the lawful currency of South Africa.
“Receivables Assets” means (a) any accounts receivable owed to the Borrower or a
Restricted Subsidiary subject to a Receivables Facility and the proceeds thereof
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or


    58
    

--------------------------------------------------------------------------------





otherwise transferred or pledged by the Borrower to a commercial bank or an
Affiliate thereof in connection with a Receivables Facility.
“Receivables Facility” means an arrangement between the Borrower or a Restricted
Subsidiary and a commercial bank or an Affiliate thereof pursuant to which
(a) the Borrower or such Restricted Subsidiary, as applicable, sells (directly
or indirectly) to such commercial bank (or such Affiliate) accounts receivable
owing by customers, together with Receivables Assets related thereto, at a
maximum discount, for each such account receivable, not to exceed 10.0% of the
face value thereof, (b) the obligations of the Borrower or such Restricted
Subsidiary, as applicable, thereunder are non-recourse (except for
Securitization Repurchase Obligations) to the Borrower and such Restricted
Subsidiary and (c) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings, and shall
include any guaranty in respect of such arrangement.
“Recipient” means, as applicable, (a) the Revolving Facility Administrative
Agent, (b) the Tranche A Term Loan Administrative Agent, (c) the Tranche B Term
Loan Administrative Agent, (d) any Lender, (e) any Issuing Bank or (f) solely
for U.S. federal withholding Tax purposes, any Beneficial Owner.
“Redemption Notice” has the meaning assigned to such term in ‎Section 6.06.
“Refinanced Term Loans” has the meaning assigned to such term in ‎Section
9.02(d).
“Refinancing Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the Borrower and executed by each of (a) the Borrower (and to
the extent it directly adversely affects the rights or increases the obligations
of any Administrative Agent, such Administrative Agent) and (b) each Additional
Refinancing Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
‎Section 2.21.
“Refinancing Notes” means Permitted First Priority Replacement Debt, Permitted
Second Priority Replacement Debt and Permitted Unsecured Replacement Debt.
“Register” has the meaning assigned to such term in ‎Section 9.04.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees,
trustees, agents and advisors of such Person and such Person’s Affiliates.


    59
    

--------------------------------------------------------------------------------





“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).
“Renminbi” means the lawful offshore currency of China (CNH).
“Replacement Term Loans” has the meaning assigned to such term in ‎Section
9.02(d).
“Repricing Transaction” means any repayment, prepayment, refinancing or
replacement of all or a portion of the Tranche B Term Loans with the incurrence
by any Loan Party of any secured term loans incurred for the primary purpose of
repaying, refinancing, substituting or replacing the Term Loans (other than in
connection with (x) a Change of Control or (y) a Transformative Acquisition) and
having an effective Yield that is less than the Yield of the Tranche B Term
Loans being repaid, refinanced, substituted or replaced, including as may be
effected by an amendment of any provisions of this Agreement relating to the
Applicable Margin or the Alternate Base Rate or Eurocurrency Rate “floors” for,
or Yield of, the Term Loans.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures, Term Loans and unused Commitments representing more
than 50% of the aggregate Revolving Exposures, outstanding Term Loans and unused
Commitments at such time (calculated, in each case, using the Exchange Rate in
effect on the applicable date of determination). No Defaulting Lender shall be
included in the calculation of Required Lenders.
“Required Asset Percentage” means, with respect to any Prepayment Event pursuant
to Section 2.11(c), (a) 100%, if the Total Secured Net Leverage Ratio calculated
on a Pro Forma Basis is greater than or equal to 4.00 to 1.00, (b) 50%, if the
Total Secured Net Leverage Ratio calculated on a Pro Forma Basis is less than
4.00 to 1.00 but greater than or equal to 3.00 to 1.00 and (c) 0%, if the Total
Secured Net Leverage Ratio calculated on a Pro Forma Basis is less than 3.00 to
1.00.
“Required ECF Percentage” means, with respect to any fiscal year of the
Borrower, (a) 50%, if the Total Secured Net Leverage Ratio at the end of such
fiscal year is greater than or equal to 4.00 to 1.00, (b) 25%, if the Total
Secured Net Leverage Ratio at the end of such fiscal year is less than 4.00 to
1.00 but greater than or equal to 3.00 to 1.00 and (c) 0%, if the Total Secured
Net Leverage Ratio at the end of such fiscal year is less than 3.00 to 1.00;
provided that if any prepayments are made after the end of such fiscal year and
prior to the date that is 30 Business Days after the end of such fiscal year,
the Required ECF Percentage shall be recalculated as of the date of such
prepayment to give effect thereto.
“Required Revolving Lenders” means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the aggregate Revolving Exposures and unused
Revolving Commitments at such time (calculated, in each case, using the Exchange
Rate in effect on the applicable date of determination). No Defaulting Lender
shall be included in the calculation of Required Revolving Lenders.


    60
    

--------------------------------------------------------------------------------





“Required Tranche A Term Lenders” means, at any time, Tranche A Term Lenders
(other than Defaulting Lenders) having Tranche A Term Loans and unused Tranche A
Term Commitments representing more than 50% of the aggregate outstanding Tranche
A Term Loans and unused Tranche A Term Commitments at such time (calculated, in
each case, using the Exchange Rate in effect on the applicable date of
determination). No Defaulting Lender shall be included in the calculation of
Required Tranche A Term Lenders.
“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.
“Restatement Date” means July 26, 2017.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary, or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary, other than the payment
of compensation in the ordinary course of business to holders of any such Equity
Interests who are employees of the Borrower or any Restricted Subsidiary and
other than payments of intercompany indebtedness permitted under this Agreement.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Retained Declined Proceeds” has the meaning set forth in Section ‎2.11(g).
“Return” means, with respect to any Investment, any dividend, distribution,
repayment of principal, income, profit (from a disposition or otherwise) and any
other amount received or realized in respect thereof in each case that
represents a return of capital.
“Revolving Availability Period” means the period from and including the
Restatement Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” with respect to each Lender, the commitment, if any, of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum principal
aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to ‎Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such


    61
    

--------------------------------------------------------------------------------





Lender pursuant to ‎Section 9.04 and (c) increased from time to time pursuant to
‎Section 2.20. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01(b) or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Revolving Commitment, as the case may be.
References to the “Revolving Commitments” shall mean the Revolving Commitment of
each Lender taken together. The initial aggregate principal amount of the
Lenders’ Revolving Commitments on the Restatement Date is the Dollar Equivalent
of $500,000,000.
“Revolving Credit Facilities” means the “Revolving Commitments” and the
extensions of credit made thereunder.
“Revolving Exposure” means, as to each Revolving Lender, the sum of (a) the
aggregate principal amount of the Revolving Loans denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate principal
amount of the Revolving Loans denominated in an Alternative Currency outstanding
at such time, (c) the LC Exposure at such time, and (d) the Swingline Exposure
at such time. The Revolving Exposure of any Lender at any time shall be its
Applicable Percentage of the aggregate Revolving Exposure at such time.
“Revolving Facility Administrative Agent” means JPMorgan Chase Bank, N.A.,
including its affiliates and subsidiaries, in its capacity as administrative
agent for the Revolving Lenders hereunder, and its successors in such capacity
as provided in ‎Article VIII.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to clause ‎(b) of ‎Section 2.01.
“Revolving Maturity Date” means July 27, 2021 (or if such date is not a Business
Day, the next preceding Business Day), but, as to any specific Revolving
Commitment, as the maturity of such Revolving Commitment shall have been
extended by the holder thereof in accordance with the terms hereof.
“Revolving Note” means a promissory note of the Borrower evidencing Revolving
Loans made or held by a Revolving Lender, substantially in the form of
Exhibit F-2.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property that it intends to use for substantially the same
purpose or purposes as the property being sold, transferred or disposed.
“Sanctions” has the meaning set forth in ‎Section 3.19.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. or any successor thereto.


    62
    

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent, the Borrower and one or more Senior
Representatives for holders of Permitted Second Priority Replacement Debt
substantially consistent with the terms set forth on Exhibit K-2 annexed hereto
together with (A) any immaterial changes and (B) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders and, unless the Required Lenders shall have objected in writing to
such changes within five Business Days after such posting, then the Required
Lenders shall be deemed to have agreed that the Collateral Agent’s entering into
such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness secured by junior Liens may be secured by Liens that are pari passu
with, or junior in priority to, other Liens that are junior to the Liens
securing the Obligations).
“Secured Cash Management Agreement” means any Cash Management Agreement that (a)
is in effect on the Restatement Date between the Borrower and/or any Subsidiary
and a counterparty that is any Agent or a Lender or an Affiliate of any Agent or
a Lender as of the Restatement Date or (b) is entered into after the Restatement
Date by the Borrower and/or any Subsidiary with any counterparty that is any
Agent or a Lender or an Affiliate of any Agent or a Lender at the time such
arrangement is entered into, and in the case of each of clauses (a) and (b)
hereof, the Borrower designates in writing to each Administrative Agent that
such Cash Management Agreement shall be a Secured Cash Management Agreement.
“Secured Cash Management Obligations” means all Cash Management Obligations
under any Secured Cash Management Agreement.
“Secured Obligations” means, collectively, the (a) Obligations, (b) the Secured
Swap Obligations and (c) the Secured Cash Management Obligations.
“Secured Parties” means, collectively, the Administrative Agents, the Collateral
Agent, the Lenders and the Lender Counterparties.
“Secured Swap Agreements” means any Swap Agreement that (a) is in effect on the
Restatement Date between the Borrower and/or any Restricted Subsidiary and a
counterparty that is an Agent or a Lender or an Affiliate of an Agent or a
Lender as of the Restatement Date or (b) is entered into after the Restatement
Date by the Borrower and/or any Restricted Subsidiary with any counterparty that
is an Agent or a Lender or an Affiliate of an Agent or a Lender at the time such
Swap Agreement is entered into, and the case of each of clauses (a) and (b)
hereof, the Borrower designates in writing to each Administrative Agent that
such Swap Agreement shall be a Secured Swap Agreement (for the avoidance of
doubt, the Borrower may provide one notice to each Administrative Agent
designating all Swap Agreements entered into under a specified Master Agreement
as Secured Swap Agreements).


    63
    

--------------------------------------------------------------------------------





“Secured Swap Obligations” means all Swap Obligations (other than Excluded Swap
Obligations) under any Secured Swap Agreement.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
“Securitization Asset” means (a) any accounts receivable or related assets and
the proceeds thereof, in each case subject to a Securitization Facility and
(b) all collateral securing such receivable or asset, all contracts and contract
rights, guaranties or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such account or asset and any other
assets customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by the Borrower or any Restricted
Subsidiary in connection with a Qualified Securitization Financing.
“Securitization Facility” means any transaction or series of securitization
financings that may be entered into by the Borrower or any of its Restricted
Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries may sell, convey or otherwise transfer, or may grant a security
interest in, Securitization Assets to either (a) a Person that is not a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not a Restricted Subsidiary, or may
grant a security interest in, any Securitization Assets of the Borrower or any
of its Subsidiaries.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing or a Receivables Facility.
“Securitization Repurchase Obligation” means any obligation of a seller (or any
guaranty of such obligation) of Securitization Assets or Receivables Assets in a
Qualified Securitization Financing or a Receivables Facility to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.
“Securitization Subsidiary” means any Subsidiary of the Borrower in each case
formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for the purpose of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets.
“Security Documents” means the Collateral Agreement, each of the agreements
listed on Schedule 5.11(c) executed and delivered by the Loan Parties party
thereto and the Collateral


    64
    

--------------------------------------------------------------------------------





Agent, and each other security agreement or other instrument or document
executed and delivered pursuant to ‎Section 5.10 or ‎Section 5.11 to secure the
Secured Obligations.
“Senior Notes” means the Borrower’s $1,050,000,000 7.25% Senior Notes due 2022
issued pursuant to the Senior Notes Indenture on October 15, 2014.
“Senior Notes Indenture” means the indenture, dated as of October 15, 2014 by
and between the Borrower and U.S. Bank, National Association, as trustee.
“Senior Representative” means, with respect to any series of Permitted First
Priority Replacement Debt or Permitted Second Priority Replacement Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Singapore Dollars” means the lawful currency of Singapore.
“Software” means any and all computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code; databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise; descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons; and all documentation
including user manuals and other training documentation related to any of the
foregoing.
“Solvent” means, with respect to the Borrower and its Restricted Subsidiaries,
on a consolidated basis, that as of the date of determination: (a) the fair
value of the assets (on a going concern basis) of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property (on a going concern basis)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (c) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business; and (d) the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business contemplated as of the date hereof for
which they have unreasonably small capital. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that would reasonably be expected to become an actual and matured liability.
“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the Restatement Date, substantially in
the form of Exhibit C.
“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary of the
Borrower or of any product line,


    65
    

--------------------------------------------------------------------------------





business unit, line of business or division of the Borrower or any of the
Restricted Subsidiaries of the Borrower for which historical financial
statements are available, (b) Permitted Acquisition, (c) Investment that results
in a Person becoming a Restricted Subsidiary of the Borrower (which, for
purposes hereof, shall be deemed to also include (1) the merger, consolidation,
liquidation or similar amalgamation of any Person into the Borrower or any
Restricted Subsidiary, so long as the Borrower or such Restricted Subsidiary is
the surviving Person, and (2) the transfer of all or substantially all of the
assets of a Person to the Borrower or any Restricted Subsidiary), (d)
designation of any Restricted Subsidiary as an Unrestricted Subsidiary, or of
any Unrestricted Subsidiary as a Restricted Subsidiary or (e) the proposed
incurrence of Indebtedness or making of a Restricted Payment or payment in
respect of Indebtedness in respect of which compliance with any financial ratio
is by the terms of this Agreement required to be calculated on a Pro Forma
Basis.
“SPV” has the meaning assigned to such term in ‎Section 9.04.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivables factoring arrangement.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Subject Loans” has the meaning assigned to such term in ‎Section 2.11(i).
“Subordinated Indebtedness” means Indebtedness incurred by a Loan Party that is
contractually subordinated in right of payment to the prior payment of all
Obligations of such Loan Party under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, company, limited liability company, partnership, association or
other entity of which securities or other ownership interests representing more
than 50% of the ordinary voting power for the election of the members of the
governing body or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned or controlled by the parent
and/or one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
the Subsidiary Loan Parties on the Closing Date substantially in the form of
Exhibit E, together with each supplement to the Subsidiary Guaranty in respect
of the Secured Obligations delivered pursuant to ‎Section 5.10, as such may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.


    66
    

--------------------------------------------------------------------------------





“Subsidiary Loan Party” means any Domestic Restricted Subsidiary that has
Guaranteed the Obligations pursuant to the Subsidiary Guaranty; provided that no
Domestic Restricted Subsidiary that is an Excluded Subsidiary shall be required
to Guarantee the Obligations.
“Successor Collateral Agent Agreement and Guaranty Reaffirmation” means the
Successor Collateral Agent Agreement and Guaranty Reaffirmation dated as of the
date hereof, by and among JPMorgan Chase Bank, N.A, Morgan Stanley Senior
Funding, Inc., Zebra Technologies Corporation and the Subsidiary Loan Parties
party thereto.
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Secured Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Swap Agreements, (a) for any date on
or after the date such Secured Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark to market value(s) for such Secured Swap
Agreements, as determined by the Lender Counterparty and the Borrower in
accordance with the terms thereof and in accordance with customary methods for
calculating mark-to-market values under similar arrangements by the Lender
Counterparty and the Borrower.
“Swedish Krona” means the lawful currency of Sweden.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


    67
    

--------------------------------------------------------------------------------





“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to ‎Section 2.04(a).
“Syndication Agents” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc. and MUFG Union Bank, N.A., each in its capacity as a syndication
agent in respect of the credit facilities provided herein.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) that is designed to permit the lessee (a) to treat such lease as an
operating lease, or not to reflect the leased property on the lessee’s balance
sheet, under GAAP and (b) to claim depreciation on such property for U.S.
federal income tax purposes, other than any such lease under which such Person
is the lessor.
“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Synthetic Lease, and the amount of such
obligations shall be equal to the sum (without duplication) of (a) the
capitalized amount thereof that would appear on a balance sheet of such Person
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations and (b) the amount payable by such Person as the purchase price for
the property subject to such lease assuming the lessee exercises the option to
purchase such property at the end of the term of such lease.
“Target Person” has the meaning assigned to such term in ‎Section 6.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, other charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Commitment” means a Tranche A Term Commitment or a Tranche B Term
Commitment.
“Termination Date” means the date upon which (i) all of the Obligations (other
than (A) as set forth in clause (ii) and (B) contingent indemnification
obligations not yet due and payable) have been paid in full, (ii) all Letters of
Credit have been cancelled, Cash Collateralized or otherwise backstopped on
terms reasonably satisfactory to the Issuing Bank (including by “grandfathering”
on terms reasonably acceptable to the Issuing Bank of the applicable Letters of
Credit into a future credit facility) and (iii) all Commitments have expired or
been terminated.
“Term Lender” means a Tranche A Term Lender or a Tranche B Term Lender.
“Term Loan Exchange Effective Date” has the meaning set forth in ‎Section
2.25(a).
“Term Loan Exchange Notes” has the meaning assigned to such term in ‎Section
2.25(a).


    68
    

--------------------------------------------------------------------------------





“Term Loan Maturity Date” means, with respect to (a) the Tranche A Term Loans,
the Tranche A Term Loan Maturity Date, (b) the Tranche B Term Loans, the Tranche
B Term Loan Maturity Date and (c) any Incremental Term Loan, Other Term Loan or
Extended Term Loan, as provided in the respective documentation therefor, but,
as to any specific Term Loan, as the maturity of such Term Loan shall have been
extended by the holder thereof in accordance with the terms hereof.
“Term Loans” means, collectively, the Tranche A Term Loans, the Tranche B Term
Loans and, unless the context otherwise requires, any Incremental Term Loan,
Other Term Loan or Extended Term Loan, in each case, made to the Borrower.
“Term Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit F-1 hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Term Loans made by such Lender.
“Title Company” means one or more title insurance companies reasonably
satisfactory to the Administrative Agents.
“Total Indebtedness” means, as of any date, the aggregate outstanding principal
amount of funded Indebtedness of the Borrower and its Restricted Subsidiaries,
on a consolidated basis, for borrowed money, Capital Lease Obligations and
purchase money Indebtedness (other than any intercompany indebtedness). Total
Indebtedness shall exclude Indebtedness in an aggregate amount of up to
$225,000,000 in respect of any Receivables Facility or Qualified Securitization
Financing or Cash Management Services.
“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Indebtedness, less the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and its Restricted Subsidiaries as of such date (but
including any amounts held by or for the benefit of the Borrower or Domestic
Restricted Subsidiaries for the purpose of repurchasing, redeeming or otherwise
acquiring the Senior Notes) to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior such
date of determination for which financial statements have been furnished
pursuant to ‎Section 5.01.
“Total Secured Net Leverage Ratio” means, on any date of determination, the
ratio of (a) Total Indebtedness as of such date that is secured by Liens on any
Collateral, less the aggregate amount of unrestricted cash and Cash Equivalents
of the Borrower and its Restricted Subsidiaries as of such date (but including
any amounts held by or for the benefit of the Borrower or Domestic Restricted
Subsidiaries for the purpose of repurchasing, redeeming or otherwise acquiring
the Senior Notes) to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended on or prior such date of
determination for which financial statements have been furnished pursuant to
‎Section 5.01.
“Tranche A Availability Period” means the period from and including the
Restatement Date to but excluding August 25, 2017.
“Tranche A Borrowing Date” has the meaning to such term in ‎Section 2.01(a)(i).


    69
    

--------------------------------------------------------------------------------





“Tranche A Term Commitment” means, with respect to each Tranche A Term Lender,
the commitment of such Tranche A Term Lender to make a Tranche A Term Loan
hereunder during the Tranche A Availability Period on the Tranche A Borrowing
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loans to be made by such Tranche A Term Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to ‎Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Tranche A Term Lender pursuant to ‎Section 9.04. The initial amount of each
Tranche A Term Lender’s Tranche A Term Commitment is set forth on Schedule
2.01(a). The aggregate principal amount of the Tranche A Term Commitments on the
Restatement Date is $687,500,000.
“Tranche A Term Facility” means the Tranche A Term Commitments and the Tranche A
Term Loans made thereunder.
“Tranche A Term Lender” means a Lender with an outstanding Tranche A Commitment
or an outstanding Tranche A Term Loan.
“Tranche A Term Loan” has the meaning assigned to such term in ‎Section
2.01(a)(i).
“Tranche A Term Loan Administrative Agent” means JPMorgan Chase Bank, N.A., in
its capacity as administrative agent for the Tranche A Term Lenders hereunder,
and its successors in such capacity as provided in ‎Article VIII.
“Tranche A Term Loan Maturity Date” means July 27, 2021 (or if such date is not
a Business Day, the next preceding Business Day).
“Tranche B Term Commitment” means, with respect to each Tranche B Term Lender,
the commitment of such Tranche B Term Lender to make a Tranche B Term Loan
hereunder on the Restatement Date, expressed as an amount representing the
maximum principal amount of the Tranche B Term Loans to be made by such Tranche
B Term Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to ‎Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Tranche B Term Lender pursuant to ‎Section
9.04. The initial amount of each Tranche B Term Lender’s Tranche B Term
Commitment is set forth on Schedule 2.01(a). The aggregate principal amount of
the Tranche B Term Commitments on the Restatement Date is $1,338,000,000.
“Tranche B Term Facility” means the Tranche B Term Commitments and the Tranche B
Term Loans made thereunder.
“Tranche B Term Lender” means a Lender with an outstanding Tranche B Commitment
or an outstanding Tranche B Term Loan.
“Tranche B Term Loan” has the meaning assigned to such term in ‎Section
2.01(a)(ii).


    70
    

--------------------------------------------------------------------------------





“Tranche B Term Loan Administrative Agent” means Morgan Stanley Senior Funding,
Inc., in its capacity as administrative agent for the Tranche B Term Lenders
hereunder, and its successors in such capacity as provided in ‎Article VIII.
“Tranche B Term Loan Maturity Date” means October 27, 2021 (or if such date is
not a Business Day, the next preceding Business Day).
“Transaction Costs” means all premiums, fees, costs and expenses incurred or
payable by or on behalf of the Borrower or any Restricted Subsidiary in
connection with the Transactions or in connection with the negotiation,
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby, including to fund any original issue discount, upfront
fees or legal fees and to grant and perfect any security interests.
“Transactions” means (a) the borrowing of the Loans hereunder on the Restatement
Date or the Tranche A Borrowing Date, (b) the refinancing of a portion of the
Senior Notes and (c) the payment of Transaction Costs.
“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is (a) not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“Undisclosed Administration” means in relation to a Lender or its parent company
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the law in the country where such
Lender or such parent company, as the case may be, is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
“Unfunded Pension Liability” means, with respect to any Plan at any time, the
amount of any of its unfunded benefit liabilities as defined in Section
4001(a)(18) of ERISA.


    71
    

--------------------------------------------------------------------------------





“Unrestricted Additional Term Notes” means first priority senior secured notes
and/or junior lien secured notes and/or unsecured notes, in each case issued
pursuant to an indenture, note purchase agreement or other agreement and in lieu
of the incurrence of Unrestricted Incremental First Lien Indebtedness; provided
that (a) such Unrestricted Additional Term Notes rank pari passu or junior in
right of payment and (if secured) of security with the corresponding Class of
Term Loans of the Borrower and Commitments hereunder, (b) the Unrestricted
Additional Term Notes have a final maturity date that is on or after the then
existing Latest Maturity Date with respect to the Term Loans of the
corresponding Class and a Weighted Average Life to Maturity (without giving
effect to nominal amortization for periods where amortization has been
eliminated as a result of a prepayment of the applicable Term Loans) equal to or
longer than the remaining Weighted Average Life to Maturity of the corresponding
Class of the then existing Term Loans (without giving effect to nominal
amortization for periods where amortization has been eliminated as a result of a
prepayment of the applicable Term Loans); provided, that, at the Borrower’s
election, the Borrower may incur Additional Term Notes, Credit Agreement
Refinancing Indebtedness, Unrestricted Additional Term Notes, Incremental Term
Loans, Extended Term Loans and Term Loan Exchange Notes with a final maturity
date earlier than and/or Weighted Average Life to Maturity shorter than the
final maturity date and/or Weighted Average Life to Maturity of the Tranche B
Term Loans (but not the Tranche A Term Loans) in an aggregate amount not to
exceed $100,000,000, (c) the covenants, events of default and other terms of
which (other than maturity, fees, discounts, interest rate, redemption terms and
redemption premiums, which shall be determined in good faith by the Borrower) of
such Unrestricted Additional Term Notes, shall be on market terms at the time of
issuance (as determined in good faith by the Borrower) of the Unrestricted
Additional Term Notes; provided that the Additional Term Notes shall not have
the benefit of any financial maintenance covenant unless (x) the Term Loans have
the benefit of such financial maintenance covenant on the same terms or (y) the
Term Loans have in the future been provided with the benefit of a financial
maintenance covenant, in which case such Additional Term Notes issued after such
future date may be provided with the benefit of the same financial maintenance
covenant on the same terms, (d) no Restricted Subsidiary is a borrower or a
guarantor with respect to such Indebtedness unless such Restricted Subsidiary is
a Loan Party which shall have previously or substantially concurrently
guaranteed or borrowed, as applicable, the Obligations, (e) if such Unrestricted
Additional Term Notes are secured, (i) the obligations in respect thereof shall
not be secured by liens on the assets of the Borrower and the Restricted
Subsidiaries, other than assets constituting Collateral, (ii) all security
therefor shall be granted pursuant to documentation that is not more restrictive
than the Security Documents in any material respect or, if the Liens are pari
passu with the Obligations, pursuant to amendments to the Security Documents
reasonably acceptable to the Administrative Agents, in each case taken as a
whole (as determined by the Borrower) and (iii) it shall be subject to a
customary intercreditor agreement with the Collateral Agent substantially
consistent with the terms set forth on Exhibit K-1 or K-2 annexed hereto
together with (A) any immaterial changes or (B) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders and, unless the Required Lenders shall have objected in writing to
such changes within five Business Days after such posting, then the Required
Lenders shall be deemed to have agreed that the Collateral Agent’s entering into
such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari


    72
    

--------------------------------------------------------------------------------





passu with other junior Liens, and that Indebtedness secured by junior Liens may
be secured by Liens that are pari passu with, or junior in priority to, other
Liens that are junior to the Liens securing the Obligations, as applicable) and
(f) any Unrestricted Additional Term Notes issued shall reduce or be counted
against, on a dollar-for-dollar basis, the amount available to be drawn as
Unrestricted Incremental First Lien Indebtedness (it being understood that the
Borrower may redesignate any such Indebtedness originally designated as
Unrestricted Additional Term Notes as Additional Term Notes if at the time of
such redesignation, the Borrower would be permitted to incur the aggregate
principal amount of Indebtedness being so redesignated in accordance with the
definition thereof (for purpose of clarity, with any such redesignation having
the effect of increasing the Borrower’s ability to incur Unrestricted
Incremental First Lien Indebtedness as of the date of such redesignation by the
amount of such Indebtedness so redesignated)).
“Unrestricted Incremental First Lien Indebtedness” has the meaning assigned to
such term in ‎Section 2.20.
“Unrestricted Subsidiary” means (a) a Subsidiary of the Borrower designated as
an “Unrestricted Subsidiary” on Schedule 1.04 and any Subsidiary designated as
an “Unrestricted Subsidiary” from time to time pursuant to ‎Section 5.12 and (b)
any Subsidiary of an Unrestricted Subsidiary.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Prime Rate” means the rate of interest published by The Wall Street
Journal (eastern edition), from time to time, as the “U.S. Prime Rate”.
“U.S. Tax Certificate” has the meaning assigned to such term in ‎Section
2.17(e)(ii)(D).
“Weighted Average Life to Maturity” means, when applied to any amortizing
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“wholly owned Subsidiary” or “wholly owned subsidiary” means, with respect to
any Person at any date, a subsidiary of such Person of which securities or other
ownership interests representing 100% of the Equity Interests (other than (x)
directors’ qualifying shares or (y) shares issued to foreign nationals to the
extent required by applicable law) are, as of such date, owned, controlled or
held by such Person or one or more wholly owned subsidiaries of such Person or
by such Person and one or more wholly owned subsidiaries of such Person. For the
avoidance of doubt, “wholly owned Restricted Subsidiary” means a wholly owned
Subsidiary that is a Restricted Subsidiary.


    73
    

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” or “¥”means the lawful currency of Japan.
“Yield” means, with respect to any Loan, Revolving Commitment, or Repricing
Transaction, as the case may be, on any date of determination as calculated by
the applicable Administrative Agent, (a) any interest rate margin, (b) increases
in interest rate floors (but only to the extent that an increase in the interest
rate floor with respect to the Initial Tranche B Term Loans or the
implementation of an interest floor with respect to Initial Revolving Loans, as
the case may be, would cause an increase in the interest rate then in effect at
the time of determination hereunder, and, in such case, then the interest rate
floor (but not the interest rate margin solely for determinations under this
clause (b)) applicable to such Initial Tranche B Term Loans and Initial
Revolving Loans, as the case may be, shall be increased to the extent of such
differential between interest rate floors), (c) original issue discount and (d)
upfront fees paid generally to all Persons providing such Loan or Commitment
(with original issue discount and upfront fees being equated to interest based
on the shorter of (x) the Weighted Average Life to Maturity of such Loans and
(y) four years), but exclusive of any arrangement, structuring, underwriting or
similar fee paid to any Person in connection therewith that are not shared
generally with all Persons providing such Loan or Commitment.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (%3) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, amended and restated, supplemented or otherwise modified (including
pursuant to any permitted refinancing, extension, renewal, replacement,
restructuring or increase (in each case, whether pursuant to one or more
agreements or with different lenders or different agents), but subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(%3) any reference herein to any Person shall be


    74
    

--------------------------------------------------------------------------------





construed to include such Person’s successors and permitted assigns and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all of the functions thereof, (%3) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (%3) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (%3) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (%3) any reference to any Requirement of Law
shall, unless otherwise specified, refer to such Requirement of Law as amended,
modified or supplemented from time to time and shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law, (%3) the phrase “for the term of this
Agreement” and any similar phrases shall mean the period beginning on the
Restatement Date and ending on the Latest Maturity Date, the term “manifest
error” shall be deemed to include any clearly demonstrable error whether or not
obvious on the face of the document containing such error and (%3) all
references to “knowledge” or “awareness” of any Loan Party or a Restricted
Subsidiary thereof means the actual knowledge of a Responsible Officer of a Loan
Party or such Restricted Subsidiary. Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agents agree to
enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the Borrower’s and the Subsidiaries’
consolidated financial condition shall be the same after such Accounting Change
as if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agents and the Required Lenders, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
Notwithstanding anything in this Agreement to the contrary, any change in GAAP
or the application or interpretation thereof that would require operating leases
to be treated similarly as a capital lease shall not be given effect in the
definitions of Indebtedness or Liens or any related definitions or in the
computation of any financial ratio or requirement.
Section 1.05    Pro Forma Calculations. With respect to any period during which
the Transactions or any Specified Transaction occurs, for purposes of
determining the Applicable Margin in respect of such period, calculation of the
Consolidated Interest Coverage Ratio, Total Net Leverage Ratio, Total Secured
Net Leverage Ratio, First Lien Net Leverage Ratio,


    75
    

--------------------------------------------------------------------------------





Consolidated EBITDA and Consolidated Total Assets or for any other purpose
hereunder, with respect to such period shall be made on a Pro Forma Basis.
Section 1.06    Currency Translation.
(a)    For purposes of determining compliance as of any date after the
Restatement Date with ‎Section 5.12, Section 5.17, ‎Section 6.01, ‎Section 6.02,
‎Section 6.03, ‎Section 6.04, ‎Section 6.05, ‎Section 6.06 or ‎Section 6.11, or
for purposes of making any determination under ‎Section 7.01(f), ‎(g), ‎(j) or
‎(l), or for any other specified purpose hereunder, amounts incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the exchange rates in effect on the last Business Day of the fiscal quarter
immediately preceding the fiscal quarter in which such determination occurs or
in respect of which such determination is being made, as such exchange rates
shall be determined in good faith by the Borrower by reference to customary
indices; provided that for purposes of determining compliance with the First
Lien Net Leverage Ratio, Total Secured Net Leverage Ratio, Total Net Leverage
Ratio or Consolidated Interest Coverage Ratio on any date of determination,
amounts denominated in a currency other than Dollars will be translated into
Dollars (%4) with respect to income statement items, at the currency exchange
rates used in calculating Consolidated Net Income in the Borrower’s latest
financial statements delivered pursuant to ‎Section 5.01(a) or ‎(b) and
(%4) with respect to balance sheet items, at the currency exchange rates used in
calculating balance sheet items in the Borrower’s latest financial statements
delivered pursuant to ‎Section 5.01(a) or ‎(b) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in Dollars in
‎Section 5.12, Section 5.17, ‎Section 6.01, ‎Section 6.02, ‎Section 6.03,
‎Section 6.04, ‎Section 6.05, ‎Section 6.06, ‎Section 6.11 or ‎Section 7.01(f),
‎(g), ‎(j) or ‎(l), being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the last day of the fiscal quarter
immediately preceding the fiscal quarter in which such determination occurs or
in respect of which such determination is being made.
(b)    The Revolving Facility Administrative Agent (or the Issuing Bank, to the
extent otherwise set forth in this Agreement) shall determine the Dollar
Equivalent of any Letter of Credit denominated in an Alternative Currency as of
(%4) each date (with such date to be reasonably determined by the Revolving
Facility Administrative Agent or Issuing Bank, as applicable) that is on or
about the date of each request for the issuance, amendment, renewal or extension
of any Letter of Credit, (%4) each date on which the Dollar Equivalent in
respect of any Borrowing is determined pursuant to paragraph ‎(c) of this
Section, and (%4) from time to time with notice to the Borrower in its
reasonable discretion, and each such amount shall be the Dollar Equivalent of
such Letter of Credit until the next required calculation thereof pursuant to
this ‎Section 1.06(b).
(c)    The Revolving Facility Administrative Agent shall determine the Dollar
Equivalent of any Borrowing denominated in an Alternative Currency as of
(%4) each date (with such date to be reasonably determined by the Revolving
Facility Administrative Agent) that is


    76
    

--------------------------------------------------------------------------------





on or about the date of a Borrowing Request or Interest Election Request or the
beginning of each Interest Period with respect to any Borrowing, (%4) each date
on which the Dollar Equivalent in respect of any Letter of Credit is determined
pursuant to paragraph ‎(b) of this Section, (%4) each date of determination of
the rates specified under the heading “Commitment Fee Rate” in the definition of
“Applicable Margin” and (%4) from time to time with notice to the Borrower in
its reasonable discretion, and each such amount shall be the Dollar Equivalent
of such Borrowing until the next required calculation thereof pursuant to this
‎Section 1.06(c).
(d)    The Dollar Equivalent of any LC Disbursement made by the Issuing Bank in
an Alternative Currency and not reimbursed by the Borrower shall be determined
as set forth in ‎Section 2.05(d) or ‎(e), as applicable.
(e)    The Revolving Facility Administrative Agent (or the Issuing Bank, as
applicable) shall notify the Borrower, the applicable Lenders and, as
applicable, the Issuing Bank, of each calculation of the Dollar Equivalent of
each Letter of Credit, Borrowing and LC Disbursement.
Section 1.07    Rounding. Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up for
five). For example, if the relevant ratio is to be calculated to the hundredth
decimal place and the calculation of the ratio is 5.125, the ratio will be
rounded up to 5.13.
Section 1.08    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment (other than as described in the definition of “Interest
Period”) or performance shall extend to the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
Section 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by any reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
Section 1.10    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such a Person in his
or her capacity solely as


    77
    

--------------------------------------------------------------------------------





an officer or a representative of such Loan Party, on such Loan Party’s behalf
and not in such Person’s individual capacity.
Section 1.11    Compliance with Article VI. In the event that any Lien,
Investment or Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof) meets the criteria of
one or more than one of the categories of transactions then permitted pursuant
to any clause of such Sections in ‎Article VI, the Borrower, in its sole
discretion, may classify or later divide, classify or reclassify such
transaction and shall only be required to include the amount and type of such
transaction in one of such clauses.
ARTICLE II    
The Credits
Section 2.01    Commitments. Subject to the terms and express conditions set
forth herein, (%3) (%4) each Tranche A Term Lender severally agrees to make a
single term loan (each such loan, a “Tranche A Term Loan”) to the Borrower on a
Business Day during the Tranche A Availability Period elected by the Borrower in
its sole discretion (such date, the “Tranche A Borrowing Date”) in Dollars in a
principal amount equal to its Tranche A Term Commitment and (%4) each Tranche B
Term Lender severally agrees to make a single term loan (each such Loan, a
“Tranche B Term Loan”) to the Borrower on the Restatement Date in Dollars (or,
in the case of a Converting Refinancing Term Lender, convert, exchange or roll
its Existing Term Loan for a Tranche B Term Loan in an equal principal amount or
a less than equal amount in the discretion of the Tranche B Term Loan
Administrative Agent) in a principal amount equal to its Tranche B Term Loan
Commitment, and (%3) each Revolving Lender severally agrees to make Revolving
Loans to the Borrower from time to time during the Revolving Availability Period
in Dollars or in an Alternative Currency, in an aggregate principal amount such
that its Revolving Exposure will not exceed its Revolving Commitment. Within the
foregoing limits and subject to the terms and express conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans (without
premium or penalty). Amounts repaid or prepaid in respect of Term Loans may not
be reborrowed. The Term Commitments will terminate in full upon the making of
the Loans referred to in clause (a) above.
Substantially simultaneously with the borrowing of Tranche B Term Loans, the
Borrower shall fully prepay any outstanding Existing Term Loans, together with
accrued and unpaid interest thereon to the Restatement Date; provided that each
Converting Refinancing Term Lender irrevocably agrees to accept, in lieu of cash
for the outstanding principal amount of its Existing Term Loan so prepaid,
delivery from the Borrower on the Restatement Date of an equal principal amount
of Tranche B Term Loans.
The initial Borrowing of the Tranche B Term Loans on the Restatement Date will
be a Eurocurrency Borrowing with an initial Interest Period beginning on the
Restatement Date and ending on October 26, 2017 (provided that if such date is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
preceding Business Day). The Borrower shall pay breakage to the extent required
in accordance with the


    78
    

--------------------------------------------------------------------------------





Existing Credit Agreement as though (solely for this purpose) each Existing Term
Loan of a Converting Refinancing Term Lender had been prepaid on the Restatement
Date.
Notwithstanding anything to the contrary contained herein, payments and
prepayments of principal and interest on the Existing Term Loans made on the
Restatement Date in connection with the replacement of Non-Consenting Lenders
pursuant to Section 9.02(c) hereof may be applied on a non-ratable basis as the
Borrower may direct.
Section 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class, Type and currency made to the Borrower by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to ‎Section 2.14, (%4) each Revolving Loan Borrowing denominated
in an Alternative Currency shall be comprised entirely of Eurocurrency Loans and
(%4) each Revolving Loan Borrowing denominated in Dollars and each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurocurrency Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $2,000,000. At the time that each ABR
Revolving Loan Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time,
provided that there shall not at any time be more than a total of 10
Eurocurrency Borrowings outstanding plus up to an additional 3 Interest Periods
in respect of each (%4) Incremental Facility, (%4) Extended Term Loans and
Extended Revolving Commitments, and (%4) Other Term Loans and Other Revolving
Loans. Each Swingline Loan shall be in an amount that is an integral multiple of
$250,000 and not less than $500,000. Notwithstanding anything to the contrary
herein, the Revolving Loans comprising any Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments. Borrowings of more than one Type and Class may be outstanding at
the same time.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Revolving Maturity Date (in the case of such Revolving Loan) or the
Term Loan Maturity Date applicable to such Borrowing (in the case of such Term
Loan), as the case may be.


    79
    

--------------------------------------------------------------------------------





(e)    The obligations of the Revolving Lenders hereunder to make Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to ‎Section 9.03(c) are several and not joint (it being understood that the
foregoing shall in no way be in derogation of the reallocation of participations
in Letters of Credit among the Revolving Lenders contemplated by ‎Section
2.22(a)(iv)).
Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the applicable Administrative Agent of such request by telephone
(%3) in the case of a Eurocurrency Borrowing denominated in Dollars, not later
than 11:00 a.m., New York City time, two Business Days before the date of the
proposed Borrowing, (%3) in the case of a Eurocurrency Borrowing denominated in
Euros, Sterling or Canadian Dollars, not later than 1:00 p.m., London time,
three Business Days before the date of the proposed Borrowing, (%3) in the case
of a Eurocurrency Borrowing denominated in any other Alternative Currency, no
later than 1:00 p.m., London time, four Business Days before the date of the
proposed Borrowing (or a shorter notice period to be agreed between the Borrower
and the Revolving Facility Administrative Agent at the time any Alternative
Currency is specified other than the Alternative Currencies provided for in
clauses (a) and (b)) or (%3) in the case of an ABR Borrowing, not later than
12:00 p.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be confirmed promptly by hand delivery,
electronic communication (including Adobe pdf file) or facsimile to the
applicable Administrative Agent of a written Borrowing Request signed by
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information:
(i)    the Class of such Borrowing;
(ii)    the currency and aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;”
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of ‎Section 2.06; and
(vii)    in the case of a Borrowing Request made in respect of a Revolving Loan
Borrowing, that as of such date the express conditions in ‎Section 4.02(a) and
‎(b) are satisfied (or waived).
If no currency is specified with respect to any Eurocurrency Borrowing, the
Borrower shall be deemed to have selected Dollars. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be (A) in the case
of a Borrowing denominated in Dollars, an ABR


    80
    

--------------------------------------------------------------------------------





Borrowing and (B) in the case of a Borrowing denominated in an Alternative
Currency, a Eurocurrency Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Revolving Facility Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 2.04    Swingline Loans. (%3) Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans to the Borrower from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000 or (ii) the aggregate amount of the Revolving Exposure
exceeding the aggregate amount of the Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the Borrower shall notify the Revolving
Facility Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Revolving Facility Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall either (%4) notify the Borrower that it has elected not
to make such Swingline Loan or (%4) make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in ‎Section 2.05(e), by
remittance to the Issuing Bank), in each case by 3:00 p.m., New York City time,
on the requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Revolving
Facility Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Revolving Facility
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Revolving Facility Administrative Agent, for the account of the Swingline
Lender, such Revolving Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by


    81
    

--------------------------------------------------------------------------------





wire transfer of immediately available funds, in the same manner as provided in
‎Section 2.07 with respect to Loans made by such Revolving Lender (and ‎Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Revolving Facility Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders.
The Revolving Facility Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Revolving Facility Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Revolving Facility Administrative Agent; any such
amounts received by the Revolving Facility Administrative Agent shall be
promptly remitted by the Revolving Facility Administrative Agent to the
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to Revolving
Facility Administrative Agent, as applicable, if and to the extent such payment
is required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
Section 2.05    Letters of Credit.
(a)    General. Upon satisfaction of the express conditions specified in
‎Section 4.01 on or prior to the Restatement Date, each Existing Letter of
Credit will, automatically and without any action on the part of any Person, be
deemed to be a Letter of Credit issued under the Revolving Facility for all
purposes of this Agreement and the other Loan Documents. Subject to the terms
and express conditions set forth herein, the Borrower may request the issuance
of (and the Issuing Bank shall issue) standby Letters of Credit for its own
account (or, so long as the Borrower is the primary obligor, for the account of
any Subsidiary), in a form reasonably acceptable to the Issuing Bank, at any
time and from time to time prior to the date 30 days prior to the end of the
Revolving Availability Period.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
(i)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or telecopy (or transmit by electronic communication reasonably
acceptable to the Issuing Bank) to the Issuing Bank and the Revolving Facility
Administrative Agent (not later than 12:00 p.m., New York City time, at least
three (3) Business Days in advance or a shorter time period if approved by the
Issuing Bank in its reasonable discretion, of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph ‎(c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit


    82
    

--------------------------------------------------------------------------------





is to be denominated, the name and address of the beneficiary thereof, the
documents to be presented by such beneficiary in case of any drawing thereunder,
the full text of any certificate to be presented by such beneficiary in case of
any drawing thereunder, such other matters as the Issuing Bank may reasonably
require and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if, after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
shall not exceed the LC Sublimit, (ii) the Alternative Currency LC Exposure
shall not exceed the Alternative Currency LC Sublimit, and (iii) the aggregate
Revolving Exposure shall not exceed the aggregate Revolving Commitments.
(ii)    Promptly after receipt of any such request pursuant to ‎Section
2.05(b)(i), the Issuing Bank will confirm with the Revolving Facility
Administrative Agent (by telephone or in writing) that the Revolving Facility
Administrative Agent has received a copy of such request from the Borrower and,
if not, the Issuing Bank will provide the Revolving Facility Administrative
Agent with a copy thereof. Unless the Issuing Bank has received written notice
from any Revolving Lender, the Revolving Facility Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
express conditions contained in ‎Section 4.02 shall not then be satisfied, then,
subject to the terms and express conditions hereof, the Issuing Bank shall, on
the requested date, issue a Letter of Credit for the account of the Borrower (or
the applicable Restricted Subsidiary) or enter into the applicable amendment, as
the case may be, in each case in accordance with the Issuing Bank’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Percentage times the amount of such Letter of Credit.
(iii)    The Issuing Bank shall not be under any obligation to issue or renew
any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the Issuing Bank from issuing the Letter
of Credit, or any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) in each case not in effect
on the Restatement Date, or shall impose upon the Issuing Bank any unreimbursed
loss, cost or expense


    83
    

--------------------------------------------------------------------------------





which was not applicable on the Restatement Date (for which the Issuing Bank is
not otherwise compensated hereunder);
(B)    the issuance of such Letter of Credit would violate (x) any laws binding
upon or otherwise applicable to the Issuing Bank or (y) one or more policies of
the Issuing Bank regarding completion of customary “know your customer”
requirements on the beneficiary of such Letter of Credit and any Subsidiary of
the Borrower that is a co-applicant for such Letter of Credit;
(C)    the Letter of Credit is to be denominated in a currency other than
Dollars, an Alternative Currency, unless otherwise agreed by the Issuing Bank
and the Revolving Facility Administrative Agent;
(D)    it is not required to do so pursuant to ‎Section 2.22(c); or
(E)    the date of issuance of such Letter of Credit is on or after 30 days
prior to the Revolving Maturity Date.
(iv)    The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (%5) the Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (%5) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(v)    The Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Bank shall have all of the benefits and immunities
(%5) provided to the Revolving Facility Administrative Agent in ‎Article VIII
with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and Letter of Credit Application pertaining to such Letters of Credit as fully
as if the term “Revolving Facility Administrative Agent” as used in ‎Article
VIII included the Issuing Bank with respect to such acts or omissions, and (%5)
as additionally provided herein with respect to the Issuing Bank.
(vi)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to the Borrower and the
Revolving Facility Administrative Agent a true and complete copy of such Letter
of Credit or amendment.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (%4) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (%4) the Letter
of Credit Expiration Date, provided if the Borrower so requests in any
applicable Letter of Credit Application, the Issuing Bank shall agree to issue a
standby Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the


    84
    

--------------------------------------------------------------------------------





date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonrenewal Notice Date”) in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Issuing Bank, the Borrower shall not be
required to make a specific request to the Issuing Bank for any such renewal.
Once an Auto-Renewal Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the Issuing Bank to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided that the Issuing Bank
shall not permit any such renewal if (%5) the Issuing Bank has determined that
it would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of ‎Section
2.05(b)(ii) or otherwise), or (%5) it has received notice (which may be by
telephone, followed promptly in writing, or in writing) on or before the day
that is thirty (30) days before the Nonrenewal Notice Date from the Revolving
Facility Administrative Agent or any Revolving Lender, as applicable, or the
Borrower that one or more of the applicable express conditions specified in
‎Section 4.02 is not then satisfied (or waived), and provided further that, if
agreed to by the Issuing Bank in its sole discretion, a Letter of Credit may,
upon the request of the Borrower, be renewed for a period beyond the date that
is the Revolving Maturity Date if, at the time of such request or such other
time as may be agreed by the Issuing Bank, such Letter of Credit has become
subject to Cash Collateralization or other arrangements satisfactory to the
Issuing Bank.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, (x) each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Revolving Facility Administrative Agent,
for the account of the Issuing Bank, in Dollars, such Revolving Lender’s
Applicable Percentage of (%4) each LC Disbursement in respect of any Letter of
Credit made by the Issuing Bank in Dollars and (%4) the Dollar Equivalent, using
the Exchange Rate on the date such payment is required, of each LC Disbursement
in respect of any Letter of Credit made by the Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Borrower on the date due as
provided in ‎Section 2.05(e), or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall honor a Letter of Credit drawing
presented under a Letter of Credit, the Borrower shall reimburse such Letter of
Credit honored by paying to the Revolving Facility Administrative Agent an
amount equal to the Dollar Equivalent, calculated using the Exchange Rate when
such payment is due, of such LC


    85
    

--------------------------------------------------------------------------------





Disbursement in Dollars not later than 1:00 p.m., New York City time, on the
first Business Day succeeding the date on which the Issuing Bank notifies the
Borrower in writing of such Letter of Credit honoring, provided that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the express
conditions to borrowing set forth herein, request in accordance with ‎Section
2.03 that such payment be financed with a Revolving Loan Borrowing or Swingline
Loan of the same Class in an amount equal to the Dollar Equivalent, calculated
using the Exchange Rate on the date when such payment is due, of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting Revolving Loan
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, then the Revolving Facility Administrative Agent shall notify each
Revolving Lender of the Dollar Equivalent of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Revolving Facility Administrative
Agent in Dollars its Applicable Percentage of the Dollar Equivalent of the
payment then due from the Borrower (such payment from such Revolving Lender to
be made on demand with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Issuing Bank in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such Issuing Bank in connection with the
foregoing), in the same manner as provided in ‎Section 2.06 with respect to
Loans made by such Revolving Lender (and ‎Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lender), and the Revolving
Facility Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lender. Promptly following receipt by the
Revolving Facility Administrative Agent of any payment from the Borrower
pursuant to this paragraph, such Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
or a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
(f)    Repayment of Participations.
(i)    At any time after the Issuing Bank has made an LC Disbursement and has
received from any Revolving Lender such Revolving Lender’s payment in respect of
such LC Disbursement pursuant to ‎Section 2.05(e), if the Revolving Facility
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related LC Disbursement or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Revolving Facility Administrative Agent in accordance with this
Agreement), such Administrative Agent will distribute in Dollars to such
Revolving Lender the Dollar Equivalent its Applicable Percentage thereof.


    86
    

--------------------------------------------------------------------------------





(ii)    If any payment received by the Revolving Facility Administrative Agent
for the account of the Issuing Bank pursuant to ‎Section 2.05(e) is required to
be returned under any of the circumstances described in ‎Section 9.08 (including
pursuant to any settlement entered into by the Issuing Bank in its discretion),
each Revolving Lender shall pay to such Administrative Agent for the account of
the Issuing Bank in Dollars the Dollar Equivalent of its Applicable Percentage
thereof on demand of such Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause ‎(ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.
(g)    Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph ‎(e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (%4) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (%4) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (%4) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (%4) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the Borrower or any of its Restricted Subsidiaries or in the relevant currency
markets generally, or (%4) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder (other than the defense
of payment or performance). Neither the Revolving Facility Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank, provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of bad faith, gross negligence, material breach of its
obligations as an Issuing Bank hereunder, or willful misconduct on the part of
the Issuing Bank (as finally determined by a court of competent jurisdiction)
and compliance by the Issuing Bank with the applicable standards of care set
forth in the Uniform Commercial Code in the State of New York, the Issuing Bank
shall be deemed to have exercised care in each such determination as Issuing
Bank. In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents


    87
    

--------------------------------------------------------------------------------





presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute bad faith, gross
negligence or willful misconduct.
(h)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Revolving Facility Administrative Agent and the Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder, provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Revolving Lender with respect to any such LC Disbursement in accordance
with ‎Section 2.05(e).
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full as set
forth in ‎Section 2.05(e), the unpaid amount thereof shall bear interest, for
each day from and including the first Business Day after receipt of notice to
but excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to ‎Section
2.05(e), then ‎Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
‎Section 2.05(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(j)    Role of Issuing Bank. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Revolving Facility Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank shall
be liable to any Lender for (%4) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders, the
Required Lenders, as applicable; (%4) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (%4) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.


    88
    

--------------------------------------------------------------------------------





(k)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Revolving Facility
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Revolving Facility Administrative Agent shall notify the Lenders of any
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to ‎Section 2.12(c). From and after the effective
date of any such replacement, (%4) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (%4) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(l)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, the Borrower or
any Subsidiary, the Borrower shall be obligated to reimburse the applicable
Issuing Bank hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of the Borrower and/or any Subsidiaries of the Borrower inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(m)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (%4) the rules of
the ISP shall apply to each standby Letter of Credit, and (%4) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit
(n)    Conflict with Letter of Credit Application. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control, and any grant of a security interest in any form of
Letter of Credit Application or other agreement shall be null and void.
(o)    Provisions Related to Extended Revolving Commitments. If, after the date
hereof, there shall be more than one tranche of Revolving Commitments, and if
the maturity date in respect of any tranche of Revolving Commitments occurs
prior to the expiration of any Letter of Credit, then (%4) if one or more other
tranches of Revolving Commitments in respect of which the maturity date shall
not have occurred are then in effect, such Letters of Credit shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to ‎Section 2.05(c)) under (and ratably
participated in by Lenders


    89
    

--------------------------------------------------------------------------------





pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (%4) to the extent not reallocated pursuant to immediately
preceding clause ‎(i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with ‎Section 2.05(c) or otherwise backstop such Letter of
Credit on terms reasonably satisfactory to the Issuing Bank. If, for any reason,
such Cash Collateral is not provided or the reallocation does not occur, the
Revolving Lenders under the maturing tranche shall continue to be responsible
for their participating interests in the Letters of Credit. Except to the extent
of reallocations of participations pursuant to clause ‎(i) of the second
preceding sentence, the occurrence of a maturity date with respect to a given
tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit shall
be agreed with the Lenders under the extended tranches.
(p)    Addition of an Issuing Bank. A Revolving Lender (or any of its
Subsidiaries or Affiliates) may become an additional Issuing Bank hereunder
pursuant to a written agreement among the Borrower, the Revolving Facility
Administrative Agent and such Revolving Lender. The Revolving Facility
Administrative Agent shall notify the Revolving Lenders of any such additional
Issuing Bank.
Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by (%4)
1:00 p.m., New York City time, in the case of a Eurocurrency Borrowing
denominated in Dollars for which notice has been provided by 11:00 a.m. at least
two Business Days prior to the date of the proposed Borrowing, (%4) 8:00 a.m.,
New York City time, in the case of any Borrowings denominated in an Alternative
Currency, or (%4) 1:00 p.m., New York City time, in the case of an ABR Borrowing
for which notice has been provided by 11:00 a.m. at least one Business day prior
to the date of the proposed Borrowing, in each case to the account of the
applicable Administrative Agent most recently designated by it for such purpose
by notice to the Lenders; provided that Swingline Loans shall be made as
provided in ‎Section 2.04. The applicable Administrative Agent will make such
Loans available to the Borrower by wire transfer of the amounts so received, in
immediately available funds, to an account of the Borrower, in each case
designated by the Borrower in the applicable Borrowing Request, provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in ‎Section 2.05(e) shall be remitted by the Revolving Facility
Administrative Agent to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to ‎Section 2.05(e) to reimburse the Issuing
Bank, then to such Revolving Lenders and the Issuing Bank as their interests may
appear.
(b)    Unless the applicable Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to such Administrative Agent such Lender’s share of such
Borrowing, such


    90
    

--------------------------------------------------------------------------------





Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph ‎(a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, after giving effect to the
reallocations pursuant to ‎Section 2.22(a)(iv), if a Lender has not in fact made
its share of the applicable Borrowing available to the applicable Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to
such Administrative Agent, within three Business Days of written notice, such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to such Administrative Agent, at (%4) in the case of such Lender,
(%5) if such Borrowing is denominated in Dollars, the greater of the Federal
Funds Rate and a rate determined by such Administrative Agent in accordance with
banking industry rules on interbank compensation and (%5) if such Borrowing is
denominated in an Alternative Currency, the rate reasonably determined in
accordance with customary practices by the Revolving Facility Administrative
Agent to be the cost to it of funding such amount, or (%4) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to such Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
Section 2.07    Interest Elections.
(a)    Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be
of the Type specified in the applicable Borrowing Request or designated by
‎Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or designated by
‎Section 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section,
provided that no Borrower may elect to convert any Borrowing denominated in an
Alternative Currency to an ABR Borrowing and may not change the currency of any
Borrowing. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Revolving Facility Administrative Agent of such election by telephone by the
time that a Borrowing Request would be required under ‎Section 2.03 if the
Borrower were requesting a Revolving Loan Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Revolving Facility Administrative Agent of a written
Interest Election Request substantially in the form of Exhibit B and signed by
the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with ‎Section 2.03:


    91
    

--------------------------------------------------------------------------------





(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses ‎(iii) and ‎(iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the Revolving
Facility Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (%4) if such Borrowing is denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing, and (%4) if such
Borrowing is denominated in an Alternative Currency, such Borrowing shall
continue as a Eurocurrency Borrowing with an Interest Period of one month.
Notwithstanding any contrary provision hereof, if an Event of Default under
Sections ‎7.01(a), ‎7.01(b), ‎7.01(h) or ‎7.01(i) has occurred and is continuing
and the Administrative Agents, at the request of the Required Lenders, so notify
the Borrower, then, so long as such Event of Default is continuing, no
outstanding Borrowing may be continued for an Interest Period of more than one
month’s duration.
Section 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated or extended, the Revolving Commitments shall
terminate on the Revolving Maturity Date.
(b)    The Borrower may at any time, without premium or penalty, terminate, or
from time to time reduce, the Commitments of any Class, provided that (%4) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (%4) the
Borrower shall not terminate or reduce any Class of Revolving Commitments to the
extent that, after giving effect to any concurrent prepayment of


    92
    

--------------------------------------------------------------------------------





the Revolving Loans of such Class in accordance with ‎Section 2.11, the
aggregate Revolving Exposure (calculated using the Exchange Rate in effect as of
the date of the proposed termination or reduction) of such Class (excluding the
portion of the Revolving Exposure attributable to outstanding Letters of Credit
if and to the extent that the Borrower has Cash Collateralized such Letters of
Credit or made other arrangements satisfactory to the Issuing Bank with respect
to such Letters of Credit) would exceed the aggregate Revolving Commitments of
such Class.
(c)    The Borrower shall notify the Revolving Facility Administrative Agent of
any election to terminate or reduce the Commitments under paragraph ‎(b) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Revolving Facility
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable,
provided that a notice of termination of the Commitments of any Class delivered
by the Borrower may state that such notice is conditioned upon the consummation
of an acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness or
any other specified event, in which case such notice may be revoked by the
Borrower (by notice to the Revolving Facility Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
(d)    The Borrower, in its sole discretion, shall have the right, but not the
obligation, at any time so long as no Event of Default has occurred and is
continuing, upon at least one Business Day’s notice to a Defaulting Lender (with
a copy to the Revolving Facility Administrative Agent), to terminate in whole
such Defaulting Lender’s Commitment; provided that, after giving effect to such
termination, the aggregate Revolving Exposure of all Revolving Lenders does not
exceed the aggregate Revolving Commitments. Such termination shall be effective
with respect to such Defaulting Lender’s unused portion of its Commitment on the
date set forth in such notice. No termination of the Commitment of a Defaulting
Lender shall be deemed a waiver or release of any claim the Borrower, the
Revolving Facility Administrative Agent, the Issuing Bank or any Lender may have
against the Defaulting Lender.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower unconditionally promises to pay to the Tranche A Term Loan
Administrative Agent for the account of each Tranche A Term Lender the then
unpaid principal amount of each Tranche A Term Loan of such Tranche A Term
Lender as provided in ‎Section 2.10(a)(i). The Borrower unconditionally promises
to pay to the Tranche B Term Loan Administrative Agent for the account of each
Tranche B Term Lender the then unpaid principal amount of each Tranche B Term
Loan of such Tranche B Term Lender as provided in Section 2.10(a)(ii). The
Borrower unconditionally promises to pay to the Revolving Facility
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan of such Revolving Lender made to the
Borrower on the Revolving Maturity Date. The Borrower hereby unconditionally
promises to pay to the Swingline Lender


    93
    

--------------------------------------------------------------------------------





the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender to the Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(c)    The applicable Administrative Agent shall maintain accounts in which it
shall record (%4) the amount of each Loan made hereunder to the Borrower, the
Class and Type thereof and the Interest Period applicable thereto, (%4) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (%4) the amount of any sum
received by such Administrative Agent hereunder from the Borrower for the
account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph ‎(b) or
‎(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the applicable Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans and pay interest thereon in accordance with the terms of this
Agreement.
(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns and substantially in the form of the applicable Exhibit F,
provided that, except as set forth in Section 4.01(a)(C), the delivery of any
such note shall not be a condition precedent to the Restatement Date or any
Acquisition or Investment. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to ‎Section 9.04) be represented by one or more promissory notes in
such form payable to such payee and its registered assigns (and ownership shall
at all times be recorded in the Register).
Section 2.10    Amortization of Term Loans.
(a)    (%4) Subject to adjustment pursuant to paragraph ‎(b) of this Section and
subject to paragraph ‎(i) of ‎Section 2.11, the Borrower shall repay the Tranche
A Term Loans on each date set forth below in an aggregate principal amount equal
to the percentage set forth below opposite such date, in each case representing
the applicable percentage of the aggregate principal amount of Initial Tranche A
Term Loans:


    94
    

--------------------------------------------------------------------------------





Date
Amount
December 31, 2017
1.25%
March 31, 2018
1.25%
June 30, 2018
1.25%
September 30, 2018
1.25%
December 31, 2018
1.875%
March 31, 2019
1.875%
June 30, 2019
1.875%
September 30, 2019
1.875%
December 31, 2019
1.875%
March 31, 2020
1.875%
June 30, 2020
1.875%
September 30, 2020
1.875%
December 31, 2020
2.50%
March 31, 2021
2.50%
June 30, 2021
2.50%
Tranche A Term Loan Maturity Date
Any and all then-outstanding Tranche A Term Loans.



(i)    Subject to adjustment pursuant to paragraph ‎(b) of this Section and
subject to paragraph (i) of ‎Section 2.11, the Borrower shall repay a principal
amount of Tranche B Term Loans on March 31, June 30, September 30 and December
31 of each year in an amount equal to 1.00% of the aggregate initial principal
amount of all Tranche B Term Loans outstanding at the close of business on the
Restatement Date.
(ii)    Without limiting the foregoing, to the extent not previously paid, all
Term Loans shall be due and payable on the applicable Term Loan Maturity Date.
(b)    Any prepayment of a Term Loan Borrowing of any Class shall be applied
(%4) in the case of prepayments made pursuant to ‎Section 2.11(a) or ‎(e), to
reduce the subsequent scheduled repayments of the Term Loan Borrowings of such
Class to be made pursuant to this Section as directed by the Borrower, or as
otherwise provided in any Extension Amendment, any Incremental Facility
Amendment or Refinancing Amendment, and (%4) in the case of prepayments made
pursuant to ‎Section 2.11(c) or ‎Section 2.11(d), to reduce the subsequent
scheduled repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section in direct order of maturity, or as otherwise provided
in any Extension Amendment, any Incremental Facility Amendment, or Refinancing
Amendment.
(c)    Prior to any repayment of any Term Loan Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the applicable Administrative
Agent by telephone (confirmed by telecopy)


    95
    

--------------------------------------------------------------------------------





of such election not later than 1:00 p.m., New York City time, on the scheduled
date of such repayment. Each repayment of a Borrowing shall be applied ratably
to the Loans included in the repaid Borrowing. Repayments of Term Loan
Borrowings shall be accompanied by accrued interest on the amount repaid.
Section 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time,
without premium or penalty (but subject to ‎Section 2.16 and the following
sentence), to prepay any Borrowing of any Class in whole or in part, as selected
and designated by the Borrower, subject to the requirements of this Section.
Each voluntary prepayment of any Loan pursuant to this ‎Section 2.11(a) and
mandatory prepayment pursuant to ‎Section 2.11(e) shall be made without premium
or penalty except that, in the event that on or prior to the date that is six
months after the Restatement Date, the Borrower makes any prepayment or
repayment of Tranche B Term Loans as a result of a Repricing Transaction or any
amendment to this Agreement to effectuate a Repricing Transaction, the Borrower
shall pay to the Tranche B Term Loan Administrative Agent, for the ratable
account of each of the applicable Tranche B Term Lenders, a prepayment premium
in an amount equal to 1% of the amount of the Tranche B Term Loans being so
prepaid, repaid or refinanced or the aggregate amount of the applicable Tranche
B Term Loans outstanding immediately prior to such amendment and otherwise
subject to the Repricing Transaction, as applicable. Notwithstanding anything to
the contrary in this Agreement, after any Extension, the Borrower may prepay any
Borrowing of any Class of non-extended Term Loans pursuant to which the related
Extension Offer was made without any obligation to prepay the corresponding
Extended Term Loans.
(b)    In the event and on such occasion that the aggregate Revolving Exposures
exceed (A) 105% of the aggregate Revolving Commitments, solely as a result of
currency fluctuations or (B) the aggregate Revolving Commitments (other than as
a result of currency fluctuations), the Borrower shall prepay (no later than one
(1) Business Day after written notice from the Revolving Facility Administrative
Agent to the Borrower) Revolving Loan Borrowings (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with such Administrative
Agent pursuant to ‎Section 2.23) in an aggregate amount equal to the amount by
which the aggregate Revolving Exposures exceed the aggregate Revolving
Commitments.
(c)    Subject to paragraph ‎(f) of this Section, in the event and on each
occasion that any Net Proceeds are received by or on behalf of the Borrower or
any Restricted Subsidiary in respect of any Prepayment Event, the Borrower
shall, within thirty (30) days in the case of any Prepayment Event referred to
in paragraph ‎(a) or ‎(b) of the definition of thereof, or five Business Days in
the case of a Prepayment Event referred to in paragraph ‎(c) of the definition
thereof, after such Net Proceeds are received, prepay Term Loans on a pro rata
basis (except, as to Term Loans made pursuant to an Incremental Facility
Amendment or a Refinancing Amendment, as otherwise set forth in such Incremental
Facility Amendment or a Refinancing Amendment, or as to a Replacement Term
Loan), in each case in an aggregate amount equal to the Required Asset
Percentage of the amount of such Net Proceeds in the case of any Prepayment
Event referred to in paragraph ‎(a) or ‎(b) of the definition thereof or 100% of
the amount of such


    96
    

--------------------------------------------------------------------------------





Net Proceeds in the case of any Prepayment Event referred to in paragraph ‎(c)
of the definition thereof; provided that in the case of any such event described
in clause ‎(a) or ‎(b) of the definition of the term “Prepayment Event,” if the
Borrower or any Restricted Subsidiary applies (or commits pursuant to a binding
contractual arrangement (including pursuant to a letter of intent) to apply) the
Net Proceeds from such event (or a portion thereof) within twelve (12) months
after receipt of such Net Proceeds to reinvest such proceeds in the business,
including in assets of the general type used or useful in the business of the
Borrower and its Restricted Subsidiaries (including in connection with an
acquisition or capital expenditures), then no prepayment shall be required
pursuant to this paragraph in respect of such Net Proceeds except to the extent
of any such Net Proceeds therefrom that have not been so applied by the end of
the twelve-month (or, if committed to be so applied within 12 months of the
receipt of such Net Proceeds, eighteen-month) period following receipt of such
Net Proceeds, at the end of which period a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied; provided,
further, that with respect to any Prepayment Event referenced in paragraph ‎(a)
or ‎(b) of the definition thereof, (i) the Borrower shall not be obligated to
make any prepayment otherwise required by this paragraph ‎(c) unless and until
the aggregate amount of Net Proceeds from all such Prepayment Events, after
giving effect to the reinvestment rights set forth herein, exceeds $10,000,000
(the “Prepayment Trigger”) in any fiscal year of the Borrower, but then from all
such Net Proceeds (excluding amounts below the Prepayment Trigger) and (ii) the
Borrower may use a portion of such Net Proceeds to prepay or repurchase First
Lien Senior Secured Notes or any other Indebtedness secured by the Collateral on
a pari passu basis with the Liens securing the Obligations (the “Other
Applicable Indebtedness”) to the extent required pursuant to the terms of the
documentation governing such Other Applicable Indebtedness, in which case, the
amount of prepayment required to be made with respect to such Net Proceeds
pursuant to this ‎Section 2.11(c) shall be deemed to be the amount equal to the
product of (x) the amount of such Net Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of Term Loans required to
be prepaid pursuant to this paragraph ‎(c) and the denominator of which is the
sum of the outstanding principal amount of such Other Applicable Indebtedness
required to be prepaid pursuant to the terms of the documents governing such
Other Applicable Indebtedness and the outstanding principal amount of Term Loans
required to be prepaid pursuant to this paragraph;
(d)    Subject to paragraph ‎(f) of this ‎Section 2.11, following the end of
each fiscal year of the Borrower, the Borrower shall prepay Term Loan Borrowings
in an aggregate amount equal to the Required ECF Percentage of Excess Cash Flow
for such fiscal year, provided that such amount shall be reduced by (1) the
aggregate principal amount of prepayments (other than prepayments pursuant to
‎Section 2.11(c), ‎(d) or ‎(e)) of Term Loans, Other Applicable Indebtedness and
Revolving Loans (to the extent of a corresponding Revolving Commitment
reduction) made during such fiscal year or following the end of such fiscal year
but on or prior to the date that is 30 Business Days after the end of such
fiscal year and (2) the aggregate amount of Excess Cash Flow attributable to
Foreign Restricted Subsidiaries for such fiscal year and, at the option of the
Borrower and without duplication across periods, after such fiscal year and
prior to the date that is 30 Business Days after the end of such fiscal year.
Each prepayment pursuant to this paragraph shall be made not later than the
fifth Business Day after the date on which financial statements are required to
be delivered pursuant to ‎Section 5.01(a) for the fiscal


    97
    

--------------------------------------------------------------------------------





year with respect to which such prepayment is made (such earlier date, the “ECF
Due Date”); provided, further, that the Borrower shall not be obligated to make
any prepayment otherwise required by this paragraph unless and until the
aggregate amount of prepayments of Excess Cash Flow required to be made pursuant
to this paragraph exceeds $10,000,000 in any fiscal year of the Borrower, but
then from all such Excess Cash Flow. All prepayments made pursuant to this
‎Section 2.11(d) shall be applied solely to the outstanding Tranche A Term Loans
and the Tranche B Term Loans (and any Incremental Term Loans, Extended Term
Loans or Other Term Loans to the extent provided for in the applicable
Incremental Facility Amendment, Extension Amendment or Refinancing Amendment;
provided that the Tranche A Term Loans and the Tranche B Term Loans receive not
less than the pro rata portion of such prepayment unless otherwise agreed);
provided that, notwithstanding anything herein to the contrary, the Borrower may
elect, in its sole discretion, to apply any prepayments made pursuant to this
‎Section 2.11(d) solely to the outstanding Tranche B Term Loans.
(e)    If the Borrower incurs or issues (%4) any Credit Agreement Refinancing
Indebtedness permitted to be incurred or issued hereunder (other than a
Permitted Refinancing thereof) or (%4) any other Indebtedness not permitted
under ‎Section 6.01, the Borrower shall, on the same day as such incurrence or
issuance pursuant to clause ‎(i), and otherwise within five (5) Business Days,
prepay the principal amount of the corresponding Credit Agreement Refinanced
Debt (in the case of clause ‎(i)) or each Class of Term Loans on a pro rata
basis (in the case of clause ‎(ii)), in each case in accordance with ‎Section
2.11(g) and in an aggregate amount the Dollar Equivalent of which is equal to
100% of the Net Proceeds of such issuance or incurrence (which prepayment of
principal shall be accompanied by payment of accrued and unpaid interest,
premiums and fees and expenses associated with such principal amount prepaid);
provided that such prepayment shall be subject to the second sentence of
‎Section 2.11(a).
(f)    Notwithstanding any other provisions of this ‎Section 2.11, (%4) to the
extent that any or all of the Net Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment pursuant to ‎Section 2.11(c) (a “Foreign
Disposition”), the Net Proceeds of any Prepayment Event from a Foreign
Subsidiary (a “Foreign Prepayment Event”), or Excess Cash Flow would be (x)
prohibited or delayed by applicable local law, (y) restricted by applicable
organizational or constitutive documents or any agreement or (z) subject to
other onerous organizational or administrative impediments, from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in ‎Section 2.11(d), or the Borrower shall not be required to
make a prepayment at the time provided in ‎Section 2.11(c), as the case may be,
and instead, such amounts may be retained by the applicable Foreign Subsidiary
(the Borrower hereby agreeing to use reasonable efforts (as determined in the
Borrower’s reasonable business judgment) to otherwise cause the applicable
Foreign Subsidiary to within one year following the date on which the respective
payment would otherwise have been required, promptly take all actions reasonably
required by the applicable local law, applicable organizational or constitutive
impediment or other impediment to permit such repatriation), and if within one
year following the date on which the respective payment would otherwise have
been required, such repatriation of any of such affected Net Proceeds or Excess
Cash Flow is permitted under the applicable local law, applicable organizational
or constitutive impediment or other impediment, such repatriation


    98
    

--------------------------------------------------------------------------------





will be promptly effected and such repatriated Net Proceeds or Excess Cash Flow
will be promptly (and in any event not later than three Business Days after such
repatriation could be made) applied (net of additional taxes, costs and expenses
payable or reserved against as a result thereof) (whether or not repatriation
actually occurs) to the repayment of the Term Loans pursuant to this ‎Section
2.11 to the extent provided herein and (%4) to the extent that the Borrower has
determined in good faith that repatriation of any or all of the Net Proceeds of
any Foreign Disposition, any Foreign Prepayment Event or Excess Cash Flow would
have an adverse tax cost consequence with respect to such Net Proceeds or Excess
Cash Flow (which for the avoidance of doubt, includes, but is not limited to,
any prepayment where by doing so the Borrower, any Restricted Subsidiary or any
of their respective affiliates and/or equity partners would incur a tax
liability, including a tax dividend, deemed dividend pursuant to Code Section
956 or a withholding tax), the Net Proceeds or Excess Cash Flow so affected may
be retained by the applicable Foreign Subsidiary. The non-application of any
prepayment amounts as a consequence of the foregoing provisions will not, for
the avoidance of doubt, constitute a Default or an Event of Default.
(g)    In connection with any optional or mandatory prepayment of Borrowings
hereunder the Borrower shall, subject to the provisions of this paragraph and
paragraph ‎(k) of this Section, select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph ‎(h) of this Section. The applicable Administrative Agent will
promptly notify each Term Lender holding the applicable Class of Term Loans of
the contents of the Borrower’s prepayment notice and of such Lender’s pro rata
share of the prepayment. Each such Term Lender may reject all (but not less than
all) of its pro rata share of any mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Term Loans required to be made pursuant to clause
‎(c) or ‎(d) of this ‎Section 2.11 by providing notice to the applicable
Administrative Agent at or prior to the time of such prepayment; provided that
for the avoidance of doubt, no Lender may reject any prepayment made with the
proceeds of Credit Agreement Refinancing Indebtedness. Any Declined Proceeds
remaining thereafter shall be retained by the Borrower (“Retained Declined
Proceeds”).
(h)    The Borrower shall notify the applicable Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (%4) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (%4) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (%4) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that a notice of optional
prepayment may state that such notice is conditional upon the consummation of an
acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of any other specified event, in which case such
notice of prepayment may be revoked by the Borrower (by notice to the applicable
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Promptly following receipt of any such notice, the applicable


    99
    

--------------------------------------------------------------------------------





Administrative Agent shall advise the Lenders of the contents thereof. Except as
otherwise provided herein, each partial prepayment of any Borrowing shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in ‎Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
‎Section 2.13 and any prepayment fees required by ‎Section 2.11(a), to the
extent applicable.
(i)    Notwithstanding anything to the contrary contained in this Agreement, so
long as no Event of Default has occurred and is continuing or would result
therefrom, the Borrower or any Restricted Subsidiary (in such case, the
foregoing being herein referred to as the “Auction Parties” and each, an
“Auction Party”) may repurchase outstanding Term Loans on the following basis:
(A)    Such Auction Party may repurchase all or any portion of any Class of Term
Loan (such Term Loans, “Subject Loans”) pursuant to a Dutch Auction (or such
other modified Dutch auction conducted pursuant to similar procedures as the
Borrower and the applicable Administrative Agent may otherwise agree); provided
that no proceeds of Revolving Loans shall be used by any Auction Party to
repurchase Term Loans pursuant to such Auction;
(B)    Following repurchase by any Auction Party pursuant to this ‎Section
2.11(i), the Term Loans so repurchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by any Auction Party), for all purposes of this Agreement and the
principal amount of the Loans so repurchased shall be applied on a pro rata
basis to reduce the scheduled remaining installments of principal on such Class
of Term Loans. In connection with any Term Loans repurchased and cancelled
pursuant to this ‎Section 2.11(i), the applicable Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation. Any payment made by any Auction Party in connection with a
repurchase permitted by this ‎Section 2.11(i) shall not be subject to any of the
pro rata payment or sharing requirements of this Agreement. Notwithstanding
anything in this Agreement or any other Loan Documents to the contrary, failure
by an Auction Party to make any payment to a Lender required by an agreement
permitted by this ‎Section 2.11(i) shall not constitute a Default or an Event of
Default;
(C)    Each Lender that sells its Term Loans pursuant to this ‎Section 2.11(i)
acknowledges and agrees that (i) the Auction Parties may come into possession of
additional information regarding the Loans or the Loan Parties at any time after
a repurchase has been consummated pursuant to an Auction hereunder that was not
known to such Lender or the Auction Parties at the time such repurchase was
consummated and that, when taken together with information that was known to the
Auction Parties at the time such repurchase was consummated, may be information
that would have been material to such Lender’s decision to enter into an
assignment


    100
    

--------------------------------------------------------------------------------





of such Term Loans hereunder (“Excluded Information”), (ii) such Lender will
independently make its own analysis and determination to enter into an
assignment of its Loans and to consummate the transactions contemplated by an
Auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the Auction Parties or any other Person shall have any
liability to such Lender with respect to the nondisclosure of the Excluded
Information. Each Lender that tenders Loans pursuant to an Auction agrees to the
foregoing provisions of this clause ‎(C). The applicable Administrative Agent
and the Lenders hereby consent to the Auctions and the other transactions
contemplated by this ‎Section 2.11(i) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Loans
by an Auction Party contemplated by this ‎Section 2.11(i) shall not constitute
Investments by such Auction Party) or any other Loan Document that may otherwise
prohibit any Auction or any other transaction contemplated by this ‎Section
2.11(i).
(j)    Notwithstanding any of the other provisions of this ‎Section 2.11, if any
prepayment of Eurocurrency Loans is required to be made under this ‎Section
2.11, prior to the last day of the Interest Period therefor, in lieu of making
any payment pursuant to this ‎Section 2.11 in respect of any such Eurocurrency
Loan prior to the last day of the Interest Period therefor, the Borrower may, in
its sole discretion, deposit with the applicable Administrative Agent in the
currency in which such Loan is denominated, the amount of any such prepayment
otherwise required to be made hereunder until the last day of such Interest
Period, at which time such Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of such Loans in accordance with this
‎Section 2.11. Such deposit shall constitute cash collateral for the
Eurocurrency Loans to be so prepaid; provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this ‎Section 2.11.
(k)    Application of Prepayment by Type of Term Loans. In connection with any
voluntary prepayments by the Borrower pursuant to ‎Section 2.11(a), any
voluntary prepayment thereof shall be applied first to ABR Loans to the full
extent thereof before application to Eurocurrency Rate Loans, in each case in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to ‎Section 2.16. In connection with any mandatory prepayments
by the Borrower of the Term Loans pursuant to ‎Section 2.11, such prepayments
shall be applied on a pro rata basis to the then outstanding Term Loans being
prepaid irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Rate Loans; provided that if no Lenders exercise the right to waive
a given mandatory prepayment of the Term Loans pursuant to ‎Section 2.11(g),
then, with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Rate Loans
in a manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to ‎Section 2.16.
Section 2.12    Fees.


    101
    

--------------------------------------------------------------------------------





(a)    The Borrower agrees to pay to the Revolving Facility Administrative Agent
for the account of each Revolving Lender, in accordance with its Applicable
Percentage of Revolving Commitments, a commitment fee, which shall accrue at the
rate under the heading “Commitment Fee Rate” in the definition of “Applicable
Margin” on the actual daily unused amount of the Revolving Commitment of such
Lender during the period from and including the Restatement Date to, but
excluding, the date on which the Revolving Commitments terminate, subject to
adjustment as provided in ‎Section 2.22. Accrued commitment fees shall be
payable in arrears on the third Business Day following the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Restatement Date, provided that no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.
(b)    The Borrower agrees to pay (%4) to the Revolving Facility Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurocurrency
Revolving Loans on the actual daily amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Restatement Date, to but
excluding the date on which such Revolving Lender’s Revolving Commitment
terminates, and (%4) to the Issuing Bank a fronting fee, which shall accrue at a
rate equal to 0.125% per annum on the actual daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Date, to but excluding the
date of termination of the Revolving Commitments, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued to and excluding the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Restatement Date, provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 30 days after written demand (including reasonable supporting
documents). All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to each Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and such Administrative Agent.


    102
    

--------------------------------------------------------------------------------





(d)    All fees payable hereunder shall be paid by the specified Borrower on the
dates due, in immediately available funds, to the applicable Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
(e)    The Borrower agrees to pay to the applicable Administrative Agent for the
account of each Lender on the Restatement Date (immediately after giving effect
to the effectiveness of this Agreement on such date) the fees described in the
Fee Letter. Such fees will be in all respects fully earned, due and payable on
the Restatement Date and non-refundable and non-creditable thereafter and shall
be netted against the Revolving Loans (if any) made by such Lender to the
Borrower or the Tranche A Term Loans made by such Lender to the Borrower.
Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee payable by the Borrower hereunder is not paid when due (after
the expiration of any applicable grace period), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (%4) in the case of
overdue principal of any Loan, 2.00% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section (including the
Applicable Margin) or (%4) in the case of any other amount, 2.00% plus the rate
applicable to ABR Revolving Loans as provided in paragraph ‎(a) of this Section;
provided that no default rate shall accrue on the Loans of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the applicable Revolving Commitments, provided that (%4) interest
accrued pursuant to paragraph ‎(c) of this Section shall be payable on written
demand, (%4) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (%4) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed on Eurocurrency Borrowings in Canadian
Dollars or by reference to the Alternate Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed


    103
    

--------------------------------------------------------------------------------





(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted Eurocurrency Rate shall be determined by the applicable
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)    the applicable Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or
(b)    the applicable Administrative Agent is advised by the Required Lenders
that the Adjusted Eurocurrency Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then such Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until such Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing in such currency that is requested to be continued
(A) if such currency is the Dollar, shall be converted to an ABR Borrowing on
the last day of the Interest Period applicable thereto and (B) if such currency
is an Alternative Currency, shall bear interest at such rate as the Revolving
Facility Administrative Agent shall determine adequately and fairly reflects the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period plus the applicable percentage set forth in
the definition of “Applicable Margin”; and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing denominated in such currency, (A) if such
currency is the Dollar such Borrowing shall be made as an ABR Borrowing, and
(B) if such currency is an Alternative Currency, such Borrowing Request shall be
ineffective.
Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or the
Issuing Bank (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate);
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Lender or the Issuing Bank to any additional Taxes of any
kind whatsoever with respect to this Agreement or any Loan made by it, or change
the basis of


    104
    

--------------------------------------------------------------------------------





Taxation of payments so such Lender in respect thereof (except, in each case,
for Indemnified Taxes indemnifiable under Section ‎2.17 and any Excluded Taxes);
and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making, converting to, continuing or maintaining any
Eurocurrency Loan (or of maintaining its obligation to make any such Loan) of
the Borrower or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit for the benefit of
the Borrower or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) from the Borrower, then the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of materially reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by such Lender to the Borrower or the
Letters of Credit issued by the Issuing Bank for the benefit of the Borrower to
a level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital and liquidity adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph ‎(a) or ‎(b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 120-day period referred to above shall be extended to include the
period of retroactive effect thereof.


    105
    

--------------------------------------------------------------------------------





Section 2.16    Break Funding Payments. In the event of (%3) the payment by the
Borrower of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (%3) the conversion by the Borrower of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto, (%3) the failure
by the Borrower to borrow, convert into, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under ‎Section 2.11(h) and is revoked in
accordance therewith) or (%3) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to ‎Section 2.19 or ‎Section 9.02(c), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event (other than loss of profit). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (%4)
the amount of interest that would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted Eurocurrency Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (%4) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any costs incurred more than 270 days prior
to the date of the event giving rise to such costs.
Section 2.17    Taxes.
(a)    Each payment by or on account of any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any Requirement of Law. If any applicable withholding agent is so
required to withhold Taxes, then such withholding agent shall so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with any applicable law. To the extent such Taxes are
Indemnified Taxes, then the amount payable by the applicable Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this ‎Section 2.17),
the applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)    In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


    106
    

--------------------------------------------------------------------------------





(c)    As promptly as possible after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agents the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment.
(d)    The Loan Parties shall indemnify each Recipient for the full amount of
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this ‎Section 2.17) or for which such Loan
Party has failed to remit to the Administrative Agents the required receipts or
other required documentary evidence and any expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted; provided, however, that if a Recipient does not notify the
Loan Parties of any indemnification claim under this ‎Section 2.17(d) within 120
days after such Recipient has received written notice of the claim of a taxing
authority giving rise to such indemnification claim, the Loan Parties shall not
be required to indemnify such Recipient for any incremental interest or
penalties resulting from such Recipient’s failure to notify the Loan Parties
within such 120-day period. The indemnity under this paragraph ‎(d) shall be
paid within 30 days after the Recipient (or the Administrative Agents, on behalf
of such Recipient) delivers to the applicable Loan Party a certificate stating
the amount of Indemnified Taxes so payable by such Recipient. Such certificate
shall be conclusive of the amount so payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agents.
(e)    (%4) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agents, at the
time or times prescribed by law or reasonably requested by the Borrower or the
Administrative Agents, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agents as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agents,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agents as will enable the Borrower or the
Administrative Agents to determine whether or not such Lender is subject to U.S.
backup withholding or information reporting requirements, or any other U.S. or
non-U.S. withholding requirements. Upon the reasonable request of the Borrower
or the Administrative Agents, any Lender shall update any form or certification
previously delivered pursuant to this ‎Section 2.17(e). If any form or
certification previously delivered pursuant to this ‎Section 2.17(e) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agents in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(i)    Without limiting the generality of the foregoing and solely with respect
to the Obligations, any Lender shall, if it is legally eligible to do so,
deliver to the Borrower and the Administrative Agents on or prior to the date on
which such Lender becomes a party hereto, two duly completed and executed copies
of whichever of the following is applicable:


    107
    

--------------------------------------------------------------------------------





(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding;
(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8 BEN or W-8 BEN-E (or
any successor form);
(C)    in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI (or any successor form);
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code both (1) IRS
Form W-8BEN or W-8BEN-E (or any successor form) and (2) a certificate
substantially in the form of the applicable Exhibit H (a “U.S. Tax
Certificate”);
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses ‎(A), ‎(B), ‎(C), ‎(D) and ‎(F) of this
paragraph ‎(e)‎(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership for U.S. federal income
tax purposes (and not a participating Lender) and one or more of its partners
are claiming the exemption for portfolio interest under Section 871(h) or 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agents to
determine the amount of Tax (if any) required by law to be withheld.
(ii)    Solely with respect to the Obligations, if a payment made to any Lender
would be subject to U.S. federal withholding Tax imposed under FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and Administrative Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agents, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other documentation reasonably requested
by the Borrower and the Administrative Agents as may be necessary for the
Administrative Agents and the Borrower to comply with their obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s FATCA obligations and to determine


    108
    

--------------------------------------------------------------------------------





the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause ‎(iii), “FATCA” shall include any amendments after the
date of this Agreement.
(iii)    Notwithstanding any other provision of this clause ‎(e), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    If any Recipient determines, in its sole discretion (in good faith), that
it or has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this ‎Section 2.17 (including additional amounts paid by
any Loan Party pursuant to this ‎Section 2.17), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this ‎Section 2.17 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including any Taxes) of such Recipient and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of such Recipient, shall
repay to such Recipient the amount paid to such indemnifying party pursuant to
the previous sentence (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such Recipient is required to
repay such refund to such Governmental Authority. This ‎Section 2.17(f) shall
not be construed to require any Recipient to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.
(g)    On or before the date it becomes a party to this Agreement, any successor
or supplemental Administrative Agent that is not a U.S. Person, shall deliver to
the Borrower with respect to the Obligations two duly completed copies of IRS
Form W-8IMY certifying that it is a “U.S. branch” and that the payments are not
effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. Person with respect to such payments (and the
Borrower and the Administrative Agents agree to so treat such Administrative
Agent as a U.S. Person with respect to such payments as contemplated by Treasury
Regulation Section 1.1441-1(b)(2)(iv)(A)).  Morgan Stanley Senior Funding, Inc.,
as the Tranche B Term Loan Administrative Agent, and JPMorgan Chase Bank, N.A.
as the Revolving Facility Administrative Agent and the Tranche A Term Loan
Administrative Agent, and any successor or supplemental Administrative Agent
that is a U.S. Person shall deliver to the Borrower two duly completed copies of
IRS Form W-9, or any subsequent versions or successors to such form, certifying
that such Administrative Agent is exempt from U.S. federal backup withholding.
Notwithstanding anything to the contrary, nothing in this ‎Section 2.17(g) shall
require Morgan Stanley Senior Funding, Inc., JPMorgan Chase Bank, N.A. or any
successor or supplemental Administrative Agent to deliver any form that it is
not legally eligible to deliver as a result of any Change in Law after the
Restatement Date.
(h)    For the avoidance of doubt, for purposes of this ‎Section 2.17, the term
“Lender” includes any Issuing Bank.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


    109
    

--------------------------------------------------------------------------------





(a)    The Borrower shall make each payment required to be made by it under any
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under ‎Section 2.15, ‎Section 2.16,
‎Section 2.17 or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 p.m., New York City time, or, in the case of
payments denominated in an Alternative Currency, 9:00 a.m., New York City time),
on the date when due, in immediately available funds, without setoff or
counterclaim. Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the applicable
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in same day funds not later than 12:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the applicable Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in same day funds
not later than the Applicable Time specified by such Administrative Agent on the
dates specified herein. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency. Any amounts received after such time on any date may, in
the discretion of the applicable Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the applicable
Administrative Agent’s Office, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to ‎Section 2.11, ‎Section 2.11(i), ‎Section 2.12(d), ‎Section
2.15, ‎Section 2.16, ‎Section 2.17 and ‎Section 9.03 shall be made directly to
the Persons entitled thereto and payments pursuant to other Loan Documents shall
be made to the Persons specified therein. The Revolving Facility Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.
Unless otherwise provided herein, if any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document of principal or interest in
respect of any Loan (or of any breakage indemnity in respect of any Loan) shall
be made in the currency of such Loan and, except as otherwise set forth in any
Loan Document, all other payments under each Loan Document shall be made in
Dollars.
(b)    If at any time insufficient funds are received by and available to the
Revolving Facility Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (%4) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (%4) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.


    110
    

--------------------------------------------------------------------------------





(c)    If, other than as provided elsewhere herein, any Lender shall, by
exercising any right of setoff or counterclaim, obtain payment in respect of any
principal of or interest on any of its Revolving Loans, Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans of the applicable Class,
Term Loans of the applicable Class and participations in LC Disbursements and
Swingline Loans of the applicable Class, provided that (%4) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (%4) the
provisions of this paragraph shall not be construed to apply to (v) any payment
or prepayment made by or on behalf of the Borrower or any other Loan Party
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (w) the application of Cash Collateral provided in ‎Section 2.23 from
time to time (including the application of funds arising from the existence of a
Defaulting Lender), (x) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant or the
termination of any Lender’s commitment and non-pro rata repayment of Liens
pursuant to ‎Section 2.19(b), (y) transactions in connection with an open market
purchase or a Dutch Auction, or (z) in connection with a transaction pursuant to
an Extension Offer, Refinancing Amendment or Incremental Facility Amendment or
amendment in connection with Refinanced Term Loans. For the avoidance of doubt,
this Section shall not limit the ability of the Borrower or any Restricted
Subsidiary to (i) purchase and retire Term Loans pursuant to an open market
purchase or a Dutch Auction or (ii) pay principal, fees, premiums and interest
with respect to Other Revolving Loans, Other Term Loans, Refinanced Term Loans,
Incremental Revolving Loans or Incremental Term Loans following the
effectiveness of any Refinancing Amendment, any Extension Offer or Incremental
Facility Amendment, as applicable, on a basis different from the Loans of such
Class that will continue to be held by Lenders that were not Extending Lenders
or Lenders pursuant to such Incremental Facility Amendment, as applicable.
(d)    Unless the applicable Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to such
Administrative Agent for the account of the Lenders or the Issuing Bank, as
applicable, hereunder that the Borrower will not make such payment, such
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption and in its
sole discretion, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the applicable Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed


    111
    

--------------------------------------------------------------------------------





to it to but excluding the date of payment to such Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by such Administrative
Agent in accordance with banking industry rules on interbank compensation.
(e)    (%4) If any Lender shall fail to make any payment required to be made by
it pursuant to ‎Section 2.04(c), ‎Section 2.05(d) or ‎(e), ‎Section 2.06(a) or
‎(b), ‎Section 2.18(d) or ‎Section 9.03(c), then the applicable Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by such Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (%4) hold such
amounts in a segregated account over which such Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
‎(i) and ‎(ii) above, in any order as determined by such Administrative Agent in
its discretion.
Section 2.19    Mitigation Obligations; Replacement of Lender
(a)    If any Lender requests compensation under ‎Section 2.15 or ‎Section 2.17,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to ‎Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (%4)
would eliminate or reduce amounts payable pursuant to ‎Section 2.15 or ‎Section
2.17, as the case may be, in the future and (%4) would not subject such Lender
to any unreimbursed cost or expense and would not be inconsistent with its
internal policies or otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under ‎Section 2.15 or ‎Section 2.17,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to ‎Section 2.17,
or if any Lender ceases to make Eurocurrency Loans as a result of any of the
conditions in ‎Section 2.14 or ‎Section 2.15, or if any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the applicable Administrative Agent, (1) terminate the
unused Revolving Commitment of such Lender and repay the Loans on a non-pro rata
basis, or (2) require such Lender (and such Lender shall be obligated) to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in ‎Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (%4) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans and, other than in the case of a
Defaulting Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (%4) in


    112
    

--------------------------------------------------------------------------------





the case of any such assignment resulting from a claim for compensation under
‎Section 2.15 or payments required to be made pursuant to ‎Section 2.17, such
assignment will result in a reduction in such compensation or payments.
(c)    Any Lender being replaced pursuant to ‎Section 2.19(b) above shall
(%4) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in LC
Disbursements, as applicable (provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register) and (%4) deliver Notes,
if any, evidencing such Loans to the Borrower or the applicable Administrative
Agent. Pursuant to such Assignment and Assumption, (%5) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitments and outstanding Loans and participations in LC Disbursements, as
applicable, (%5) all obligations of the Loan Parties owing to the assigning
Lender relating to the Loan Documents and participations so assigned shall be
paid in full by the assignee Lender or the Loan Parties (as applicable) to such
assigning Lender concurrently with such assignment and assumption, any amounts
owing to the assigning Lender (other than a Defaulting Lender) under ‎Section
2.16 as a consequence of such assignment and (%5) upon such payment and, if so
requested by the assignee Lender, the assignor Lender shall deliver to the
assignee Lender the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.
Section 2.20    Incremental Loans.
(a)    At any time and from time to time prior to the Latest Maturity Date,
subject to the terms and express conditions set forth herein, the Borrower may
by no less than three (3) Business Days’ prior notice to the applicable
Administrative Agent (or such lesser number of days reasonably acceptable to
such Administrative Agent), request to add one or more new credit facilities
(each, an “Incremental Facility”) denominated, in the case of any Incremental
Term Facility, in Dollars or, in the case of any Incremental Revolving Facility,
at the option of the Borrower, in Dollars or any Alternative Currency, and
consisting of one or more additional tranches of term loans or an increase to an
existing Class of Term Loans (each, an “Incremental Term Facility”) or one or
more additional tranches of revolving commitments or an increase in an existing
Class of Revolving Commitments (each, an “Incremental Revolving Facility”), or a
combination thereof, provided that (%4) immediately before and after giving
effect to each Incremental Facility Amendment and the applicable Incremental
Facility, no Event of Default has occurred and is continuing or would result
therefrom (except in the case that the proceeds of any Incremental Loans are
being used to finance a Permitted Acquisition or other permitted Investments, in
which case the standard will be (A) no Event of Default at the time of entering
into a definitive agreement with respect thereto and (B) no Event of Default
under Sections ‎7.01(a), ‎(b), ‎(h) or ‎(i) on the date of incurrence thereof),
(%4) subject to the provisos to this sentence, immediately after giving effect
to each Incremental Facility Amendment and the applicable Incremental Facility,
the Total Secured Net Leverage Ratio (excluding any concurrent borrowings


    113
    

--------------------------------------------------------------------------------





under the Revolving Credit Facility) computed on a Pro Forma Basis shall not
exceed 3.00:1.00 or, if the proceeds of the Incremental Facilities will be used
to finance a Permitted Acquisition (or a similar Investment permitted hereunder)
and such Incremental Facilities will be unsecured, the Total Net Leverage Ratio
computed on a Pro Forma Basis shall not exceed the Total Net Leverage Ratio
immediately prior to giving effect to such Incremental Facilities (provided,
however, that if the proceeds of Incremental Facilities will be used to finance
a Permitted Acquisition (or a similar Investment permitted hereunder), the Total
Secured Net Leverage Ratio shall be tested as of the date of entering into a
definitive written agreement with respect thereto) (assuming, solely for
purposes of this ‎Section 2.20 at the time of incurrence and not for any other
provision hereunder, that (I) all Incremental Facilities, all Additional Term
Notes and all Additional Debt secured by Liens under ‎Section 6.02(hh), in each
case established on or prior to such date are (x) fully drawn and (y) secured,
whether or not so secured and (II) the proceeds of such Incremental Loans are
not included as unrestricted cash and Cash Equivalents in clause (i) of the
definition of “Total Secured Net Leverage Ratio”; provided that to the extent
the proceeds of such Incremental Loans are to be used to prepay Indebtedness,
the use of such proceeds for the prepayment of such Indebtedness may be given
pro forma effect), provided that the financial incurrence test set forth in
clause ‎(ii) of this paragraph ‎(a) shall not apply to the incurrence of an
aggregate principal amount of Indebtedness under Incremental Facilities and
Unrestricted Additional Term Notes after the Restatement Date not to exceed an
amount the Dollar Equivalent (calculated using the Exchange Rate on the date of
effectiveness of such Incremental Facility Amendment and Incremental Facility)
of which equals $500,000,000 plus the amount of any voluntary prepayments, debt
buybacks, repurchases, redemptions and other retirements, and payments by the
Borrower utilizing 9.02(c), of the Term Loans and Other Applicable Indebtedness
and voluntary permanent reductions of the Revolving Commitments effected after
the Restatement Date that are not financed with the incurrence of Credit
Agreement Refinancing Indebtedness and that do not reduce the amount of any
payment otherwise due pursuant to ‎Section 2.11(d) by operation of the proviso
to such clause (such Indebtedness, the “Unrestricted Incremental First Lien
Indebtedness”) (it being understood and agreed that (I) the Borrower shall
designate any such Indebtedness as Unrestricted Incremental First Lien
Indebtedness on or prior to the date of such incurrence by notice to the
applicable Administrative Agent, (II) the Borrower may redesignate any such
Indebtedness originally designated as Unrestricted Incremental First Lien
Indebtedness if, at the time of such redesignation, the Borrower would be
permitted to incur under this ‎Section 2.20 the aggregate principal amount of
Indebtedness being so redesignated (for purposes of clarity, with any such
redesignation having the effect of increasing the Borrower’s ability to incur
Unrestricted Incremental First Lien Indebtedness as of the date of such
redesignation by the amount of such Indebtedness so redesignated), (III) if any
such Indebtedness is incurred as Unrestricted Incremental First Lien
Indebtedness, the Total Secured Net Leverage Ratio shall be permitted to exceed
the financial incurrence test set forth in clause ‎(ii) of this paragraph ‎(a)
to the extent of such amounts incurred as Unrestricted Incremental First Lien
Indebtedness and (IV) the Borrower may elect to incur any Incremental Facilities
under the financial incurrence test set forth in clause ‎(ii) of this paragraph
‎(a) regardless of whether the Borrower has the ability to incur Unrestricted
Incremental First Lien Indebtedness at such date of incurrence) and (%4) in the
event that the Yield for any Incremental Term Facility incurred by the Borrower
is higher than the Yield for the Tranche B Term Loans made (or deemed made) on
the Restatement Date by more than 50 basis points, then the Applicable Margin
for such


    114
    

--------------------------------------------------------------------------------





Tranche B Term Loans shall be increased to the extent necessary so that the
Yield for such Tranche B Term Loans is equal to the Yield for such Incremental
Term Facility minus 50 basis points. Each Incremental Facility shall be in an
integral multiple of $5,000,000 and be in an aggregate principal amount that is
not less than $25,000,000, provided that such amount may be less than
$25,000,000 and need not be in an integral multiple of $5,000,000 if such amount
represents all the remaining availability under the aggregate principal amount
of Incremental Facilities set forth above.
(b)    Each Incremental Term Facility (%4) if made a part of an existing tranche
of Term Loans, shall have terms identical to those applicable to such Term Loans
or (%4) if consisting of an additional tranche of term loans shall have such
terms as determined by the Borrower and the lenders providing such Incremental
Term Facility; provided that (%5) such Incremental Term Facility shall rank pari
passu in right of payment in respect of the Collateral with the Tranche A Term
Loans and the Tranche B Term Loans, (%5) no Restricted Subsidiary is a borrower
or a guarantor with respect to such Indebtedness unless such Restricted
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed or borrowed, as applicable, the Obligations, (%5) no
Incremental Term Facility shall have a final maturity date earlier than and/or
Weighted Average Life to Maturity that is shorter than the final maturity date
and/or Weighted Average Life to Maturity of the then-remaining Tranche A Term
Loans or Tranche B Term Loans (without giving effect to nominal amortization for
periods where amortization has been eliminated as a result of a prepayment of
the applicable Tranche A Term Loans or Tranche B Term Loans); provided, that, at
the Borrower’s election, the Borrower may incur Additional Term Notes, Credit
Agreement Refinancing Indebtedness, Unrestricted Additional Term Notes,
Incremental Term Loans, Extended Term Loans and Term Loan Exchange Notes with a
final maturity date earlier than and/or Weighted Average Life to Maturity
shorter than the Weighted Average Life to Maturity of the Tranche B Term Loans
(but not the Tranche A Term Loans) in an aggregate amount not to exceed
$100,000,000, (%5) for purposes of prepayments, shall be treated no more
favorably than the Tranche A Term Loans or Tranche B Term Loans of the Borrower
(as applicable) except those that only apply after the then existing Latest
Maturity Date with respect to Term Loans, and (%5) the covenants, events of
default and guarantees (other than maturity fees, discounts, interest rate,
redemption terms and redemption premiums) of such Incremental Term Loans, if not
consistent with the terms of the Term Loans, shall not be materially more
restrictive to the Loan Parties (as determined in good faith by the Borrower),
when taken as a whole, than the terms of the Term Loans unless (x) the Lenders
of the Term Loans receive the benefit of such more restrictive terms or (y) any
such provisions apply only after the applicable Term Loan Maturity Date.
(c)    Each Incremental Revolving Facility (%4) if made a part of the existing
tranche of Initial Revolving Commitments shall have terms identical to those
applicable to such Class of Initial Revolving Commitments or (%4) if consisting
of an additional tranche of revolving loans and commitments shall be subject to
substantially the same terms as the Initial Revolving Commitments (other than
pricing, fees, maturity and other immaterial terms which shall be determined by
the Borrower and the lenders providing such Incremental Revolving Facility);
provided that no Incremental Revolving Facility shall have a final maturity date
earlier than the then existing Latest Maturity Date with respect to Revolving
Commitments.


    115
    

--------------------------------------------------------------------------------





(d)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Facility.
Any additional bank, financial institution, existing Lender or other Person that
elects to provide Commitments under an Incremental Facility shall be reasonably
satisfactory to the Borrower and, in the case of any Incremental Revolving
Facility and, to the extent such consent would be required for an assignment of
such Loans or Commitments pursuant to ‎Section 9.04, the Issuing Bank (such
consent not to be unreasonably withheld, delayed or conditioned) (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender (in the case of this Agreement and, as
appropriate, any other Loan Document, as applicable) and (to the extent it
directly adversely amends or modifies the rights or duties of any Administrative
Agent and/or the Collateral Agent, each Administrative Agent and/or the
Collateral Agent). No Lender shall be obligated to provide any Commitments under
an Incremental Facility, unless it so agrees. Commitments in respect of any
Incremental Facilities shall become Commitments under this Agreement. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary, advisable or
appropriate, in the reasonable opinion of the Administrative Agents and the
Borrower, to effect the provisions of this Section (including to provide for
voting provisions applicable to the Additional Lenders comparable to the
provisions of clause (B) of the second proviso of ‎Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Additional Lenders, be subject to the satisfaction (or waiver)
on the date thereof (each, an “Incremental Facility Closing Date”) of the
express conditions in respect of such Incremental Facility Amendment to be
mutually agreed upon by the Additional Lenders and the Borrower customary for
transactions of the type in respect of which the applicable Incremental Facility
relates. The proceeds of any Loans under an Incremental Facility will be used,
directly or indirectly, for working capital and/or general corporate purposes
and/or any other purposes not prohibited hereunder (including, without
limitation, Restricted Payments, Acquisitions and other Investments). This
‎Section 2.20 shall supersede any provisions in ‎Section 2.11, ‎Section 2.18 and
‎Section 9.02 to the contrary.
(e)    Upon each increase in the Revolving Commitments under any Revolving
Credit Facility pursuant to this ‎Section 2.20, each Revolving Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Incremental
Revolving Commitment (each, an “Incremental Revolving Lender”) in respect of
such increase, and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit under such
Revolving Credit Facility such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in such Letters of Credit under such
Revolving Credit Facility held by each Revolving Lender (including each such
Incremental Revolving Lender), as applicable, will equal the percentage of the
aggregate Revolving Commitments of all Revolving Lenders under such Revolving
Credit Facility. Additionally, if any Revolving Loans are outstanding under a
Revolving Credit Facility


    116
    

--------------------------------------------------------------------------------





at the time any Incremental Revolving Commitments are established, the
applicable Revolving Lenders immediately after effectiveness of such Incremental
Revolving Commitments shall purchase and assign at par such amounts of the
Revolving Loans outstanding under such Revolving Credit Facility at such time as
the Revolving Facility Administrative Agent may require such that each Revolving
Lender holds its Applicable Percentage of all Revolving Loans outstanding under
such Revolving Credit Facility immediately after giving effect to all such
assignments. The Revolving Facility Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
Section 2.21    Refinancing Amendments. At any time after the Restatement Date,
the Borrower may obtain from any existing Lender or any other Person reasonably
satisfactory to the Borrower and, in the case of any Other Revolving
Commitments, to the extent such consent would be required for an assignment of
such Loans or Commitments pursuant to ‎Section 9.04, the Issuing Bank (any such
existing Lender or other Person being called an “Additional Refinancing Lender”)
Credit Agreement Refinancing Indebtedness in respect of (%3) all or any portion
of any Class of Term Loans then outstanding under this Agreement (which for
purposes of this clause ‎(a) will be deemed to include any then outstanding
Other Term Loans constituting Term Loans) or (%3) all or any portion of the
Revolving Commitments (including the corresponding portion of the Revolving
Loans) under this Agreement (which for purposes of this clause ‎(b)) will be
deemed to include any then outstanding Other Revolving Commitments (including
the corresponding portion of the Other Revolving Loans)), in the form of Other
Term Loans or Other Term Commitments in the case of clauses ‎(a) and ‎(b), in
each case pursuant to a Refinancing Amendment; provided that (%4) such Credit
Agreement Refinancing Indebtedness shall rank pari passu or junior in right of
payment and of security with the other Loans and Commitments hereunder, (%4)
such Credit Agreement Refinancing Indebtedness shall have such pricing,
interest, fees, premiums and optional prepayment and redemption terms as may be
agreed by the Borrower and the Additional Refinancing Lenders thereof, (%4) such
Credit Agreement Refinancing Indebtedness shall only be secured by assets
consisting of Collateral, (%4) the covenants, events of default and guarantees
of such Credit Agreement Refinancing Indebtedness (other than pricing, interest,
fees, premiums and optional prepayment), if not consistent with the terms of the
Class of Term Loans refinanced, shall not be materially more restrictive to the
Loan Parties (as determined in good faith by the Borrower), when taken as a
whole, than the terms of such Class of Term Loans unless (x) the Lenders of such
Class of Term Loans receive the benefit of such more restrictive terms or (y)
any such provisions apply after the applicable Term Loan Maturity Date, (v) such
Credit Agreement Refinancing Indebtedness satisfies the requirements set forth
in clauses (w) through (z) of the definition of “Credit Agreement Refinancing
Indebtedness,” and (vi) if such Credit Agreement Refinancing Indebtedness is
secured on a junior basis to the Term Loans, the Collateral Agent acting on
behalf of the holders of such Indebtedness shall have become party to a Second
Lien Intercreditor Agreement; provided that if such Second Lien Intercreditor
has not previously been executed and delivered, then the Borrower, the
Subsidiary Loan Parties, the Collateral Agent on behalf of the Secured Parties
and on behalf of the holders of such Credit Agreement Refinancing Indebtedness
shall have executed and delivered the Second Lien Intercreditor Agreement. The
effectiveness of any Refinancing Amendment shall


    117
    

--------------------------------------------------------------------------------





be subject to such express conditions as are mutually agreed with the
participating Additional Refinancing Lenders. Each Class of Credit Agreement
Refinancing Indebtedness (other than in connection with an extension of the
maturity of a Class of Term Loans, Revolving Loans or Revolving Commitments)
incurred under this ‎Section 2.21 shall be in an integral multiple of $1,000,000
and be in an aggregate principal amount that is not less than $25,000,000,
provided that such amount may be less than $25,000,000 if such amount represents
all the remaining availability under the aggregate principal amount of Credit
Agreement Refinancing Indebtedness set forth above. Subject to the consent of
the Issuing Banks, any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrower pursuant to any Other
Revolving Commitments established thereby on terms substantially equivalent to
the terms applicable to Letters of Credit under this Agreement before giving
effect to such Refinancing Amendment. The Administrative Agents shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary or reasonably advisable to reflect the existence
and terms of the Credit Agreement Refinancing Indebtedness incurred pursuant
thereto (including any amendments necessary to treat the Loans and Commitments
subject thereto as Other Term Loans, Other Revolving Loans, Other Revolving
Commitments and/or Other Term Commitments). Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, or reasonably
advisable or appropriate, in the reasonable opinion of the Administrative Agents
and the Borrower, to effect the provisions of this Section. This ‎Section 2.21
shall supersede any provisions in ‎Section 2.17(f), ‎Section 2.18 and ‎Section
9.02 to the contrary. Notwithstanding anything to the contrary in this ‎Section
2.21 or otherwise, (1) the borrowing and repayment (except for (A) payments of
interest and fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments) of Loans with respect to Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on at least a pro rata basis with all other Revolving
Commitments, (2) subject to the provisions of ‎Section 2.05(o) to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Other Revolving Commitments with a longer maturity date and subject
to the consent of the Issuing Bank, all Letters of Credit shall be participated
on a pro rata basis by all Revolving Lenders in accordance with all other
Revolving Commitments (and except as provided in ‎Section 2.05(o), without
giving effect to changes thereto on an earlier maturity date with respect to
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Loans with respect to, and termination of, Other Revolving
Commitments after the date of obtaining any Other Revolving Commitments shall be
made on at least a pro rata basis with all other Revolving Commitments, except
that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a non- rata basis as compared to any other
Class with a later maturity date than such Class and (4) assignments and
participations of Other Revolving Commitments and Other Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans.
Section 2.22    Defaulting Lenders.


    118
    

--------------------------------------------------------------------------------





(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in ‎Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the applicable Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to ‎Article VII or otherwise, and including any amounts
made available to such Administrative Agent by that Defaulting Lender pursuant
to ‎Section 9.08), shall be applied at such time or times as may be determined
by such Administrative Agent as follows: first, to the payment of any amounts
owing by that Defaulting Lender to applicable Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Bank; third, if so determined by the Revolving
Facility Administrative Agent or requested by the Issuing Bank, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrower may request, to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agents and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the Issuing Bank as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursement in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Disbursements were made at a time when the conditions set forth in
‎Section 4.01 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and LC Disbursements owed to, all non- Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this ‎Section 2.22(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender shall not be entitled to receive
any commitment fee pursuant to ‎Section 2.12(a) or any default rate of interest
pursuant to ‎Section 2.13(c), in each case, for any period during which that
Lender is a Defaulting Lender and


    119
    

--------------------------------------------------------------------------------





(%5) if the participations in Letters of Credit and Swingline Loans are
reallocated pursuant to clause (iv) below, then the fees payable to the Lenders
pursuant to Sections ‎2.12(a) and ‎(b) shall be adjusted to reflect the higher
amounts of such participations allocated to such Lenders, and (%5) if all or any
portion of such Defaulting Lender’s LC Exposure or Swingline Exposure is neither
reallocated pursuant to clause ‎(iv) below nor Cash Collateralized pursuant to
‎Section 2.23, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
‎Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or Cash Collateralized.
(iv)    Reallocation of Pro Rata Shares to Reduce LC Exposure and Swingline
Exposure. During any period in which there is a Defaulting Lender with a
Revolving Commitment, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit, the “Applicable Percentage” of each non-Defaulting Lender
with a Revolving Commitment, shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender, and such obligation to so
acquire, refinance or fund participations in such Letters of Credit or Swingline
Loans, as applicable, shall automatically be reallocated among the
non-Defaulting Lenders with Revolving Commitments upon such Defaulting Lender
becoming a Defaulting Lender; provided that the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in such
Letters of Credit or Swingline Loans, as applicable, shall not exceed the
positive difference, if any, of (1) the Revolving Commitment, as applicable, of
that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender. Subject to ‎Section 9.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender with a Revolving Commitment arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Revolving Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, increase, renew or extend any Letter of Credit, unless
it is satisfied that the has received assurances satisfactory to it that
non-Defaulting Lenders will cover the related exposure in accordance with this
‎Section 2.22 and/or Cash Collateral will be provided by the Borrower in
accordance with ‎Section 2.23, and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with ‎Section
2.22(a)(iv) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the


    120
    

--------------------------------------------------------------------------------





Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
(b)    Defaulting Lender Cure. If the Borrower, each Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agents will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agents may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentage without giving effect to
‎Section 2.22(a)(iv), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(c)    So long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend, increase, renew or extend any Letter of Credit,
unless it has received assurances satisfactory to it that non-Defaulting Lenders
will cover the related exposure in accordance with this ‎Section 2.22 and/or
Cash Collateral will be provided by the Borrower in accordance with ‎Section
2.23, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with ‎Section 2.22(a)(iv) (and such Defaulting Lender shall not participate
therein).
Section 2.23    Cash Collateral.
(a)    Certain Credit Support Events. If, as of the date of termination of all
Revolving Commitments, any LC Exposure for any reason remains outstanding, the
Borrower shall promptly provide Cash Collateral in an amount equal to 103% of
the then outstanding amount of all LC Exposure. At any time that there shall
exist a Defaulting Lender, on the Business Day following the written request of
the Revolving Facility Administrative Agent, the Borrower shall deliver to the
Revolving Facility Administrative Agent Cash Collateral in an amount equal to
103% of all LC Exposure (after giving effect to ‎Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender). If at any time the
Revolving Facility Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Revolving Facility Administrative Agent or that the total amount of such funds
is less than the aggregate outstanding amount of all LC Exposure in respect of
the Borrower, the Borrower will, within three Business Days of written demand by
the Revolving Facility Administrative Agent, pay to the Revolving Facility
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate outstanding amount over (y) the
total amount of funds, if any, then held as Cash Collateral to secure such


    121
    

--------------------------------------------------------------------------------





LC Exposure that the Revolving Facility Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable laws, to reimburse the Issuing
Bank.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest-bearing deposit and/or securities accounts with or
established by the Revolving Facility Administrative Agent. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Revolving Facility Administrative Agent, for the benefit
of the Revolving Facility Administrative Agent, the Issuing Bank and the
applicable Revolving Lenders, and agrees to maintain, a first priority security
interest (subject to Liens of the type permitted by ‎Section 6.02) in all such
cash, Cash Equivalents, deposit and/or securities accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to ‎Section 2.23(c). If at any time
the Revolving Facility Administrative Agent determines that Cash Collateral is
subject to any non-permitted right or claim of any Person other than the
Revolving Facility Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than 103% of the applicable LC Exposure
and other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly following written demand by the Revolving Facility
Administrative Agent, pay or provide to such Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this ‎Section 2.23 or otherwise in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific LC Disbursement, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce LC Exposure or other obligations shall be released promptly following
(%4) the elimination of the applicable LC Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee) or (%4) the Revolving
Facility Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of an
Event of Default and (y) the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall not be released but instead held to
support future anticipated LC Exposure or other obligations.
Section 2.24    Extensions of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by (i)
the Borrower to


    122
    

--------------------------------------------------------------------------------





all Lenders of Term Loans of the applicable Class with a like maturity date or
(ii) the Borrower to all Lenders with Revolving Commitments of the applicable
Class with a like maturity date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the respective Term Loans or Revolving
Commitments with a like maturity date, as the case may be) and offered on the
same terms to each such Lender, the Borrower is hereby permitted to consummate
from time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Term Loans and/or Revolving Commitments and otherwise modify the terms
of such Term Loans and/or Revolving Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate, premiums or fees payable in respect of such Term Loans and/or
Revolving Commitments (and related outstandings) and/or modifying the
amortization schedule, optional prepayment terms, required prepayment dates and
participation in prepayments in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans or Revolving Commitments, as
applicable, in each case as so extended, as well as the Initial Tranche A Term
Loans, the Initial Tranche B Term Loans and the Initial Revolving Commitments
(in each case not so extended), being a separate Class; any Extended Term Loans
shall constitute a separate Class of Term Loans from the Class of Term Loans
from which they were converted, and any Extended Revolving Commitments shall
constitute a separate Class of Revolving Commitments from the Class of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied (or waived):
(i)    except as to interest rates, fees, premiums, amortization, prepayments,
AHYDO Catch-Up Payments and final maturity (which shall be determined by the
Borrower and set forth in the relevant Extension Offer and which shall be no
earlier than the maturity date of the Class of Revolving Commitments for which
such Extension Offer was made), the Revolving Commitment of any Revolving Loan
Lender that agrees to an Extension with respect to such Revolving Commitment (an
“Extending Revolving Loan Lender”) extended pursuant to an Extension (an
“Extended Revolving Commitment” and the loans made pursuant thereto, the
“Extended Revolving Loans”), and the related outstandings, shall have covenants,
events of default and guarantees, if not consistent with the terms of the
Revolving Commitments, shall not be materially more restrictive to the Loan
Parties (as determined in good faith by the Borrower), when taken as a whole,
than the terms of the Revolving Commitment unless (x) the Revolving Lenders
receive the benefit of such more restrictive terms or (y) any such provisions
apply after the Revolving Maturity Date (as determined in good faith by the
Borrower); provided that (1) the borrowing and repayment (except for (%5)
payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (%5) repayments required upon the
maturity date of the non-extended Revolving Commitments and (%5) repayments made
in connection with a permanent repayment and termination of commitments) of
Loans with respect to Extended Revolving Commitments after the applicable
Extension date shall be made on a pro rata basis or less with all other
Revolving Commitments, (2) all Letters of Credit shall be participated on a pro
rata basis or less by all Lenders with Revolving Commitments in accordance with
their percentage of the Revolving Commitments, (3) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all


    123
    

--------------------------------------------------------------------------------





other Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a non-pro rata
basis as compared to any other Class with a later maturity date than such Class,
(4) assignments and participations of Extended Revolving Commitments and
Extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving Loans
and (5) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and any Initial Revolving Commitments) which have
more than four different maturity dates,
(ii)    except as to interest rates, fees, premiums, amortization, prepayments,
AHYDO Catch-Up Payments and final maturity (which shall, subject to the
immediately succeeding clauses ‎(iv) and ‎(v), be determined by the Borrower and
set forth in the relevant Extension Offer), the Term Loans of any Term Lender
that agrees to an Extension with respect to such Term Loans (an “Extending Term
Lender”, and together with Extending Revolving Loan Lenders, “Extending
Lenders”) extended pursuant to any Extension (“Extended Term Loans”) shall have
covenants, events of default and guarantees, if not consistent with the terms of
the Term Loans, shall not be materially more restrictive to the Loan Parties (as
determined in good faith by the Borrower), when taken as a whole, than the terms
of the Term Loans unless (x) the Lenders of the Term Loans receive the benefit
of such more restrictive terms or (y) any such provisions apply after the Term
Loan Maturity Date),
(iii)    the final maturity date of any Extended Term Loans shall be no earlier
than the Term Loan Maturity Date of the Class of Term Loans for which such
Extension Offer was made and at no time shall the Term Loans (including Extended
Term Loans) have more than six different maturity dates; provided, that, at the
Borrower’s election, the Borrower may incur Additional Term Notes, Credit
Agreement Refinancing Indebtedness, Unrestricted Additional Term Notes,
Incremental Term Loans, Extended Term Loans and Term Loan Exchange Notes with a
final maturity date earlier than the final maturity date of the Tranche B Term
Loans (but not the Tranche A Term Loans) in an aggregate amount not to exceed
$100,000,000,
(iv)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby (without giving effect to nominal amortization for
periods where amortization has been eliminated as a result of a prepayment of
the applicable Term Loans); provided, that, at the Borrower’s election, the
Borrower may incur Additional Term Notes, Credit Agreement Refinancing
Indebtedness, Unrestricted Additional Term Notes, Incremental Term Loans,
Extended Term Loans and Term Loan Exchange Notes with a Weighted Average Life to
Maturity shorter than the Weighted Average Life to Maturity of the Tranche B
Term Loans (but not the Tranche A Term Loans) in an aggregate amount not to
exceed $100,000,000,
(v)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Commitments, as the case may be, in respect of
which Term


    124
    

--------------------------------------------------------------------------------





Lenders or Revolving Lenders, as the case may be, shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Commitments, as the case may be, offered to be extended
by the Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Loans, as the case may be, of such Term Lenders or Revolving Lenders,
as the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Term Lenders or Revolving Lenders, as the case may
be, have accepted such Extension Offer,
(vi)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vii)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this ‎Section 2.24, (%4) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of ‎Section 2.11 and (%4) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and may be waived by the Borrower) of Term
Loans or Revolving Commitments (as applicable) of any or all applicable Classes
be tendered. The Administrative Agents and the Lenders hereby consent to the
consummation of the transactions contemplated by this ‎Section 2.24 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Commitments on such terms
as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
any pro rata payment or amendment section) or any other Loan Document that may
otherwise prohibit or restrict any such Extension or any other transaction
contemplated by this ‎Section 2.24.
(c)    No consent of any Lender or any Agent shall be required to effectuate any
Extension, other than (%4) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans and/or Revolving Commitments (or a
portion thereof), (%4) with respect to any Extension of the Revolving
Commitments, the consent of each Issuing Bank and (%4) to the extent directly
adversely amending or modifying the rights or duties of any Administrative Agent
beyond those of the type already required to perform under the Loan Documents,
each Administrative Agent, which consent shall not be unreasonably withheld or
delayed; provided that the Borrower will promptly notify each Administrative
Agent of any such Extensions. All Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agents and, to the extent applicable, the Collateral Agent, to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower and other Loan


    125
    

--------------------------------------------------------------------------------





Parties as may be necessary or advisable in order to establish new Classes in
respect of Revolving Commitments or Term Loans so extended and such technical
amendments as may be necessary, advisable or appropriate in the reasonable
opinion of the Administrative Agents and the Borrower in connection with the
establishment of such new Classes, in each case on terms consistent with this
‎Section 2.24. In addition, any such amendment shall provide that, to the extent
consented to by each relevant Issuing Bank, (a) with respect to any Letters of
Credit the expiration date for which extend beyond the maturity date for the
non-extended Revolving Commitments, participations in such Letters of Credit on
such maturity date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding Extended Revolving Commitments in accordance with
the terms of such amendment (provided that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Revolving Commitments, be
deemed to be participation interests in respect of such Revolving Commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly) and
(b) limitations on drawings of Revolving Loans and issuances, extensions and
amendments to Letters of Credit shall be implemented giving effect to the
foregoing reallocation prior to such reallocation actually occurring to ensure
that sufficient Extended Revolving Commitments are available to participate in
any such Letters of Credit. No Lender shall be required to participate in any
Extension.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agents at least 5 Business Days (or such shorter period as may be
agreed by the Administrative Agents) prior written notice thereof, and shall
agree to such procedures (to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agents, in each case acting reasonably
to accomplish the purposes of this ‎Section 2.24.
Section 2.25    Term Loan Exchange Notes.
(a)    The Borrower may by written notice to the applicable Administrative Agent
elect to offer (each a “Permitted Debt Exchange Offer”) to issue to Lenders
holding Term Loans under this Agreement first priority senior secured notes
and/or junior lien secured notes and/or unsecured notes (the “Term Loan Exchange
Notes”) in exchange for the Term Loans (each such exchange, a “Permitted Debt
Exchange”); provided that such Term Loan Exchange Notes may not be in an
aggregate principal amount greater than the Term Loans being exchanged (the
“Base Exchange Amount”) plus unpaid accrued interest and premium (if any)
thereon and underwriting discounts, fees, commissions and expenses in connection
with the issuance of the Term Loan Exchange Notes, provided that the Borrower
may issue Term Loan Exchange Notes in excess of the Base Exchange Amount so long
as the incurrence of the Indebtedness in respect of such excess Term Loan
Exchange Notes would otherwise be permitted under ‎Section 6.01. Each such
notice shall specify the date (each, a “Term Loan Exchange Effective Date”) on
which the Borrower proposes that the Term Loan Exchange Notes shall be issued,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the applicable Administrative Agent (or such
shorter period as may be agreed by the applicable Administrative Agent);
provided that (w) the Weighted Average Life to Maturity of such Term Loan
Exchange Notes shall not be shorter than the then remaining Weighted Average
Life to


    126
    

--------------------------------------------------------------------------------





Maturity of the Term Loans being exchanged (without giving effect to nominal
amortization for periods where amortization has been eliminated as a result of a
prepayment of the applicable Term Loans) and the Term Loan Exchange Notes shall
not have a final maturity before the Term Loan Maturity Date then in effect for
the Class or Classes of Term Loans being exchanged (it being understood that
acceleration or mandatory repayment, prepayment, redemption or repurchase of
such Term Loan Exchange Notes upon the occurrence of an event of default, a
change in control, an event of loss or an asset disposition shall not be deemed
to constitute a change in the stated final maturity thereof); provided, that, at
the Borrower’s election, the Borrower may incur Additional Term Notes, Credit
Agreement Refinancing Indebtedness, Unrestricted Additional Term Notes,
Incremental Term Loans, Extended Term Loans and Term Loan Exchange Notes with a
final maturity date earlier than and/or a Weighted Average Life to Maturity
shorter than the final maturity date and/or Weighted Average Life to Maturity of
the Tranche B Term Loans (but not the Tranche A Term Loans) in an aggregate
amount not to exceed $100,000,000; (x) if secured, such Term Loan Exchange Notes
shall rank pari passu or junior in right of payment and of security with or to
the Loans and Commitments being exchanged hereunder; (y) all other terms and
conditions (other than maturity, interest rates, pricing, amortization, AHYDO
Catch-Up Payments, optional prepayment terms, and fees) applicable to such Term
Loan Exchange Notes shall reflect market terms and conditions at the time of
incurrence or issuance (as determined in good faith by the Borrower); provided
that the Term Loan Exchange Notes shall not have the benefit of any financial
maintenance covenant unless (i) the Term Loans have the benefit of such
financial maintenance covenant on the same terms or (ii) the Term Loans shall
have in the future been provided with the benefit of a financial maintenance
covenant, in which case such Term Loan Exchange Notes issued after such future
date may be provided with the benefit of the same financial maintenance covenant
on the same terms; and (z) the obligations in respect of the Term Loan Exchange
Notes (A) shall not be secured by Liens on any asset of the Borrower and the
Restricted Subsidiaries other than assets constituting Collateral, (B) if such
Term Loan Exchange Notes are secured, all security therefor shall be granted
pursuant to documentation that is not more restrictive than the Security
Documents in any material respect taken as a whole (as determined by the
Borrower) and the representative for such Additional Term Notes shall enter into
a customary intercreditor agreement with the Collateral Agent substantially
consistent with the terms set forth on Exhibit K-1 or K-2 annexed hereto
together with (I) any immaterial changes and (II) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Collateral Agent’s entering into such intercreditor agreement
(with such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Collateral Agent’s execution thereof,
in each case in form and substance reasonably satisfactory to the Collateral
Agent (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior Liens may be
secured by Liens that are pari passu with, or junior in priority to, other Liens
that are junior to the Liens securing the Obligations, or (C) shall not be
incurred or Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary is a Loan Party that shall have previously or substantially
concurrently Guaranteed or borrowed such Term Loans being exchanged.


    127
    

--------------------------------------------------------------------------------





(b)    The Borrower shall offer to issue Term Loan Exchange Notes in exchange
for any Class of Term Loans to all Lenders holding such Class of Term Loans
(other than any Lender that, if requested by the Borrower, is unable to certify
that it is (%4) a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act), (%4) an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act) or (%4) not a “U.S. person” as defined in
Rule 902 under the Securities Act) on a pro rata basis, and such Lenders may
choose to accept or decline to receive such Term Loan Exchange Notes in their
sole discretion. Any such Term Loans exchanged for Term Loan Exchange Notes
shall be automatically and immediately, without further action by any Person,
cancelled on the Term Loan Exchange Effective Date for all purposes of this
Agreement (and, if requested by the applicable Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the applicable
Administrative Agent an Assignment and Assumption, or such other form as may be
reasonably requested by the applicable Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the Term Loan Exchange Effective
Date, or, if agreed to by the Borrower and the applicable Administrative Agent,
the next scheduled Interest Payment Date with respect to such Term Loans (with
such interest accruing until the date of consummation of such Permitted Debt
Exchange).
(c)    If the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for such Class, the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered.
(d)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this ‎Section 2.25, unless waived by the Borrower, such Permitted
Debt Exchange Offer shall be made for not less than $25,000,000 in aggregate
principal amount of Term Loans; provided that subject to the foregoing the
Borrower may at its election specify (A) as a condition (a “Minimum Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and specified in the relevant Permitted Debt Exchange
Offer


    128
    

--------------------------------------------------------------------------------





in the Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange. The applicable Administrative Agent and the Lenders
hereby acknowledge and agree that this ‎Section 2.25 shall supersede any
provisions of ‎Section 2.11, ‎Section 2.18 and ‎Section 9.02 to the contrary,
waive the requirements of any other provision of this Agreement or any other
Loan Document that may otherwise prohibit the incurrence of any Indebtedness
expressly provided for by this ‎Section 2.25 and hereby agree not to assert any
Default or Event of Default in connection with the implementation of any such
Permitted Debt Exchange or any other transaction contemplated by this ‎Section
2.25.
(e)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the applicable Administrative Agent at least five (5) Business Days’ (or
such shorter period as may be agreed by the applicable Administrative Agent)
prior written notice thereof, and the Borrower and the applicable Administrative
Agent, acting reasonably, shall mutually agree to such procedures as may be
necessary or advisable to accomplish the purposes of this ‎Section 2.25;
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five (5)
Business Days following the date on which the Permitted Debt Exchange Offer is
made. The Borrower shall provide the final results of such Permitted Debt
Exchange to the applicable Administrative Agent no later than one (1) Business
Day prior to the proposed date of effectiveness for such Permitted Debt Exchange
and the applicable Administrative Agent shall be entitled to conclusively rely
on such results.
(f)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
applicable Administrative Agent nor any Lender assumes any responsibility in
connection with the Borrower’s compliance with such laws in connection with any
Permitted Debt Exchange and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.


ARTICLE III    
Representations and Warranties
The Borrower and its Restricted Subsidiaries represent and warrant to the
Lenders that (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):
Section 3.01    Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries (%3) is duly organized or incorporated and validly existing, (%3)
to the extent such concept is applicable in the corresponding jurisdiction, is
in good standing under the laws of the jurisdiction of its organization or
incorporation and (%3) has all requisite organizational or constitutional power
and authority to (%4) carry on its business as now conducted and as proposed


    129
    

--------------------------------------------------------------------------------





to be conducted and (%4) execute, deliver and perform its obligations under each
Loan Document to which it is a party, except, in the case of clauses (b) only,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.02    Authorization; Enforceability. This Agreement (and the lending
transactions contemplated hereby to occur on the Restatement Date) have been
duly authorized by all necessary corporate, shareholder or other organizational
action by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is a party has been duly authorized by all necessary corporate,
shareholder or other organizational action by such Loan Party, and each Loan
Document constitutes, or when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation the Borrower or such other
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and (ii) the need for filings and registrations necessary to create or
perfect the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties.
Section 3.03    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Loan Parties of the Loan Documents to which such Loan
Parties are a party (%3) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (%4) such as have been obtained or made and are in full force and effect,
in each case as of the Restatement Date, (%4) filings and registrations of
charges necessary to perfect Liens created under the Loan Documents and to
release existing Liens (if any), and (%4) those consents, approvals,
registrations, filings or other actions, the failure of which to obtain or make
would not reasonably be expected to result in a Material Adverse Effect, (%3)
will not violate any Organizational Document of the Borrower or any other Loan
Party, (%3) will not violate any Requirement of Law applicable to the Borrower
or any Restricted Subsidiary, (%3) will not violate or result in a default under
any indenture, agreement or other instrument in each case constituting Material
Indebtedness binding upon the Borrower or any Restricted Subsidiary or their
respective assets, or give rise to a right thereunder to require any payment to
be made by the Borrower or any Restricted Subsidiary or give rise to a right of,
or result in, termination, cancelation or acceleration of any obligation
thereunder, in each case as of the Restatement Date, and (%3) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary, except Liens created under the Loan Documents and Liens
permitted under ‎Section 6.02, except in the cases of clauses ‎(a) ‎(c) and ‎(d)
above where such violations, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)    Each of (%4) the audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of the Borrower for
December 31, 2016 and for the fiscal year then ended and (%4) the unadited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for March 31, 2017 and for the fiscal
quarter and portion of the Borrower’s fiscal year then ended, present fairly, in


    130
    

--------------------------------------------------------------------------------





all material respects, the consolidated financial position and the consolidated
results of operations and consolidated cash flows of the Borrower as of such
dates and for such periods in accordance in all material respects with GAAP
(except, in the case of the unaudited financial statements, as permitted by the
Securities and Exchange Commission), subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and to any other
adjustments described therein, (including the notes thereto), the absence of
footnotes and the inclusion of explanatory notes.
(b)    Since December 31, 2016, no event, change or condition has occurred that
has had, or would reasonably be expected to have, a Material Adverse Effect.
Each Lender and each Administrative Agent hereby acknowledges and agrees that
the Borrower and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Loan Documents.


Section 3.05    Properties.
(a)    Each of the Borrower and its Restricted Subsidiaries has good title to,
valid leasehold interests in, or rights to use, all its real and personal
property material to its business, except for Liens permitted under ‎Section
6.02 and except where the failure to have such interest would not reasonably be
expected to have a Material Adverse Effect.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect (%4) the Borrower and its Restricted
Subsidiaries own, or are licensed to use, all Intellectual Property that is
necessary for the operation of their respective businesses as currently
conducted, free and clear of all Liens (other than Liens permitted under
‎Section 6.02), (%4) to the knowledge of the Borrower, all registered and issued
Intellectual Property rights owned by the Borrower and its Restricted
Subsidiaries are valid and enforceable, (%4) the conduct of, and the use of
Intellectual Property in, the respective businesses of the Borrower and its
Restricted Subsidiaries does not infringe, misappropriate, or otherwise violate
the rights of any other Person, and (%4) there are no claims, actions, suits or
proceedings pending against or, to the knowledge of the Borrower, threatened in
writing against the Borrower or any Restricted Subsidiary (%5) alleging any
infringement, misappropriation or violation by the Borrower or any Restricted
Subsidiary of any Intellectual Property right of any other Person, or (%5)
challenging the ownership, use, validity or enforceability of any Intellectual
Property owned by or licensed to the Borrower or any Restricted Subsidiary.
Section 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against the Borrower or any Restricted
Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters).


    131
    

--------------------------------------------------------------------------------





(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Restricted
Subsidiary (%4) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (%4) has become subject to any Environmental Liability or
(%4) has received written notice of any claim with respect to any Environmental
Liability.
Section 3.07    Compliance with Laws.
Each of the Borrower and the Restricted Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property, except, where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
Section 3.08    Investment Company Status. None of the Borrower nor any other
Loan Party is required to be registered as an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.
Taxes.
Section 3.09    ERISA. (%3) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect, (%3) with respect to each employee benefit
plan as defined in Section 3(3) of ERISA, each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, (%3) there exists no Unfunded Pension Liability with
respect to any Plans that would reasonably be expected to result in a Material
Adverse Effect, and (%3) Each Foreign Pension Plan is in compliance in all
material respects with all requirements of law applicable thereto and the
respective requirements of the governing documents for such plan. With respect
to each Foreign Pension Plan, neither the Borrower, any Subsidiaries or any of
their respective directors, officers, employees or agents has engaged in a
transaction which would subject the Borrower or any Subsidiary, directly or
indirectly, to a tax or civil penalty which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities with respect to such Foreign Pension Plans would not reasonably be
expected to result in a Material Adverse Effect; the present value of the
aggregate accumulated benefit liabilities of all such Foreign Pension Plans
(based on those assumptions used to fund each such Foreign Pension Plan) did
not, as of the last annual valuation date applicable thereto, exceed by more
than $50,000,000 the fair market value of the assets of all such Foreign Pension
Plans.
Section 3.10    Disclosure. The representations and warranties of the Borrower
contained in any Loan Document or in any other documents, certificates or
written statements


    132
    

--------------------------------------------------------------------------------





furnished by or on behalf of the Borrower or any Restricted Subsidiary to the
Administrative Agents in connection with the transactions contemplated hereby
(other than projections, estimates, budgets, forecasts, pro forma financial
information and other forward-looking information and information of a general
economic or general industry nature and other general market data), when taken
as a whole, do not, as of the date furnished, contain any untrue statement of a
material fact or omit to state any material fact (known to the Borrower, in the
case of any document not furnished by it) necessary to make the statements
therein not materially misleading in the light of the circumstances under which
they were made (after giving effect to all supplements thereto from time to
time). Any projections and pro forma financial information contained in such
materials (including any Projections) were prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time of delivery
thereof, it being understood by the Agents and the Lenders that such projections
as to future events (i) are not to be viewed as facts, (ii)(A) are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, (B) no assurance is given by the Loan Parties that
the results forecast in any such projections will be realized and (C) the actual
results during the period or periods covered by any such projections may differ
from the forecast results set forth in such projections and such differences may
be material and (iii) are not a guarantee of performance.
Section 3.11    Labor Matters. As of the Restatement Date, there are no strikes,
work stoppages or material labor disputes against the Borrower or any Restricted
Subsidiary pending or, to the actual knowledge of the Borrower, threatened in
writing, in each case, that would reasonably be expected to have a Material
Adverse Effect.
Section 3.12    Subsidiaries. As of the Restatement Date, Schedule 3.13 sets
forth, the name of and the ownership by the Borrower and its Subsidiaries in,
each Subsidiary (other than Foreign Subsidiaries which are inactive, dormant or
have only de minimis assets) and identifies each Subsidiary that is a Loan Party
as of the Restatement Date; provided that inaccuracies in the name and ownership
of any Foreign Subsidiary that is not a Material Subsidiary shall be deemed not
material for all purposes under this Agreement and the other Loan Documents.
Section 3.13    Solvency. As of the Restatement Date, after giving effect to the
consummation of the Transactions, the Borrower and its Restricted Subsidiaries,
when taken as a whole, are Solvent.
Section 3.14    Federal Reserve Regulations.
(a)    None of the Borrower or any Restricted Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation T, U or X.
Section 3.15    Senior Indebtedness; Subordination. The Obligations hereunder
and under the other Loan Documents are within the definition of “Senior Debt”
(or any comparable


    133
    

--------------------------------------------------------------------------------





term) and “Designated Senior Debt” (or any comparable term), to the extent
applicable, under and as defined in the subordination provisions in the
documentation governing Subordinated Indebtedness, if any.
Section 3.16    Use of Proceeds. The proceeds of the Term Loans and the
Revolving Loans will be used in accordance with ‎Section 5.09; provided that the
proceeds of any Incremental Facility may be used for any purpose agreed to by
the lenders thereof.
Section 3.17    Security Documents. The Security Documents are effective to
create in favor of the Collateral Agent for the benefit of the applicable
Secured Parties legal, valid and enforceable (subject to (%3) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (%3) any
filings, notices and recordings and other perfection requirements necessary to
create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties (which filings, notices or recordings shall be made
to the extent required by any Security Document) and (%3) with respect to
enforceability against Foreign Subsidiaries or under non-U.S. laws, the effect
of non-U.S. laws, rules and regulations as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries and intercompany Indebtedness owed by
Foreign Subsidiaries) first priority Liens on, and security interests in, the
Collateral (subject to Permitted Liens) and, (%4) when all appropriate filings,
notices or recordings are made in the appropriate offices, corporate records or
with the appropriate Persons as may be required under applicable laws and any
Security Document (which filings, notices or recordings shall be made to the
extent required by any Security Document) and (%4) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral to the extent such Liens and Security
interests can be perfected by such filings, notices, recordings, possession or
control.
Section 3.18    OFAC; FCPA; Patriot Act.
(a)    None of the Borrower or any of its Restricted Subsidiaries, nor any
director or officer thereof, nor, to the knowledge of the Borrower, any
employee, agent or affiliate of the Borrower or any of its Restricted
Subsidiaries is a Person that is, or is owned or controlled by Persons that are:
(%4) the subject of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S. State
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (%4) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions (including, without
limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
(b)    The Borrower and the other Loan Parties are in compliance in all material
respects with the Patriot Act (to the extent applicable) and all applicable
anti-corruption laws and Sanctions. The Borrower has implemented and maintains
policies and procedures reasonably designed to ensure compliance by the Borrower
and its Subsidiaries with all applicable anti-


    134
    

--------------------------------------------------------------------------------





corruption laws (including without limitation the United States Foreign Corrupt
Practices Act of 1977 (the “FCPA”)) and Sanctions.
ARTICLE IV    
Conditions
Section 4.01    Restatement Date. The Agreement and the obligations of the
Lenders to make the extensions of credit to be made hereunder and to perform the
other transactions required to be performed on the Restatement Date shall not
become effective until the date on which each of the following express
conditions is satisfied or waived:
(a)    Each Administrative Agent (or its counsel) shall have received: (A) from
each party hereto counterparts of this Agreement signed on behalf of such party,
together with all Schedules hereto, (B) from each party thereto executed
counterparts of a Successor Collateral Agent Agreement and Guaranty
Reaffirmation, (C) from the Borrower, a Note executed by the Borrower for each
Lender that requests such a Note at least three Business Days in advance of the
Restatement Date, (D) with respect to each Loan Party, UCC-1 or UCC-3 financing
statements in a form appropriate for filing in the state of organization of such
Loan Party, (E) executed IP Security Agreements as required pursuant to the
Collateral Agreement, (F) delivery of stock certificates for certificated Equity
Interests of each material Domestic Restricted Subsidiary that constitutes
Collateral, together with appropriate instruments of transfer endorsed in blank,
(G) all agreements or instruments representing or evidencing the Collateral
accompanied by instruments of transfer and stock powers undated and endorsed in
blank and (H) the results of a search of the UCC filings and of such tax and
judgment lien searches and such searches from the U.S. Patent and Trademark
Office and the U.S. Copyright Office as reasonably requested by any
Administrative Agent at least 3 Business Days prior to the Restatement Date, and
copies of the financing statements (or similar documents) disclosed by such
search; provided, in each case, that to the extent any lien search, delivery of
evidence of insurance, guarantee or any Collateral or any security interests
therein (including the creation or perfection of any security interest) (other
than (x) grants of Collateral subject to the UCC that may be perfected by the
filing of UCC financing statements and (y) the delivery of stock certificates
for certificated stock of each Domestic Subsidiary that is not Excluded
Property) is not or cannot be provided or perfected on the Restatement Date
after the Borrower’s use of commercially reasonable efforts to do so, without
undue burden or expense, the delivery of such lien search, evidence of
insurance, guarantee and/or any Collateral (and perfecting of security interests
therein) shall not constitute a condition precedent to the availability of the
Initial Tranche A Term Loans, the Initial Tranche B Term Loans and the Revolving
Borrowing on the Restatement Date but shall be required to be delivered pursuant
to ‎Section 5.16.
(b)    Each Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agents and the Lenders and dated the
Restatement Date) of Kirkland & Ellis LLP, California, New York and Illinois
counsel for the Loan Parties.
(c)    Each Administrative Agent shall have received: (%4) a copy of each
Organizational Document of the Borrower and the Subsidiary Loan Parties and, to
the extent applicable, certified as of a recent date by the appropriate
governmental official; (%4) signature


    135
    

--------------------------------------------------------------------------------





and incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party as of the Restatement Date; (%4) resolutions of
the board of directors or similar governing body of the Borrower and the
Subsidiary Loan Parties approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party as of the Restatement Date, certified as of the Restatement
Date by such Loan Party as being in full force and effect without modification
or amendment; and (%4) a good standing certificate (to the extent such concept
is known in the relevant jurisdiction) from the applicable Governmental
Authority of the Borrower and the Subsidiary Loan Parties jurisdiction of
incorporation, organization or formation dated a recent date prior to the
Restatement Date; provided that, with respect to any Loan Party on the
Restatement Date that is a Foreign Subsidiary, in lieu of delivery of the items
set forth in clauses ‎(i) through ‎(iv), such Loan Party shall deliver a
customary director’s certificate, including customary attachments thereto.
(d)    The Administrative Agents shall have received all fees and other amounts
due and payable by any Loan Party on or prior to the Restatement Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
documented out-of-pocket expenses (including the reasonable documented fees,
charges and disbursements of outside counsel) required to be reimbursed or paid
by the Borrower under any Loan Document, provided that any such fees and other
amounts to be paid as a condition to the Restatement Date must be invoiced at
least two (2) business days prior to the Restatement Date and may be offset
against the proceeds of the Tranche A Term Loans, Tranche B Term Loans or
Revolving Borrowing, as applicable, on the Restatement Date.
(e)    The Administrative Agents shall have received a Solvency Certificate.
(f)    Each Administrative Agent shall have received at least two (2) Business
Days prior to the Restatement Date such “know your customer” anti-money
laundering rules and Patriot Act information about the Borrower and the
Subsidiary Loan Parties as they shall have reasonably requested in writing at
least ten (10) Business Days prior to the Restatement Date.
(g)    The representations and warranties contained in Article III shall, in
each case, be true and correct in all material respects as of the Restatement
Date (or true and correct in all material respects as of a specified date, if
earlier).
(h)    Substantially simultaneously with the funding of Loans on the Restatement
Date, the Existing Term Loans and all accrued and unpaid interest and fees
(other than letter of credit fronting fees, which shall continue to accrue) and
other amounts owing under the Existing Credit Agreement (except the principal
amount of the Loans converted or continued thereunder) shall have been paid by
the Borrower under the Existing Credit Agreement.
For purposes of determining whether the conditions set forth in this ‎Section
4.01 have been satisfied, by releasing its signature page hereto or to an
Assignment and Assumption, the Administrative Agents and each Lender party
hereto shall be deemed to have consented to, approved, accepted or be satisfied
with each document or other matter required hereunder to be consented to


    136
    

--------------------------------------------------------------------------------





or approved by, or acceptable or satisfactory to, the applicable Administrative
Agent or such Lender, as the case may be.
Section 4.02    Each Credit Event. The obligation of (%4) each Lender to make a
Loan on the occasion of any Borrowing, including on the Restatement Date and the
Tranche A Borrowing Date, and (%4) the Issuing Bank to issue, renew, increase or
extend any Letter of Credit (each event referred to in clause ‎(i) and ‎(ii)
above, a “Credit Event”), is subject to receipt of the request therefor in
accordance herewith and to the satisfaction (or waiver) of the following express
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects, in each case
on and as of the date of such Credit Event (or true and correct as of a
specified date, if earlier); provided that in the case of any Incremental
Facility the proceeds of which will be used to finance a Permitted Acquisition
or similar permitted Investment, such representations shall be limited to
customary “SunGard” specified representations.
(b)    At the time of and immediately after giving effect to such Credit Event,
no Default or Event of Default shall have occurred and be continuing, subject to
clause (i) of the proviso to ‎Section 2.20(a).
(c)    The applicable Administrative Agent shall have received a Borrowing
Request meeting the requirements of ‎Section 2.03.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, renewal, increase or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs ‎(a) and ‎(b) of this Section.
ARTICLE V    
Affirmative Covenants
From and after the Restatement Date and until the Termination Date, each of the
Borrower and its Restricted Subsidiaries (except in the case of the covenants
set forth in ‎Section 5.01 and ‎Section 5.02) covenants and agrees with the
Lenders that:
Section 5.01    Financial Statements and Other Information. the Borrower will
furnish to the Administrative Agents which will furnish to the Lenders:
(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and audited consolidated statements of
income, stockholders’ equity and cash flows as of the end of and for such year
for the Borrower and its Subsidiaries, and related notes thereto, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP, independent public accountants of recognized
national standing or other independent public accountants reasonably acceptable
to the Administrative Agents, with an unmodified report by such independent
public accountants


    137
    

--------------------------------------------------------------------------------





without an emphasis of matter paragraph related to going concern as defined by
Statement on Accounting Standards AU-C Section 570 “The Auditor’s Consideration
of an Entity’s Ability to Continue as a Going Concern” (or any similar statement
under any amended or successor rule as may be adopted by the Auditing Standards
Board from time to time) (except to the extent such emphasis paragraph results
solely from (%4) a current maturity of the Loans, the Term Loan Exchange Notes,
the Additional Term Notes, the Unrestricted Additional Term Notes, the
Refinancing Notes or the Senior Notes or (%4) any potential inability to satisfy
the covenants under ‎Section 6.11 on a future date or in a future period) and,
for avoidance of doubt, without modification as to the scope of such audit, to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance in all
material respects with GAAP (except as otherwise disclosed in such financial
statements) and a customary management discussion and analysis of the financial
condition and results of operations for such period;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the unaudited consolidated balance sheet
and unaudited consolidated statements of income and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year for
the Borrower and its Subsidiaries, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
its Financial Officer as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries, subject to normal year-end audit adjustments and the absence of
footnotes, and a customary management discussion and analysis of the financial
condition and results of operations for such period;
(c)    concurrently with the delivery of any financial statements under
paragraphs ‎(a) and ‎(b) above, a Compliance Certificate (%4) certifying as to
whether a Default exists and, if a Default exists, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (%4)
setting forth reasonably detailed calculations (%5) of the covenants contained
in ‎Section 6.11, demonstrating compliance with such covenants and (%5) in the
case of financial statements delivered under paragraph ‎(a) above, of Excess
Cash Flow for such fiscal year and (%4) stating whether any material change in
GAAP or in the application thereof has occurred since the date of the then most
recently delivered audited financial statements that would affect the compliance
or non-compliance with any financial ratio or requirement in this Agreement and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
(d)    not later than 90 days after the end of each fiscal year of the Borrower,
a reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of the Borrower for its internal use
consistent in scope with the financial statements provided pursuant to ‎Section
5.01(a) setting forth the principal assumptions upon which such budget is based
(collectively, the “Projections”), it being understood and agreed that any
financial or business projections furnished by any Loan Party (%4)(%5) are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Loan Parties, (%5) no assurance is given by the Loan Parties that
the results or forecast in any such projections


    138
    

--------------------------------------------------------------------------------





will be realized and (%5) the actual results may differ from the forecast
results set forth in such projections and such differences may be material and
(%4) are not a guarantee of performance;
(e)    promptly after the same become publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange;
(f)    (i) simultaneously with the delivery of each set of consolidated
financial statements referred to in ‎Section 5.01(a) or ‎(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and
(g)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Restricted Subsidiary as either Administrative Agent may
reasonably request, including information requested on behalf of any Lender to
comply with ‎Section 9.14; provided that none of the Borrower nor any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (%4) that constitutes trade
secrets or proprietary information, (%4) in respect of which disclosure to any
Administrative Agent or any Lender (or their representatives or contractors) is
prohibited by law, fiduciary duty or any binding agreement or (%4) that is
subject to attorney client or similar privilege or constitutes attorney work
product.
Notwithstanding the foregoing, the obligations in paragraphs ‎(a) and ‎(b) of
this ‎Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (%5) the applicable consolidated
financial statements of any direct or indirect parent of the Borrower that,
directly or indirectly, holds all of the Equity Interests of the Borrower or
(%5) the Borrower’s (or any direct or indirect parent thereof, as applicable)
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses ‎(A) and ‎(B), to the extent such information is in
lieu of information required to be provided under ‎Section 5.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or
another independent registered public accounting firm of nationally recognized
standing or other Person reasonably acceptable to the Administrative Agents,
with an unmodified report by such independent public accountants without an
emphasis of matter paragraph related to going concern as defined by Statement on
Accounting Standards AU-C Section 570 “The Auditor’s Consideration of an
Entity’s Ability to Continue as a Going Concern” (or any similar statement under
any amended or successor rule as may be adopted by the Auditing Standards Board
from time to time) (except to the extent such emphasis paragraph results solely
from (i) a current maturity of the Loans, the Senior Notes or (ii) any potential
inability to satisfy the covenants under ‎Section 6.11 on a future date or in a
future period) and, for avoidance of doubt, without modification as to the scope
of such audit, to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance in all material respects with GAAP (except as otherwise disclosed in
such financial statements).


    139
    

--------------------------------------------------------------------------------





Any financial statements or other documents, reports, proxy statements or other
materials (to the extent any such financial statements or documents, reports,
proxy statements or other materials are included in materials otherwise filed
with the SEC) required to be delivered pursuant to this ‎Section 5.01 may be
satisfied with respect to such financial statements or other documents, reports,
proxy statements or other materials by the filing of the Borrower’s Form 8-K,
10-K or 10-Q, as applicable, with the SEC. All financial statements and other
documents, reports, proxy statements or other materials required to be delivered
pursuant to this ‎Section 5.01 or ‎Section 5.02 may be delivered electronically
and, if so delivered, shall be deemed to have been delivered on the date (i)
such financial statements and/or other documents are posted on the SEC’s website
on the Internet at www.sec.gov, (ii) on which the Borrower posts such documents,
or provide a link thereto, on the Borrower’s website or (iii) on which such
documents are posted on the Borrower’s behalf on an Internet or Intranet
website, if any, to which each Administrative Agent and each Lender has access
(whether a commercial third-party website or a website sponsored by an
Administrative Agent), provided that (A) the Borrower shall, at the request of
any Administrative Agent, continue to deliver copies (which delivery may be by
electronic transmission (including Adobe pdf copy)) of such documents to each
Administrative Agent and (B) the Borrower shall notify (which notification may
be by facsimile or electronic transmission (including Adobe pdf copy)) each
Administrative Agent of the posting of any such documents on any website. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agents and maintaining its copies of such documents. Each Lender and the
Administrative Agent hereby acknowledges and agrees that the Borrower and its
Restricted Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP, or the
respective interpretation thereof or otherwise, and that such restatements will
not result in a Default or an Event of Default under the Loan Documents solely
as a result of such restatement.
The Borrower hereby acknowledges that (a) each Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that are to be made
available to Public Lenders; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agents, the Joint
Lead Arranger, the Issuing Bank and the Lenders to treat the Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall
remain subject to the provisions of ‎Section 9.12; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agents
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information” (it being


    140
    

--------------------------------------------------------------------------------





understood that the Borrower shall be under no obligation to mark the Borrower
Materials “PUBLIC”). Notwithstanding the foregoing, to the extent the Borrower
has had a reasonable opportunity to review, the following Borrower Materials
shall be deemed to be marked “PUBLIC,” unless the Borrower notifies the
Administrative Agents promptly that any such document contains material
non-public information: (1) the Loan Documents and (2) notification of changes
in the terms of the Loans.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or their respective securities for purposes of
United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENTS
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENTS IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
Section 5.02    Notices of Material Events. The Borrower will furnish to each
Administrative Agent (for distribution to each Lender through the Administrative
Agents) prompt written notice of a Responsible Officer of the Borrower’s
obtaining knowledge of any of the following:
(a)    the occurrence of any Default or Event of Default, in each case, except
to the extent the Administrative Agents shall have furnished the Borrower
written notice thereof;
(b)    to the knowledge of a Responsible Officer of the Borrower, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or threatened in writing against the Borrower or
any Restricted Subsidiary that would reasonably be expected to be adversely
determined and if adversely determined, would reasonably be expected to result,
after giving effect to the coverage and policy limits of applicable insurance
policies, in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect; and


    141
    

--------------------------------------------------------------------------------





(d)    any other development (including notice of any claim or condition arising
under or relating to any Environmental Law) that results in, or would reasonably
be expected to result in, a Material Adverse Effect.  
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto. Documents required to be delivered pursuant to
this ‎Section 5.02 may be delivered electronically in accordance with ‎Section
5.01.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to obtain, preserve, renew and keep in full force and
effect (%3) its legal existence (except as otherwise permitted hereunder), (%3)
the business licenses, permits, privileges, franchises and other rights, other
than Intellectual Property rights (which are covered in clause ‎(c)), necessary
to conduct its business and (%3) the Intellectual Property rights owned by the
Borrower or a Restricted Subsidiary and necessary to conduct their respective
businesses, except, in the case of clauses ‎(a) (other than with respect to the
Borrower), ‎(b) and ‎(c), to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect, provided that the
foregoing shall not prohibit any transaction otherwise permitted hereunder.
Section 5.04    Payment of Taxes. The Borrower will, and will cause each
Restricted Subsidiary to, pay all Tax liabilities, before any penalty accrues
thereon, except where (%3)(%4) any such payment is being contested in good faith
by appropriate proceedings and (%4) the Borrower or such Restricted Subsidiary
has set aside on its books adequate reserves or other appropriate provision with
respect thereto in accordance with GAAP or (%3) the failure to make payment
would not reasonably be expected to result in a Material Adverse Effect.
Section 5.05    Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the Borrower will, and will cause each Restricted
Subsidiary to, keep and maintain all property material to the conduct of its
business (other than any tangible property referenced in ‎Section 5.03 and
Intellectual Property) in good working order and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, provided that the foregoing
shall not prohibit any transaction otherwise permitted hereunder.
Section 5.06    Insurance. The Borrower will, and Borrower will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, (%3) insurance in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly-situated Persons engaged
in the same or similar business) and against such risks as is (%4) customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations as reasonably determined by management of the
Borrower and (%4) considered adequate by the Borrower. The Borrower will furnish
to the Administrative Agents, promptly following written request, information in
reasonable detail as to the insurance so maintained; provided that so long as no
Event of Default has occurred and is continuing, the Borrower shall only be
required to provide such information one time in any fiscal year of the


    142
    

--------------------------------------------------------------------------------





Borrower. No later than ninety (90) days (as such period may be extended in the
reasonable discretion of the Collateral Agent) after the Restatement Date (or
the date any such insurance is obtained, renewed or extended in the case of
insurance obtained, renewed or extended after the Restatement Date), the
Borrower will cause all property and casualty insurance policies with respect to
Collateral to be endorsed or otherwise amended to include a lender’s loss
payable, mortgagee or additional insured, as applicable, endorsement, or
otherwise reasonably satisfactory to the Collateral Agent.
Section 5.07    Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each Restricted Subsidiary to, keep proper books of record
and account in which full, true and correct entries (in all material respects)
are made of all material financial transactions in relation to its business and
activities. The Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agents, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers, all at such reasonable times and as often as
reasonably requested, provided that only the Administrative Agents on behalf of
the Lenders may exercise rights under this ‎Section 5.07 and the Administrative
Agents shall not exercise such rights more often than one time during any fiscal
year absent the existence of an Event of Default and, in any event, only one
such time shall be at the Borrower’s expense, and provided, further, that when
an Event of Default has occurred and is continuing the Administrative Agents (or
any of their designated representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agents shall provide the Borrower
the opportunity to participate in any discussions with any such independent
accountants. Notwithstanding anything to the contrary in this ‎Section 5.07,
neither the Borrower nor any Restricted Subsidiary will be required to disclose
or permit the inspection or discussion of, any document, information or other
matter (i) that constitutes trade secrets or proprietary information, (ii) in
respect of which disclosure to the Administrative Agents or any Lender (or their
representatives or contractors) is prohibited by law, fiduciary duty or any
binding agreement or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.
Section 5.08    Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all Requirements of Law with respect to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 5.09    Use of Proceeds.
(a)    The proceeds of the Initial Tranche A Term Loans (if any) borrowed on the
Tranche A Borrowing Date (or, if earlier, the last day of the Tranche A
Availability Period) and the proceeds of the Initial Tranche B Term Loans and
any Revolving Loans borrowed Restatement Date will be used, together with cash
on hand to consummate the Transactions and to pay all or a portion of the
Transaction Costs associated therewith.
(b)    The proceeds of the Revolving Loans and Letters of Credit and any other
Loans borrowed after the Restatement Date will be used for working capital,
capital expenditures,


    143
    

--------------------------------------------------------------------------------





general corporate purposes and any other purpose of the Borrower and its
Subsidiaries not otherwise prohibited under this Agreement (including, without
limitation, Restricted Payments, Investments, Acquisitions and to fund
Transaction Costs).
(c)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
Section 5.10    Execution of Subsidiary Guaranty and Security Documents after
the Restatement Date.
(a)    Subject to ‎Section 5.11(b), ‎(c) and ‎(d), in the event that any Person
becomes a Domestic Restricted Subsidiary (including any Unrestricted Subsidiary
that becomes a Domestic Restricted Subsidiary) after the Restatement Date (other
than any Domestic Restricted Subsidiary for so long as it is an Excluded
Subsidiary) or any Domestic Restricted Subsidiary (including any Electing
Guarantor) ceases to be an Excluded Subsidiary, the Borrower or other applicable
Loan Parties will promptly (and in no event later than 45 days thereafter or
such later date as each Administrative Agent may agree in its reasonable
discretion) notify the Administrative Agents of that fact and cause such
Domestic Restricted Subsidiary to execute and deliver to the Administrative
Agents counterparts of the Subsidiary Guaranty and Collateral Agreement and each
other Security Document and to take all such further actions and execute all
such further documents and instruments as required by the Collateral Agreement
and each other Security Document to secure the Secured Obligations for the
benefit of the Secured Parties (including all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Document,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agents). In addition, as and to the
extent provided in the Collateral Agreement, as applicable, (subject to all
applicable exceptions and limitations therein and herein), the applicable Loan
Party shall deliver to the Collateral Agent all certificates, if any,
representing Equity Interests of such Domestic Restricted Subsidiary
(accompanied by undated stock powers, duly endorsed in blank) and any other
possessory Collateral, in each case as required thereunder. Under no
circumstance will any Loan Party be required to execute any Security Documents
governed by the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
(b)    Subject to ‎Section 5.11(b), ‎(c) and ‎(d), in the event that any Person
becomes a Domestic Restricted Subsidiary after the Restatement Date (other than
any Domestic Restricted Subsidiary for so long as it is an Excluded Subsidiary),
concurrently with the execution and delivery of counterparts to the Subsidiary
Guaranty and Collateral Agreement pursuant to ‎Section 5.10(a), such Domestic
Restricted Subsidiary shall deliver to the Administrative Agents, (%4) certified
copies of such Domestic Restricted Subsidiary’s Organizational Documents or, if
such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Domestic Restricted Subsidiary,
and (%4) a certificate executed on behalf of such Domestic Restricted Subsidiary
by the secretary or similar officer of such Domestic Restricted Subsidiary as to
(a) the fact that the attached resolutions of the Governing Body of such
Domestic Restricted Subsidiary approving and authorizing the execution, delivery
and performance of


    144
    

--------------------------------------------------------------------------------





such Loan Documents are in full force and effect and have not been modified or
amended and (b) the incumbency and signatures of the officers of such Domestic
Restricted Subsidiary executing such Loan Documents.
(c)    If, at any time, (x) (%4) a Restricted Subsidiary is designated as an
Unrestricted Subsidiary or an Immaterial Subsidiary in accordance with this
Agreement or (ii) an Electing Guarantor has been re-designated (at the option,
and in the sole discretion, of the Borrower in accordance with ‎Section 5.12(b))
as an Excluded Subsidiary, the Collateral Agent shall release such Subsidiary
from any Subsidiary Guaranty and all Security Documents to which it may be a
party and to the extent such Subsidiary’s Equity Interests were pledged (or
otherwise secured) as Collateral, such pledge (or other security) shall be
released and, upon the request of any Loan Party, any certificates in respect
thereof shall be promptly returned to the applicable Loan Party or (y) solely
with respect to the Obligations, adverse tax consequences could (in the good
faith determination of the Borrower in consultation with the Administrative
Agents) result (i) from any Security Document executed and delivered by any
Subsidiary of the Borrower that is a Foreign Subsidiary or any CFC Holding
Company, the Collateral Agent shall release such Restricted Subsidiary from any
such Security Document, or (ii) from any Lien granted under any Loan Document in
respect of the Equity Interests in any Foreign Subsidiary or CFC Holding
Company, such Lien shall be released. Notwithstanding the foregoing, in no event
shall Equity Interests of any Unrestricted Subsidiary or any of such
Unrestricted Subsidiary’s assets constitute Collateral, and the Administrative
Agents and Collateral Agent shall take all actions required hereunder and under
the other Loan Documents to effect the foregoing.
Section 5.11    Further Assurances.
(a)    Subject to ‎Section 5.10 and ‎Section 5.11(b), ‎(c) and ‎(d) and the
terms, conditions and provisions of the Security Documents applicable to such
Loan Party, the Borrower shall, and shall cause the other Loan Parties to,
promptly upon reasonable request by any Administrative Agent or the Collateral
Agent (%4) correct any jointly identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Security Document or other document or instrument relating to any Collateral,
and (%4) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as any Administrative Agent or the Collateral
Agent may reasonably request from time to time, and in order to carry out more
effectively the purposes thereof, in each case, to the extent required by this
Agreement and the Security Documents.
(b)    Notwithstanding anything in this Agreement or any Security Document to
the contrary: (%4) neither of the Administrative Agents nor the Collateral Agent
shall take, and the Loan Parties shall not be required to grant, a security
interest in any Excluded Property; (%4) any security interest required to be
granted or any action required to be taken, including to perfect such security
interest, shall be subject to the same exceptions and limitations as those set
forth in the Security Documents; (%4) no Loan Party shall be required, nor shall
the Administrative Agents or Collateral Agent be authorized, except with respect
to the pledge of 65% of the Equity Interests of first tier Foreign Subsidiaries,
in each case, as set forth in ‎Section


    145
    

--------------------------------------------------------------------------------





5.10(a), to perfect any pledges, charges, assignments, security interests and
mortgages in any Collateral by any means other than (%5) filings pursuant to the
UCC in the office of the secretary of state (or similar central filing office)
of the relevant State(s), (%5) filings of intellectual property security
agreements in the United States Patent and Trademark Office or United States
Copyright Office with respect to issued, registered or applied-for United States
Intellectual Property as expressly required by the Loan Documents, (%5) delivery
to the Collateral Agent to be held in its possession of all Collateral
consisting of intercompany notes in an amount individually in excess of
$5,000,000, stock certificates of the Borrower and its Restricted Subsidiaries
and other Instruments issued to any Loan Party in an amount individually in
excess of $5,000,000, and (%5) necessary perfection steps with respect to
Commercial Tort Claims and Letter of Credit Rights over, in each case,
$5,000,000 individually, and other than as expressly required by ‎Section
5.10(a) or ‎(b), no Loan Party or any Domestic Restricted Subsidiary shall be
required to take any action outside the United States to perfect any security
interest in the Collateral (including the execution of any agreement, document
or other instrument governed by the law of any jurisdiction other than the
United States of America, any State thereof or the District of Columbia); (%4)
no Loan Party shall have any obligation under any Loan Document to enter into
any landlord, bailee or warehousemen waiver, estoppel or consent or any other
document of similar effect; (%4) in no event shall any Loan Party be required to
take any action to perfect the security interest granted under the Security
Documents in Collateral consisting of (%5) cash or Cash Equivalents, (%5)
entering into any deposit account control agreement or securities account
control agreement with respect to any deposit account or securities account
(including securities entitlements and related assets credited thereto) or (%5)
other assets requiring perfection through the implementation of control
agreements or perfection by “control” (other than possession by the Collateral
Agent to the extent expressly required under the Security Documents) in each
case under this clause ‎(v), except, in each case, to the extent such perfection
may be achieved by the filing of a UCC financing statement; and (%4) no Loan
Party shall be required to enter into any source code escrow arrangement or be
obligated to register Intellectual Property.
(c)    Neither the Administrative Agents nor the Collateral Agent shall obtain
or perfect a security interest in any assets of any Loan Party as to which any
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining or perfecting such security interest is excessive in relation
to the benefit to the Lenders of the security afforded thereby (such comparison
to be determined in a manner consistent with any such determination made in
connection with the Closing Date) or would otherwise violate applicable law.
(d)    Notwithstanding anything in this Agreement or any Security Document to
the contrary, each Administrative Agent may, in its sole discretion, grant
extensions of time for the satisfaction of any of the requirements under
‎Section 5.10 and ‎Section 5.11 in respect of any particular Collateral or any
particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.
Section 5.12    Designation of Subsidiaries.


    146
    

--------------------------------------------------------------------------------





(a)    The Borrower may designate (or re-designate) any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that immediately before and after such designation, no
Event of Default shall have occurred and be continuing. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Restatement Date in
accordance with this ‎Section 5.12(a) shall constitute an Investment by the
Borrower or the relevant Restricted Subsidiary, as applicable, therein at the
date of designation in an amount equal to the fair market value (as determined
in good faith by the Borrower) of the Investments held by the Borrower and/or
the applicable Restricted Subsidiaries in such Unrestricted Subsidiary
immediately prior to such designation. Upon any such designation (but without
duplication of any amount reducing such Investment in such Unrestricted
Subsidiary pursuant to the definition of “Investment”), the Borrower and/or the
applicable Restricted Subsidiaries shall receive a credit against the applicable
clause in ‎Section 6.04 that was utilized for the Investment in such
Unrestricted Subsidiary for all Returns in respect of such Investment. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with this ‎Section 5.12 shall constitute the incurrence by such
Restricted Subsidiary at the time of designation of any Indebtedness or Liens of
such Restricted Subsidiary outstanding at such time (to the extent assumed).
(b)    The Borrower may designate (or re-designate) any Restricted Subsidiary
that is an Excluded Subsidiary, as an Electing Guarantor. The Borrower may
designate (or re-designate) any Electing Guarantor as an Excluded Subsidiary;
provided that (%4) after giving effect to such release, such Restricted
Subsidiary shall not be a guarantor of Senior Notes, any Credit Agreement
Refinancing Indebtedness, any Additional Term Notes, any Unrestricted Additional
Term Notes, any Term Loan Exchange Notes or any Additional Debt, (%4) such
redesignation shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary, as applicable, therein at the date of designation in an
amount equal to the fair market value (as determined in good faith by the
Borrower) of the Investments held by the Borrower and/or the Restricted
Subsidiaries in such Electing Guarantor immediately prior to such re-designation
and such Investments shall otherwise be permitted hereunder and (%4) any
Indebtedness or Liens of such Restricted Subsidiary (after giving effect to such
release) shall be deemed to be incurred at the time of such release by such
Electing Guarantor and such incurrence shall otherwise be permitted hereunder.
Section 5.13    Conduct of Business. From and after the Restatement Date, the
Borrower and its Restricted Subsidiaries will engage only in lines of business
of the type engaged in by the Borrower and its Restricted Subsidiaries on the
Restatement Date and similar, ancillary, supportive, complementary, synergetic
or related businesses or reasonable extensions thereof (and non-core incidental
businesses acquired in connection with any Acquisition or permitted Investment
or other immaterial businesses).
Section 5.14    Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain a public corporate credit rating from S&P and a
public corporate family rating from Moody’s, in each case in respect of the
Borrower, and a public rating of the Loans by each of S&P and Moody’s but not,
in each case, any specific rating.


    147
    

--------------------------------------------------------------------------------





Section 5.15    Lender Calls. The Borrower will permit the Administrative Agents
and the Lenders to participate via conference call in any telephonic meeting
required by the holders of the Senior Notes to review the consolidated financial
results of operations and the financial condition of the Borrower and its
Restricted Subsidiaries.
Section 5.16    Post-Closing Covenants. The Borrower agrees to deliver, or cause
to be delivered, to the Administrative Agents, the items described on Schedule
5.16 on the dates and by the times specified with respect to such items, or such
later time as may be agreed to by the Administrative Agents in their reasonable
discretion.
Section 5.17    Transactions with Affiliates. The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, with a fair market value in excess of $10,000,000 except (%3)
transactions at prices and on terms and conditions (taken as a whole) not
materially less favorable to the Borrower or such Restricted Subsidiary than
could reasonably be expected to be obtained on an arm’s-length basis from
unrelated third parties (as determined in good faith by the Borrower); (%3)
transactions between or among the Borrower and the Loan Parties (or any entity
that becomes a Loan Party as a result of such transaction) not involving any
other Affiliate; (%3) loans or advances to employees, officers and directors
permitted under ‎Section 6.04; (%3)) payroll, travel and similar advances to
cover matters permitted under ‎Section 6.04; (%3) the payment of reasonable fees
and reimbursement of out-of-pocket expenses to directors of the Borrower or any
Restricted Subsidiary; (%3) compensation (including bonuses) and employee
benefit arrangements paid to, indemnities provided for the benefit of, and
employment and severance arrangements entered into with, directors, officers,
managers, consultants or employees of the Borrower or the Subsidiaries in the
ordinary course of business, including in connection with any transaction
permitted hereunder; (%3) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans; (%3) payment of
fees and expenses pursuant to the Transactions; (%3) any Restricted Payment and
payments on Indebtedness not prohibited by ‎Section 6.06; (%3) any transaction
among the Borrower and its Subsidiaries for the sharing of liabilities for taxes
so long as the payments made pursuant to such transaction are made by and among
the members of the Borrower’s “affiliated group” (as defined in the Code); (%3)
transactions between and among the Borrower and the Guarantors which are in the
ordinary course of business; (%3) [reserved]; (%3) the existence and performance
of agreements and transactions with any Unrestricted Subsidiary that were
entered into prior to the designation of a Restricted Subsidiary as such
Unrestricted Subsidiary to the extent that the transaction was permitted at the
time that it was entered into with such Restricted Subsidiary and transactions
entered into by an Unrestricted Subsidiary with an Affiliate prior to the
redesignation of any such Unrestricted Subsidiary as a Restricted Subsidiary;
(%3) any customary transaction with a Receivables Facility, Qualified
Securitization Financing or a Securitization Subsidiary effected as part of a
Qualified Securitization Financing; (%3) any Intercompany License Agreements;
(%3) transactions set forth on Schedule 5.17, as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this covenant
or to the extent not more disadvantageous to the Secured Parties in any material
respect


    148
    

--------------------------------------------------------------------------------





(taken as a whole); (%3) payments to or from, and transactions with, joint
ventures (to the extent any such joint venture is only an Affiliate as a result
of Investments by the Borrower and the Restricted Subsidiaries in such joint
venture) in the ordinary course of business; (%3) loans and other transactions
by and among the Borrower and its Restricted Subsidiaries; (%3) transactions by
the Borrower and its Restricted Subsidiaries with customers, clients, joint
venture partners, suppliers or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement that are fair to the Borrower and the Restricted
Subsidiaries, as determined in good faith by the board of directors or the
senior management of the relevant Person, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party;
(%3) any transaction between or among the Borrower or any Restricted Subsidiary
and any Affiliate of the Borrower or a Joint Venture or similar entity that
would constitute an Affiliate transaction solely because the Borrower or a
Restricted Subsidiary owns an equity interest in or otherwise controls such
Affiliate, Joint Venture or similar entity; and (%3) transactions in which the
Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agents a letter from an independent financial advisor stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or meets the requirements of clause ‎(a) of this
‎Section 5.17.


ARTICLE VI    
Negative Covenants
From and after the Restatement Date and until the Termination Date, each of the
Borrower and its Restricted Subsidiaries covenants and agrees with the Lenders
that:
Section 6.01    Indebtedness; Certain Equity Securities. The Borrower will not,
nor will the Borrower permit any Restricted Subsidiary to, create, incur, assume
or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness of the Borrower or any other Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary, provided that (1) Indebtedness of
any Restricted Subsidiary that is not a Loan Party owing to any Loan Party
shall, in each case, be incurred (x) in the ordinary course of business (which
includes pursuant to any Intercompany License Agreement), (y) [reserved] or (z)
as otherwise permitted by ‎Section 6.04 (other than due to ‎Section 6.04(aa))
and (2) Indebtedness of any Loan Party owing to a Restricted Subsidiary that is
not a Loan Party shall be subordinated to the Obligations on terms which
prohibit the repayment thereof after the acceleration of the Loans or bankruptcy
of such Loan Party;
(c)    Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness
of the Borrower or any other Restricted Subsidiary, provided that (1) the
Indebtedness so Guaranteed is otherwise permitted by this Section, (2)
Guarantees by any Loan Party of Indebtedness of any Restricted Subsidiary that
is not a Loan Party shall, in each case, be (x) made in the ordinary course of
business or (y) permitted by ‎Section 6.04 (other than due to ‎Section 6.04(aa))
and (3) if Indebtedness being guaranteed is subordinated in right of payment


    149
    

--------------------------------------------------------------------------------





to the Obligations under the Loan Documents, such Guarantees permitted under
this clause ‎(c) shall be subordinated to the applicable Loan Party’s
Obligations to the same extent and on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations and (4) none of the Senior Notes
shall be Guaranteed by any Restricted Subsidiary of the Borrower unless such
Restricted Subsidiary is or, prior to, or substantially concurrent with, issuing
such Guarantee, becomes a Loan Party;
(d)    (1) Indebtedness incurred to finance the acquisition, development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement of any fixed or capital assets, including Capital Lease Obligations,
Synthetic Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement, and (2) extensions, renewals and replacements of any such
Indebtedness so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest (including
any portion thereof which is payable in kind in accordance with the terms of
such extended, renewed or replaced Indebtedness) and premium payable by the
terms of such Indebtedness thereon and fees and expenses associated therewith),
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) at any time outstanding shall not exceed the greater of (x)
$100,000,000 and (y) 15% of LTM EBITDA computed on a Pro Forma Basis of the
Applicable Date of Determination;
(e)    (1) Indebtedness of (A) any Person acquired or assumed in connection with
an Acquisition or permitted Investment or any assets acquired in connection
therewith and (B) any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary (it being acknowledged that (x) a Person that becomes a
direct or indirect Restricted Subsidiary of the Borrower as a result of an
Acquisition or a permitted Investment may remain liable with respect to
Indebtedness existing on the date of such acquisition and (y) an Unrestricted
Subsidiary that is redesignated as a Restricted Subsidiary may remain liable
with respect to Indebtedness existing on the date of such redesignation);
provided that (i) such Indebtedness is not created in anticipation of such
acquisition and (ii) the aggregate principal amount of such Indebtedness
incurred under this clause ‎(e) (including the amount of all Permitted
Refinancings under clause (b) below) does not exceed (a) $100,000,000 at any
time outstanding plus (b) unlimited additional Indebtedness if, for purposes of
this clause (b), immediately after giving effect to such Acquisition, permitted
Investment or redesignation, as the case may be, and the assumption of such
Indebtedness, the Consolidated Interest Coverage Ratio computed on a Pro Forma
Basis as of the Applicable Date of Determination is not less than the lesser of
(A) 2.00:1.00 and (B) the Consolidated Interest Coverage Ratio immediately prior
to the consummation of such Acquisition, permitted Investment or redesignation
and the assumption of such Indebtedness; and (2) any Permitted Refinancings
thereof;


    150
    

--------------------------------------------------------------------------------





(f)    other Indebtedness in an aggregate principal amount outstanding at any
time not exceeding the greater of (x) $125,000,000 and (y) 20% of LTM EBITDA
computed on a Pro Forma Basis as of the Applicable Date of Determination;
(g)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty, liability insurance, self-insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business or consistent with past practice;
(h)    Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) including,
without limitation, those incurred to secure health, safety and environmental
obligations, in each case provided in the ordinary course of business or
consistent with past practice;
(i)    Indebtedness in respect of Swap Agreements not entered into for
speculative purposes;
(j)    Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount of Indebtedness permitted under this clause
(j) shall not exceed the sum of (A) the greater of (x) $100,000,000 and (y)
15.0% of Consolidated EBITDA as of the Applicable Date of Determination plus (B)
additional Indebtedness incurred from time to time pursuant to asset based
revolving facilities provided by commercial banks or similar financial
institutions; provided that (1) such Indebtedness is secured by Liens on the
current assets of Restricted Subsidiaries that are not Loan Parties (and not on
the Collateral), (2) Loan Parties shall not Guarantee such Indebtedness unless
such Guarantee would otherwise be permitted under ‎Section 6.02, and
(3) borrowings under such asset based revolving facilities shall be subject to a
borrowing base or similar advance rate criteria;
(k)    Indebtedness with respect to financial accommodations of the nature
described in the definition of “Cash Management Obligations,” and other
Indebtedness in respect of treasury, depositary, cash management and netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business;
(l)    Indebtedness consisting of (1) the financing of insurance premiums or
(2) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice;
(m)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price adjustments (including earn-outs) or similar
obligations, in each case incurred or assumed in connection with the acquisition
or disposition of any business or assets permitted under this Agreement;


    151
    

--------------------------------------------------------------------------------





(n)    (1) Credit Agreement Refinancing Indebtedness issued, incurred or
otherwise obtained in exchange for or to refinance Term Loans and/or Revolving
Loan and Commitments so long as the requirements of ‎Section 2.11(e) are
complied with and (2) any Permitted Refinancing of any thereof;
(o)    (1) Indebtedness described on Schedule 6.01 annexed hereto and (2) any
Permitted Refinancing of any of the foregoing;
(p)    endorsement of instruments or other payment items for deposit in the
ordinary course of business;
(q)    (1) Indebtedness incurred in connection with the repurchase of Equity
Interests pursuant to ‎Section 6.06(a)(v) and (2) Permitted Refinancings
thereof; provided that the original principal amount of any such Indebtedness
incurred pursuant this clause (q) shall not exceed the amount of such Equity
Interests so repurchased with such Indebtedness (or with the proceeds thereof);
(r)    (1) the Senior Notes and (2) any Permitted Refinancing thereof;
(s)    to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of the Borrower and its Subsidiaries;
(t)    Indebtedness (other than Indebtedness for borrowed money) supported by
any Letter of Credit, in each case, in an amount not to exceed the face amount
of such Letter of Credit;
(u)    obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States;
(v)    Indebtedness incurred in connection with Permitted Sale Leaseback
transactions in an aggregate principal amount not to exceed $100,000,000 at any
time;
(w)     Indebtedness of (a) any Securitization Subsidiary arising under any
Securitization Facility or (b) the Borrower or any Restricted Subsidiary arising
under any Receivables Facility, in an aggregate principal amount not to exceed
$400,000,000;
(x)    (1) Additional Term Notes, Unrestricted Additional Term Notes,
Refinancing Notes and Term Loan Exchange Notes and (2) Permitted Refinancings of
any of the foregoing;
(y)    Obligations in respect of Disqualified Equity Interests in an amount not
to exceed $17,500,000 outstanding at any time;


    152
    

--------------------------------------------------------------------------------





(z)    (1) Additional Debt in an aggregate amount not to exceed (A) $100,000,000
outstanding at any time plus (B) unlimited Additional Debt if, for purposes of
this clause (B) immediately before and after giving effect to each such
incurrence and the application of the proceeds therefrom, (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Consolidated Interest Coverage Ratio computed on a Pro Forma Basis as of the
Applicable Date of Determination shall not be less than 2.00:1.00; provided that
if such Additional Debt is incurred in connection with a Permitted Acquisition
or other Investment, (x) such Consolidated Interest Coverage Ratio shall not be
less than 2.00:1.00 or (y) such Consolidated Interest Coverage Ratio shall not
be less than the Consolidated Interest Coverage Ratio immediately prior to the
consummation of such Permitted Acquisition or other Investment and the
incurrence of such Indebtedness (provided that, in the case of a Permitted
Acquisition or other Investment, such Consolidated Interest Coverage Ratio will
be tested at the time of entering into a definitive agreement with respect
thereto); provided further, that the maximum aggregate principal amount of such
Additional Debt that may be incurred pursuant to this clause (z) by a Restricted
Subsidiary that is not a Loan Party shall not exceed $30,000,000 at any time and
(2) any Permitted Refinancing thereof; provided that if such Additional Debt is
a term loan that (if secured) has a Lien on the Collateral that ranks pari passu
in right of security with the Tranche B Term Loans, the Tranche B Term Loans
shall be subject to the adjustment (if applicable) set forth in clause ‎(iii) to
the proviso in ‎Section 2.20(a) as if such Additional Debt were an Incremental
Term Loan incurred hereunder;
(aa)    (1) Indebtedness in an amount equal to 100% of the aggregate Net
Proceeds received after the Restatement Date from the issue or sale of Qualified
Equity Interests and to the extent such Net Proceeds or cash have been
contributed as common equity (or other Equity Interests on terms reasonably
acceptable to the Administrative Agents) to the Borrower and have not been
applied pursuant to ‎Section 6.04 or ‎Section 6.06; and (2) any Permitted
Refinancings thereof.
For purposes of determining compliance with this ‎Section 6.01, in the event
that an item of Indebtedness (or any portion thereof) at any time meets the
criteria of more than one of the categories described above in this Section ‎(a)
or is entitled to be incurred pursuant to clauses ‎(d), ‎(e), ‎(f), ‎(j), ‎(n),
‎(o), ‎(q), ‎(v), ‎(w), ‎(y), ‎(z) and ‎(aa) of this ‎Section 6.01, the
Borrower, in its sole discretion, may classify or reclassify (or later divide,
classify or reclassify) such item of Indebtedness (or any portion thereof) and
shall only be required to include the amount and type of such Indebtedness in
one of the above clauses. Accrual of interest or dividends, the accretion of
accreted value, the accretion or amortization of original issue discount and the
payment of interest, premium, fees or expenses, in the form of additional
Indebtedness, Disqualified Equity Interests or preferred stock shall not be
deemed to be an incurrence of Indebtedness for purposes of this ‎Section 6.01.
For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding,


    153
    

--------------------------------------------------------------------------------





refinancing, renewal or defeasance would cause the applicable restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the amount of any premium paid, and fees
and expenses incurred, in connection with such extension, replacement, refunding
refinancing, renewal or defeasance (including any fees and original issue
discount incurred in respect of such resulting Indebtedness).
Section 6.02    Liens. The Borrower will not, nor will the Borrower permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:
(a)    Liens pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Restatement Date; provided that any Lien securing
obligations in excess of (x) $2,500,000 individually or (y) $25,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (c) that are not listed on Schedule 6.02)
shall only be permitted to the extent such Lien is permitted by another clause
in this ‎Section 6.02; provided that (%4) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary (other than any
replacements of such property or assets and additions and accessions thereto,
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition, or asset of the
Borrower or any Restricted Subsidiary and the proceeds and the products thereof
and customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender) and (%4) such Lien shall secure only those obligations and unused
commitment that it secures on the Restatement Date and extensions, renewals and
replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest (including any portion thereof which is payable in kind in accordance
with the terms of such extended, renewed or replaced Indebtedness) and premium
payable by the terms of such obligations thereon and reasonable fees and
expenses associated therewith);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that became or becomes a Restricted Subsidiary (including
as a result of any Unrestricted Subsidiary being redesignated as a Restricted
Subsidiary) after the Restatement Date prior to the time such Person became or
becomes a Restricted Subsidiary; provided that (%4) such Lien is not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary


    154
    

--------------------------------------------------------------------------------





as the case may be, (%4) such Lien shall not apply to any other property or
asset of the Borrower or any Restricted Subsidiary (other than any replacements
of such property or assets and additions and accessions thereto, after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebtedness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after-acquired property, and the proceeds and the products thereof and
customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender) and (%4) such Lien shall secure only those obligations and unused
commitments (and to the extent such obligations and commitments constitute
Indebtedness, such Indebtedness is permitted hereunder) that it secures on the
date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the obligations being
extended, renewed or replaced (plus any accrued but unpaid interest (including
any portion thereof which is payable in kind in accordance with the terms of
such extended, renewed or replaced Indebtedness) and premium payable by the
terms of such obligations thereon and fees and expenses associated therewith);
(e)    Liens on fixed or capital assets acquired, developed, constructed,
restored, replaced, rebuilt, maintained, upgraded or improved (including any
such assets made the subject of a Capital Lease Obligation or Synthetic Lease
Obligation incurred) by the Borrower or any Restricted Subsidiary; provided that
(%4) such Liens secure Indebtedness incurred to finance such acquisition,
development, construction, restoration, replacement, rebuilding, maintenance,
upgrade or improvement and that is permitted by ‎Section 6.01(d), or to extend,
renew or replace such Indebtedness and that is permitted by ‎Section 6.01(e),
(%4) such Liens and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement (provided that this clause ‎(ii) shall not apply to any Indebtedness
permitted by ‎Section 6.01(e) or any Lien securing such Indebtedness) and
(%4) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary (other than any replacements of such property or
assets and additions and accessions thereto and the proceeds and the products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender);
(f)    Liens (%4) of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon, (%4) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are within the general parameters
customary in the banking industry or (%4) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;


    155
    

--------------------------------------------------------------------------------





(g)    Liens representing (%4) any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement,
(%4) any Lien or restriction that the interest or title of such lessor,
licensor, sublessor or sublicensor may be subject to, or (%4) the interest of a
licensee, lessee, sublicensee or sublessee arising by virtue of being granted a
license or lease permitted by this Agreement;
(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;
(i)    the filing of UCC (or equivalent) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;
(j)    Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding amount (or in the case of Indebtedness, the principal
amount) of the obligations secured thereby at any time (considered together with
any Liens under clause (bb) below in respect of Liens initially incurred under
this clause (j) does not exceed the greater of (%4) $125,000,000 and (%4) 20% of
LTM EBITDA computed on a Pro Forma Basis as of the Applicable Date of
Determination;
(k)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party in respect of Indebtedness or other obligations owed by
such Restricted Subsidiary to such Loan Party;
(l)    Liens (%4) attaching solely to cash advances and cash earnest money
deposits in connection with Investments permitted under ‎Section 6.04 or (%4)
consisting of an agreement to Dispose of any property in a Disposition permitted
hereunder;
(m)    Liens consisting of customary rights of set-off or banker’s liens on
amounts on deposit, to the extent arising by operation of law and incurred in
the ordinary course of business;
(n)    Liens securing reimbursement obligations permitted by ‎Section 6.01 in
respect of documentary letters of credit or bankers’ acceptances; provided that
such Liens attach only to the documents, goods covered thereby and proceeds
thereto;
(o)    Liens on insurance policies and the proceeds thereof granted to secure
the financing of insurance premiums with respect thereto;
(p)    Liens encumbering deposits made to secure obligations arising from
contractual or warranty requirements;
(q)    Liens on Collateral securing obligations of any of the Loan Parties in
respect of Indebtedness and related obligations permitted by ‎Section 6.01(x);
(r)    Liens securing obligations referred to in ‎Section 6.01(k) or on assets
subject of any Permitted Sale Leaseback under ‎Section 6.01(v);


    156
    

--------------------------------------------------------------------------------





(s)    Liens on (%4) the Securitization Assets arising in connection with a
Qualified Securitization Financing or (%4) the Receivables Assets arising in
connection with a Receivables Facility;
(t)    licenses and sublicenses (with respect to Intellectual Property and other
property), and leases and subleases granted to third parties in the ordinary
course of business, to the extent they do not materially interfere with the
business of the Borrower and the Restricted Subsidiaries taken as a whole;
(u)    Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;
(v)    Liens of bailees in the ordinary course of business;
(w)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
(x)    utility and similar deposits in the ordinary course of business;
(y)    purchase options, call and similar rights of, and restrictions for the
benefit of, a third party with respect to Equity Interests held by the Borrower
or any Restricted Subsidiary in Joint Ventures;
(z)    [reserved];
(aa)    Liens that are contractual rights of set-off (%4) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness for borrowed money,
(%4) relating to pooled deposit or sweep accounts of the Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower or its Restricted
Subsidiaries or (%4) relating to purchase orders and other agreements entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business;
(bb)    the modification, replacement, renewal or extension of any Lien
permitted by ‎Section 6.02(c), ‎(d), ‎(e) and ‎(j); provided that (%4) the Lien
does not extend to any additional property other than (%5) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under ‎Section 6.01, and (%5) proceeds and
products thereof; and (%4) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is not prohibited by ‎Section
6.01;
(cc)    Liens arising in connection with Intercompany License Agreements;
(dd)    Liens securing any Swap Agreement so long as the fair market value of
the Collateral securing such Swap Agreement does not exceed $50,000,000 at any
time;


    157
    

--------------------------------------------------------------------------------





(ee)    Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;
(ff)    [reserved];
(gg)    Liens on assets of any Restricted Subsidiary that is not a Loan Party to
the extent such Liens secure Indebtedness of such Restricted Subsidiary
permitted by ‎Section 6.01;
(hh)    Liens on the Collateral that are pari passu with, or junior to, the
Liens securing the Obligations hereunder securing Additional Debt incurred
pursuant to ‎Section 6.01(z); provided that after giving effect to the
incurrence of such Additional Debt (and the Liens securing such Additional Debt)
and the application of the proceeds therefrom, (%4) if such Additional Debt is
secured on a junior basis to the Liens securing the Obligations hereunder, the
Total Secured Net Leverage Ratio computed on a Pro Forma Basis shall not be
greater than 3.50:1.00 and (%4) if such Additional Debt is secured on a pari
passu basis with the Liens securing the Obligations, the First Lien Net Leverage
Ratio computed on a Pro Forma Basis shall not be greater than 3.00:1.00, in the
case of clauses (i) and (ii) as of the Applicable Date of Determination
(provided, however, that in the case of a Permitted Acquisition or other
Investment permitted hereunder, such applicable ratio will be tested as of the
date of the definitive agreement with respect thereto) (assuming, solely for
purposes of this clause (hh)(i) and (ii) at the time of incurrence (or, as
applicable, the date of the definitive agreement with respect thereto) and not
for any other provision hereunder, (x) such Additional Debt consisting of
revolver debt is fully drawn and (y) the proceeds of such Additional Debt are
not included as unrestricted cash and Cash Equivalents in clause (i) of the
definition of “Total Secured Net Leverage Ratio” or “First Lien Net Leverage
Ratio”, as applicable; provided that to the extent the proceeds of such
Additional Debt are to be used to prepay Indebtedness, the use of such proceeds
for the prepayment of such Indebtedness may be given pro forma effect) and (ii)
if the Liens are secured by Collateral, the representative for such Additional
Debt shall enter into a customary intercreditor agreement with the Collateral
Agent substantially consistent with the terms set forth on Exhibit K-1 or K-2
annexed hereto together with (A) any immaterial changes and (B) material changes
thereto in light of prevailing market conditions, which material changes shall
be posted to the Lenders and, unless the Required Lenders shall have objected in
writing to such changes within five Business Days after such posting, then the
Required Lenders shall be deemed to have agreed that the Collateral Agent’s
entering into such intercreditor agreement (with such changes) is reasonable and
to have consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness secured by junior Liens may be secured by Liens that are pari passu
with, or junior in priority to, other Liens that are junior to the Liens
securing the Obligations);
(ii)    Liens on Escrowed Proceeds for the benefit of the related holders of
debt securities or other Indebtedness (or the underwriters or arrangers thereof)
or on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such


    158
    

--------------------------------------------------------------------------------





cash, in either case to the extent such cash or government securities prefund
the payment of interest on such Indebtedness and are held in an escrow account
or similar arrangement to be applied for such purpose; and
(jj)    Liens on the assets of Restricted Subsidiaries that are not Loan
Parties, other than to secure Indebtedness for borrowed money.
Section 6.03    Fundamental Changes.
(a)    The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to, merge into or consolidate or amalgamate with any other Person, or
permit any other Person to merge into or consolidate or amalgamate with it,
except that so long as no Event of Default would result therefrom: (%4) any
Domestic Subsidiary (other than the Borrower) may merge into or consolidate or
amalgamate with the Borrower as long as the Borrower is the surviving entity or
such surviving Person shall assume the obligations of the Borrower hereunder
(and if such Domestic Subsidiary is an Unrestricted Subsidiary, any Indebtedness
of or Lien granted on the assets of such Domestic Subsidiary is permitted by
‎Section 6.01 or ‎Section 6.02), (%4) any Domestic Subsidiary may merge into or
consolidate or amalgamate with any Subsidiary Loan Party (as long as (%5) such
Subsidiary Loan Party is the surviving entity, (%5) such surviving entity
becomes a Subsidiary Loan Party substantially concurrently with the consummation
of such transaction and complies with ‎Section 5.10 and ‎Section 5.11 or (%5)
the disposition of such Subsidiary Loan Party would otherwise be permitted under
‎Section 6.05 (other than ‎Section 6.05(k)) or such Loan Party would otherwise
be permitted to be to redesignated as an Excluded Subsidiary immediately prior
to such transaction (and shall be deemed to be so disposed or redesignated),
(%4) any Restricted Subsidiary that is not a Loan Party may merge into or
consolidate or amalgamate with (%5) any other Restricted Subsidiary that is not
a Loan Party or (%5) any Loan Party, (%4) the Borrower or any Restricted
Subsidiary may consummate any Investment permitted by ‎Section 6.04 (other than
‎Section 6.04(aa)) (whether through a merger, consolidation, amalgamation or
otherwise), provided that (%5) the surviving entity shall be subject to the
requirements of ‎Section 5.10 and ‎Section 5.11 (to the extent applicable) and
(%5), if the Borrower is a party to such transaction, the Borrower shall be the
surviving entity or such surviving Person shall assume the obligations of the
Borrower hereunder, and (%4) any Restricted Subsidiary (other than the Borrower)
may consummate any sale, transfer or other disposition permitted pursuant to
‎Section 6.05 (other than ‎Section 6.05(k)) (whether through a merger,
consolidation, amalgamation or otherwise), provided that the surviving entity
shall be subject to the requirements of ‎Section 5.10 and ‎Section 5.11 (to the
extent applicable). In each of the preceding clauses ‎(i), ‎(ii) or (v) of this
‎Section 6.03(a), in the case of any merger, consolidation or amalgamation
involving the Borrower, if the Person surviving such merger, consolidation or
amalgamation is not the Borrower (any such Person, the “Successor Company”), the
Successor Company shall be an entity organized or existing under the Laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, (B) the Successor Company shall expressly assume all of the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party, (C) each Subsidiary Loan Party, unless it is the other
party to such merger, consolidation or amalgamation, shall have confirmed that
its Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents,


    159
    

--------------------------------------------------------------------------------





(D) each Subsidiary Loan Party, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to applicable Security
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (E) the Successor Company
shall have delivered to the Administrative Agents an officer’s certificate
stating that such merger or consolidation and such supplements preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the applicable Security Documents; provided, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement.
(b)    The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to, liquidate or dissolve, except that: (%4) any Subsidiary (other
than the Borrower) may transfer all or any portion of its assets (upon
liquidation, dissolution, winding-up or any similar transaction) to the Borrower
or any Subsidiary Loan Party, (%4) any Restricted Subsidiary that is not a Loan
Party may transfer all or any portion of its assets (upon liquidation,
dissolution, winding-up or any similar transaction) to the Borrower or any other
Restricted Subsidiary, (%4) any Loan Party (other than the Borrower) may
transfer all or any portion of its assets (upon liquidation, dissolution,
winding-up or any similar transaction) to the Borrower or any other Subsidiary
Loan Party, (%4) the Borrower or any Restricted Subsidiary may change its legal
form, (%4) [reserved] and (%4) any Restricted Subsidiary (other than a Borrower)
may transfer all or any portion of its assets (upon liquidation, dissolution,
winding-up or any similar transaction) to any Person in order to effect an
Investment permitted pursuant to ‎Section 6.04 (other than ‎Section 6.04(aa)) or
a sale, transfer or other disposition permitted pursuant to ‎Section 6.05 (other
than ‎Section 6.05(k)).
Section 6.04    Investments. The Borrower will not, nor will the Borrower permit
any Restricted Subsidiary to, make any Investments, except:
(a)    Investments in cash and Cash Equivalents and assets that were Cash
Equivalents when such Investment was made;
(b)    Permitted Acquisitions;
(c)    (%4) Investments existing on the Restatement Date and (%4) Investments
consisting of any modification, replacement, renewal, reinvestment or extension
of any such Investment; provided that the amount of any Investment permitted
pursuant to this ‎Section 6.04(c) is not increased from the original amount of
such Investment on the Restatement Date (determined without reducing such amount
to reflect to any Return received on such Investment from and after the
Restatement Date) except pursuant to the terms of such Investment (including in
respect of any unused commitment), plus any accrued but unpaid interest
(including any portion thereof which is payable in kind in accordance with the
terms of such modified, extended, renewed or replaced Investment) and premium
payable by the terms of such Indebtedness thereon and fees and expenses
associated therewith as of the Restatement Date or as otherwise permitted by
this ‎Section 6.04;
(d)    Investments (%4) between and among any of the Restricted Subsidiaries
that are non-Loan Parties, (%4) between and among any of the Loan Parties and
(%4) by any


    160
    

--------------------------------------------------------------------------------





Loan Party in any Restricted Subsidiary that is not a Loan Party; provided that
in the case of this clause (iii) such Investments made after the Restatement
Date shall not exceed the greater of (x) $100,000,000 and (y) 15% of LTM EBITDA
computed on a Pro Forma Basis as of the Applicable Date of Determination (it
being understood that for purposes of calculating amounts outstanding pursuant
to this clause (d)(iii), such amount shall be calculated on a net basis (without
duplication of the reduction of the amount of any such Investment in respect of
Returns on such Investment pursuant to the definition of “Investment”) giving
effect to all Investments (I) in the Loan Parties by and Returns to the Loan
Parties from Restricted Subsidiaries that are not Loan Parties and (II) in the
Loan Parties by Joint Ventures and Unrestricted Subsidiaries); provided,
further, that to the extent that any such Investments under this clause ‎(d)
constitute loans or advances made to any Loan Party, such loans or advances
shall be subordinated in right of payment to the Obligations upon the occurrence
of an Event of Default pursuant to ‎Section 7.01(h) or ‎(i) or upon the
acceleration of the Obligations pursuant to ‎Section 7.01 after the occurrence
of any other Event of Default;
(e)    Investments made by the Borrower or any Restricted Subsidiary in any
Joint Venture or any Unrestricted Subsidiary in an aggregate amount of such
Investments made after the Restatement Date pursuant to this clause (e) by
(x) Loan Parties and Restricted Subsidiaries in Joint Ventures and (y) the
Borrower and its Restricted Subsidiaries in Unrestricted Subsidiaries shall not
exceed the greater of (A) $100,000,000 and (B) 20% of LTM EBITDA as of the
Applicable Date of Determination after giving effect computed on a Pro Forma
Basis to each proposed Investment (it being understood that for purposes of
calculating amounts outstanding pursuant to this clause (e), such amount shall
be calculated on a net basis (without duplication of the reduction of the amount
of any such Investment in respect of Returns on such Investment pursuant to the
definition of “Investment”) giving effect to all Investments (I) in the Loan
Parties by and Returns to the Loan Parties from Restricted Subsidiaries that are
not Loan Parties and (II) in the Loan Parties by Joint Ventures and Unrestricted
Subsidiaries);
(f)    Investments made by any Restricted Subsidiary that is not a Loan Party in
the Borrower or any Restricted Subsidiary; provided that to the extent that any
such Investments constitute loans or advances made to any Loan Party, such loans
or advances shall be subordinated in right of payment to the Obligations upon
the occurrence of an Event of Default pursuant to ‎Section 7.01(h) or ‎(i) or
upon the acceleration of the Obligations pursuant to ‎Section 7.01 after the
occurrence of any other Event of Default;
(g)    (A) non-cash loans or advances to employees, partners, officers and
directors of the Borrower or any Subsidiary in connection with such Person’s
purchase of Equity Interests of the Borrower and (B) promissory notes received
from stockholders of the Borrower or any Subsidiary in connection with the
exercise of stock options in respect of the Equity Interests of the Borrower and
the Subsidiaries;
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;


    161
    

--------------------------------------------------------------------------------





(i)    Investments in respect of Swap Agreements, Cash Management Agreements and
Cash Management Services not entered into for speculative purposes;
(j)    Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates, amalgamates or merges with the Borrower
or any Restricted Subsidiary (including in connection with an Acquisition or
other Investment permitted hereunder); provided that such Investment was not
made in contemplation of such Person becoming a Restricted Subsidiary or such
consolidation or merger;
(k)    Investments resulting from pledges or deposits described in clause ‎(c)
or ‎(d) of the definition of the term “Permitted Encumbrance”;
(l)    Investments received in connection with the disposition of any asset in
accordance with and to the extent permitted by ‎Section 6.05 (other than
‎Section 6.05(d));
(m)    receivables or other trade payables owing to the Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms, provided
that such trade terms may include such concessionary trade terms as the Borrower
or such Restricted Subsidiary deems reasonable under the circumstances;
(n)    Investments resulting from Liens permitted under ‎Section 6.02;
(o)    Investments in deposit accounts and securities accounts opened in the
ordinary course of business;
(p)    Investments in connection with Intercompany License Agreements;
(q)    other Investments (including those of the type otherwise described
herein) made after the Restatement Date in an aggregate amount at any time
outstanding not to exceed the greater of (x) $100,000,000 and (y) 15% of LTM
EBITDA as of the Applicable Date of Determination after giving effect thereto
computed on a Pro Forma Basis to each such proposed Investment pursuant to this
clause ‎(q);
(r)    Investments consisting of cash earnest money deposits in connection with
a Permitted Acquisition or other Investment permitted hereunder;
(s)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this ‎Section 6.04;
(t)    the acquisition of additional Equity Interests of Restricted Subsidiaries
from minority shareholders (it being understood that to the extent that any
Restricted Subsidiary that is not a Loan Party is acquiring Equity Interests
from minority shareholders then this clause ‎(t) shall not in and of itself
create, or increase the capacity under, any basket for Investments by Loan
Parties in any Restricted Subsidiary that is not a Loan Party);


    162
    

--------------------------------------------------------------------------------





(u)    Investments consisting of endorsements for collection or deposit in the
ordinary course of business;
(v)    (a) Investments in any Receivables Facility or any Securitization
Subsidiary in order to effectuate a Qualified Securitization Financing,
including the ownership of Equity Interests in such Securitization Subsidiary
and (b) distributions or payments of Securitization Fees and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation in connection with a Qualified Securitization Financing or
a Receivables Facility;
(w)    Investments in Equity Interests in any Subsidiary resulting from any
sale, transfer or other disposition by the Borrower or any Subsidiary permitted
by ‎Section 6.05, including as a result of any contribution from any parent or
distribution to any Subsidiary of such Equity Interests;
(x)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrower;
(y)    loans or advances to officers, partners, directors, consultants and
employees of the Borrower or any Restricted Subsidiary for (A) relocation,
entertainment, travel expenses, drawing accounts and similar expenditures and
(B) for other purposes in the aggregate amount not to exceed $25,000,000 at any
time outstanding;
(z)    other Investments (including those of the type otherwise referred to
herein) in an aggregate amount not to exceed the Available Amount so long no
Event of Default has occurred and is continuing or would result from the making
of such Investment;
(aa)    Investments consisting of or resulting from Indebtedness, Liens,
fundamental changes and dispositions permitted under ‎Section 6.01 (other than
‎Section 6.01(b) and ‎(c), ‎Section 6.02, ‎Section 6.03 (other than ‎Section
6.03(a)(iv) and (b)(vi)), ‎Section 6.05 (other than ‎Section 6.05(b)) and
‎Section 6.06 (other than ‎Section 6.06(a)(viii)), respectively;
(bb)    Loans repurchased by the Borrower or a Restricted Subsidiary pursuant to
and in accordance with ‎Section 2.11(i) or ‎Section 9.04, so long as such Loans
are immediately cancelled;
(cc)    cash or property distributed from any Restricted Subsidiary that is not
a Loan Party (i) may be contributed to other Restricted Subsidiaries that are
not Loan Parties, and (ii) may pass through the Borrower and/or any intermediate
Restricted Subsidiaries, so long as part of a series of related transactions and
such transaction steps are not unreasonably delayed and are otherwise permitted
hereunder;
(dd)    Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of the
Borrower;


    163
    

--------------------------------------------------------------------------------





(ee)    Guarantee obligations of the Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;
(ff)    [reserved];
(gg)    asset purchases (including purchases of inventory, supplies and
materials) in the ordinary course of business;
(hh)    performance Guarantees of the Borrower and its Restricted Subsidiaries
primarily guaranteeing performance of contractual obligations of the Borrower or
Restricted Subsidiaries to a third party and not primarily for the purposes of
guaranteeing payment of Indebtedness;
(ii)     so long as, at the time of execution of a binding agreement in respect
of any such Investment, no Event of Default has occurred and is continuing or
would result therefrom, Investments in an unlimited amount so long as the Total
Secured Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal
to 3.00:1.00; and
(jj)    Guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases), contracts, or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business.
For the avoidance of doubt, if an Investment would be permitted under any
provision of this ‎Section 6.04 (other than ‎Section 6.04(b)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investments are consummated in
reliance on ‎Section 6.04(b). In addition, to the extent an Investment is
permitted to be made by a Restricted Subsidiary directly in any Restricted
Subsidiary or any other Person who is not a Loan Party (each such Person, a
“Target Person”) under any provision of this ‎Section 6.04, such Investment may
be made by advance, contribution or distribution directly or indirectly to the
Borrower and further advanced or contributed by the Borrower to a Loan Party or
other Restricted Subsidiary for purposes of ultimately making the relevant
Investment in the Target Person without constituting an Investment for purposes
of ‎Section 6.04 (it being understood that such Investment must satisfy the
requirements of, and shall count toward any thresholds or baskets in, the
applicable clause under ‎Section 6.04 as if made by the applicable Restricted
Subsidiary directly to the Target Person).
Section 6.05    Asset Sales. The Borrower will not, nor will the Borrower permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interests owned by it nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than any Restricted Subsidiary issuing directors’
qualifying shares), except:


    164
    

--------------------------------------------------------------------------------





(a)    sales, transfers, leases and other Dispositions of (%4) inventory or
services or immaterial assets in the ordinary course of business, (%4) obsolete,
non-core, worn-out, uneconomic, damaged or surplus property or property that is
no longer economically practical or commercially desirable to maintain or used
or useful in its business, whether now or hereafter owned or leased or acquired
in connection with an Acquisition or other permitted Investments, (%4) cash,
Cash Equivalents and other investment securities in the ordinary course of
business, (%4) accounts in the ordinary course of business for purposes of
collection, and (%4) assets to the extent that the aggregate value of such
assets sold in any single transaction or related series of transactions is equal
to $7,500,000 or less and the aggregate value of such assets sold during any
fiscal year of the Borrower is equal to $17,500,000 or less;
(b)    sales, transfers, leases and other Dispositions to the Borrower or any
Subsidiary (including by contribution, Disposition, dividend or otherwise);
provided that if the transferor of such property is a Loan Party, then (x) the
transferee thereof must be a Loan Party or (y) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition (1) is in the ordinary course of business, (2) is for fair value and
any promissory note or other non-cash consideration received in respect thereof
is a permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with ‎Section 6.04 or (3) to the extent constituting an Investment,
such Investment must be a permitted Investment in a Restricted Subsidiary that
is not a Loan Party in accordance with ‎Section 6.04;
(c)    sales, transfers and other Dispositions of accounts receivable (including
write-offs, discounts and compromises) in connection with the compromise,
settlement or collection thereof;
(d)    sales, transfers, leases and other Dispositions of property to the extent
that such property constitutes an Investment permitted by ‎Section 6.04 (other
than ‎Section 6.04(l) and (aa)) hereunder or another asset received as
consideration for the Disposition of any asset permitted by this Section (in
each case, other than Equity Interests in a Restricted Subsidiary, unless all
Equity Interests in such Restricted Subsidiary are sold);
(e)    leases or licenses or subleases or sublicenses entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower and the Restricted Subsidiaries taken as a
whole;
(f)    conveyances, sales, transfers, licenses or sublicenses or other
Dispositions of Software or other Intellectual Property in the ordinary course
of business (%4) that is, in the reasonable good faith judgment of the Borrower,
immaterial to the business of the Borrower or any Restricted Subsidiary, or no
longer economically practicable or commercially desirable to maintain or used or
useful in the business of the Borrower and the Restricted Subsidiaries or (%4)
pursuant to a research or development agreement entered into in the ordinary
course of business in which the counterparty to such agreement receives a
license to Software or other Intellectual Property that results from such
agreement, in each case, to the extent that such conveyance, sale, transfer,
license, sublicense or other Disposition does not materially interfere with the
businesses of the Borrower or any Restricted Subsidiary taken as a whole;


    165
    

--------------------------------------------------------------------------------





(g)    Dispositions resulting from any casualty or insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary;
(h)    the abandonment or lapse of Intellectual Property, whether now or
hereafter owned or leased or acquired in connection with an Acquisition or other
permitted Investment, or expiration of Intellectual Property in accordance with
its statutory term;
(i)    the Disposition of any assets existing on the Restatement Date that are
set forth on Schedule 6.05;
(j)    sales, transfers and other Dispositions by the Borrower or any Restricted
Subsidiary of assets since the Restatement Date so long as (A) such Disposition
is for fair market value (as determined in good faith by the Borrower or such
Restricted Subsidiary), (B) if at the time of execution of a binding agreement
in respect of such sale, transfer or other Disposition, no Event of Default has
occurred and is continuing or would result therefrom, (C) if the assets sold,
transferred or otherwise Disposed of have a fair market value in excess of
$17,500,000, at least 75% of the consideration (other than (A) the assumption by
the transferee of Indebtedness or other liabilities contingent or otherwise of
the Borrower or any of its Restricted Subsidiaries and the valid release of the
Borrower or such Restricted Subsidiary, by all applicable creditors in writing,
from all liability on such Indebtedness or other liability in connection with
such Disposition, (B) securities, notes or other obligations received by the
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by the Borrower or any of its Restricted Subsidiaries into cash or
Cash Equivalents within 180 days following the closing of such Disposition,
(C) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each other Restricted Subsidiary are released from any Guarantee of payment of
such Indebtedness in connection with such Disposition, (D) consideration
consisting of Indebtedness of the Borrower (other than Subordinated
Indebtedness) received after the Restatement Date from Persons who are not the
Borrower or any Restricted Subsidiary and (E) in connection with an asset swap,
all of which shall be deemed “cash”) received is cash or Cash Equivalents or
Designated Non-Cash Consideration to the extent that all Designated Non-Cash
Consideration at such time does not exceed the greater of (x) $100,000,000 and
(y) 15% of LTM EBITDA (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value) and all of the consideration received is
at least equal to the fair market value of the assets sold, transferred or
otherwise Disposed of and (D) the Net Proceeds thereof shall be subject to
‎Section 2.11(c);
(k)    sales, transfers and other Dispositions permitted by ‎Section 6.03 (other
than ‎Section 6.03(a)(iv) or ‎6.03(b)(vi));
(l)    the incurrence of Liens permitted hereunder;
(m)    [reserved];


    166
    

--------------------------------------------------------------------------------





(n)    sales or Dispositions of Equity Interests of any Subsidiary (other than
the Borrower) in order to qualify members of the Governing Body of such
Subsidiary if required by applicable law;
(o)    samples, including time-limited evaluation software, provided to
customers or prospective customers;
(p)    de minimis amounts of equipment provided to employees;
(q)    sales, transfers and other Dispositions of (%4) any Equity Interests in
Unrestricted Subsidiaries or their assets or (%4) other Excluded Property,
provided that for the purposes of clause (ii), (%5) the Total Secured Net
Leverage Ratio as of the Applicable Date of Determination after giving effect on
a Pro Forma Basis to such Disposition, shall be no greater than 3.00:1.00 or
(%5) the fair market value of such Dispositions that do not meet the
requirements of subclause (A) shall not exceed $100,000,000 in the aggregate;
(r)    Restricted Payments made pursuant to ‎Section 6.06;
(s)    Permitted Sale Leasebacks in an aggregate principal amount not to exceed
$100,000,000 at any time;
(t)    the unwinding of any Cash Management Agreement or Swap Agreement pursuant
to its terms;
(u)    sales, transfers or other Dispositions of Investments in Joint Ventures
or any Subsidiary that is not a wholly-owned Restricted Subsidiary to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
parties set forth in Joint Venture arrangements and similar binding agreements;
(v)    the Borrower and any Restricted Subsidiary may (%4) terminate or
otherwise collapse its cost sharing agreements with the Borrower or any
Subsidiary and settle any crossing payments in connection therewith, (%4)
convert any intercompany Indebtedness to Equity Interests, (%4) transfer any
intercompany Indebtedness to the Borrower or any Restricted Subsidiary, (%4)
settle, discount, write off, forgive or cancel any intercompany Indebtedness or
other obligation owing by any Loan Party, (%4) settle, discount, write off,
forgive or cancel any Indebtedness owing by any present or former consultants,
directors, officers or employees of the Borrower or any Subsidiary or any of
their successors or assigns or (%4) surrender or waive contractual rights and
settle or waive contractual or litigation claims;
(w)    any Disposition of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or Receivables Facility, or the Disposition of an account receivable
in connection with the collection or compromise thereof in the ordinary course
of business or consistent with past practice;
(x)    conveyances, sales, transfers, leases, licenses, sublicenses or other
Dispositions pursuant to Intercompany License Agreements;


    167
    

--------------------------------------------------------------------------------





(y)    other Dispositions (including those of the type otherwise described
herein) made after the Restatement Date in an aggregate amount not to exceed the
greater of (x) $17,500,000 and (y) any greater amount so long as the portion of
LTM EBITDA generated by or attributable to all such property Disposed of shall
not exceed 2.5% of LTM EBITDA as of the Applicable Date of Determination; and
(z)    any swap of assets in exchange for (or sale of assets, the purpose of
which is to acquire (and which results within 365 days of such sale in the
acquisition of)) services or other assets in the ordinary course of business of
comparable or greater fair market value or usefulness to the business of the
Borrower and its Restricted Subsidiaries as a whole, as determined in good faith
by the Borrower.
Section 6.06    Restricted Payments; Certain Payments of Indebtedness.
(a)    The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to, declare or make any Restricted Payment, except that:
(i)    (%5) the Restricted Subsidiaries may declare and make Restricted Payments
ratably with respect to their Equity Interests and (%5) any Restricted
Subsidiary may make a Restricted Payment to the Borrower or any other Restricted
Subsidiary (so long as, in the case of this clause ‎(B), if the Restricted
Subsidiary making the Restricted Payment is not wholly owned (directly or
indirectly) by the Borrower, such Restricted Payment is made ratably among the
holders of its Equity Interests);
(ii)    the Borrower and the Restricted Subsidiaries may declare and make
Restricted Payments with respect to its Equity Interests payable solely in
shares of Qualified Equity Interests (so long as, in the case of this
clause ‎(ii), if the Restricted Subsidiary making the Restricted Payment is not
wholly owned (directly or indirectly) by the Borrower, such Restricted Payment
is made ratably among the holders of its Equity Interests);
(iii)    the Restricted Subsidiaries may make a Restricted Payment in connection
with the acquisition of additional Equity Interests in any Restricted Subsidiary
from minority shareholders;
(iv)    the Borrower or any Restricted Subsidiary may make repurchases of Equity
Interests deemed to occur upon the cashless exercise of stock options when such
Equity Interests represents a portion of the exercise price thereof;
(v)    the Restricted Subsidiaries may make Restricted Payments to allow the
Borrower or any Restricted Subsidiary to purchase the Borrower’s preferred
stock, common stock, restricted stock or common stock options from present or
former consultants, directors, manager, officers or employees of the Borrower or
any Subsidiary, or their estates, descendants, family, spouses or former
spouses, upon the death, disability or termination of employment of such
consultant, director, officer or employee or pursuant to any employee,
management, director or manager equity plan, employee, management, director or
manager stock option plan or any other employee, management, director or manager
benefit plan or


    168
    

--------------------------------------------------------------------------------





any agreement (including any stock subscription or shareholder agreement) with
any employee, director, manager, officer or consultant of the Borrower or any
Subsidiary, provided that the aggregate amount of payments under this clause
‎(v) subsequent to the Restatement Date (net of proceeds received by such the
Borrower subsequent to the Restatement Date in connection with resales of any
stock or common stock options so purchased (which to the extent that such cash
proceeds from the issuance of any such stock are utilized to make payments
pursuant to this clause in excess of the amounts otherwise permitted hereunder
then such equity proceeds so utilized shall not also increase the Available
Amount)) shall not exceed $25,000,000 (with unused amounts in any fiscal year
being carried over to the next succeeding fiscal year subject to a maximum of
$50,000,000 in any fiscal year) per fiscal year, plus the amount of any key-man
life insurance policies; provided that the cancellation of Indebtedness owing to
the Borrower or any of its Subsidiaries in connection with a repurchase of any
such Equity Interests and the redemption or cancellation of such Equity
Interests without cash payment will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;
(vi)    the Borrower and its Restricted Subsidiaries may make Restricted
Payments pursuant to the Intercompany License Agreements;
(vii)    the Borrower and its Restricted Subsidiaries may make Restricted
Payments (i) in respect of working capital adjustments or purchase price
adjustments pursuant to any Permitted Acquisition or other permitted Investments
(other than pursuant to ‎Section 6.04(aa)), (ii) to satisfy indemnity and other
similar obligations in connection with Permitted Acquisitions or other permitted
Investments, and (iii) to holders of restricted stock or restricted stock units
under any equity plan and phantom stock awards (including MSUs (or similar
equity grants));
(viii)    the Borrower and its Restricted Subsidiaries may make Restricted
Payments necessary to consummate transactions permitted pursuant to ‎Section
6.03 and to make Investments permitted pursuant to ‎Section 6.04 (other than
pursuant to ‎Section 6.04(aa));
(ix)    the Borrower and the Restricted Subsidiaries may forgive or cancel any
Indebtedness owed to the Borrower or any Restricted Subsidiary issued for
repurchases of the Borrower’s Equity Interests;
(x)    the Borrower or any Restricted Subsidiary may make additional Restricted
Payments provided that (a) no Event of Default has occurred and is continuing or
would result therefrom and (b) the Total Net Leverage Ratio after giving effect
thereto on a Pro Forma Basis as of the Applicable Date of Determination is less
than or equal to 3.00:1.00;
(xi)    distributions or payments of Securitization Fees, sales contributions
and other transfers of Securitization Assets or Receivables Assets and purchases
of Securitization Assets or Receivables Assets pursuant to Securitization
Repurchase Obligations, in each case in connection with a Qualified
Securitization Financing or a Receivables Facility;


    169
    

--------------------------------------------------------------------------------





(xii)    the Restricted Subsidiaries may make Restricted Payments to the
Borrower the proceeds of which shall be used to pay customary costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement;
(xiii)    the Restricted Subsidiaries may make Restricted Payments to the
Borrower to (a) pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Acquisition, Investment
or other transaction otherwise permitted hereunder and (b) honor any conversion
request by a holder of convertible Indebtedness (to the extent such conversion
request is paid solely in shares of Qualified Equity Interests of the Borrower)
and make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms; and
(xiv)    the Borrower and the Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed (%5) $50,000,000 (less any amounts
applied pursuant to Section 6.06(b)(v)(A)) plus (%5) the Available Amount;
provided however that (a) at the time of making such Restricted Payment, no
Event of Default has occurred and is continuing or would result therefrom and
(b) amounts pursuant to clause (b) of the definition of “Available Amount” may
be used to fund Restricted Payment pursuant to this clause ‎(xiv) only to the
extent that the Total Secured Net Leverage Ratio on a Pro Forma Basis after
giving effect thereto as of the Applicable Date of Determination is less than or
equal to 3.00:1.00.
(b)    The Borrower will not, nor will the Borrower permit any Restricted
Subsidiary to make any voluntary payment or other distribution (whether in cash,
securities or other property), of or in respect of principal or interest, or
such payment by way of the purchase, redemption, retirement, acquisition,
cancellation or termination, in each case prior to the final scheduled maturity
thereof, of any Material Indebtedness that is contractually subordinated in
right of payment to any of the Obligations (it being understood that
Indebtedness shall not be deemed to be subordinated in right of payment to the
Obligations merely because such Indebtedness is secured by a Lien that is junior
to the Liens securing the applicable portion of the Obligations) except:
(i)    payment of regularly scheduled interest and principal payments (and fees,
indemnities and expenses payable) as, and when due in respect of any such
Indebtedness to the extent permitted by any subordination or intercreditor
provisions in respect thereof;
(ii)    Permitted Refinancings of any such Indebtedness to the extent such
Permitted Refinancings are permitted by ‎Section 6.01;
(iii)    payments of intercompany Indebtedness permitted under ‎Section 6.01 to
the extent permitted by any subordination provisions in respect thereof;
(iv)    convert, exchange, redeem, repay or prepay such Indebtedness into or for
Equity Interests of the Borrower (other than Disqualified Equity Interests of
the Borrower, except to the extent permitted under ‎Section 6.01(y);


    170
    

--------------------------------------------------------------------------------





(v)    AHYDO Catch-Up Payments relating to Indebtedness of the Borrower and its
Restricted Subsidiaries so long as no Event of Default under ‎Section 7.01(a),
‎(b), ‎(h) or ‎(i) has occurred and is continuing;
(vi)    any such payments or other distributions in an amount not to exceed (%5)
$50,000,000 (less any amounts applied pursuant to ‎Section 6.06(a)(xiv)(A)) plus
(%5) the Available Amount; provided however that in the case of payments or
distributions made pursuant to this clause ‎(vi) (I) at the time of making such
payment or distribution, no Event of Default has occurred and is continuing or
would result therefrom and (II) amounts pursuant to clause (b) of the definition
of “Available Amount” may be used to make payments pursuant to this clause ‎(vi)
only to the extent that the Total Secured Net Leverage Ratio on a Pro Forma
Basis after giving effect thereto as of the Applicable Date of Determination is
less than or equal to 3.00:1.00;
(vii)    payments or distributions made with net proceeds received by the
Borrower after the Restatement Date from the issuance or sale of Qualified
Equity Interests of the Borrower (which such equity proceeds so utilized shall
not also increase the Available Amount);
(viii)    the payment, redemption, repurchase, retirement, termination or
cancellation of Indebtedness within 60 days of the date of the Redemption Notice
if, at the date of any payment, redemption, repurchase, retirement, termination
or cancellation notice in respect thereof (the “Redemption Notice”), such
payment, redemption, repurchase, retirement termination or cancellation would
have complied with another provision of this ‎Section 6.06(b); provided that
such payment, redemption, repurchase, retirement termination or cancellation
shall reduce capacity under such other provision.
Section 6.07    [Reserved]. .
Section 6.08    Restrictive Agreements. The Borrower will not, nor will the
Borrower permit any Restricted Subsidiary to, enter into any agreement,
instrument, deed or lease that prohibits, restricts or imposes any condition
upon (%3) the ability of any Loan Party to create, incur or permit to exist any
Lien in favor of the Secured Parties (excluding Lender Counterparties) upon any
of its Collateral or (%3) the ability of any Restricted Subsidiary to make
Restricted Payments or to make or repay loans or advances to the Borrower or any
Restricted Subsidiary, provided that the foregoing shall not apply to (%4)
restrictions and conditions imposed by (%5) law, (%5) any Loan Document, any
agreements evidencing secured Indebtedness permitted by this Agreement or any
documents governing the Term Loan Exchange Notes, the Additional Term Notes, the
Unrestricted Additional Term Notes, the Credit Agreement Refinancing
Indebtedness, the Refinancing Notes, the Senior Notes, any Additional Debt and
any documentation providing for any Permitted Refinancing thereof or (%5) other
agreements evidencing Indebtedness permitted by ‎Section 6.01, provided that in
each case under this clause ‎(i) such restrictions or conditions (x) apply
solely to a Restricted Subsidiary that is not a Loan Party, (y) are no more
restrictive than the restrictions or conditions set forth in the Loan Documents,
or (z) do not materially impair the Borrower’s ability to pay its obligations
under the Loan Documents as and when due (as determined in good faith by the
Borrower); (%4) restrictions and conditions existing


    171
    

--------------------------------------------------------------------------------





on the Restatement Date or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement materially expands the scope of any such restriction or condition
(as determined in good faith by the Borrower); (%4) restrictions and conditions
contained in agreements relating to the sale of Equity Interests of a Subsidiary
or a Joint Venture or of any assets of the Borrower, a Subsidiary or a Joint
Venture, in each case pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder; (%4) the foregoing shall not apply to
customary provisions in leases, licenses and other contracts restricting the
assignment, subletting or transfer thereof or other assets subject thereto;
(%4)(%5) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the sale, transfer or
other disposition of all or substantially all of the Equity Interests or assets
of such Subsidiary or (%5) restrictions on transfers of assets subject to Liens
permitted by ‎Section 6.02 (but, with respect to any such Lien, only to the
extent that such transfer restrictions apply solely to the assets that are the
subject of such Lien); (%4) restrictions created in connection with any
Qualified Securitization Financing; (%4) restrictions or conditions set forth in
any agreement in effect at any time any Person becomes a Restricted Subsidiary,
provided that such agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary and the restriction or condition set
forth in such agreement does not apply to the Borrower or any other Restricted
Subsidiary; (%4) customary provisions in shareholders agreements, joint venture
agreements, organizational or constitutive documents or similar binding
agreements relating to any Joint Venture or non-wholly-owned Restricted
Subsidiary and other similar agreements applicable to Joint Ventures and
non-wholly-owned Restricted Subsidiaries and applicable solely to such Joint
Venture or non-wholly-owned Restricted Subsidiary and the Equity Interests
issued thereby; (%4) any restrictions on cash or other deposits imposed by
agreements entered into in the ordinary course of business; (%4) any
restrictions regarding licensing or sublicensing by the Borrower and its
Restricted Subsidiaries of Intellectual Property in the ordinary course of
business to the extent not materially interfering with the business of the
Borrower or the Restricted Subsidiaries taken as a whole; (%4) any restrictions
that arise in connection with cash or other deposits permitted under ‎Section
6.02 and ‎Section 6.04; (%4) any restrictions on cash or other deposits or net
worth imposed by customers under contracts entered into in the ordinary course
of business; and (xiii) any restrictions imposed by any agreement governing
Indebtedness entered into on or after the Restatement Date and permitted under
‎Section 6.01 if the restrictions contained in any such agreement taken as a
whole (a) are not materially less favorable to the Secured Parties than the
encumbrances and restrictions contained in the Loan Documents (as determined by
the Borrower) or (b) either (I) the Borrower determines at the time of entry
into such agreement or instrument that such encumbrances or restrictions will
not adversely affect, in any material respect, the Borrower’s ability to make
principal or interest payments required hereunder or (II) such encumbrance or
restriction applies only during the continuance of a default relating to such
agreement or instrument.
Section 6.09    Amendment of Material Documents. The Borrower will not, nor will
the Borrower permit any Subsidiary Loan Party to, amend or otherwise modify (i)
any of its Organizational Documents in a manner that would reasonably be
expected to cause a Material Adverse Effect or (ii) in any manner materially
adverse to the interests of the Lenders any term or condition of any Material
Indebtedness required to be subordinated in right of payment to the


    172
    

--------------------------------------------------------------------------------





Obligations except as permitted pursuant to or reasonably necessary to effect a
Permitted Refinancing thereof.
Section 6.10    Change in Nature of Business. The Borrower will not, nor will
the Borrower permit any Restricted Subsidiary to, engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and the Restricted Subsidiaries on the Restatement Date or any business
reasonably related, complementary, corollary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof.
Section 6.11    Financial Covenants.
(a)    Total Net Leverage Ratio. Except with the written consent of the Required
Revolving Lenders and the Required Tranche A Term Lenders, the Borrower will not
permit the Total Net Leverage Ratio, calculated as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements were
required to have been furnished to the Administrative Agents pursuant to
‎Section 5.01, to exceed the ratio set forth below opposite the period during
which such last day occurs:
Applicable Period
Ratio
Restatement Date through September 29, 2018
4.50 to 1.00
September 30, 2018 through June 29, 2019
4.25 to 1.00
June 30, 2019 through December 30, 2019
4.00 to 1.00
December 31, 2019 through June 29, 2020
3.75 to 1.00
June 30, 2020 and thereafter
3.50 to 1.00



provided that on or after December 31, 2019, subject to the limitations set
forth in the definition of Qualifying Material Acquisition (including the
delivery of a QMA Notice within the required time period set forth in the
definition of Qualifying Material Acquisition and compliance with the financial
covenant), such ratio shall be increased to 4.00:1.00 for the twelve month
period following the delivery of the QMA Notice (such period, the “Financial
Covenant Increase Period”); provided further that there shall be at least a
twelve month period after the end of a Financial Covenant Increase Period during
which no QMA Notice is delivered.
(b)    Consolidated Interest Coverage Ratio. Except with the written consent of
the Required Revolving Lenders and the Required Tranche A Term Lenders, the
Borrower will not permit the Consolidated Interest Coverage Ratio as the last
day of any fiscal quarter to be less than 3.00 to 1.00.
Section 6.12    Use of Proceeds. The Borrower will not, directly or indirectly,
use the proceeds of the Loans or Letters of Credit or lend, contribute or
otherwise make available


    173
    

--------------------------------------------------------------------------------





such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of any Sanctions, or (ii) for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption law.
ARTICLE VII    
Events of Default
Section 7.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    the Borrower or any other Loan Party shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable;
(b)    the Borrower or any other Loan Party shall fail to pay (x) any interest
on any Loan, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days or (y) or any
fee payable hereunder or any other amount due under this Agreement or any other
Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;
(c)    any representation, warranty or certification, when taken as a whole,
made or deemed made by any Loan Party in any Loan Document shall be false or
incorrect in any material respect as of the date made or deemed made;
(d)    the Borrower shall default in the performance or compliance of ‎Section
5.02(a) (provided that the delivery of a notice of Default or Event of Default
at any time will cure an Event of Default under ‎Section 5.02(a) arising from
the failure of the Borrower to timely deliver such notice of Default or Event of
Default), ‎Section 5.03 (solely with respect to the existence of the Borrower in
its jurisdiction of incorporation) or in ‎Article VI; provided that any breach
of ‎Section 6.11 shall not constitute an Event of Default unless and until (%4)
the Revolving Facility Administrative Agent (with the consent, or at the
request, of the Required Revolving Lenders) has actually terminated the
Revolving Commitments and declared all outstanding Revolving Loans to be
immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded on or before such date and (%4) the Tranche A
Term Loan Administrative Agent (with the consent, or at the request, of the
Required Tranche A Term Lenders) has declared all outstanding Tranche A Term
Loans to be immediately due and payable in accordance with this Agreement and
such declaration has not been rescinded on or before such date;
(e)    Any Loan Party shall default in the performance or compliance of any term
contained in any Loan Document (other than those specified in paragraph ‎(a),
‎(b) or ‎(d) of


    174
    

--------------------------------------------------------------------------------





this ‎Section 7.01), and default shall continue unremedied and unwaived for a
period of 30 days after receipt by the Borrower of written notice thereof from
the Administrative Agents or the Required Lenders;
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
beyond all applicable grace periods (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable after giving effect to any applicable grace
periods provided in the applicable instrument or agreement under which such
Material Indebtedness was created, provided that this paragraph ‎(f) shall not
apply to any such failure that has been (x) remedied by the Borrower or
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this ‎Section 7.01;
(g)    (%4) any breach or default (after all applicable grace periods having
expired and all required notices having been given) by the Borrower or any
Restricted Subsidiary of any Material Indebtedness if the effect of such breach
or default is to cause such Material Indebtedness to become due prior to its
scheduled maturity or that enables or permits (with all applicable grace periods
having expired and all required notices having been given) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph ‎(g) shall not apply to (%5) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (%5) Indebtedness which is
convertible into Equity Interest that converts to Equity Interests in accordance
with its terms or (%5) any breach or default that (x) is remedied by the
Borrower or the applicable Restricted Subsidiary or (y) waived (including in the
form of amendment) by the requisite holders of the applicable item of Material
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this ‎Section 7.01 or (%4) if there is an involuntary “early
termination event” or other similar event (which event shall extend beyond any
applicable cure periods or grace periods) shall have occurred in respect of
obligations owing under any Swap Agreement of the Borrower or any Restricted
Subsidiary, and the amount of such obligations, either individually or in the
aggregate for all such Swap Agreements at such time, is in excess of
$50,000,000; provided that, in respect of obligations owing under any such Swap
Agreement owed to the applicable counterparty at such time, the amount for
purposes of this ‎Section 7.01(g)(ii) shall be the amount payable on a net basis
by the Borrower or such Restricted Subsidiary to such counterparty (after giving
effect to all netting arrangements) if such Swap Agreement were terminated at
such time); provided that this paragraph ‎(g)‎(ii) shall not apply to any such
event that has been (x) remedied by the Borrower or the applicable Restricted
Subsidiary or (y) waived (including in the form of amendment) by the applicable
counterparty, in either case, prior to the acceleration of all the Loans
pursuant to this ‎Section 7.01;
(h)    subject to ‎Section 7.02, (%4) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking liquidation,
reorganization or other


    175
    

--------------------------------------------------------------------------------





relief in respect of the Borrower or any other Restricted Subsidiary, or of all
or a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (%4) the involuntary appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any other
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding shall continue undismissed and unstayed for 60 consecutive
days without having been dismissed, bonded or discharged or an order of relief
is entered in any such proceeding;
(i)    subject to ‎Section 7.02, the Borrower or any other Restricted Subsidiary
shall (%4) voluntarily commence any proceeding seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (%4) consent
to the institution of any proceeding or petition described in paragraph ‎(h) of
this ‎Section 7.01, (%4) consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
other Restricted Subsidiary or for all or a substantial part of its assets or
(%4) make a general assignment for the benefit of creditors;
(j)    any final, non-appealable judgment(s) for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent not covered by
insurance or indemnities as to which the applicable insurance company or third
party has not denied coverage) shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged, unvacated, unbounded and unstayed for a period of 60 consecutive
days;
(k)    an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;
(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be (other than in an
informational notice to the Administrative Agents), a valid and perfected (if
and to the extent required to be perfected under the applicable Security
Document) Lien on any Collateral with a fair value in excess of $30,000,000 at
any time, with the priority required by the applicable Security Document
(subject to Liens permitted under ‎Section 6.02), except (%4) as a result of the
release of a Loan Party or the sale, transfer or other disposition of the
applicable Collateral (including as a result of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) in a transaction permitted under the
Loan Documents or the occurrence of the Termination Date or (%4) as a result of
any action of any Administrative Agent, Collateral Agent or any Lender or the
failure of any Administrative Agent, Collateral Agent, or any Lender to take any
action that is within its control;
(m)    at any time after the execution and delivery thereof, any material
portion of the Guarantee of the Obligations under the Subsidiary Guaranty shall
for any reason other than the occurrence of the Termination Date or as expressly
permitted hereunder or thereunder (including or as a result of a transaction
permitted hereunder) cease to be in full force and effect, or any Loan Party
shall contest the validity or enforceability in writing or repudiate, rescind or
deny in writing that it has any further liability or obligation under any Loan
Document other than as a result of the occurrence of the Termination Date, the
sale or transfer of such Loan Party


    176
    

--------------------------------------------------------------------------------





(including the designation as an Unrestricted Subsidiary) or as a result of a
transaction permitted hereunder or thereunder; or
(n)    a Change in Control shall have occurred;
then, and in every such event (I) (other than (x) an event described in
paragraph ‎(d) of this ‎Section 7.01 in respect of a default of performance or
compliance with the covenants under ‎Section 6.11 or (y) an event with respect
to the Borrower described in paragraph ‎(h) or ‎(i) of this ‎Section 7.01;
provided that in the case of clause (x), the actions hereinafter described will
be permitted to occur only if the express conditions of the last proviso
contained in ‎Section 7.01(d) have been satisfied), and at any time thereafter
during the continuance of such event, the Administrative Agents with the consent
of the Required Lenders may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times (except in the case of an event under paragraph ‎(d) of
this ‎Section 7.01 in respect of a failure to observe or perform the covenants
under ‎Section 6.11, the following actions may not be taken until the express
conditions in the last proviso contained in ‎Section 7.01(d) have been
satisfied): (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately; and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; (II) in the case of an
event under paragraph ‎(d) of this ‎Section 7.01 in respect of a failure to
observe or perform the covenants under ‎Section 6.11, and at any time thereafter
during the continuance of such event, the Revolving Facility Administrative
Agent with the consent of the Required Revolving Lenders may, and at the request
of the Required Revolving Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i)  terminate
the Revolving Commitments, and thereupon the Revolving Commitments shall
terminate immediately, and (ii) declare the Revolving Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter, during the continuance of such
event, be declared to be due and payable), and thereupon the principal of the
Revolving Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower (to the extent permitted by applicable law) and (III) in the case
of an event under paragraph ‎(d) of this ‎Section 7.01 in respect of a failure
to observe or perform the covenants under ‎Section 6.11, and at any time
thereafter during the continuance of such event, the Tranche A Term Loan
Administrative Agent with the consent of the Required Tranche A Term Lenders
may, and at the request of the Required Tranche A Term Lenders, shall, by notice
to the Borrower, declare the Tranche A Term Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Tranche A
Term Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment,


    177
    

--------------------------------------------------------------------------------





demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower (to the extent permitted by applicable law); and in the case of any
event with respect to the Borrower described in paragraph ‎(h) or ‎(i) of this
‎Section 7.01, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable by the Borrower, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
Section 7.02    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default or an Event of Default has occurred under
paragraph ‎(h) or ‎(i) of ‎Section 7.01, any reference in any such paragraph to
any Restricted Subsidiary shall be deemed not to include any Restricted
Subsidiary affected by any event or circumstance referred to in such paragraph
that did not, as of the last day of the fiscal quarter of the Borrower most
recently ended, have assets with a value equal to or greater than 5.0% of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
such date, based on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of such date, provided that if it is necessary to
exclude more than one Restricted Subsidiary from paragraph ‎(h) or ‎(i) of
‎Section 7.01 pursuant to this paragraph in order to avoid a Default or an Event
of Default, the aggregate value of the assets of all such excluded Restricted
Subsidiaries as of such last day may not exceed 5.0% of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries as of such date, based on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries
as of such date.
Section 7.03    Application of Proceeds.
(a)    Upon the occurrence and during the continuation of an Event of Default,
if requested by Required Lenders, or upon acceleration of all the Obligations
pursuant to ‎Section 7.01, all proceeds received by the Administrative Agents or
the Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Loan Document shall
be applied by the Administrative Agents as follows:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to each Agent in its capacity as such;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause Second payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest), ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal, unreimbursed LC Disbursements or face amounts of the Loans,
and Swap


    178
    

--------------------------------------------------------------------------------





Termination Value under Secured Swap Agreements and Secured Cash Management
Obligations and for the account of the Issuing Bank, to Cash Collateralize that
portion of Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;
(v)    Fifth, to the payment of all other Secured Obligations of the Loan
Parties that are due and payable to the Administrative Agents and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Secured Obligations owing to the Administrative Agents and
the other Secured Parties on such date; and
(vi)    Last, the balance, if any, after all of the Secured Obligations have
been paid in full, to the Borrower or as otherwise required by law.
Subject to ‎Section 2.05(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
Notwithstanding the foregoing, (a) amounts received from any Subsidiary Loan
Party that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations and (b) Secured Cash Management Obligations shall be
excluded from the application described above if the Administrative Agents have
not received written notice thereof, together with such supporting documentation
as the Administrative Agents may request, from the applicable Lender
Counterparty. Each Lender Counterparty not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agents pursuant to the terms of ‎Article VIII hereof for itself
and its Affiliates as if a “Lender” party hereto.
ARTICLE VIII    
The Administrative Agents and Collateral Agent
Section 8.01    Appointment of Agents. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints (a) Morgan Stanley Senior Funding, Inc. to act on
its behalf as the Tranche B Term Loan Administrative Agent hereunder and under
the other Loan Documents and (b) JPMorgan Chase Bank, N.A. to act on its behalf
as the Tranche A Term Loan Administrative Agent, the Revolving Facility
Administrative Agent and Collateral Agent hereunder and under the Loan
Documents, and authorizes each Administrative Agent and the Collateral Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agents and Collateral Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Unless otherwise specifically set forth herein, the Collateral Agent
shall have all the rights and benefits of the Administrative Agents set forth in
this Article.


    179
    

--------------------------------------------------------------------------------





The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a Lender
Counterparty or potential Lender Counterparty) and the Issuing Bank hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties
pursuant to the Security Documents to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agents pursuant
to ‎Section 8.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agents, shall be entitled to the benefits of all provisions of this ‎Article
VIII and ‎Section 9.03 (as though such co-agents, subagents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Lenders acknowledge and agree
(and each Lender Counterparty shall be deemed to hereby acknowledge and agree)
that Collateral Agent may also act as the collateral agent for lenders under the
Other Term Loans, the Other Revolving Commitments, the Term Loan Exchange Notes,
the Additional Term Notes, the Unrestricted Additional Term Notes, Credit
Agreement Refinancing Indebtedness and the Refinancing Notes.
Section 8.02    Rights of Lender. Each bank serving as an Administrative Agent
or Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent or Collateral Agent, and with respect to any of
its Loans or Commitments hereunder, the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Administrative Agent and Collateral Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an
Administrative Agent or Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
Section 8.03    Exculpatory Provisions. Each Administrative Agent and the
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing each Administrative Agent and the Collateral Agent,
(%3) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (%3) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that an Administrative Agent or the Collateral Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that an Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Administrative Agent to liability or that is
contrary to any Loan Document or applicable law and (%3) shall not except as
expressly set forth herein or in the other Loan Documents, have any duty to
disclose, and shall not be liable to the Lenders for the failure to disclose,
any information


    180
    

--------------------------------------------------------------------------------





relating to the Borrower or any Subsidiary that is communicated to or obtained
by the bank serving as an Administrative Agent, Collateral Agent or any of their
respective Affiliates in any capacity. The Administrative Agents and the
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary or as such Administrative
Agent shall believe in good faith shall be necessary under the circumstances as
provided in ‎Section 9.02) or in the absence of its own gross negligence or
willful misconduct. Each Administrative Agent and the Collateral Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agents by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agents and the Collateral Agent shall not
be responsible for or have any duty to ascertain or inquire into (%4) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (%4) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (%4) the performance or observance of any of the
covenants, agreements or other terms or express conditions set forth in any Loan
Document or the occurrence of any Default, (%4) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents or that the Liens
granted to the Collateral Agent pursuant to any Security Document have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, (%4) the value or the sufficiency of
any Collateral or (%4) the satisfaction of any condition set forth in ‎Article
IV or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to such Agent. The Administrative Agents
shall have no obligation to monitor whether any amendment or waiver to any Loan
Document has properly become effective or is permitted hereunder or thereunder
except to the extent expressly agreed to by the Administrative Agents in such
amendment or waiver.
Section 8.04    Reliance by Administrative Agents and Collateral Agent. Each of
the Administrative Agents and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been signed
or sent or otherwise authenticated by the proper Person. Each of the
Administrative Agents and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it in good faith to be made by
the proper Person, and shall not incur any liability to the Lenders for relying
thereon. Each of the Administrative Agents and the Collateral Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Revolving Facility Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Revolving Facility Administrative Agent shall have received notice to the
contrary from such Lender or the Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.


    181
    

--------------------------------------------------------------------------------





Section 8.05    Delegation of Duties. Each of the Administrative Agents and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Documents by or through any one or
more sub-agents appointed by any Administrative Agent. Each of the
Administrative Agents and the Collateral Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Administrative Agent
or Collateral Agent.
Section 8.06    Resignation of Agents; Successor, Administrative Agent and
Collateral Agent. The applicable Administrative Agent and the Collateral Agent
may at any time resign by giving 30 days’ prior written notice of its
resignation to the Lenders, the Issuing Bank and the Borrower. If the applicable
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition of “Defaulting Lender” (for purposes of this ‎Section 8.06, clause
(d) of the definition of “Defaulting Lender” shall not include a direct or
indirect parent company of such Administrative Agent), either the Required
Lenders or the Borrower may upon 10 days’ prior notice remove such
Administrative Agent or the Collateral Agent, as the case may be. Upon receipt
of any such notice of resignation or delivery of such removal notice, the
Required Lenders shall have the right, with the consent of the Borrower
(provided that such consent shall not be unreasonably withheld or delayed and
that such consent shall not be required at any time that an Event of Default
under ‎Section 7.01(a), ‎(h) or ‎(i) shall have occurred and be continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States; it being
understood that the Required Lenders hereby consent to the appointment of
JPMorgan Chase Bank, N.A. as Collateral Agent pursuant to the Successor
Collateral Agent Agreement and Guaranty Reaffirmation and hereby waive all
notice and qualification requirements for such appointment set forth in any Loan
Document. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Collateral Agent, as applicable, gives notice
of its resignation or the delivery of such removal notice, then (a) in the case
of a retirement, the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent or Collateral
Agent, as applicable, meeting the qualifications set forth above (including the
consent of the Borrower) or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that (x) in the case of a retirement, if the applicable
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Required Lenders notify the Borrower that no qualifying Person has accepted
such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with such notice and (i) the retiring
or removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such
Administrative Agent or the Collateral Agent, as applicable, on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring or
removed Administrative Agent or Collateral Agent, as applicable, shall continue
to hold such collateral security, as bailee,


    182
    

--------------------------------------------------------------------------------





until such time as a successor Administrative Agent or Collateral Agent, as
applicable, is appointed and, with respect to its rights and obligations under
the Loan Documents, until such rights and obligations have been assigned to and
assumed by the successor Administrative Agent or Collateral Agent), (ii) all
payments, communications and determinations provided to be made by, to or
through the applicable Administrative Agent shall instead be made by or to each
Lender and the Issuing Bank directly (and each Lender and Issuing Bank will
cooperate with the Borrower to enable the Borrower to take such actions), until
such time as the Required Lenders or the Borrower, as applicable, appoint a
successor Administrative Agent, as provided for above in this ‎Section 8.06 and
(iii) the Borrower and the Lenders agree that in no event shall the retiring
Administrative Agent and Collateral Agent or any of their respective Affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives have any liability to the Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the failure of a
successor Administrative Agent or Collateral Agent to be appointed and to accept
such appointment. Upon the acceptance of a successor’s appointment as an
Administrative Agent or Collateral Agent, as applicable hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Article). The fees payable by the
Borrower to a successor Administrative Agent or Collateral Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After any retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
‎Article VIII and ‎Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral Agent
was acting as Administrative Agent or Collateral Agent.
Section 8.07    Non-Reliance on Agents and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Administrative Agent, the Collateral Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon any Loan Document or any related agreement or any document furnished
thereunder.
Section 8.08    No Other Duties. Notwithstanding anything herein to the
contrary, none of the Agents, Joint Lead Arrangers, Joint Bookrunners,
Documentation Agents or Syndication Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under any Loan Document, except in
its capacity, as applicable, as an Administrative Agent, Collateral Agent, a
Lender or an Issuing Bank hereunder.


    183
    

--------------------------------------------------------------------------------





Section 8.09    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. Each of the Lenders,
the Lender Counterparties and the Issuing Bank irrevocably authorize each of the
Administrative Agents and the Collateral Agent,
(a)    to release any Lien on any property granted to or held by the
Administrative Agents or the Collateral Agent (or any sub-agent thereof) under
any Loan Document (%4) upon the Termination Date, (%4) that is sold or to be
sold or transferred as part of or in connection with any sale or other transfer
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party or in connection with the designation of any Restricted Subsidiary as
an Unrestricted Subsidiary, (%4) that constitutes Excluded Property, (%4) if the
property subject to such Lien is owned by a Loan Party, upon the release of such
Loan Party from the Subsidiary Guaranty otherwise in accordance with the Loan
Documents, (%4) as to the extent, if any, provided in the Security Documents or
(%4) if approved, authorized or ratified in writing in accordance with ‎Section
9.02;
(b)    to release any Subsidiary Loan Party from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Restricted Subsidiary (or
becomes an Excluded Subsidiary) as a result of a transaction or designation
permitted hereunder;
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agents or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted under ‎Section 6.02(d) and
‎Section 6.02(e); and
(d)    enter into subordination or intercreditor agreements with respect to
Indebtedness to the extent the Collateral Agent is otherwise contemplated herein
as being a party to such intercreditor or subordination agreement, in each case
to the extent such agreements are substantially consistent with the terms set
forth on (%4) Exhibit K-1 or K-2 annexed hereto together with (%5) any
immaterial changes and (%5) material changes thereto in light of prevailing
market conditions, which material changes shall be posted to the Lenders and,
unless the Required Lenders shall have objected in writing to such changes
within five Business Days after such posting, then the Required Lenders shall be
deemed to have agreed that the Collateral Agent’s entering into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Collateral
Agent’s execution thereof, in each case in form and substance reasonably
satisfactory to the Collateral Agent (it being understood that junior Liens are
not required to be pari passu with other junior Liens, and that Indebtedness
secured by junior Liens may be secured by Liens that are pari passu with, or
junior in priority to, other Liens that are junior to the Liens securing the
Obligations); and
(e)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Security Documents for the benefit of the Lenders and the other
Secured Parties.


    184
    

--------------------------------------------------------------------------------





Upon request by the Administrative Agents or the Collateral Agent at any time,
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 9.02(b)(v) or (vi)) will confirm in writing the
Administrative Agents’ or the Collateral Agent’s, as the case may be, authority
to release or subordinate its interest in particular types or items of property,
or to release any Loan Party from its obligations under the Subsidiary Guaranty
pursuant to this ‎Section 8.09. In each case as specified in this ‎Section 8.09,
the Administrative Agents and the Collateral Agent will (and each Lender hereby
authorizes the Administrative Agents and the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Loan Party from its obligations under the Subsidiary Guaranty, in
each case in accordance with the terms of the Loan Documents and this ‎Section
8.09.
Section 8.10    Secured Swap Agents and Secured Cash Management Agents. No
Lender Counterparty that obtains the benefits of Section 16 of the Collateral
Agreement, the Subsidiary Guaranty or any Collateral by virtue of the provisions
hereof or of the Subsidiary Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
‎Article VIII to the contrary, neither Administrative Agent nor the Collateral
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Swap Obligations or Secured
Cash Management Obligations arising under Secured Swap Agreements or Secured
Cash Management Agreements with Lender Counterparties unless the Administrative
Agents have received written notice of such Secured Obligations, together with
such supporting documentation as the Administrative Agents may request, from the
applicable Lender Counterparty.
Section 8.11    Withholding Tax. To the extent required by any applicable law
(as determined in good faith by the applicable Administrative Agent), the
applicable Administrative Agent may withhold from any payment to any Lender
under any Loan Document an amount equivalent to any applicable withholding Tax.
If the IRS or any other Governmental Authority of any jurisdiction asserts a
claim that an Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed or because such
Lender failed to notify such Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lenders shall indemnify such Administrative Agent (to the extent that such
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for, and shall make
payable in respect thereof within 10 days after demand therefor, all amounts
paid, directly or indirectly, by such Administrative Agent as Tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses. A
certificate as to the amount of such payment or liability delivered to any
Lender by such Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes such Administrative Agent to set off and apply any
and all amounts at any time owing


    185
    

--------------------------------------------------------------------------------





to such Lender under this Agreement or any other Loan Document against any
amount due such Administrative Agent under this ‎Section 8.11. The agreements in
this ‎Section 8.11 shall survive the resignation and/or replacement of any
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For purposes of this ‎Section 8.11, the term
“Lender” includes any Issuing Bank.
Section 8.12    Administrative Agents and Collateral Agent May File Proofs of
Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment or composition under any
Debtor Relief Law or any other judicial proceeding relative to any Loan Party,
each Administrative Agent and the Collateral Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether such
Administrative Agent or the Collateral Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other
Obligations, in each case, that are owing and unpaid by such Loan Party and to
file such other documents as may be necessary or advisable in order to have such
claims of the Lenders, the Issuing Bank, the applicable Administrative Agent and
the Collateral Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank, the
applicable Administrative Agent and the Collateral Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank, the
applicable Administrative Agent and the Collateral Agent under ‎Section 2.12 and
‎Section 9.03 which are payable by such Loan Party) allowed in such judicial
proceeding;
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator,
examiner or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to such
Administrative Agent and, if such Administrative Agent shall consent, to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
such Administrative Agent (and Lenders and Issuing Bank, as applicable) any
amount due for the reasonable compensation, expenses, disbursements and advances
of such Administrative Agent and its agents and counsel, and any other amounts
due such Administrative Agent under ‎Section 2.12 and ‎Section 9.03 in each case
reimbursable or payable by such Loan Party.
Nothing contained herein shall be deemed to authorize any Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Bank to authorize any Administrative Agent or the Collateral
Agent to vote in respect of the claim of any Lender or the Issuing Bank or in
any such proceeding, in each case subject to Section 14(d) of the Collateral
Agreement.


    186
    

--------------------------------------------------------------------------------





ARTICLE IX    
Miscellaneous
Section 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(a)    if to the Borrower or any Loan Party, to it at Zebra Technologies
Corporation, 3 Overlook Point, Lincolnshire, IL 60069, Attention of Olivier
Leonetti (Facsimile No.: 847-955-4514) and Jim L. Kaput (Facsimile No.:
847-821-1492), and a copy to Kirkland & Ellis LLP, 300 North LaSalle Street,
Chicago, Illinois 60654, Attention of Linda K. Myers, P.C. (Facsimile No.:
312-862-2200);
(b)    if to the Tranche B Term Loan Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01;
(c)    if to the Tranche A Term Loan Administrative Agent, the Revolving
Facility Administrative Agent or the Collateral Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01;
(d)    if to an Issuing Bank, to it at the address or facsimile number set forth
separately in writing and delivered to the Borrower and the Revolving Facility
Administrative Agent;
(e)    if to the Swingline Lender, to it at the address or facsimile number set
forth separately in writing and delivered to the Borrower and the Revolving
Facility Administrative Agent; and
(f)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. Subject to
‎Section 9.15, notices and other communications to the Lenders and the Issuing
Bank hereunder may also be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agents, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to ‎Article II if
such Lender or the Issuing Bank, as applicable, has notified the applicable
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agents or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.


    187
    

--------------------------------------------------------------------------------





Section 9.02    Waivers; Amendments. No failure or delay by any Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph ‎(b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.
(a)    Except as provided in ‎Section 2.20 with respect to any Incremental
Facility Amendment, in ‎Section 2.21, with respect to any Refinancing Amendment,
in ‎Section 2.24 with respect to an Extension Offer, in connection with the Term
Loan Exchange Notes, in ‎Section 9.02(d) with respect to any amendment in
respect of Replacement Term Loans and in ‎Section 9.02(h), in ‎Section 9.16 or
as otherwise specifically provided below or otherwise provided herein or in a
Loan Document, neither any Loan Document nor any provision thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the applicable Administrative
Agent and the Loan Party or Loan Parties that are parties thereto (except as
otherwise expressly provided therein), in each case with the consent of the
Required Lenders (other than with respect to any amendment, modification or
waiver contemplated in clauses ‎(i) through (x) of this ‎Section 9.02(b), which
shall only require the consent of the Lenders expressly set forth therein and
not Required Lenders), provided that no such agreement shall (%4) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent in ‎Section 4.01 or ‎Section
4.02 of this Agreement or the waiver of any covenant, Default, Event of Default
or mandatory prepayment or reductions shall not constitute an increase of any
Commitment of a Lender), (%4) reduce or forgive the principal amount of any Loan
or LC Disbursement owed to a Lender or reduce the rate of interest thereon owed
to such Lender, or reduce any fees or premiums payable hereunder owed to such
Lender, without the written consent of such Lender directly and adversely
affected thereby, provided that any waiver of Default or Event of Default or
default interest, waiver of a mandatory prepayment or any modification, waiver
or amendment to the financial covenant definitions or financial ratios or any
component thereof in this Agreement shall not constitute a reduction or
forgiveness in the interest rates or the fees or premiums for purposes of this
clause ‎(ii), (%4) except as otherwise provided hereunder, including without
limitation pursuant to Refinancing Amendments or ‎Section 2.24, postpone the
scheduled maturity of any Loan, or the date of any scheduled repayment (but not
prepayment) of the principal amount of any Term Loan


    188
    

--------------------------------------------------------------------------------





under ‎Section 2.10 or the applicable Incremental Facility Amendment, or the
required date of reimbursement of any LC Disbursement, or any date for the
payment of any interest, fees or premiums payable hereunder, or reduce or
forgive the amount of, waive or excuse any such repayment (but not prepayment),
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender directly and adversely affected thereby (it being
understood that no amendment, modification or waiver of, or consent to departure
from, any condition precedent, covenant, Default, Event of Default, waiver of
default interest, mandatory prepayment or mandatory reduction of the Commitments
shall constitute a postponement of any date scheduled for the payment of
principal or interest or an extension of the final maturity of any Loan or the
scheduled termination date of any Commitment), (%4) change any of the provisions
of this ‎Section 9.02(b) or reduce the percentage set forth in the definition of
the term “Required Lenders” or reduce the percentage in any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) (it being
understood that, other than as specifically provided in this Agreement,
including pursuant to (%4) the Term Loan Exchange Notes, (w) ‎Section 9.02(d)
with respect to Replacement Term Loans, (x) any Incremental Facility Amendment
(the consent requirements for which are set forth in ‎Section 2.20), (y) a
Refinancing Amendment (the consent requirements for which are set forth in
‎Section 2.21) and (z) an Extension Offer pursuant to ‎Section 2.24, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders or a
particular Class of Lenders on substantially the same basis as the Term Loans
and Revolving Commitments on the Restatement Date), (%4) release all or
substantially all of the value of the Guarantees under the Subsidiary Guaranty
(except as provided herein or in the applicable Loan Document), without the
written consent of each Lender, (%4) release all or substantially all the
Collateral from the Liens of the Security Documents (except as provided herein
or in the applicable Loan Document), without the written consent of each Lender
(it being understood that any subordination of a lien permitted hereunder shall
not constitute a release of a lien under this section and the granting of any
pari passu liens in connection with the incurrence of debt or the granting of
liens otherwise permitted hereunder from time to time (including pursuant to
amendments) shall not constitute a release of liens), (%4) modify the provisions
of ‎Section 9.04(e) in a manner that adversely affects the protections afforded
to an SPV pursuant to the provisions of ‎Section 9.04(e), without the written
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPV at the time of such amendment, modification or waiver, (%4) amend,
waive or otherwise modify any term or provision of ‎Section 6.11, ‎7.01 (solely
as it relates to ‎Section 6.11) or the definition of “Total Secured Net Leverage
Ratio” or “Consolidated Interest Coverage Ratio” (or any of the component
definitions (as used in such Section but not as used in other Sections of this
Agreement)) without the written consent of the Required Revolving Lenders and
the Required Tranche A Term Lenders, (%4) decrease the amount of any mandatory
prepayment to be received by the Tranche A Term Lenders and Tranche B Term
Lenders hereunder in a manner disproportionately adverse to the interests of
such Class in relation to the Lenders of any other Class of Term Loans, in each
case without the written consent of Lenders holding more than 50% of the Tranche
A Term Loans and Tranche B Term Loans, and (%4) in connection with an amendment
that addresses solely a re-pricing transaction in which


    189
    

--------------------------------------------------------------------------------





any Class of Term Loans is refinanced with a replacement Class of term loans
bearing (or is modified in such a manner such that the resulting term loans
bear) a lower Yield (a “Permitted Repricing Amendment”), only the consent of the
Lenders holding Term Loans subject to such permitted repricing transaction that
will continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans; provided, further, that no such agreement shall directly
adversely amend or modify the rights or duties of any Administrative Agent, the
Collateral Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Administrative Agent, the Collateral Agent, the
Swingline Lender or the Issuing Bank, as the case may be. In the event an
amendment to this Agreement or any other Loan Document is effected without the
consent of each Administrative Agent or the Collateral Agent (to the extent
permitted hereunder) and to which any Administrative Agent or the Collateral
Agent is not a party, the Borrower shall furnish a copy of such amendment to
such Administrative Agent. Notwithstanding the foregoing, no Lender consent is
required to effect any amendment, modification or supplement to any
intercreditor agreement or arrangement permitted under this Agreement or in any
document pertaining to any Indebtedness permitted hereby that is permitted to be
secured by the Collateral, including any Incremental Term Loan or Incremental
Revolving Loan, any Other Term Loan, Other Revolving Loan or Other Revolving
Commitments, Extended Term Loans, Extended Revolving Loans, or any Additional
Term Notes, Unrestricted Additional Term Notes, Refinancing Notes, Term Loan
Exchange Notes and Permitted First Priority Replacement Debt or Permitted Second
Priority Replacement Debt, for the purpose of adding the holders of such
Indebtedness (or their senior representative) as a party thereto and otherwise
causing such Indebtedness to be subject thereto, in each case as contemplated by
the terms of such intercreditor agreement or arrangement permitted under this
Agreement, as applicable, together with (%5) any immaterial changes and
(%5) material changes thereto in light of prevailing market conditions, which
material changes shall be posted to the Lenders and, unless the Required Lenders
shall have objected in writing to such changes within five Business Days after
such posting, then the Required Lenders shall be deemed to have agreed that the
Collateral Agent’s entering into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Collateral Agent’s execution thereof, in each
case in form and substance reasonably satisfactory to the Collateral Agent (it
being understood that junior Liens are not required to be pari passu with other
junior Liens, and that Indebtedness secured by junior Liens may be secured by
Liens that are pari passu with, or junior in priority to, other Liens that are
junior to the Liens securing the Obligations).
(b)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause ‎(iv), (ix) or ‎(x) of paragraph ‎(b) of
this ‎Section 9.02, the consent of a majority in interest of the outstanding
Loans and unused Commitments of such Class) (or, in the case of a consent,
waiver or amendment involving directly and adversely affected Lenders, at least
50.1% of such directly and adversely affected Lenders) to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph ‎(b) of this ‎Section 9.02 being referred to
as a “Non-Consenting Lender”), then, the Borrower may, at its sole expense and
effort, upon


    190
    

--------------------------------------------------------------------------------





notice to such Non-Consenting Lender and the applicable Administrative Agent,
(%4) require such Non-Consenting Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in ‎Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that (a) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), plus, if the Non-Consenting Lender
is a Lender with Term Loans being required to assign Term Loans under this
‎Section 9.02(c) due solely to its failure to waive, postpone or reduce the
prepayment premium set forth in ‎Section 2.11(a), the payment by the assignee of
such prepayment premium as if such Term Loans subject to such assignment were
subject to a Repricing Transaction, (b) the Borrower or such assignee shall have
paid to the applicable Administrative Agent the processing and recordation fee
specified in clause ‎(b)‎(ii) of this ‎Section 9.02 and (c) such assignee shall
have consented to the Proposed Change or (%4) terminate the Commitment of such
Lender or Issuing Bank, as the case may be, and (1) in the case of a Lender
(other than an Issuing Bank), repay all Obligations of the Borrower due and
owing to such Lender relating to the Loans and participations held by such
Lender as of such termination date and (2) in the case of an Issuing Bank, repay
all Obligations of the Borrower owing to such Issuing Bank relating to the Loans
and participations held by the Issuing Bank as of such termination date and
cancel or backstop on terms satisfactory to such Issuing Bank any Letters of
Credit issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders and terminated Lenders after giving effect hereto) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents.
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) solely with the written consent of the applicable Administrative
Agent, the Borrower and the Lenders providing the relevant Replacement Term
Loans (as such term is defined below) to permit the refinancing of all or any
portion of any Class of Term Loans outstanding as of the applicable date of
determination (the “Refinanced Term Loans”) with a replacement term loan tranche
hereunder (the “Replacement Term Loans”), provided that (%4) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans plus premiums, accrued interest,
fees and expenses in connection therewith, (%4) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless the any such higher Applicable Margin applies
after the applicable Term Loan Maturity Date, (%4) the Weighted Average Life to
Maturity and final maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity and final maturity of such Refinanced
Term Loans at the time of such refinancing (without giving effect to nominal
amortization for periods where amortization has been eliminated as a result of a
prepayment of the applicable Refinanced Term Loans); provided, that, at the
Borrower’s election, the Borrower may incur Replacement Term Loans with a final
maturity date earlier than and/or a Weighted Average Life to Maturity shorter
than the final maturity date and/or the Weighted Average Life to Maturity of
Refinanced Term Loans that were Tranche B Term Loans (but not Refinanced Term
Loans that


    191
    

--------------------------------------------------------------------------------





were Tranche A Term Loans) in an aggregate amount not to exceed $100,000,000,
(%4) the mandatory prepayment and optional prepayment provisions of the
Replacement Term Loans shall not require more than pro rata payments and may
permit optional prepayments and mandatory prepayments to be paid in respect of
the Term Loans not constituting Refinanced Term Loans, and (%4) the covenants,
events of default and guarantees shall be not materially more restrictive (taken
as a whole) (as determined in good faith by the Borrower) to the Lenders
providing such Replacement Term Loans than the covenants, events of default and
guarantees applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants, events of default and guarantees applicable
to any period after the maturity date in respect of the Refinanced Term Loans in
effect immediately prior to such refinancing.
(d)    The Lenders, the Swingline Lender and the Issuing Bank, and all other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall, at the sole cost
and expense of the Borrower, be automatically released (%4) upon the occurrence
of the Termination Date of this Agreement, (%4) upon the sale or other
disposition of such Collateral (as part of or in connection with any other sale
or other disposition permitted hereunder) to any Person other than another Loan
Party or in connection with the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement, (%4) to the extent such Collateral
is comprised of property leased to a Loan Party, (%4) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with this ‎Section 9.02), (%4) to the extent such property constitutes Excluded
Property, (%4) to the extent the property constituting such Collateral is owned
by any Subsidiary Loan Party, upon the release of such Subsidiary Loan Party
from its obligations under the Subsidiary Guaranty (in accordance with the
following sentence) to the extent such release of a Subsidiary Loan Party is
made in compliance with the terms of this Agreement and (%4) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Loan Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral except to the
extent comprised of Excluded Property or otherwise released in accordance with
the provisions of the Loan Documents. Additionally, the Lenders, Issuing Bank,
and all other Secured Parties, hereby irrevocably agree that each Subsidiary
Loan Party shall be released from the Subsidiary Guaranty upon consummation of
any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary. The Lenders, Issuing Bank, and all other
Secured Parties, hereby authorize the Administrative Agents and the Collateral
Agent, as applicable, to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Loan Party’s Guarantee under the Subsidiary Guaranty or its Collateral pursuant
to the foregoing provisions of this paragraph, all without the further consent
or joinder of any Lender, Issuing Bank or other Secured Party.


    192
    

--------------------------------------------------------------------------------





(e)    No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders pursuant to
Sections ‎9.02(b)(v) or ‎9.02(b)(vi) or each directly and adversely affected
Lender pursuant to Sections ‎9.02(b)(ii) or ‎9.02(b)(iii) that, by its terms,
adversely affects any Defaulting Lender disproportionately in relation to other
affected Lenders shall require the consent of such Defaulting Lender.
(f)    This Agreement may be amended (or amended and restated) solely with the
written consent of the Required Lenders and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. Further, each of the LC Sublimit and the Alternative Currency LC
Sublimit may be increased with the consent of the Required Revolving Lenders,
each Issuing Bank and the Revolving Facility Administrative Agent.
(g)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agents and the
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order to correct or cure (x) ambiguities, errors,
omissions, defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) incorrect cross references or similar inaccuracies in
this Agreement or the applicable Loan Document, in each case and the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof. Guarantees, collateral documents, security
documents, intercreditor agreements, and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agents or the Collateral Agent, as applicable, and may be
amended, modified, terminated or waived, and consent to any departure therefrom
may be given, without the consent of any Lender if such amendment, modification,
waiver or consent is given in order to (x) comply with local law or advice of
counsel or (y) cause such guarantee, collateral document, security document or
related document to be consistent with this Agreement and the other Loan
Documents. The Borrower and the Administrative Agents may, without the consent
of any other Lender, effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrower and the
Administrative Agents to effect the provisions of ‎Section 2.20, ‎Section 2.21,
and ‎Section 2.24.
Section 9.03    Expenses; Indemnity; Damage Waiver. The Borrower shall pay
within 30 days after receipt of reasonably detailed documentation therefor, all
reasonable and documented out-of-pocket expenses incurred by each Administrative
Agent and the Collateral Agent, including the reasonable and documented fees,
charges and disbursements of a single


    193
    

--------------------------------------------------------------------------------





outside counsel for the Administrative Agents and the Collateral Agent, taken as
a whole (in addition to one local counsel in each relevant jurisdiction), in
connection with the preparation and administration of the Loan Documents and not
paid on the Restatement Date or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated thereby shall
be consummated), all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit and all reasonable and documented
out-of-pocket expenses incurred by each Administrative Agent and the Collateral
Agent, including the reasonable fees, charges and disbursements of a single
outside counsel for the Administrative Agents, the Collateral Agent, the Issuing
Bank, the Lenders, and other Secured Parties (in addition to a single local
counsel in each jurisdiction, and in the event a conflict of interest arises,
one additional primary counsel for the conflicted parties (taken as a whole)) in
connection with the enforcement of any rights under this Agreement or any other
Loan Documents, including rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder; provided, the Borrower shall
not be obligated to pay for any third party advisor or consultants (in addition
to those set forth in the immediately preceding clause ‎(iii)), except following
an Event of Default with respect to which the Required Lenders have accelerated
the Loans or are pursing remedies, in which case the Borrower shall pay the
reasonable and documented out-of-pocket expenses of one additional advisor to
the extent the Borrower has provided its prior written consent (in its sole
discretion).
(a)    Without duplication of the expense reimbursement obligations pursuant to
paragraph ‎(a) above, the Borrower shall indemnify each Administrative Agent,
the Collateral Agent, the other Agents, the Joint Lead Arrangers, Joint
Bookrunners, Documentation Agents and Syndication Agents, the Swingline Lender,
the Issuing Bank, and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all reasonable and documented
out-of-pocket costs, losses, claims, damages, actual liabilities and related
expenses, excluding in any event lost profits, but (x) including the reasonable
and documented fees, charges and disbursements of a single outside counsel for
the Indemnitees (in addition to one local counsel in each relevant jurisdiction
and, in the event a conflict of interest arises, one additional counsel (plus
local counsel in each relevant material jurisdiction) for the conflicted
Indemnitees (taken as a whole)) and (y) excluding (%4) any allocated costs of
in-house counsel and (%4) any third party or consultants (in addition to those
set forth in the immediately preceding clause (x)), except in the case of this
clause (y)(ii) following an Event of Default with respect to which the Required
Lenders have accelerated the Loans or are pursing remedies, in which case the
Borrower shall pay the reasonable and documented out-of-pocket expenses of one
additional advisor to the extent the Borrower has provided its prior written
consent (in its sole discretion), incurred by or asserted against any Indemnitee
by any third party or by the Borrower or any Restricted Subsidiary arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby and (ii) any actual or alleged presence or Release of
Hazardous Materials involving or attributable to the Borrower or any of its
Restricted Subsidiaries, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto and whether or not such matter is
initiated by the Borrower or any of


    194
    

--------------------------------------------------------------------------------





their respective Affiliates or shareholders, and any fees or expenses incurred
by Indemnitees in enforcing this indemnity (collectively, the “Indemnified
Liabilities”), provided that, no Indemnitee will be indemnified (a) for its (or
any of its affiliate’s or any of its officers’, directors’, members’,
employees’, agents’, representatives’ and controlling persons’) willful
misconduct, bad faith or gross negligence (to the extent determined in a final
non-appealable order of a court of competent jurisdiction), (b) for its (or any
of its affiliate’s or any of its officers’, directors’, employees’, agents’,
representative’s and controlling persons’) material breach of its obligations
under the Loan Documents (to the extent determined in a final non-appealable
order of a court of competent jurisdiction), (c) for any dispute among
Indemnitees that does not involve an act or omission by the Borrower or any
Restricted Subsidiary (other than any claims against an Agent, a Joint Lead
Arranger, a Joint Bookrunner, a Documentation Agent or a Syndication Agent in
their capacity as such and subject to clause ‎(a) above), (d) in its capacity as
a financial advisor of the Borrower or its subsidiaries in connection with any
potential acquisition or as a co-investor in any potential acquisition or
(e) any settlement effected without the Borrower’s prior written consent, but if
settled with the Borrower’s prior written consent (not to be unreasonably
withheld or delayed) or if there is a final judgment against an Indemnitee in
any such proceedings, the Borrower will indemnify and hold harmless each
Indemnitee from and against any and all actual losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with this Section; provided further that (1) Borrower shall not have any
obligation to any Indemnitee under this ‎Section 9.03 that is a Defaulting
Lender or that is an Indemnitee by virtue of being a Related Party of a
Defaulting Lender for any Indemnified Liabilities arising from such Defaulting
Lender’s failure to fund its Commitment and (2) to the extent of any amounts
paid to an Indemnitee in respect of this ‎Section 9.03 for Indemnified
Liabilities, such Indemnitee, by its acceptance of the benefits hereof, agrees
to refund and return any and all amounts paid by the Borrower to it if, pursuant
to operation of any of the foregoing clauses (a) through (e), such Indemnitee
was not entitled to receipt of such amount.
(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Administrative Agent, the Collateral Agent, the Swingline
Lender or the Issuing Bank under paragraph ‎(a) or ‎(b) of this Section, and
without limiting the Borrower’s obligation to do so, each Lender severally
agrees to pay to the applicable Administrative Agent, the Collateral Agent, the
Swingline Lender or the Issuing Bank, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the applicable
Administrative Agent, the Collateral Agent, the Swingline Lender or the Issuing
Bank in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon (i) in the case of unpaid amounts owing to the
Revolving Facility Administrative Agent, its share of the aggregate Revolving
Exposures and unused Revolving Commitments at the time, (ii) in the case of
unpaid amounts owing to the Tranche A Term Loan Administrative Agent, its share
of the outstanding Tranche A Term Loans and unused Tranche A Term Commitments at
the time, (iii) in the case of unpaid amounts owing to the Tranche B Term Loan
Administrative Agent, its share of the outstanding Tranche B Term Loans and
unused Tranche B Term Commitments at the time and (iv) in the case of unpaid
amounts owing to the Issuing Bank in respect of any Letter of Credit, its share
of the aggregate Revolving Exposure


    195
    

--------------------------------------------------------------------------------





and unused Revolving Commitments at such time. The obligations of the Lenders
under this paragraph ‎(c) are subject to the last sentence of ‎Section 2.02(a)
(which shall apply mutatis mutandis to the Lenders’ obligations under this
paragraph ‎(c)).
(c)    To the extent permitted by applicable law, none of the Borrower, any
Agent, any Lender, the Swingline Lender, the Issuing Bank, any other party
hereto or any Indemnitee shall assert, and each such Person hereby waives and
releases, any claim against any other such Person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, arising out of, as a result of, or in any way related to, this
Agreement or any or any agreement or instrument contemplated hereby or referred
to herein, the transactions contemplated hereby or thereby, or any act or
omission or event occurring in connection therewith, and each such Person
further agrees not to sue upon any such claim or any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under clause ‎(b) above.
(d)    In case any proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the Borrower is materially prejudiced by such
failure.  Notwithstanding the above, following such notification, the Borrower
may elect in writing to assume the defense of such proceeding, and, upon such
election, the Borrower will not be liable for any legal costs subsequently
incurred by such Indemnitee (other than reasonable costs of investigation and
providing evidence) in connection therewith, unless (%4) the Borrower has failed
to provide counsel reasonably satisfactory to such Indemnitee in a timely
manner, (%4) counsel provided by the Borrower reasonably determines its
representation of such Indemnitee would present it with a conflict of interest
or (%4) the Indemnitee reasonably determines that there are actual conflicts of
interest between the Borrower and the Indemnitee, including situations in which
there may be legal defenses available to the Indemnitee which are different from
or in addition to those available to the Borrower.
(e)    Notwithstanding anything to the contrary in this Agreement, no party
hereto or any Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online), in each case, except to the extent any such
damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of this Agreement or the other Loan Documents
by, such Indemnitee (or its officers, directors, employees, Related Parties or
Affiliates).
(f)    Except to the extent otherwise expressly provided herein, all amounts due
under this Section shall be payable within 30 days after receipt by the Borrower
of reasonably detailed documentation therefor.


    196
    

--------------------------------------------------------------------------------





(g)    This ‎Section 9.03 shall not apply to Taxes, except for Taxes which
represent costs, losses, claims, etc. with respect to a non-Tax claim.
Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (%4) except as otherwise permitted herein, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (%4) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer by such Lender otherwise shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (solely to the extent provided in paragraph ‎(c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agents, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    (%4) Subject to the express conditions set forth in paragraph ‎(b)‎(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of (%5) the
Borrower, provided that no consent of the Borrower shall be required for an
assignment of all or any portion of a Loan or Commitment to a Lender, an
Affiliate of a Lender or an Approved Fund (as defined below), if an Event of
Default under Sections ‎7.01(a), ‎7.01(b), ‎7.01(h) or ‎7.01(i) has occurred and
is continuing, any other assignee and provided that the Borrower shall be deemed
to have consented to any such assignment unless the Borrower shall object
thereto by written notice to the applicable Administrative Agent within ten (10)
Business Days after a Responsible Officer having received written notice
thereof, (%5) the applicable Administrative Agent, provided that no consent of
any Administrative Agent shall be required for an assignment of all or any
portion of a Loan or Commitment to a Lender or an Affiliate of a Lender, and
(%5) in the case of any assignment of a Revolving Commitment, each Issuing Bank,
provided that no consent of any Issuing Bank shall be required for any
assignment of a Term Loan.
(i)    Assignments shall be subject to the following additional express
conditions: (%5) except in the case of an assignment to a Lender or an Affiliate
of a Lender, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the applicable Administrative Agent) shall not be less than $5,000,000 or, in
the case of a Term Commitment or a Term Loan, $1,000,000) (it being


    197
    

--------------------------------------------------------------------------------





understood and agreed that such minimum amount shall be aggregated for two or
more simultaneous assignments by or to two or more Approved Funds), unless the
Borrower and the applicable Administrative Agent otherwise consent (such consent
not to be unreasonably withheld or delayed), provided that no such consent of
the Borrower shall be required if an Event of Default under Section ‎7.01(a),
‎7.01(b), ‎7.01(h) or ‎7.01(i) has occurred and is continuing, (%5) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, provided that
this clause ‎(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (%5) the parties to each
assignment shall (1) execute and deliver to the applicable Administrative Agent
an Assignment and Assumption, via an electronic settlement system acceptable to
the applicable Administrative Agent or (2) if previously agreed with the
applicable Administrative Agent, manually execute and deliver to such
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of such Administrative Agent), provided that assignments made
pursuant to ‎Section 2.19 or ‎Section 9.02(c) shall not require the signature of
the assigning Lender to become effective and (%5) the assignee, if it shall not
be a Lender, shall deliver to the applicable Administrative Agent an
Administrative Questionnaire (in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and any tax forms
required by ‎Section 2.17(e).  
For purposes of paragraph ‎(b) of this Section, the terms “Approved Fund” and
“CLO” have the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
(ii)    Subject to acceptance and recording thereof pursuant to paragraph
‎(b)‎(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s


    198
    

--------------------------------------------------------------------------------





rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of ‎Section 2.15,
‎Section 2.16, ‎Section 2.17 and ‎Section 9.03 and to any fees payable hereunder
that have accrued for such Lender’s account but have not yet been paid).
(iii)    The applicable Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal and
related interest amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
applicable Administrative Agent, the Issuing Bank and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and, with respect to its own interests only, any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This
‎Section 9.04(b)(iv) shall be construed so that the Loans and unreimbursed LC
Disbursements are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by ‎Section 2.17(e), as applicable
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph ‎(b) of this Section (to the extent
required) and any written consent to such assignment required by paragraph ‎(b)
of this Section, the applicable Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(v)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agents, the Issuing Bank or the Swingline Lender, sell participations to any
Person (other than a natural person, any Defaulting Lender, any Direct
Competitor or Disqualified Lender to the extent the lists thereof have been made
available to the Lenders) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion


    199
    

--------------------------------------------------------------------------------





of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agents, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Person shall not be entitled to exercise any rights of a
Lender under the Loan Documents.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
‎(ii), ‎(iii), ‎(v) or ‎(vi) of the first proviso to ‎Section 9.02(b) that
directly or adversely affects such Participant. Subject to the paragraph below,
the Borrower agrees that each Participant shall be entitled to the benefits of
‎Section 2.15 and ‎Section 2.17 (subject to the limitations and requirements of
such Sections, including ‎Section 2.17(e) and ‎Section 2.19) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph ‎(b) of this Section. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have the obligation to disclose all or
a portion of the Participant Register (including the identity of the Participant
or any information relating to a Participant’s interest in any Loans or other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
to establish that any loans are in registered form for U.S. federal income tax
purposes. The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
This Section shall be construed so that the Loan Documents are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
A Participant shall not be entitled to receive any greater payment under
‎Section 2.15 or ‎Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent the right to a greater payment results from a Change in Law
after the Participant becomes a Participant or the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
(d)    Any Lender may, without the consent of the Borrower or the applicable
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and including any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender (including to
any trustee for, or any other representative of, such holders), and this Section
shall not apply to any such pledge or assignment of a security interest,
provided that no such pledge


    200
    

--------------------------------------------------------------------------------





or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle organized and
administered by such Granting Lender (an “SPV”), identified as such in writing
from time to time by the Granting Lender to the applicable Administrative Agent
and the Borrower, the option to provide to the Borrower all or any part of any
Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement, provided that (%4) nothing herein shall
constitute a commitment by any SPV to make any Loan and (%4) if an SPV elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof, provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this ‎Section 9.04, any SPV may (i) with notice to, but without the prior
written consent of, the Borrower and the applicable Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the applicable Administrative Agent) other
than Disqualified Lenders providing liquidity or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and (ii)
subject to ‎Section 9.13, disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV other than any Disqualified Lender. The Borrower agrees that each SPV shall
be entitled to the benefits of ‎Section 2.15 and ‎Section 2.17 (subject to the
limitations and requirements of such Sections, including ‎Section 2.17(e), and
‎Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. An SPV shall
not be entitled to receive any greater payment under ‎Section 2.15 or ‎Section
2.17 than the applicable Granting Lender would have been entitled to receive
with respect to the interest granted to such SPV, except to the extent the grant
to such SPV is made with the Borrower’s prior written consent.
(f)    No such assignment shall be made (%5) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause ‎(A), or (%5)
to a natural person.


    201
    

--------------------------------------------------------------------------------





(g)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other express conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the applicable
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the applicable Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the applicable Administrative
Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
(h)    Disqualified Lenders and Direct Competitors. The Borrower and the Lenders
expressly acknowledge that each Administrative Agent (in its capacity as such or
as an arranger, bookrunner or other agent hereunder) shall not have any
obligation to monitor whether assignments or participations are made to
Disqualified Lenders or Direct Competitors and none of the Borrower, the Lenders
or any such Affiliate will bring any claim to such effect.
Section 9.05    Survival. All representations and warranties made by the Loan
Parties in the other Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder.
Section 9.06    Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Borrower, any Administrative
Agent, nor any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission (including Adobe pdf file) shall be effective as
delivery of a manually executed counterpart of this Agreement.


    202
    

--------------------------------------------------------------------------------





Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this ‎Section 9.07,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agents or the Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank is hereby authorized at any time and
from time to time, after obtaining the prior written consent of the applicable
Administrative Agent and the Required Lenders, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but not any tax accounts, trust accounts, withholding or payroll
accounts) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or an Issuing Bank to or for the credit or the account
of the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender or the Issuing Bank,
but only to the extent then due and payable; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the applicable Administrative Agent
for further application in accordance with the provisions of ‎Section 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the applicable
Administrative Agent and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the applicable Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and the Issuing
Bank under this Section are in addition to other rights and remedies (including
other rights of setoff) that such Lender or Issuing Bank may have. Each Lender
and the Issuing Bank agree promptly to notify the Borrower and the applicable
Administrative Agent of such setoff and application made by such Lender,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff and application under this Section.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to conflict of laws principles
thereof to the extent such principles would cause the application of the law of
another state.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect


    203
    

--------------------------------------------------------------------------------





of any such action or proceeding shall be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Notwithstanding the foregoing,
nothing in any Loan Document shall affect any right that any Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to any Loan Document against the Borrower or its property
in the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph ‎(b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in ‎Section 9.01. Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. Each of the Administrative Agents, the other
Agents, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(%3) to its and its Affiliates’ directors, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors on a “need to
know” basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential, provided that the relevant
Lender shall be responsible for such compliance and non-compliance), (%3) to the
extent requested by any regulatory authority, provided that, other than in
connection with routine regulatory examinations, prior notice shall


    204
    

--------------------------------------------------------------------------------





have been given to the Borrower, to the extent permitted by applicable laws or
regulations, (%3) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that prior notice shall have
been given to the Borrower, to the extent permitted by applicable laws or
regulations, (%3) to any other party to this Agreement, (%3) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to any Loan Document or the enforcement of rights thereunder, (%3)
subject to an agreement containing provisions substantially the same as those of
this Section, to (%4) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, in each case, except to any Direct Competitor or Disqualified Lender
to the extent that a list thereof is made available to the Lenders, or (%4) any
actual or prospective Lender Counterparty to any Secured Swap Agreement relating
to any Loan Party and its obligations under the Loan Documents, in each case,
except to any Direct Competitor or Disqualified Lender, (%3) with the written
consent of the Borrower, (%3) to the extent such Information (I) becomes
publicly available other than as a result of a breach of this Section or (II)
becomes available to the Administrative Agents, any other Agent, an Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
(provided that the source is not actually known (after due inquiry) by such
disclosing party or other confidentiality obligations owed to the Borrower or
its Affiliates, to be bound by an agreement containing provisions substantially
the same as those contained in this confidentiality provision) or (%3) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or the facilities hereunder or (y) the CUSIP Service Bureau, Clearpar
or Loanserv or any similar agency in connection with the issuance and monitoring
of CUSIP numbers, settlement of assignments or other general administrative
functions with respect to the facilities. For the purposes of this Section the
term “Information” means all information received from or on behalf of the
Borrower relating to the Borrower or any of its Subsidiaries or any of its
respective businesses, other than any such information that is available to the
Administrative Agents, any other Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Loan
Parties and their respective Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.
All Information, including requests for waivers and amendments, furnished by the
Borrower or any Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level Information, which may
contain material non-public information about the Loan Parties and their
respective Related Parties or their respective securities. Accordingly, each
Lender represents to the Borrower and the Administrative Agents that it has
identified in its Administrative Questionnaire a credit contact who may receive
Information that may contain material non-public information in accordance with
its compliance procedures and applicable law.


    205
    

--------------------------------------------------------------------------------





Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.
Section 9.14    USA Patriot Act. Each Lender and Issuing Bank that is subject to
the Patriot Act (as hereinafter defined) and each Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender, such Issuing Bank or such
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Patriot Act.
Section 9.15    Direct Website Communication. The Borrower may, at its option,
provide to each of the Administrative Agents any information, documents and
other materials that it is obligated to furnish to the Administrative Agents
pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials (all such communications being referred to herein
collectively as “Communications”), by (%4) posting such documents, or providing
a link thereto, on the Borrower’s website, (%4) such documents being posted on
the Borrower’s behalf on an Internet or Intranet website, if any, to which each
Administrative Agent has access (whether a commercial third-party website or a
website sponsored by the Administrative Agents) or (%4) by transmitting the
Communications in an electronic/soft medium to the applicable Administrative
Agent at an email address provided by such Administrative Agent from time to
time; provided that (i) promptly following written request by any Administrative
Agent, the Borrower shall continue to deliver paper copies of such documents to
such Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by such Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) each Administrative Agent of the posting of any such documents.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the applicable
Administrative Agent and maintaining its copies of such documents. Nothing in
this ‎Section 9.15 shall prejudice the right of the Borrower, the


    206
    

--------------------------------------------------------------------------------





Administrative Agents, any other Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
Each Administrative Agent agrees that the receipt of the Communications by such
Administrative Agent at its e-mail address in ‎Section 9.01 shall constitute
effective delivery of the Communications to such Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agents in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address. Unless the Administrative
Agents otherwise prescribe, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Each of the Borrower, the Administrative Agents and the Issuing Bank may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agents and the Issuing
Bank. In addition, each Lender agrees to notify each Administrative Agent from
time to time to ensure that such Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
Section 9.16    Intercreditor Agreement Governs. Each Lender and Agent
(%3) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of any intercreditor agreement entered into pursuant to the terms
hereof, (%3) hereby authorizes and instructs the Collateral Agent to enter into
each intercreditor agreement and any other intercreditor agreement entered into
pursuant to the terms hereof and to subject the Liens securing the Secured
Obligations to the provisions thereof and (%3) hereby authorizes and instructs
the Collateral Agent to enter into any intercreditor agreement that includes, or
to amend any then existing intercreditor agreement to provide for, the terms
described in the definition of the terms “Permitted First Priority Replacement
Debt” or “Permitted Second Priority Replacement Debt” or “First Lien Senior
Secured Note”, as applicable, or as otherwise provided for by the terms of this
Agreement; provided that in each case, such intercreditor agreement is
substantially consistent with the terms set forth on Exhibit K-1 or K-2 annexed
hereto together with (A) any immaterial changes and (B) material changes thereto
in light of prevailing market conditions, which material changes shall be posted
to the Lenders and, unless the Required Lenders shall have objected in writing
to such changes


    207
    

--------------------------------------------------------------------------------





within five Business Days after such posting, then the Required Lenders shall be
deemed to have agreed that the Collateral Agent’s entering into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement with such changes) and to the Collateral Agent’s
execution thereof, in each case in form and substance reasonably satisfactory to
the Collateral Agent (it being understood that junior Liens are not required to
be pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may be secured by Liens that are pari passu with, or junior in priority
to, other Liens that are junior to the Liens securing the Obligations).
Section 9.17    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with the normal banking procedures the
Revolving Facility Administrative Agent could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of the Borrower in respect of any such sum due from
them to the Revolving Facility Administrative Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Revolving Facility Administrative Agent or the relevant Lender of
any sum adjudged to be so due in the Judgment Currency, the Revolving Facility
Administrative Agent or the relevant Lender may in accordance with the normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Revolving Facility Administrative Agent or such Lender
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Revolving
Facility Administrative Agent, or the Person to whom such obligation was owing
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Revolving Facility Administrative
Agent or such Lender in such currency, the Revolving Facility Administrative
Agent or such Lender agrees to return the amount of any excess to the Borrower
(or to any other Person who may be entitled thereto under applicable law.
Section 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by any Administrative Agent, the other Agents,
the Joint Lead Arrangers, the Joint Bookrunners, the Documentation Agents and
the Syndication Agents and the making of the Loans and Commitments by the
Lenders are arm’s-length commercial transactions between the Borrower and its
respective Affiliates, on the one hand, and the Administrative Agents, the other
Agents, the Joint Lead Arrangers, the Joint Bookrunners, the Documentation
Agents and the Syndication Agents, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and express conditions of the
transactions contemplated hereby and by the other Loan


    208
    

--------------------------------------------------------------------------------





Documents; (ii) (A) each Administrative Agent, each other Agent, each Joint Lead
Arranger, each Joint Bookrunner, each Documentation Agent and each Syndication
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its respective Affiliates, or any other Person and (B) none of the
Administrative Agents, any other Agent, any Joint Lead Arranger, any Joint
Bookrunner, any Documentation Agent, any Syndication Agent or any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agents, the
other Agents, the Joint Lead Arrangers, the Joint Bookrunners, the Documentation
Agents, the Syndication Agents and the Lenders their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and none of the Administrative
Agents, any other Agent, any Joint Lead Arrangers, any Joint Bookrunner, any
Documentation Agent any Syndication Agent or any Lender has any obligation to
disclose any of such interests to the Borrower or any of their its Affiliates.
To the fullest extent permitted by law, each of the Borrower hereby waives and
releases any claims that it may have against any Administrative Agent, the other
Agents, the Joint Lead Arrangers, the Joint Bookrunners, the Documentation
Agents, the Syndication Agents and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Amendment or any other Loan Document; or



    209
    

--------------------------------------------------------------------------------





(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

Section 9.20    Amendment and Restatement
This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the other Loan Documents remain in full force and
effect.






    210
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ZEBRA TECHNOLOGIES CORPORATION
/s/ Jim Kaput    
Name:    Jim L. Kaput
Title:    Senior Vice President




    

--------------------------------------------------------------------------------







MORGAN STANLEY SENIOR FUNDING, INC., as Tranche B Term Loan Administrative Agent
/s/ Lisa Hanson    
Name:    Lisa Hanson
Title:    Authorized Signatory










    
    

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Tranche A Term Loan Administrative Agent,
Revolving Facility Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender
/s/ Daglas Panchal    
Name:    Daglas Panchal
Title:    Executive Director










    
    

--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Revolving Lender and Issuing Bank
/s/ Lillian Kim    
Name:    Lillian Kim
Title:    Director








MUFG UNION BANK, N.A., as a Tranche A Term Lender
/s/ Richard Ong Pho    
Name:    Richard Ong Pho
Title:    Director
















    
    